


EXHIBIT 10.1

 

 

CREDIT AGREEMENT

 

DATED AS OF DECEMBER     , 2004

 

by and among

 

VERTIS, INC.,

 

VERTIS LIMITED,
and
VERTIS DIGITAL SERVICES LIMITED

 

as Borrowers

 

and

 

THE OTHER PERSONS PARTY HERETO THAT

ARE DESIGNATED AS CREDIT PARTIES

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent, L/C Issuer, Swing Line Lender and a Lender

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders

 

and

 

GECC CAPITAL MARKETS GROUP, INC.

as Lead Arranger

 

and

 

BANK OF AMERICA, N.A.

as Documentation Agent and Joint-Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

 

 

 

 

1.1.

Loans

 

1.2.

Interest and Applicable Margins

 

1.3.

Fees

 

1.4.

Receipt of Payments

 

1.5.

Prepayments

 

1.6.

Maturity

 

1.7.

Loan Accounts

 

1.8.

Yield Protection

 

1.9.

Taxes

 

1.10.

Borrower Representative

 

 

 

 

SECTION 2.

CONDITIONS TO LOANS

 

 

 

 

2.1.

Conditions to Initial Loans

 

2.2.

Conditions to All Loans

 

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

3.1.

Organization, Powers, Capitalization and Good Standing

 

3.2.

Disclosure

 

3.3.

No Material Adverse Effect

 

3.4.

No Conflict

 

3.5.

Financial Statements and Financial Projections

 

3.6.

Solvency

 

3.7.

Use of Proceeds; Margin Regulations

 

3.8.

Brokers

 

3.9.

Compliance with Laws

 

3.10.

Intellectual Property

 

3.11.

Investigations, Audits, Etc

 

3.12.

Employee Matters

 

3.13.

Litigation; Adverse Facts

 

3.14.

Ownership of Property; Liens

 

3.15.

Environmental Matters

 

3.16.

ERISA

 

3.17.

Deposit and Disbursement Accounts

 

3.18.

Agreements and Other Documents

 

3.19.

Insurance

 

3.20.

Taxes and Tax Returns

 

3.21.

Senior Indebtedness and Designated Senior Indebtedness

 

 

 

 

SECTION 4.

AFFIRMATIVE COVENANTS

 

 

 

 

4.1.

Compliance With Laws and Contractual Obligations

 

 

--------------------------------------------------------------------------------


 

4.2.

Insurance

 

4.3.

Inspection; Lender Meeting

 

4.4.

Organizational Existence

 

4.5.

Environmental Matters

 

4.6.

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases

 

4.7.

Further Assurances

 

4.8.

Payment of Taxes

 

4.9.

Cash Management Systems

 

4.10.

Covenants Regarding Accounts

 

4.11.

Certain Provisions With Respect to Receivables Facility

 

 

 

 

SECTION 5.

NEGATIVE COVENANTS

 

 

 

 

5.1.

Indebtedness

 

5.2.

Liens and Related Matters

 

5.3.

Investments

 

5.4.

Contingent Obligations

 

5.5.

Restricted Payments

 

5.6.

Restriction on Fundamental Changes

 

5.7.

Disposal of Assets or Subsidiary Stock

 

5.8.

Transactions with Affiliates

 

5.9.

Conduct of Business

 

5.10.

Changes Relating to Indebtedness

 

5.11.

Fiscal Year

 

5.12.

Press Release; Public Offering Materials

 

5.13.

Subsidiaries

 

5.14.

Deposit Accounts

 

5.15.

Hazardous Materials

 

5.16.

ERISA

 

5.17.

Sale-Leasebacks

 

5.18.

Prepayments of Other Indebtedness

 

5.19.

Special Purpose Vehicle

 

 

 

 

SECTION 6.

FINANCIAL COVENANTS/REPORTING

 

 

 

 

6.1.

Financial Covenant

 

6.2.

Financial Statements and Other Reports

 

6.3.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

 

 

 

 

SECTION 7.

DEFAULT, RIGHTS AND REMEDIES

 

 

 

 

7.1.

Event of Default

 

7.2.

Suspension or Termination of Commitments

 

 

ii

--------------------------------------------------------------------------------


 

7.3.

Acceleration and other Remedies

 

7.4.

Performance by Agent

 

7.5.

Application of Proceeds

 

 

 

 

SECTION 8.

ASSIGNMENT AND PARTICIPATION

 

 

 

 

8.1.

Assignment and Participations

 

8.2.

Agent

 

8.3.

Set Off and Sharing of Payments

 

8.4.

Disbursement of Funds

 

8.5.

Disbursements of Advances; Payment

 

 

 

 

SECTION 9.

MISCELLANEOUS

 

 

 

 

9.1.

Indemnities

 

9.2.

Amendments and Waivers

 

9.3.

Notices

 

9.4.

Failure or Indulgence Not Waiver; Remedies Cumulative

 

9.5.

Marshaling; Payments Set Aside

 

9.6.

Severability

 

9.7.

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

 

9.8.

Headings

 

9.9.

Applicable Law

 

9.10.

Successors and Assigns

 

9.11.

No Fiduciary Relationship; Limited Liability

 

9.12.

Construction

 

9.13.

Confidentiality

 

9.14.

CONSENT TO JURISDICTION

 

9.15.

WAIVER OF JURY TRIAL

 

9.16.

Survival of Warranties and Certain Agreements

 

9.17.

Entire Agreement

 

9.18.

Counterparts; Effectiveness

 

9.19.

Replacement of Lenders

 

9.20.

Delivery of Termination Statements and Mortgage Releases

 

9.21.

Subordination of Intercompany Debt

 

9.22.

Judgment Currency

 

9.23.

Provisions regarding the Existing Security Agreement; Collateral Agent

 

9.24.

Curative Provisions

 

 

 

 

SECTION 10.

CROSS-GUARANTY

 

 

 

 

10.1.

Cross-Guaranty

 

10.2.

Waivers by Borrowers

 

10.3.

Benefit of Guaranty

 

10.4.

Waiver of Subrogation, Etc.

 

 

iii

--------------------------------------------------------------------------------


 

10.5.

Election of Remedies

 

10.6.

Limitation

 

10.7.

Contribution with Respect to Guaranty Obligations

 

10.8.

Liability Cumulative

 

 

iv

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

 

Annex A

-

Definitions

Annex B

-

Pro Rata Shares and Commitment Amounts

Annex C

-

Closing Checklist

Annex D

 

Reserved

Annex E

-

Lenders’ Bank Accounts

Annex F

-

Compliance and Pricing Certificate

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1(a)(i)

-

Revolving Note

Exhibit 1.1(a)(ii)

-

Notice of Revolving Credit Advance

Exhibit 1.1(d)(ii)

-

Notice of Alternative Currency Advance

Exhibit 1.1(c)

-

Request for Letter of Credit Issuance

Exhibit 1.1(d)

-

Swing Line Note

Exhibit 1.1(e)

-

Alternative Currency Swing Line Note

Exhibit 1.2(e)

-

Notice of Continuation/Conversion

Exhibit 6.2(e)

-

Borrowing Base Certificate

Exhibit 8.1

-

Assignment Agreement

 

 

 

Schedules

 

 

 

 

 

Schedule A-1

-

Restricted Subsidiaries

Schedule 1.1(e)

-

European Disbursement Accounts

Schedule 3.1(a)

-

Jurisdictions of Organization and Qualifications

Schedule 3.1(b)

-

Capitalization

Schedule 3.7

-

Use of Proceeds

Schedule 3.10

-

Intellectual Property

Schedule 3.11

-

Investigations and Audits

Schedule 3.12

-

Employee Matters

Schedule 3.13

-

Litigation

Schedule 3.14

-

Real Estate

Schedule 3.15

-

Environmental Matters

Schedule 3.16

-

ERISA

Schedule 3.17

-

Deposit and Disbursement Accounts

Schedule 3.18

-

Agreements and Other Documents

Schedule 3.19

-

Insurance

Schedule 5.1

-

Existing Indebtedness

Schedule 5.2

-

Liens

Schedule 5.3

-

Investments

Schedule 5.4

-

Contingent Obligations

Schedule 5.5

-

Indebtedness

Schedule 5.8

-

Affiliate Transactions

 

--------------------------------------------------------------------------------


 

Schedule 5.9

-

Business Description

 

 

ii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of December     , 2004 and entered into by and
among Vertis, Inc., a Delaware corporation (“Vertis” or the “Domestic
Borrower”), Vertis Limited, a company incorporated under the laws of England and
Wales and registered under number 3435268 (“Vertis Limited”) and Vertis Digital
Services Limited, a company incorporated under the laws of England and Wales and
registered under number 3526757 (“Digital Limited”, and with Vertis Limited,
each a “European Borrower” and collectively, the “European Borrowers”; Vertis
and the European Borrowers are referred to herein collectively as the
“Borrowers” and individually as a “Borrower”), the other persons designated as
“Credit Parties”, the financial institutions who are or hereafter become parties
to this Agreement as Lenders (the “Lenders” and each a “Lender”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual capacity
“GE Capital”), as the initial L/C Issuer and as Agent and BANK OF AMERICA, N.A.,
as Documentation Agent and Joint-Lead Arranger.

 

R E C I T A L S:

 

WHEREAS, Borrowers desire that Lenders extend a revolving credit facility to
Borrowers to fund the repayment of certain indebtedness of Borrowers, to provide
working capital financing for Borrowers and to provide funds for other general
corporate purposes of Borrowers; and

 

WHEREAS, Borrowers desire to secure all of their Obligations (as hereinafter
defined) under the Loan Documents (as hereinafter defined) by granting to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of their personal and real property other than the accounts
receivable sold pursuant to the Permitted Receivables Financing; and

 

WHEREAS, Vertis Holdings, Inc., a Delaware corporation that owns all of the
Stock of Vertis (“Holdings”) is willing to guaranty all of the Obligations and
to pledge to Agent, for the benefit of Agent and Lenders, all of the Stock of
Vertis, the other Borrowers and Holdings’ other Subsidiaries (other than the
Receivables Subsidiary, certain Domestic Subsidiaries that are not material
Subsidiaries and the non-Domestic Subsidiaries that are not Credit Parties), and
substantially all of its other personal and real property to secure the
Obligations; and

 

WHEREAS, each of Borrowers’ respective Subsidiaries, other than the Receivables
Subsidiary, certain Domestic Subsidiaries that are not material Subsidiaries and
the non-Domestic Subsidiaries that are not Credit Parties, is willing to
guaranty all of the Obligations of Borrowers and to grant to Agent, for the
benefit of Agent and Lenders, a security interest in and lien upon substantially
all of its personal and real property to secure the Obligations; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto, which is incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Credit Parties, Lenders and Agent
agree as follows:

 

SECTION 1.

AMOUNTS AND TERMS OF LOANS


 


1.1.          LOANS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF BORROWERS AND THE OTHER
CREDIT PARTIES CONTAINED HEREIN:


 


(A)           DOMESTIC REVOLVING LOANS.


 

(I)            EACH REVOLVING LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE
AVAILABLE TO DOMESTIC BORROWER FROM TIME TO TIME UNTIL THE COMMITMENT
TERMINATION DATE ITS PRO RATA SHARE OF ADVANCES (EACH A “REVOLVING CREDIT
ADVANCE”) REQUESTED BY BORROWER REPRESENTATIVE ON BEHALF OF THE DOMESTIC
BORROWER HEREUNDER.  THE PRO RATA SHARE OF THE REVOLVING LOAN OF ANY REVOLVING
LENDER (INCLUDING, WITHOUT DUPLICATION, SWING LINE LOAN) SHALL NOT AT ANY TIME
EXCEED ITS SEPARATE REVOLVING LOAN COMMITMENT. REVOLVING CREDIT ADVANCES MAY BE
REPAID AND REBORROWED; PROVIDED, THAT THE AMOUNT OF ANY REVOLVING CREDIT ADVANCE
TO BE MADE AT ANY TIME SHALL NOT EXCEED BORROWING AVAILABILITY.  BORROWING
AVAILABILITY MAY BE FURTHER REDUCED BY RESERVES IMPOSED BY AGENT IN ITS
REASONABLE CREDIT JUDGMENT BASED ON A CHANGE IN CIRCUMSTANCES; PROVIDED, THAT,
AS LONG AS HOLDINGS, BORROWERS AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS
SHALL HAVE, AS OF THE END OF THE IMMEDIATELY PRECEDING CALENDAR QUARTER, EBITDA,
ADJUSTED TO REFLECT RESTRUCTURING CHARGES, NON-RECURRING CHARGES AND INCLUDING
OTHER ADJUSTMENTS, IF ANY, ALL AS SET FORTH IN SECTION 6.1(A) OF SCHEDULE 1 TO
ANNEX F, FOR THE TWELVE (12) MONTH PERIOD THEN ENDED OF GREATER THAN
$180,000,000, AGENT’S RIGHT TO IMPOSE ANY RESERVES NOT PREVIOUSLY IMPOSED OR TO
ALTER THE MANNER IN WHICH PREVIOUSLY IMPOSED RESERVES ARE DETERMINED SHALL
REQUIRE PRIOR WRITTEN CONSENT OF THE BORROWERS.  THE REVOLVING LOAN, INCLUDING,
WITHOUT LIMITATION, THE ALTERNATIVE CURRENCY REVOLVING CREDIT SUBFACILITY, SHALL
BE REPAID IN FULL ON THE COMMITMENT TERMINATION DATE.  EACH BORROWER SHALL
EXECUTE AND DELIVER TO EACH REVOLVING LENDER A NOTE TO EVIDENCE THE TOTAL
REVOLVING LOAN COMMITMENT OF THAT REVOLVING LENDER.  EACH NOTE SHALL BE IN THE
MAXIMUM PRINCIPAL AMOUNT OF THE REVOLVING LOAN COMMITMENT OF THE APPLICABLE
REVOLVING LENDER, DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(A)(I) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM
TIME TO TIME, EACH A “REVOLVING NOTE” AND, COLLECTIVELY, THE “REVOLVING
NOTES”).  OTHER THAN PURSUANT TO SECTION 1.1(A)(II), IF THE AGGREGATE
OUTSTANDING REVOLVING LOAN (INCLUDING, WITHOUT LIMITATION, THE AMOUNT
OUTSTANDING UNDER THE ALTERNATIVE CURRENCY REVOLVING CREDIT SUBFACILITY) EXCEEDS
THE BORROWING BASE AS SET FORTH IN THE MOST RECENTLY DELIVERED BORROWING BASE
CERTIFICATE OR THE TOTAL AGGREGATE REVOLVING LOAN COMMITMENT OF ALL LENDERS (ANY
SUCH EXCESS AMOUNT OF REVOLVING LOAN IS HEREIN REFERRED TO AS AN “OVERADVANCE”),
LENDERS SHALL NOT BE OBLIGATED TO MAKE REVOLVING CREDIT ADVANCES, NO ADDITIONAL
LETTERS OF CREDIT SHALL BE ISSUED AND, EXCEPT AS PROVIDED IN SECTION 1.1(A)(II)
BELOW, THE REVOLVING LOAN MUST BE REPAID IMMEDIATELY AND/OR LETTERS OF CREDIT
CASH COLLATERALIZED IN AN AMOUNT SUFFICIENT TO ELIMINATE ANY OVERADVANCE.  ALL
OVERADVANCES SHALL CONSTITUTE INDEX RATE LOANS AND SHALL BEAR INTEREST PAYABLE
UPON DEMAND AT THE DEFAULT RATE.  FOR FUNDING REQUESTS FOR REVOLVING CREDIT
ADVANCES TO BE FUNDED AS INDEX RATE LOANS OF LESS THAN $5,000,000, WRITTEN
NOTICE MUST BE PROVIDED BY

 

2

--------------------------------------------------------------------------------


 

1:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY ON WHICH THE REVOLVING CREDIT
ADVANCE IS TO BE MADE.  FOR FUNDING REQUESTS OF REVOLVING CREDIT ADVANCES TO BE
FUNDED AS INDEX RATE LOANS OF $5,000,000 OR GREATER, WRITTEN NOTICE MUST BE
PROVIDED BY 1:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING
THE DAY ON WHICH THE REVOLVING CREDIT ADVANCE IS TO BE MADE.  ALL REVOLVING
CREDIT ADVANCES TO BE FUNDED AS LIBOR LOANS REQUIRE THREE (3) BUSINESS DAYS
PRIOR WRITTEN NOTICE. WRITTEN NOTICES FOR FUNDING REQUESTS SHALL BE IN THE FORM
ATTACHED AS EXHIBIT 1.1(A)(II) (“NOTICE OF REVOLVING CREDIT ADVANCE”).  ANY LOAN
OR GROUP OF LOANS HAVING THE SAME PROPOSED LIBOR PERIOD TO BE MADE OR CONTINUED
AS, OR CONVERTED INTO, A LIBOR LOAN MUST BE IN A MINIMUM AMOUNT OF $5,000,000
AND INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF SUCH AMOUNT.

 

(II)           IF BORROWER REPRESENTATIVE ON BEHALF OF BORROWERS REQUESTS THAT
REVOLVING LENDERS MAKE, OR PERMIT TO REMAIN OUTSTANDING AN OVERADVANCE, AGENT
MAY, IN ITS SOLE DISCRETION, ELECT TO MAKE, OR PERMIT TO REMAIN OUTSTANDING SUCH
OVERADVANCE; PROVIDED, HOWEVER, THAT AGENT MAY NOT CAUSE REVOLVING LENDERS TO
MAKE, OR PERMIT TO REMAIN OUTSTANDING, (A) A REVOLVING LOAN BALANCE IN EXCESS OF
THE MAXIMUM AMOUNT OR (B) AN OVERADVANCE IN AN AGGREGATE AMOUNT IN EXCESS OF
$10,000,000.  IF AN OVERADVANCE IS MADE, OR PERMITTED TO REMAIN OUTSTANDING,
PURSUANT TO THE PRECEDING SENTENCE, THEN ALL REVOLVING LENDERS SHALL BE BOUND TO
MAKE, OR PERMIT TO REMAIN OUTSTANDING, SUCH OVERADVANCE BASED UPON THEIR PRO
RATA SHARES OF THE REVOLVING LOAN COMMITMENT IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.

 


(B)           DOMESTIC SWING LINE FACILITY.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER
HEREBY AGREES TO MAKE AVAILABLE AT ANY TIME AND FROM TIME TO TIME UNTIL THE
COMMITMENT TERMINATION DATE ADVANCES (EACH, A “SWING LINE ADVANCE”).  THE
PROVISIONS OF THIS SECTION 1.1(B) SHALL NOT RELIEVE REVOLVING LENDERS OF THEIR
OBLIGATIONS TO MAKE REVOLVING CREDIT ADVANCES UNDER SECTION 1.1(A).  EXCEPT AS
PROVIDED IN SECTION 1.1(A)(II) ABOVE, THE AGGREGATE AMOUNT OF SWING LINE
ADVANCES OUTSTANDING SHALL NOT EXCEED AT ANY TIME THE LESSER OF (A) THE SWING
LINE COMMITMENT AND (B) BORROWING AVAILABILITY (“SWING LINE AVAILABILITY”). 
UNTIL THE COMMITMENT TERMINATION DATE, BORROWERS MAY FROM TIME TO TIME BORROW,
REPAY AND REBORROW UNDER THIS SECTION 1.1(B).  WHENEVER ANY BORROWER DESIRES
THAT THE SWING LINE LENDER MAKE A SWING LINE ADVANCE HEREUNDER, BORROWER
REPRESENTATIVE SHALL GIVE THE SWING LINE LENDER, NOT LATER THAN 3:30 P.M. (NEW
YORK TIME), ON THE DATE THAT A SWING LINE ADVANCE IS TO BE MADE, WRITTEN NOTICE
OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING OF EACH SWING LINE ADVANCE TO
BE MADE HEREUNDER.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SPECIFY (A) THE
DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY), (B) THE APPLICABLE BORROWER
AND (C) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWING LINE ADVANCE TO BE MADE
PURSUANT TO SUCH BORROWING.  UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST
ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE FROM REQUISITE LENDERS INSTRUCTING
IT NOT TO MAKE A SWING LINE ADVANCE, THE SWING LINE LENDER SHALL,
NOTWITHSTANDING THE FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 2.2,
BE ENTITLED TO FUND THAT SWING LINE ADVANCE, AND TO HAVE EACH REVOLVING LENDER
MAKE REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(B)(III) OR
PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 1.1(B)(IV). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, THE SWING LINE LOAN SHALL CONSTITUTE AN INDEX RATE LOAN.  BORROWERS
SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOAN
UPON DEMAND THEREFOR BY AGENT. THE ENTIRE UNPAID BALANCE OF THE SWING LINE LOAN
AND ALL OTHER NONCONTINGENT

 

3

--------------------------------------------------------------------------------


 

OBLIGATIONS (OTHER THAN AS SET FORTH IN SECTION 1.5) SHALL BE IMMEDIATELY DUE
AND PAYABLE IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE COMMITMENT TERMINATION
DATE IF NOT SOONER PAID IN FULL.

 

(II)           BORROWERS SHALL EXECUTE AND DELIVER TO THE SWING LINE LENDER A
PROMISSORY NOTE TO EVIDENCE THE SWING LINE COMMITMENT. SUCH NOTE SHALL BE IN THE
PRINCIPAL AMOUNT OF THE SWING LINE COMMITMENT OF THE SWING LINE LENDER, DATED
THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF EXHIBIT 1.1(B) (AS AMENDED,
MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM TIME TO TIME, THE “SWING LINE
NOTE”). THE SWING LINE NOTE SHALL REPRESENT THE OBLIGATION OF BORROWERS TO PAY
THE AMOUNT OF THE SWING LINE COMMITMENT OR, IF LESS, THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF ALL SWING LINE ADVANCES MADE TO BORROWERS TOGETHER WITH
INTEREST THEREON AS PRESCRIBED IN SECTION 1.2.

 

(III)          THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION BUT NO LESS FREQUENTLY THAN ONCE WEEKLY, MAY ON
BEHALF OF BORROWERS (AND EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES THE SWING
LINE LENDER TO SO ACT ON ITS BEHALF) REQUEST EACH REVOLVING LENDER TO MAKE A
REVOLVING CREDIT ADVANCE TO BORROWERS (WHICH SHALL BE AN INDEX RATE LOAN) IN AN
AMOUNT EQUAL TO THAT REVOLVING LENDER’S PRO RATA SHARE OF THE PRINCIPAL AMOUNT
OF THE SWING LINE LOAN (THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE
SUCH NOTICE IS GIVEN.  UNLESS ANY OF THE EVENTS DESCRIBED IN SECTIONS 7.1(F) AND
7.1(G) HAS OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION 1.1(B)(IV) SHALL
APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS
AGREEMENT TO THE MAKING OF A REVOLVING CREDIT ADVANCE ARE THEN SATISFIED, EACH
REVOLVING LENDER SHALL DISBURSE DIRECTLY TO AGENT, ITS PRO RATA SHARE OF A
REVOLVING CREDIT ADVANCE ON BEHALF OF THE SWING LINE LENDER, PRIOR TO 3:00 P.M.
(NEW YORK TIME), IN IMMEDIATELY AVAILABLE FUNDS ON THE BUSINESS DAY NEXT
SUCCEEDING THE DATE THAT NOTICE IS GIVEN.  THE PROCEEDS OF THOSE REVOLVING
CREDIT ADVANCES SHALL BE IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED
TO REPAY THE REFUNDED SWING LINE LOAN.

 

(IV)          IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING CREDIT
ADVANCE PURSUANT TO SECTION 1.1(B)(III), ONE OF THE EVENTS DESCRIBED IN SECTIONS
7.1(F) OR 7.1(G) HAS OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF SECTION
1.1(B)(V) BELOW, EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING CREDIT
ADVANCE WAS TO HAVE BEEN MADE FOR THE BENEFIT OF ANY BORROWER, PURCHASE FROM THE
SWING LINE LENDER AN UNDIVIDED PARTICIPATION INTEREST IN THE SWING LINE LOAN IN
AN AMOUNT EQUAL TO ITS PRO RATA SHARE (DETERMINED WITH RESPECT TO THE REVOLVING
LOAN) OF SUCH SWING LINE LOAN.  UPON REQUEST, EACH REVOLVING LENDER SHALL
PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION INTEREST.

 

(V)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
ADVANCES IN ACCORDANCE WITH SECTION 1.1(B)(III) AND TO PURCHASE PARTICIPATION
INTERESTS IN ACCORDANCE WITH SECTION 1.1(B)(IV) SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH REVOLVING
LENDER MAY HAVE AGAINST THE SWING LINE LENDER, ANY BORROWER OR ANY OTHER PERSON
FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR
EVENT OF DEFAULT; (C) ANY INABILITY OF ANY BORROWER TO SATISFY THE CONDITIONS
PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT AT ANY TIME OR (D) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.  SWING LINE LENDER SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM
EACH REVOLVING LENDER THE AMOUNTS REQUIRED PURSUANT TO

 

4

--------------------------------------------------------------------------------


 

SECTIONS 1.1.(B)(III) OR 1.1(B)(IV), AS THE CASE MAY BE.  IF ANY REVOLVING
LENDER DOES NOT MAKE AVAILABLE SUCH AMOUNTS TO AGENT OR THE SWING LINE LENDER,
AS APPLICABLE, THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER, ON DEMAND,
SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER, TOGETHER WITH INTEREST THEREON
FOR EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT
THE FEDERAL FUNDS RATE FOR THE FIRST TWO BUSINESS DAYS AND AT THE INDEX RATE
THEREAFTER.

 


(C)           LETTERS OF CREDIT.  THE REVOLVING LOAN COMMITMENT MAY, IN ADDITION
TO ADVANCES UNDER THE REVOLVING LOAN AND THE ALTERNATIVE CURRENCY REVOLVING
CREDIT SUBFACILITY, BE UTILIZED (SUBJECT TO THE LIMITATIONS IMPOSED BY SECTION
1.1(A)), UPON THE REQUEST OF BORROWER REPRESENTATIVE ON BEHALF OF THE APPLICABLE
BORROWER TO AGENT, FOR THE ISSUANCE OF LETTERS OF CREDIT, WHICH SHALL BE ISSUED
IN DOLLARS ON BEHALF OF ANY DOMESTIC BORROWER OR, TO THE EXTENT AVAILABLE,
POUNDS STERLING ON BEHALF OF ANY EUROPEAN BORROWER.  IMMEDIATELY UPON THE
ISSUANCE BY AN L/C ISSUER OF A LETTER OF CREDIT, AND WITHOUT FURTHER ACTION ON
THE PART OF AGENT OR ANY OF THE LENDERS, EACH REVOLVING LENDER SHALL BE DEEMED
TO HAVE PURCHASED FROM SUCH L/C ISSUER A PARTICIPATION IN SUCH LETTER OF CREDIT
(OR IN ITS OBLIGATION UNDER A RISK PARTICIPATION AGREEMENT WITH RESPECT THERETO)
EQUAL TO SUCH REVOLVING LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.


 

(I)            MAXIMUM AMOUNT.  THE AGGREGATE AMOUNT OF LETTER OF CREDIT
OBLIGATIONS WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING OR UNREIMBURSED AT
ANY TIME SHALL NOT EXCEED $45,000,000, OR THE DOLLAR EQUIVALENT THEREOF (“L/C
SUBLIMIT”).

 

(II)           REIMBURSEMENT.  BORROWERS SHALL BE IRREVOCABLY AND
UNCONDITIONALLY OBLIGATED FORTHWITH WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER FORMALITIES OF ANY KIND (INCLUDING FOR PURPOSES OF SECTION 10), TO
REIMBURSE ANY L/C ISSUER ON DEMAND IN IMMEDIATELY AVAILABLE FUNDS FOR ANY
AMOUNTS PAID BY SUCH L/C ISSUER WITH RESPECT TO A LETTER OF CREDIT, INCLUDING
ALL REIMBURSEMENT PAYMENTS, FEES, CHARGES, COSTS AND EXPENSES PAID BY SUCH L/C
ISSUER.  BORROWERS HEREBY AUTHORIZE AND DIRECT AGENT, AT AGENT’S OPTION, TO
DEBIT BORROWERS’ ACCOUNTS (BY INCREASING THE OUTSTANDING PRINCIPAL BALANCE OF
THE REVOLVING CREDIT ADVANCES, ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES,
SWING LINE ADVANCES OR ALTERNATIVE CURRENCY SWING LINE ADVANCES MADE TO SUCH
BORROWER, AS APPLICABLE) IN THE AMOUNT OF ANY PAYMENT MADE BY AN L/C ISSUER WITH
RESPECT TO ANY LETTER OF CREDIT.  ALL AMOUNTS PAID BY AN L/C ISSUER WITH RESPECT
TO ANY LETTER OF CREDIT THAT ARE NOT IMMEDIATELY REPAID BY BORROWERS WITH THE
PROCEEDS OF A REVOLVING CREDIT ADVANCE, SWING LINE ADVANCE, ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCE, ALTERNATIVE CURRENCY SWING LINE ADVANCES OR OTHERWISE
SHALL BEAR INTEREST PAYABLE ON DEMAND AT THE INTEREST RATE APPLICABLE TO
REVOLVING CREDIT ADVANCES THAT ARE INDEX RATE LOANS PLUS, AT THE ELECTION OF
AGENT OR REQUISITE LENDERS, AN ADDITIONAL TWO PERCENT (2.00%) PER ANNUM.  EACH
REVOLVING LENDER AGREES TO FUND ITS PRO RATA SHARE OF ANY REVOLVING LOAN MADE
PURSUANT TO THIS SECTION 1.1(C)(II).  IN THE EVENT AGENT ELECTS NOT TO DEBIT A
BORROWER’S ACCOUNT AND BORROWERS FAIL TO REIMBURSE THE L/C ISSUER IN FULL ON THE
DATE OF ANY PAYMENT IN RESPECT OF A LETTER OF CREDIT, AGENT SHALL PROMPTLY
NOTIFY EACH REVOLVING LENDER OF THE AMOUNT OF SUCH UNREIMBURSED PAYMENT AND THE
ACCRUED INTEREST THEREON AND EACH REVOLVING LENDER, ON THE NEXT BUSINESS DAY
PRIOR TO 3:00 P.M. (NEW YORK TIME), SHALL DELIVER TO AGENT AN AMOUNT EQUAL TO
ITS PRO RATA SHARE THEREOF IN SAME DAY FUNDS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE L/C ISSUER UPON DEMAND BY
THE L/C ISSUER SUCH REVOLVING LENDER’S PRO RATA SHARE OF EACH PAYMENT MADE BY
THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY REIMBURSED
BY BORROWERS OR SATISFIED THROUGH A DEBIT OF

 

5

--------------------------------------------------------------------------------


 

BORROWERS’ ACCOUNT.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATIONS PURSUANT TO THIS SUBSECTION IN RESPECT OF LETTERS OF CREDIT ARE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING SETOFF, COUNTERCLAIM, THE OCCURRENCE AND CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT OR ANY FAILURE BY BORROWERS TO SATISFY ANY OF THE
CONDITIONS SET FORTH IN SECTION 2.2.  IF ANY REVOLVING LENDER FAILS TO MAKE
AVAILABLE TO THE L/C ISSUER THE AMOUNT OF SUCH REVOLVING LENDER’S PRO RATA SHARE
OF ANY PAYMENTS MADE BY THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AS
PROVIDED IN THIS SECTION 1.1(C)(II), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER
SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER TOGETHER WITH INTEREST AT THE
INDEX RATE OR AT THE ALTERNATIVE CURRENCY INDEX RATE, AS APPLICABLE.

 

(III)          REQUEST FOR LETTERS OF CREDIT.  BORROWER REPRESENTATIVE SHALL
GIVE AGENT AT LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE SPECIFYING THE
DATE A LETTER OF CREDIT IS REQUESTED TO BE ISSUED, THE AMOUNT AND THE NAME AND
ADDRESS OF THE BENEFICIARY AND A DESCRIPTION OF THE TRANSACTIONS PROPOSED TO BE
SUPPORTED THEREBY, THE BORROWER FOR WHOSE ACCOUNT SUCH LETTER OF CREDIT IS TO BE
ISSUED, THE APPLICABLE CURRENCY AND THE EXPIRY DATE (OR EXTENDED EXPIRY DATE) OF
THE LETTER OF CREDIT.  EACH REQUEST BY BORROWER REPRESENTATIVE FOR THE ISSUANCE
OF A LETTER OF CREDIT SHALL BE IN THE FORM OF EXHIBIT 1.1(C).  IF AGENT INFORMS
BORROWER REPRESENTATIVE THAT THE L/C ISSUER CANNOT ISSUE THE REQUESTED LETTER OF
CREDIT DIRECTLY, BORROWER REPRESENTATIVE MAY REQUEST THAT L/C ISSUER ARRANGE FOR
THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT UNDER A RISK PARTICIPATION
AGREEMENT WITH ANOTHER FINANCIAL INSTITUTION REASONABLY ACCEPTABLE TO AGENT, L/C
ISSUER AND BORROWER REPRESENTATIVE.  THE ISSUANCE OF ANY LETTER OF CREDIT UNDER
THIS AGREEMENT SHALL BE SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 2.2 AND THE CONDITIONS THAT THE LETTER OF CREDIT (I) SUPPORTS A
TRANSACTION BENEFITING THE CREDIT PARTIES (OTHER THAN HOLDINGS) OR THEIR
WHOLLY-OWNED SUBSIDIARIES AND (II) IS IN A FORM, IS FOR AN AMOUNT AND CONTAINS
SUCH TERMS AND CONDITIONS AS ARE REASONABLY SATISFACTORY TO THE L/C ISSUER AND,
IN THE CASE OF STANDBY LETTERS OF CREDIT, AGENT.  THE INITIAL NOTICE REQUESTING
THE ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM OF THE
LETTER OF CREDIT AND THE MASTER STANDBY AGREEMENT OR MASTER DOCUMENTARY
AGREEMENT, AS APPLICABLE, AND AN APPLICATION FOR A LETTER OF CREDIT, IF ANY,
THEN REQUIRED BY THE L/C ISSUER COMPLETED IN A MANNER REASONABLY SATISFACTORY TO
SUCH L/C ISSUER.  IF ANY PROVISION OF ANY APPLICATION OR REIMBURSEMENT AGREEMENT
IS INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THEN THE PROVISIONS OF THIS
AGREEMENT, TO THE EXTENT OF SUCH INCONSISTENCY, SHALL CONTROL.

 

(IV)          EXPIRATION DATES OF LETTERS OF CREDIT.  THE EXPIRATION DATE OF
EACH LETTER OF CREDIT SHALL BE ON A DATE THAT IS NOT LATER THAN THE EARLIER OF
(A) TWELVE MONTHS FROM ITS DATE OF ISSUANCE OR (B) THE THIRTIETH (30TH) DAY
PRIOR TO THE DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION OF THE TERM
COMMITMENT TERMINATION DATE. NOTWITHSTANDING THE FOREGOING, A LETTER OF CREDIT
MAY PROVIDE FOR AUTOMATIC EXTENSIONS OF ITS EXPIRATION DATE FOR ONE (1) OR MORE
SUCCESSIVE PERIODS OF UP TO TWELVE (12) MONTHS FOR EACH PERIOD; PROVIDED THAT
THE L/C ISSUER HAS THE RIGHT TO TERMINATE SUCH LETTER OF CREDIT ON EACH SUCH
EXPIRATION DATE AND NO RENEWAL TERM MAY EXTEND THE TERM OF THE LETTER OF CREDIT
TO A DATE THAT IS LATER THAN THE THIRTIETH (30TH) DAY PRIOR TO THE DATE SET
FORTH IN CLAUSE (A) OF THE DEFINITION OF THE TERM COMMITMENT TERMINATION DATE. 
UPON DIRECTION BY AGENT OR REQUISITE LENDERS, THE L/C ISSUER SHALL NOT RENEW ANY
SUCH LETTER OF CREDIT AT ANY TIME DURING THE CONTINUANCE OF AN EVENT OF DEFAULT;
PROVIDED THAT, IN THE CASE OF A DIRECTION BY AGENT OR REQUISITE LENDERS, THE L/C
ISSUER RECEIVES SUCH DIRECTIONS PRIOR TO THE DATE NOTICE OF

 

6

--------------------------------------------------------------------------------


 

NON-RENEWAL IS REQUIRED TO BE GIVEN BY THE L/C ISSUER AND THE L/C ISSUER HAS HAD
A REASONABLE PERIOD OF TIME TO ACT ON SUCH NOTICE.

 

(V)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF BORROWERS TO REIMBURSE
THE L/C ISSUER, AGENT AND LENDERS FOR PAYMENTS MADE IN RESPECT OF LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER SHALL BE UNCONDITIONAL AND IRREVOCABLE AND SHALL
BE PAID UNDER ALL CIRCUMSTANCES STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, INCLUDING THE FOLLOWING CIRCUMSTANCES: (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT; (B) ANY AMENDMENT OR WAIVER OF OR ANY
CONSENT OR DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY LETTER OF CREDIT
OR ANY LOAN DOCUMENT; (C) THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER
RIGHT WHICH BORROWERS, ANY OF THEIR SUBSIDIARIES OR AFFILIATES OR ANY OTHER
PERSON MAY AT ANY TIME HAVE AGAINST ANY BENEFICIARY OF ANY LETTER OF CREDIT,
AGENT, ANY L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR UNRELATED
AGREEMENTS OR TRANSACTIONS; (D) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;
(E) PAYMENT UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER
DOCUMENT THAT DOES NOT SUBSTANTIALLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT; OR (F) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF ANY L/C
ISSUER, AGENT, ANY LENDER OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 1.1(C)(V),
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF BORROWERS’ OBLIGATIONS HEREUNDER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY BORROWERS THAT THE ABSOLUTE AND UNCONDITIONAL OBLIGATION OF BORROWERS
TO AGENT AND LENDERS HEREUNDER TO REIMBURSE PAYMENTS MADE UNDER A LETTER OF
CREDIT WILL NOT BE EXCUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
L/C ISSUER.  HOWEVER, THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE AN L/C
ISSUER FROM CLAIMS WHICH BORROWERS MAY ASSERT AGAINST THE L/C ISSUER SUBJECT TO
THE TERMS OF THE MASTER STANDBY AGREEMENT OR THE MASTER DOCUMENTARY AGREEMENT.

 

(VI)          OBLIGATIONS OF L/C ISSUERS.  EACH L/C ISSUER (OTHER THAN GE
CAPITAL) HEREBY AGREES THAT IT WILL NOT ISSUE A LETTER OF CREDIT HEREUNDER UNTIL
IT HAS PROVIDED AGENT WITH WRITTEN NOTICE SPECIFYING THE AMOUNT AND INTENDED
ISSUANCE DATE OF SUCH LETTER OF CREDIT.  EACH L/C ISSUER (OTHER THAN GE CAPITAL)
FURTHER AGREES TO PROVIDE TO AGENT:  (A) A COPY OF EACH LETTER OF CREDIT ISSUED
BY SUCH L/C ISSUER PROMPTLY AFTER ITS ISSUANCE; (B) A WEEKLY REPORT SUMMARIZING
AVAILABLE AMOUNTS UNDER LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER, THE DATES
AND AMOUNTS OF ANY DRAWS UNDER SUCH LETTERS OF CREDIT, THE EFFECTIVE DATE OF ANY
INCREASE OR DECREASE IN THE FACE AMOUNT OF ANY LETTERS OF CREDIT DURING SUCH
WEEK AND THE AMOUNT OF ANY UNREIMBURSED DRAWS UNDER SUCH LETTERS OF CREDIT; AND
(C) SUCH ADDITIONAL INFORMATION REASONABLY REQUESTED BY AGENT FROM TIME TO TIME
WITH RESPECT TO THE LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER.

 


(D)           EUROPEAN BORROWERS ALTERNATIVE CURRENCY REVOLVING CREDIT
SUBFACILITY.


 

(I)            THE REVOLVING LOAN COMMITMENT MAY, IN ADDITION TO ADVANCES UNDER
THE REVOLVING LOAN AND THE ISSUANCE OF ANY LETTERS OF CREDIT, BE UTILIZED
(SUBJECT TO THE LIMITATIONS IMPOSED BY SECTION 1.1(A) AND THIS SECTION 1.1(D)),
UPON THE REQUEST OF BORROWER REPRESENTATIVE, FOR ADVANCES UNDER THE ALTERNATIVE
CURRENCY REVOLVING CREDIT SUBFACILITY AS SET FORTH HEREIN.  EACH REVOLVING
LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE AVAILABLE TO THE

 

7

--------------------------------------------------------------------------------


 

EUROPEAN BORROWERS FROM TIME TO TIME UNTIL THE COMMITMENT TERMINATION DATE ITS
PRO RATA SHARE OF ADVANCES DENOMINATED IN AN ALTERNATIVE CURRENCY (EACH AN
“ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCE”) REQUESTED BY BORROWER
REPRESENTATIVE ON BEHALF OF THE EUROPEAN BORROWERS HEREUNDER, WHICH REQUEST
SHALL SPECIFY BOTH THE ALTERNATIVE CURRENCY AND THE EUROPEAN BORROWER TO WHICH
THE ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCE IS BEING MADE.  THE PRO RATA
SHARE OF THE ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES OF ANY REVOLVING
LENDER SHALL NOT AT ANY TIME EXCEED THE ASSIGNED DOLLAR VALUE OF SUCH LENDER’S
UNUSED ALTERNATIVE CURRENCY REVOLVING CREDIT SUB-COMMITMENT AT SUCH TIME;
PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF ALL ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCES AT ANY TIME OUTSTANDING SHALL NOT AT ANY TIME EXCEED
THE ASSIGNED DOLLAR VALUE OF $150,000,000 (THE “ALTERNATIVE CURRENCY REVOLVING
CREDIT SUBFACILITY”), AND, PROVIDED, FURTHER, THAT THE AGGREGATE AMOUNT OF ALL
ALTERNATIVE CURRENCY REVOLVING CREDIT BORROWINGS SHALL IN NO EVENT EXCEED THE
AGGREGATE OF THE UNUSED ALTERNATIVE CURRENCY REVOLVING CREDIT SUB-COMMITMENTS OF
THE REVOLVING LENDERS AT SUCH TIME.  EACH ALTERNATIVE CURRENCY REVOLVING CREDIT
BORROWING SHALL BE IN THE ASSIGNED DOLLAR VALUE OF APPROXIMATELY TWO MILLION
DOLLARS ($2,000,000) OR AN INTEGRAL MULTIPLE OF APPROXIMATELY ONE MILLION
DOLLARS ($1,000,000) IN EXCESS THEREOF ON THE DATE OF THE APPLICABLE NOTICE OF
ALTERNATIVE CURRENCY BORROWING OR, IF LESS, THE THEN DOLLAR EQUIVALENT AMOUNT OF
THE AGGREGATE UNUSED ALTERNATIVE CURRENCY REVOLVING CREDIT SUB-COMMITMENTS OTHER
THAN, IN THE CASE OF CONTINUATIONS OR CONVERSIONS OF ANY ALTERNATIVE CURRENCY
REVOLVING CREDIT BORROWING, TO THE EXTENT A FAILURE TO COMPLY WITH THE FOREGOING
IS SOLELY A RESULT OF CURRENCY FLUCTUATIONS. EACH ALTERNATIVE CURRENCY REVOLVING
CREDIT BORROWING SHALL CONSIST OF ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES
MADE SIMULTANEOUSLY BY THE REVOLVING LENDERS RATABLY ACCORDING TO THEIR
ALTERNATIVE CURRENCY REVOLVING CREDIT SUB-COMMITMENTS.

 

(II)           EACH ALTERNATIVE CURRENCY REVOLVING CREDIT BORROWING SHALL BE
MADE ON NOTICE, GIVEN NOT LATER THAN 1:00 P.M. (NEW YORK, NEW YORK TIME) ON THE
3RD BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED BORROWING BY THE BORROWER
REPRESENTATIVE TO THE AGENT.  EACH SUCH NOTICE OF AN ALTERNATIVE CURRENCY
REVOLVING CREDIT BORROWING (A “NOTICE OF ALTERNATIVE CURRENCY BORROWING”) SHALL
BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 1.1(D)(II) HERETO, SPECIFYING THEREIN
THE REQUESTED (I) DATE OF SUCH ALTERNATIVE CURRENCY REVOLVING CREDIT BORROWING,
(II) APPLICABLE CURRENCY, (III) AGGREGATE AMOUNT OF SUCH ALTERNATIVE CURRENCY
REVOLVING CREDIT BORROWING AND (IV) THE EUROPEAN BORROWER REQUESTING SUCH
ALTERNATIVE CURRENCY REVOLVING CREDIT BORROWING.

 


(E)           ALTERNATIVE CURRENCY SWING LINE FACILITY.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE ALTERNATIVE
CURRENCY SWING LINE LENDER HEREBY AGREES TO MAKE AVAILABLE AT ANY TIME AND FROM
TIME TO TIME UNTIL THE COMMITMENT TERMINATION DATE ADVANCES (EACH, AN
“ALTERNATIVE CURRENCY SWING LINE ADVANCE”).  THE PROVISIONS OF THIS SECTION
1.1(E) SHALL NOT RELIEVE REVOLVING LENDERS OF THEIR OBLIGATIONS TO MAKE
REVOLVING CREDIT ADVANCES UNDER SECTION 1.1(B) OR ALTERNATIVE REVOLVING CREDIT
ADVANCES UNDER SECTION 1.1(D).  EXCEPT AS PROVIDED IN SECTION 1.1(A)(II) ABOVE,
THE AGGREGATE AMOUNT OF ALTERNATIVE CURRENCY SWING LINE ADVANCES OUTSTANDING
SHALL NOT EXCEED AT ANY TIME THE LESSER OF (A) THE ALTERNATIVE CURRENCY SWING
LINE COMMITMENT AND (B) BORROWING AVAILABILITY (“ALTERNATIVE CURRENCY SWING LINE
AVAILABILITY”).  UNTIL THE COMMITMENT TERMINATION DATE, EUROPEAN BORROWERS MAY
FROM TIME TO TIME BORROW, REPAY AND REBORROW

 

8

--------------------------------------------------------------------------------


 

UNDER THIS SECTION 1.1(E).  WHENEVER ANY BORROWER DESIRES THAT THE ALTERNATIVE
CURRENCY SWING LINE LENDER MAKE AN ALTERNATIVE CURRENCY SWING LINE ADVANCE
HEREUNDER, BORROWER REPRESENTATIVE SHALL GIVE THE ALTERNATIVE CURRENCY SWING
LINE LENDER NOT LATER THAN 10:00 A.M. (NEW YORK TIME) ON THE BUSINESS DAY PRIOR
TO THE DATE THAT AN ALTERNATIVE CURRENCY SWING LINE ADVANCE IS TO BE MADE,
WRITTEN NOTICE OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING OF EACH
ALTERNATIVE CURRENCY SWING LINE ADVANCE TO BE MADE HEREUNDER.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SPECIFY (A) THE DATE OF BORROWING (WHICH SHALL BE A
BUSINESS DAY), (B) THE APPLICABLE BORROWER AND (C) THE AGGREGATE PRINCIPAL
AMOUNT OF THE ALTERNATIVE CURRENCY SWING LINE ADVANCE TO BE MADE PURSUANT TO
SUCH BORROWING.  UNLESS THE ALTERNATIVE CURRENCY SWING LINE LENDER HAS RECEIVED
AT LEAST ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE FROM REQUISITE LENDERS
INSTRUCTING IT NOT TO MAKE AN ALTERNATIVE CURRENCY SWING LINE ADVANCE, THE
ALTERNATIVE CURRENCY SWING LINE LENDER SHALL, NOTWITHSTANDING THE FAILURE OF ANY
CONDITION PRECEDENT SET FORTH IN SECTION 2.2, BE ENTITLED TO FUND THAT
ALTERNATIVE CURRENCY SWING LINE ADVANCE, AND TO HAVE EACH REVOLVING LENDER MAKE
ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION
1.1(E)(III) OR PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION
1.1(E)(IV).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, THE ALTERNATIVE CURRENCY SWING LINE LOAN SHALL CONSTITUTE AN
INDEX RATE LOAN.  EUROPEAN BORROWERS SHALL REPAY THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE ALTERNATIVE CURRENCY SWING LINE LOAN UPON DEMAND
THEREFOR BY AGENT. THE ENTIRE UNPAID BALANCE OF THE ALTERNATIVE CURRENCY SWING
LINE LOAN AND ALL OTHER NONCONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND
PAYABLE IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE COMMITMENT TERMINATION
DATE IF NOT SOONER PAID IN FULL.

 

(II)           EUROPEAN BORROWERS SHALL EXECUTE AND DELIVER TO THE ALTERNATIVE
CURRENCY SWING LINE LENDER A PROMISSORY NOTE TO EVIDENCE THE ALTERNATIVE
CURRENCY SWING LINE COMMITMENT. SUCH NOTE SHALL BE IN THE PRINCIPAL AMOUNT OF
THE ALTERNATIVE CURRENCY SWING LINE COMMITMENT OF THE ALTERNATIVE CURRENCY SWING
LINE LENDER, DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF EXHIBIT
1.1(E) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM TIME TO
TIME, THE “ALTERNATIVE CURRENCY SWING LINE NOTE”). THE ALTERNATIVE CURRENCY
SWING LINE NOTE SHALL REPRESENT THE OBLIGATION OF EUROPEAN BORROWERS TO PAY THE
AMOUNT OF THE ALTERNATIVE CURRENCY SWING LINE COMMITMENT OR, IF LESS, THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL ALTERNATIVE CURRENCY SWING LINE
ADVANCES MADE TO BORROWERS TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN
SECTION 1.2.

 

(III)          THE ALTERNATIVE CURRENCY SWING LINE LENDER, AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION BUT NO LESS FREQUENTLY THAN
ONCE EVERY TWO WEEKS, MAY ON BEHALF OF BORROWERS (AND EACH BORROWER HEREBY
IRREVOCABLY AUTHORIZES THE ALTERNATIVE CURRENCY SWING LINE LENDER TO SO ACT ON
ITS BEHALF) REQUEST EACH REVOLVING LENDER TO MAKE AN ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCE TO EUROPEAN BORROWERS (WHICH SHALL BE A LIBOR LOAN AT
THE ALTERNATIVE CURRENCY LIBOR RATE) IN AN AMOUNT EQUAL TO THAT REVOLVING
LENDER’S PRO RATA SHARE OF THE DIFFERENCE BETWEEN (A) THE PRINCIPAL AMOUNT OF
THE ALTERNATIVE CURRENCY SWING LINE LOAN (SUCH AMOUNT, THE “REFUNDED ALTERNATIVE
CURRENCY SWING LINE LOAN”) OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN AND (B)
THE THEN POUNDS STERLING EQUIVALENT OF $2,500,000.  PRIOR TO SENDING SUCH NOTICE
THE ALTERNATIVE CURRENCY SWING LINE LENDER SHALL CONTACT THE BORROWER
REPRESENTATIVE WHICH SHALL SPECIFY THE LIBOR PERIOD FOR THE ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCE TO BE MADE BY EACH LENDER IN ORDER TO REPAY THE
REFUNDED ALTERNATIVE CURRENCY SWING LINE LOAN AND, ACCORDINGLY, SUCH NOTICE SENT
BY THE

 

9

--------------------------------------------------------------------------------


 

ALTERNATIVE CURRENCY SWING LINE LENDER TO EACH LENDER SHALL SPECIFY BOTH SUCH
LENDER’S PRO RATA SHARE OF THE REFUNDED ALTERNATIVE CURRENCY ADVANCE AND THE
LIBOR PERIOD SELECTED BY THE BORROWER REPRESENTATIVE FOR THE ALTERNATIVE
CURRENCY REVOLVING CREDIT ADVANCES TO BE MADE BY THE LENDERS IN THE AMOUNT OF
THE REFUNDED ALTERNATIVE CURRENCY SWING LINE LOAN. UNLESS ANY OF THE EVENTS
DESCRIBED IN SECTIONS 7.1(F) AND 7.1(G) HAS OCCURRED (IN WHICH EVENT THE
PROCEDURES OF SECTION 1.1(E)(IV) SHALL APPLY) AND REGARDLESS OF WHETHER THE
CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF AN ALTERNATIVE
CURRENCY REVOLVING CREDIT ADVANCE ARE THEN SATISFIED, EACH REVOLVING LENDER
SHALL DISBURSE DIRECTLY TO AGENT, ITS PRO RATA SHARE OF AN ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCE ON BEHALF OF THE ALTERNATIVE CURRENCY SWING LINE
LENDER, PRIOR TO 3:00 P.M. (NEW YORK TIME), IN IMMEDIATELY AVAILABLE FUNDS ON
THE THIRD (3RD) BUSINESS DAY NEXT FOLLOWING THE DATE THAT SUCH NOTICE IS GIVEN
BY THE ALTERNATIVE CURRENCY SWING LINE LENDER.  THE PROCEEDS OF THOSE
ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES SHALL BE IMMEDIATELY PAID TO THE
ALTERNATIVE CURRENCY SWING LINE LENDER AND APPLIED TO REPAY THE REFUNDED
ALTERNATIVE CURRENCY SWING LINE LOAN.

 

(IV)          IF, PRIOR TO REFUNDING AN ALTERNATIVE CURRENCY SWING LINE LOAN
WITH AN ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCE PURSUANT TO SECTION
1.1(E)(III), ONE OF THE EVENTS DESCRIBED IN SECTIONS 7.1(F) OR 7.1(G) HAS
OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF SECTION 1.1(E)(V) BELOW, EACH
REVOLVING LENDER SHALL, ON THE DATE SUCH ALTERNATIVE CURRENCY REVOLVING CREDIT
ADVANCE WAS TO HAVE BEEN MADE FOR THE BENEFIT OF ANY EUROPEAN BORROWER, PURCHASE
FROM THE ALTERNATIVE CURRENCY SWING LINE LENDER AN UNDIVIDED PARTICIPATION
INTEREST IN THE ALTERNATIVE CURRENCY SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS
PRO RATA SHARE (DETERMINED WITH RESPECT TO ALTERNATIVE CURRENCY REVOLVING CREDIT
BORROWINGS) OF SUCH ALTERNATIVE CURRENCY SWING LINE LOAN.  UPON REQUEST, EACH
REVOLVING LENDER SHALL PROMPTLY TRANSFER TO THE ALTERNATIVE CURRENCY SWING LINE
LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION
INTEREST.

 

(V)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(E)(III) AND TO PURCHASE
PARTICIPATION INTERESTS IN ACCORDANCE WITH SECTION 1.1(E)(IV) SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH
REVOLVING LENDER MAY HAVE AGAINST THE ALTERNATIVE CURRENCY SWING LINE LENDER,
ANY BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE
OR CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT; (C) ANY INABILITY OF ANY
BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS
AGREEMENT AT ANY TIME OR (D) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  ALTERNATIVE
CURRENCY SWING LINE LENDER SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH
REVOLVING LENDER THE AMOUNTS REQUIRED PURSUANT TO SECTIONS 1.1.(E)(III) OR
1.1(E)(IV), AS THE CASE MAY BE.  IF ANY REVOLVING LENDER DOES NOT MAKE AVAILABLE
SUCH AMOUNTS TO AGENT OR THE ALTERNATIVE CURRENCY SWING LINE LENDER, AS
APPLICABLE, THE ALTERNATIVE CURRENCY SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER, ON DEMAND, SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER, TOGETHER
WITH INTEREST THEREON FOR EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL SUCH
AMOUNT IS PAID IN FULL AT THE FEDERAL FUNDS RATE FOR THE FIRST TWO BUSINESS DAYS
AND AT THE ALTERNATIVE CURRENCY INDEX RATE THEREAFTER.

 


(F)            FUNDING AUTHORIZATION.  (I)  THE PROCEEDS OF ALL LOANS MADE TO
THE DOMESTIC BORROWER PURSUANT TO THIS AGREEMENT (I.E., OTHER THAN LOANS MADE TO
THE EUROPEAN

 

10

--------------------------------------------------------------------------------


 


BORROWERS PURSUANT TO THE ALTERNATIVE CURRENCY REVOLVING CREDIT SUBFACILITY)
SUBSEQUENT TO THE CLOSING DATE ARE TO BE FUNDED BY AGENT BY WIRE TRANSFER TO THE
ACCOUNT DESIGNATED BY BORROWER REPRESENTATIVE BELOW (THE “US DISBURSEMENT
ACCOUNT”):


 

Bank:  Deutsche Trust Company Americas

ABA No.:  021-001-033

Bank Address:  New York, New York

Account No.:  00360911

Reference:  Vertis, Inc.

 

(II)           THE PROCEEDS OF ALL LOANS MADE TO THE EUROPEAN BORROWERS PURSUANT
TO THE ALTERNATIVE CURRENCY REVOLVING CREDIT SUBFACILITY UNDER THIS AGREEMENT
SUBSEQUENT TO THE CLOSING DATE ARE TO BE FUNDED BY AGENT BY WIRE TRANSFER TO THE
APPLICABLE ACCOUNT DESIGNATED BY BORROWER REPRESENTATIVE SET FORTH ON SCHEDULE
1.1(E) HEREOF (EACH, A “EUROPEAN DISBURSEMENT ACCOUNT”, AND COLLECTIVELY THE
“EUROPEAN DISBURSEMENT ACCOUNTS” AND COLLECTIVELY WITH THE US DISBURSEMENT
ACCOUNT, THE “DISBURSEMENT ACCOUNTS”).

 

Borrower Representative shall provide Agent with written notice of any change in
the foregoing instructions at least three (3) Business Days before the desired
effective date of such change.

 


1.2.          INTEREST AND APPLICABLE MARGINS.


 


(A)           BORROWERS SHALL PAY INTEREST TO AGENT, FOR THE RATABLE BENEFIT OF
LENDERS, WITH RESPECT TO THE VARIOUS LOANS (OTHER THAN LETTER OF CREDIT
OBLIGATIONS) MADE BY EACH LENDER (OR IN THE CASE OF THE SWING LINE LOAN, FOR THE
BENEFIT OF THE SWING LINE LENDER OR, IN THE CASE OF THE ALTERNATIVE CURRENCY
SWING LINE LOAN, FOR THE BENEFIT OF THE ALTERNATIVE CURRENCY SWING LINE LENDER),
IN ARREARS ON EACH APPLICABLE INTEREST PAYMENT DATE, AT THE FOLLOWING RATES: 
(I) WITH RESPECT TO THE REVOLVING CREDIT ADVANCES THAT ARE INDEX RATE LOANS, THE
INDEX RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM, (II) WITH
RESPECT TO REVOLVING CREDIT ADVANCES THAT ARE LIBOR LOANS, AT THE ELECTION OF
BORROWER REPRESENTATIVE, THE APPLICABLE LIBOR RATE PLUS THE APPLICABLE REVOLVER
LIBOR MARGIN PER ANNUM; (III) WITH RESPECT TO THE SWING LINE LOAN, THE INDEX
RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM, (IV) WITH RESPECT TO
ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES THAT ARE LIBOR LOANS, AT THE
ELECTION OF BORROWER REPRESENTATIVE, THE APPLICABLE ALTERNATIVE CURRENCY LIBOR
RATE PLUS THE APPLICABLE REVOLVER LIBOR MARGIN PER ANNUM, AND (V) WITH RESPECT
TO THE ALTERNATIVE CURRENCY SWING LINE LOAN, THE ALTERNATIVE CURRENCY INDEX RATE
PLUS THE APPLICABLE ALTERNATIVE CURRENCY REVOLVER INDEX MARGIN PER ANNUM.


 

As of the Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

1.50

%

Applicable Alternative Currency Revolver Index Margin

 

2.75

%

Applicable Revolver LIBOR Margin

 

2.75

%

Applicable L/C Margin

 

2.75

%

 

11

--------------------------------------------------------------------------------


 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Holdings’ and its Subsidiaries’ consolidated
financial performance, commencing with the first day of the first calendar month
that occurs more than one (1) day after delivery of Holdings’ quarterly
Financial Statements to Lenders for the Fiscal Quarter ending June 30, 2005. 
Adjustments in Applicable Margins will be determined by reference to the
following grid:

 

If Leverage Ratio is:

 

Level of
Applicable Margins:

 

<0.7

 

Level I

 

<1.0, but > 0.7

 

Level II

 

<1.6, but > 1.0

 

Level III

 

>1.6

 

Level IV

 

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Revolver Index Margin

 

1.00

%

1.25

%

1.50

%

1.75

%

Applicable Alternative Currency Revolver Index Margin

 

2.25

%

2.50

%

2.75

%

3.00

%

Applicable Revolver LIBOR Margin

 

2.25

%

2.50

%

2.75

%

3.00

%

Applicable L/C Margin

 

2.25

%

2.50

%

2.75

%

3.00

%

 

All adjustments in the Applicable Margins after June 30, 2005 shall be
implemented quarterly on a prospective basis, for each calendar month commencing
at least one (1) day after the date of delivery to Lenders of the quarterly
unaudited Financial Statements evidencing the need for an adjustment. 
Concurrently with the delivery of quarterly unaudited Financial Statements,
Borrower Representative shall deliver to Agent and Lenders a certificate, signed
by its chief financial officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins.  Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grid, until the first day of the
first calendar month following the delivery of those Financial Statements
demonstrating that such an increase is not required.  If any Default or an Event
of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which all
Defaults or Events of Default are waived or cured.

 


(B)           IF ANY PAYMENT ON ANY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER
THAN A BUSINESS DAY, THE MATURITY THEREOF WILL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY (EXCEPT AS SET FORTH IN THE DEFINITION OF LIBOR PERIOD)
AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT
THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)           ALL COMPUTATIONS OF FEES CALCULATED ON A PER ANNUM BASIS AND
INTEREST SHALL BE MADE BY AGENT ON THE BASIS OF A 360-DAY YEAR, IN EACH CASE FOR
THE ACTUAL NUMBER OF

 

12

--------------------------------------------------------------------------------


 


DAYS OCCURRING IN THE PERIOD FOR WHICH SUCH FEES AND INTEREST ARE PAYABLE.  THE
INDEX RATE AND THE ALTERNATIVE CURRENCY INDEX RATE ARE EACH FLOATING RATES
DETERMINED FOR EACH DAY.  EACH DETERMINATION BY AGENT OF AN INTEREST RATE AND
FEES HEREUNDER SHALL BE FINAL, BINDING AND CONCLUSIVE ON BORROWERS, ABSENT
MANIFEST ERROR.


 


(D)           SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNDER SECTION 7.1(A), (F) OR (G) AND WITHOUT NOTICE OF ANY KIND, OR SO LONG AS
ANY OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND AT THE ELECTION OF
AGENT (OR UPON THE WRITTEN REQUEST OF REQUISITE LENDERS) CONFIRMED BY WRITTEN
NOTICE FROM AGENT TO BORROWER REPRESENTATIVE, THE INTEREST RATES APPLICABLE TO
THE LOANS AND THE LETTER OF CREDIT AND UNUSED LINE FEES SHALL BE INCREASED BY
TWO PERCENTAGE POINTS (2%) PER ANNUM ABOVE THE RATES OF INTEREST OR THE RATE OF
SUCH FEE OTHERWISE APPLICABLE HEREUNDER (“DEFAULT RATE”), AND ALL OTHER
OUTSTANDING OBLIGATIONS WHICH ARE PAST DUE SHALL BEAR INTEREST AT THE THEN
APPLICABLE INDEX RATE APPLICABLE TO SUCH OTHER OBLIGATIONS PLUS THE DEFAULT
RATE.  INTEREST, UNUSED LINE FEES AND LETTER OF CREDIT FEES AT THE DEFAULT RATE
SHALL ACCRUE FROM THE INITIAL DATE OF SUCH EVENT OF DEFAULT UNTIL THAT EVENT OF
DEFAULT IS CURED OR WAIVED AND SHALL BE PAYABLE UPON DEMAND, BUT IN ANY EVENT,
SHALL BE PAYABLE ON THE NEXT REGULARLY SCHEDULED PAYMENT DATE SET FORTH HEREIN
FOR SUCH OBLIGATION.


 


(E)           BORROWER REPRESENTATIVE SHALL HAVE THE OPTION TO (I) REQUEST THAT
ANY REVOLVING CREDIT ADVANCE OR ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCE BE
MADE AS A LIBOR LOAN, (II) CONVERT AT ANY TIME ALL OR ANY PART OF OUTSTANDING
LOANS (OTHER THAN THE SWING LINE LOAN) FROM INDEX RATE LOANS TO LIBOR LOANS,
(III) CONVERT ANY LIBOR LOAN TO AN INDEX RATE LOAN (OTHER THAN AN ALTERNATIVE
CURRENCY REVOLVING CREDIT ADVANCE), SUBJECT TO PAYMENT OF THE LIBOR BREAKAGE
COSTS IN ACCORDANCE WITH SECTION 1.3(E) IF SUCH CONVERSION IS MADE PRIOR TO THE
EXPIRATION OF THE LIBOR PERIOD APPLICABLE THERETO, OR (IV) CONTINUE ALL OR ANY
PORTION OF ANY LOAN (OTHER THAN THE SWING LINE LOAN) AS A LIBOR LOAN UPON THE
EXPIRATION OF THE APPLICABLE LIBOR PERIOD AND THE SUCCEEDING LIBOR PERIOD OF
THAT CONTINUED LOAN SHALL COMMENCE ON THE FIRST DAY AFTER THE LAST DAY OF THE
LIBOR PERIOD OF THE LOAN TO BE CONTINUED, PROVIDED, HOWEVER, LOANS THAT BEAR
INTEREST BY REFERENCE TO THE ALTERNATIVE CURRENCY LIBOR RATE AND THE ALTERNATIVE
CURRENCY INDEX RATE MAY NOT BE CONVERTED OR CONTINUED AS LOANS THAT BEAR
INTEREST BY REFERENCE TO THE LIBOR RATE OR THE INDEX RATE.  ANY SUCH ELECTION
MUST BE MADE BY 1:00 P.M. (NEW YORK TIME) ON THE 3RD BUSINESS DAY PRIOR TO
(1) THE DATE OF ANY PROPOSED REVOLVING CREDIT ADVANCE OR ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCE THAT IS TO BEAR INTEREST AT THE LIBOR RATE OR
ALTERNATIVE CURRENCY LIBOR RATE, AS APPLICABLE, (2) THE END OF EACH LIBOR PERIOD
WITH RESPECT TO ANY LIBOR LOANS TO BE CONTINUED AS SUCH, OR (3) THE DATE ON
WHICH BORROWER REPRESENTATIVE WISHES TO CONVERT ANY INDEX RATE LOAN TO A LIBOR
LOAN FOR A LIBOR PERIOD DESIGNATED BY BORROWER REPRESENTATIVE IN SUCH ELECTION. 
IF NO ELECTION IS RECEIVED WITH RESPECT TO A LIBOR LOAN BY 1:00 P.M. (NEW YORK
TIME) ON THE 3RD BUSINESS DAY PRIOR TO THE END OF THE LIBOR PERIOD WITH RESPECT
THERETO, THAT LIBOR LOAN (OTHER THAN AN ALTERNATIVE CURRENCY REVOLVING CREDIT
ADVANCE) SHALL BE CONVERTED TO AN INDEX RATE LOAN AT THE END OF ITS LIBOR
PERIOD.  WITH RESPECT TO ANY LOAN CONSISTING OF AN ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCE, IF NO ELECTION IS RECEIVED WITH RESPECT TO A LIBOR
LOAN BY 1:00 P.M. (NEW YORK TIME) ON THE 3RD BUSINESS DAY PRIOR TO THE END OF
THE LIBOR PERIOD WITH RESPECT THERETO, THAT LIBOR LOAN SHALL BE CONTINUED AS A
LIBOR LOAN FOR THE SAME LIBOR PERIOD.  BORROWER REPRESENTATIVE MUST MAKE SUCH
ELECTION BY NOTICE TO AGENT IN WRITING, BY FAX OR OVERNIGHT COURIER.  IN THE
CASE OF ANY CONVERSION OR CONTINUATION, SUCH ELECTION MUST BE MADE PURSUANT TO A
WRITTEN NOTICE (A “NOTICE OF CONVERSION/CONTINUATION”) IN THE FORM OF EXHIBIT
1.2(E).

 

13

--------------------------------------------------------------------------------


 


NO LOAN SHALL BE MADE, CONVERTED INTO OR CONTINUED AS A LIBOR LOAN, IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AND AGENT OR REQUISITE LENDERS HAVE
DETERMINED NOT TO MAKE OR CONTINUE ANY LOAN AS A LIBOR LOAN AS A RESULT THEREOF.


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
SECTION 1.2, IF A COURT OF COMPETENT JURISDICTION DETERMINES IN A FINAL ORDER
THAT THE RATE OF INTEREST PAYABLE HEREUNDER EXCEEDS THE HIGHEST RATE OF INTEREST
PERMISSIBLE UNDER LAW (THE “MAXIMUM LAWFUL RATE”), THEN SO LONG AS THE MAXIMUM
LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF INTEREST PAYABLE HEREUNDER SHALL
BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED, HOWEVER, THAT IF AT ANY TIME
THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER IS LESS THAN THE MAXIMUM
LAWFUL RATE, BORROWERS SHALL CONTINUE TO PAY INTEREST HEREUNDER AT THE MAXIMUM
LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED BY AGENT, ON BEHALF
OF LENDERS, IS EQUAL TO THE TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED HAD THE
INTEREST RATE PAYABLE HEREUNDER BEEN (BUT FOR THE OPERATION OF THIS PARAGRAPH)
THE INTEREST RATE PAYABLE SINCE THE CLOSING DATE AS OTHERWISE PROVIDED IN THIS
AGREEMENT.  THEREAFTER, INTEREST HEREUNDER SHALL BE PAID AT THE RATE(S) OF
INTEREST AND IN THE MANNER PROVIDED IN SECTIONS 1.2(A) THROUGH (E), UNLESS AND
UNTIL THE RATE OF INTEREST AGAIN EXCEEDS THE MAXIMUM LAWFUL RATE, AND AT THAT
TIME THIS PARAGRAPH SHALL AGAIN APPLY.  IN NO EVENT SHALL THE TOTAL INTEREST
RECEIVED BY ANY LENDER PURSUANT TO THE TERMS HEREOF EXCEED THE AMOUNT THAT SUCH
LENDER COULD LAWFULLY HAVE RECEIVED HAD THE INTEREST DUE HEREUNDER BEEN
CALCULATED FOR THE FULL TERM HEREOF AT THE MAXIMUM LAWFUL RATE.  IF THE MAXIMUM
LAWFUL RATE IS CALCULATED PURSUANT TO THIS PARAGRAPH, SUCH INTEREST SHALL BE
CALCULATED AT A DAILY RATE EQUAL TO THE MAXIMUM LAWFUL RATE DIVIDED BY THE
NUMBER OF DAYS IN THE YEAR IN WHICH SUCH CALCULATION IS MADE.  IF,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 1.2(F), A COURT OF COMPETENT
JURISDICTION SHALL DETERMINE BY A FINAL, NON-APPEALABLE ORDER THAT A LENDER HAS
RECEIVED INTEREST HEREUNDER IN EXCESS OF THE MAXIMUM LAWFUL RATE, AGENT SHALL,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, PROMPTLY APPLY SUCH EXCESS AS
SPECIFIED IN SECTION 1.5(D) AND THEREAFTER SHALL REFUND ANY EXCESS TO BORROWERS
OR AS SUCH COURT OF COMPETENT JURISDICTION MAY OTHERWISE ORDER.


 


1.3.          FEES.


 


(A)           FEE LETTER.  BORROWERS SHALL PAY TO GE CAPITAL, INDIVIDUALLY, THE
FEES SPECIFIED IN THAT CERTAIN FEE LETTER, DATED AS OF NOVEMBER 5, 2004 AMONG
BORROWERS AND GE CAPITAL (THE “GE CAPITAL FEE LETTER”), AT THE TIMES SPECIFIED
FOR PAYMENT THEREIN.


 


(B)           UNUSED LINE FEE.  AS ADDITIONAL COMPENSATION FOR THE REVOLVING
LENDERS, BORROWERS SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT OF SUCH LENDERS,
IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER PRIOR TO THE
COMMITMENT TERMINATION DATE, COMMENCING WITH JANUARY, 2005 AND ON THE COMMITMENT
TERMINATION DATE, A FEE FOR BORROWERS’ NON-USE OF AVAILABLE FUNDS IN AN AMOUNT
EQUAL TO ONE-HALF OF ONE PERCENT (0.50%) PER ANNUM MULTIPLIED BY THE DIFFERENCE
BETWEEN (X) THE MAXIMUM AMOUNT (AS IT MAY BE REDUCED FROM TIME TO TIME) AND
(Y) THE AVERAGE FOR THE PERIOD OF THE DAILY CLOSING BALANCES OF THE REVOLVING
LOAN (INCLUDING, WITHOUT DUPLICATION, SWING LINE LOAN AND ALTERNATIVE CURRENCY
REVOLVING LOANS) OUTSTANDING DURING THE PERIOD FOR WHICH SUCH FEE IS DUE.


 


(C)           LETTER OF CREDIT FEE.  BORROWERS AGREE TO PAY TO AGENT FOR THE
BENEFIT OF REVOLVING LENDERS, AS COMPENSATION TO SUCH REVOLVING LENDERS FOR
LETTER OF CREDIT OBLIGATIONS INCURRED HEREUNDER, (I) WITHOUT DUPLICATION OF
REASONABLE, DOCUMENTED, OUT-OF-POCKET COSTS AND

 

14

--------------------------------------------------------------------------------


 


EXPENSES OTHERWISE PAYABLE TO AGENT OR LENDERS HEREUNDER, ALL COSTS AND EXPENSES
INCURRED BY AGENT OR ANY LENDER ON ACCOUNT OF SUCH LETTER OF CREDIT OBLIGATIONS,
AND (II) FOR EACH CALENDAR QUARTER DURING WHICH ANY LETTER OF CREDIT OBLIGATION
SHALL REMAIN OUTSTANDING, COMMENCING WITH THE FIRST CALENDAR QUARTER FOLLOWING
THE CLOSING DATE, A FEE (THE “LETTER OF CREDIT FEE”) IN AN AMOUNT EQUAL TO THE
APPLICABLE L/C MARGIN FROM TIME TO TIME IN EFFECT MULTIPLIED BY THE MAXIMUM
AMOUNT AVAILABLE FROM TIME TO TIME TO BE DRAWN UNDER THE APPLICABLE LETTER OF
CREDIT.  SUCH FEE SHALL BE PAID TO AGENT FOR THE BENEFIT OF THE REVOLVING
LENDERS IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER AND ON
THE COMMITMENT TERMINATION DATE.  IN ADDITION, BORROWERS SHALL PAY TO ANY L/C
ISSUER, ON DEMAND, SUCH FEES (INCLUDING ALL PER ANNUM FEES), CHARGES AND
EXPENSES OF SUCH L/C ISSUER IN RESPECT OF THE ISSUANCE, NEGOTIATION, ACCEPTANCE,
AMENDMENT, TRANSFER AND PAYMENT OF SUCH LETTER OF CREDIT OR OTHERWISE PAYABLE
PURSUANT TO THE APPLICATION AND RELATED DOCUMENTATION UNDER WHICH SUCH LETTER OF
CREDIT IS ISSUED.


 


(D)           LIBOR BREAKAGE COSTS.  UPON (I) ANY DEFAULT BY ANY BORROWER IN
MAKING ANY BORROWING OF, CONVERSION INTO OR CONTINUATION OF ANY LIBOR LOAN
FOLLOWING BORROWER REPRESENTATIVE’S DELIVERY TO AGENT OF ANY LIBOR LOAN REQUEST
IN RESPECT THEREOF OR (II) ANY PAYMENT OF A LIBOR LOAN ON ANY DAY THAT IS NOT
THE LAST DAY OF THE LIBOR PERIOD APPLICABLE THERETO (REGARDLESS OF THE SOURCE OF
SUCH PREPAYMENT AND WHETHER VOLUNTARY, BY ACCELERATION OR OTHERWISE), BORROWERS
SHALL PAY AGENT, FOR THE BENEFIT OF ALL LENDERS THAT FUNDED OR WERE PREPARED TO
FUND ANY SUCH LIBOR LOAN, LIBOR BREAKAGE COSTS, IF APPLICABLE.


 


(E)           EXPENSES AND ATTORNEYS’ FEES.  BORROWERS AGREE TO PAY ALL
REASONABLE, DOCUMENTED, OUT-OF-POCKET FEES, CHARGES, COSTS AND EXPENSES
(INCLUDING, WITHOUT DUPLICATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES)
INCURRED BY AGENT IN CONNECTION WITH ANY MATTERS CONTEMPLATED BY OR ARISING OUT
OF THE LOAN DOCUMENTS, IN CONNECTION WITH THE EXAMINATION, REVIEW, DUE DILIGENCE
INVESTIGATION, DOCUMENTATION, NEGOTIATION, CLOSING AND SYNDICATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN AND IN CONNECTION WITH THE CONTINUED
ADMINISTRATION OF THE LOAN DOCUMENTS INCLUDING ANY AMENDMENTS, MODIFICATIONS,
CONSENTS AND WAIVERS, AND AGENT WILL USE ITS BEST EFFORTS TO GIVE BORROWERS
REASONABLE NOTICE OF ALL SUCH OUT-OF-POCKET FEES, CHARGES, COSTS AND EXPENSES;
PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, BORROWER’S OBLIGATION TO REIMBURSE OUT-OF-POCKET EXPENSES IN
RESPECT OF (I) ANY FIELD EXAMINATION (AS DEFINED IN SECTION 4.3 HEREOF) SHALL
NOT EXCEED $40,000 AND (II) ANY FIXED ASSET APPRAISAL (AS DEFINED IN SECTION
6.1(G) HEREOF) SHALL NOT EXCEED $125,000.  BORROWERS AGREE TO PROMPTLY PAY
REASONABLE DOCUMENTATION CHARGES ASSESSED BY AGENT FOR AMENDMENTS, WAIVERS,
CONSENTS AND ANY OF THE DOCUMENTATION PREPARED BY AGENT’S INTERNAL LEGAL STAFF. 
BORROWERS AGREE TO PROMPTLY PAY, WITHOUT DUPLICATION, ALL REASONABLE,
DOCUMENTED, OUT-OF-POCKET FEES, CHARGES, COSTS AND EXPENSES (INCLUDING FEES,
CHARGES, COSTS AND EXPENSES OF ATTORNEYS, AUDITORS, APPRAISERS, CONSULTANTS AND
ADVISORS) INCURRED BY AGENT IN CONNECTION WITH ANY (I) AMENDMENT, WAIVER OR
CONSENT REQUESTED BY A CREDIT PARTY WITH RESPECT TO THE LOAN DOCUMENTS, (II)
EVENT OF DEFAULT, (III) WORK-OUT OR (IV) ACTION TO ENFORCE ANY LOAN DOCUMENT OR
TO COLLECT ANY PAYMENTS DUE FROM BORROWERS OR ANY OTHER CREDIT PARTY.  IN
ADDITION, IN CONNECTION WITH ANY WORK-OUT OR ACTION TO ENFORCE ANY LOAN DOCUMENT
OR TO COLLECT ANY PAYMENTS DUE FROM BORROWERS OR ANY OTHER CREDIT PARTY,
BORROWERS AGREE TO PROMPTLY PAY ALL REASONABLE FEES, CHARGES, COSTS AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, INCURRED BY
LENDERS.  ALL FEES, CHARGES, COSTS AND EXPENSES FOR WHICH BORROWERS ARE
RESPONSIBLE UNDER THIS SECTION 1.3(E) SHALL BE DEEMED PART OF THE OBLIGATIONS
WHEN INCURRED, PAYABLE IN ACCORDANCE WITH THE FINAL SENTENCE OF SECTION 1.4 AND
SECURED BY THE COLLATERAL.

 

15

--------------------------------------------------------------------------------


 


1.4.          RECEIPT OF PAYMENTS.  (A)  ALL PAYMENTS BY BORROWERS OF THE
OBLIGATIONS SHALL BE WITHOUT DEDUCTION, DEFENSE, SETOFF OR COUNTERCLAIM AND
SHALL BE MADE IN SAME DAY FUNDS AND DELIVERED TO AGENT, FOR THE BENEFIT OF AGENT
AND LENDERS, AS APPLICABLE, BY WIRE TRANSFER TO (I) WITH RESPECT TO PAYMENTS IN
U.S. DOLLARS, THE ACCOUNT IDENTIFIED BELOW UNDER THE HEADING “US COLLECTION
ACCOUNT” AND (II) WITH RESPECT TO PAYMENTS IN POUNDS STERLING, THE ACCOUNT
IDENTIFIED BELOW UNDER THE HEADING “UK COLLECTION ACCOUNT” OR SUCH OTHER PLACE
AS AGENT MAY FROM TIME TO TIME DESIGNATE IN WRITING (COLLECTIVELY, THE US
COLLECTION ACCOUNT AND THE UK COLLECTION ACCOUNT ARE HEREIN REFERRED TO AS THE
“COLLECTION ACCOUNT”).  EXCEPT AS OTHERWISE EXPRESSLY STATED, ALL OBLIGATIONS
HEREUNDER OF ONE OR MORE BORROWERS SHALL BE THE JOINT AND SEVERAL OBLIGATIONS OF
EACH AND EVERY BORROWER.


 

US Collection Account

ABA No. 021-001-033

Account Number 502-328-54

Deutsche Trust Company Americas

New York, New York

ACCOUNT NAME: GECC/CAF DEPOSITORY

Reference:  GE Capital re Vertis, Inc. CFN5830

 

UK Collection Account

Swift Code BARCGB22

Sort Code 200000

Barclays Bank PLC (London)

ACCOUNT NAME: GE CAPITAL COMMERCIAL FINANCE

Account Number: 60802697

Account ID: 5130

Reference: Vertis, Inc. CFN5830

 


(B)           BORROWERS SHALL MAKE EACH PAYMENT UNDER THIS AGREEMENT NOT LATER
THAN (I) WITH RESPECT TO PAYMENTS IN DOLLARS, 4:00 P.M. (NEW YORK TIME) ON THE
DAY WHEN DUE IN IMMEDIATELY AVAILABLE FUNDS IN DOLLARS TO THE US COLLECTION
ACCOUNT AND (II) WITH RESPECT TO PAYMENTS IN POUNDS STERLING, 11:00 A.M. (NEW
YORK TIME) ON THE DAY WHEN DUE IN IMMEDIATELY AVAILABLE FUNDS IN POUNDS STERLING
TO THE UK COLLECTION ACCOUNT.  ALL PAYMENTS BY BORROWERS OF THE OBLIGATIONS
DENOMINATED IN DOLLARS SHALL BE MADE IN DOLLARS; ALL PAYMENTS BY BORROWERS OF
THE OBLIGATIONS DENOMINATED IN POUNDS STERLING SHALL BE MADE IN POUNDS
STERLING.  FOR PURPOSES OF COMPUTING INTEREST AND FEES AND DETERMINING BORROWING
AVAILABILITY AS OF ANY DATE, ALL PAYMENTS SHALL BE DEEMED RECEIVED ON THE DAY OF
RECEIPT OF IMMEDIATELY AVAILABLE FUNDS THEREFOR IN (I) THE U.S. COLLECTION
ACCOUNT PRIOR TO 4:00 P.M. NEW YORK TIME AND (II) THE UK COLLECTION ACCOUNT
PRIOR TO 11:00 A.M. (NEW YORK TIME).  PAYMENTS RECEIVED (I) INTO THE U.S.
COLLECTION ACCOUNT AFTER 4:00 P.M. (NEW YORK TIME) AND (II) AFTER 11:00 A.M.
(NEW YORK TIME) IN THE UK COLLECTION ACCOUNT ON ANY BUSINESS DAY SHALL BE DEEMED
TO HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY.


 

Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the payment may be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the amount of interest and Fees due hereunder.

 

16

--------------------------------------------------------------------------------


 


(C)           BORROWERS HEREBY AUTHORIZE LENDERS TO MAKE REVOLVING CREDIT
ADVANCES, ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES OR SWING LINE ADVANCES
FOR THE PAYMENT OF INTEREST, FEES AND EXPENSES, LETTER OF CREDIT REIMBURSEMENT
OBLIGATIONS AND ANY AMOUNTS REQUIRED TO BE DEPOSITED WITH RESPECT TO OUTSTANDING
LETTER OF CREDIT OBLIGATIONS PURSUANT TO SECTIONS 1.5(F) OR 7.3; PROVIDED, THAT
SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, EXPENSE
REIMBURSEMENTS PURSUANT TO SECTION 1.3(E) SHALL BE PAYABLE 10 DAYS AFTER NOTICE
THEREOF TO BORROWER REPRESENTATIVE (AND OTHERWISE SUCH EXPENSE REIMBURSEMENTS
SHALL BE PAYABLE UPON DEMAND).


 


1.5.          PREPAYMENTS.


 


(A)           VOLUNTARY PREPAYMENTS OF LOANS.  AT ANY TIME, BORROWERS MAY PREPAY
THE LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY SUBJECT TO THE
PAYMENT OF LIBOR BREAKAGE COSTS, IF APPLICABLE.


 


(B)           PREPAYMENTS FROM ASSET DISPOSITIONS.  (I)  EXCEPT AS PROVIDED IN
SECTION 1.5(B)(II) BELOW AND OTHER THAN ANY ASSET DISPOSITIONS IN CONNECTION
WITH THE PERMITTED RECEIVABLES FINANCING AS OTHERWISE PERMITTED HEREUNDER,
IMMEDIATELY UPON RECEIPT OF ANY NET PROCEEDS IN EXCESS OF $2,500,000 IN THE
AGGREGATE DURING ANY FISCAL YEAR, BORROWERS SHALL PREPAY THE LOANS IN AN AMOUNT
EQUAL TO SUCH NET PROCEEDS, EXCEPT THAT BORROWERS OR THEIR SUBSIDIARIES MAY
REINVEST ALL OR A PORTION OF THE NET PROCEEDS OF ANY SUCH ASSET DISPOSITION,
WITHIN THREE HUNDRED AND SIXTY (360) DAYS, IN FIXED ASSETS.  IF BORROWERS DO NOT
INTEND TO SO REINVEST SUCH NET PROCEEDS OR IF THE PERIOD SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE EXPIRES WITHOUT BORROWERS HAVING REINVESTED THE
NET PROCEEDS OF ANY SUCH ASSET DISPOSITION, BORROWERS SHALL PREPAY THE LOANS IN
AN AMOUNT EQUAL TO SUCH REMAINING NET PROCEEDS IN ACCORDANCE WITH SECTION
1.5(D).  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN THE
EVENT THAT, AND FOR SO LONG AS, BORROWERS HAVE BORROWING AVAILABILITY, BOTH
BEFORE AND AFTER GIVING EFFECT TO ANY SUCH PREPAYMENT, IN EXCESS OF $20,000,000,
THE PROVISIONS OF THIS SECTION 1.5(B) SHALL NOT BE APPLICABLE (I.E. NO MANDATORY
PREPAYMENT PURSUANT TO THIS SECTION 1.5(B) SHALL BE REQUIRED).


 

(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
PAYMENTS FROM (A) INSURANCE PROCEEDS OR (B) CONDEMNATION PROCEEDS, IN EACH CASE,
FROM CASUALTIES OR LOSSES TO COLLATERAL SHALL BE APPLIED TO THE LOAN IN
ACCORDANCE WITH THIS SECTION1.5(B)(II).  IF (I) BORROWERS NOTIFY AGENT IN
WRITING WITHIN THIRTY (30) DAYS AFTER THE OCCURRENCE OF SUCH EVENT THAT IT
INTENDS TO REPLACE OR RESTORE THE AFFECTED COLLATERAL, (II) THE COST REQUIRED TO
REPLACE THE COLLATERAL WITH THE SAME OR SUBSTANTIALLY SIMILAR ASSETS OR RESTORE
THE COLLATERAL TO THE SAME VALUE AS IT HAD PRIOR TO THE CASUALTY OR CONDEMNATION
DOES NOT EXCEED $2,500,000 AND (III) SUCH PROCEEDS, TOGETHER WITH ANY AMOUNTS
CONTRIBUTED TO OR OTHERWISE AVAILABLE TO BORROWERS TO REPLACE OR RESTORE THE
COLLATERAL, ARE SUFFICIENT TO COVER ALL OR SUBSTANTIALLY ALL OF THE REPLACEMENT
OR RESTORATION OF THE AFFECTED COLLATERAL, AGENT SHALL PERMIT BORROWER TO
REPLACE OR RESTORE THE COLLATERAL IN A DILIGENT AND EXPEDITIOUS MANNER WITH
MATERIALS AND WORKMANSHIP OF SUBSTANTIALLY THE SAME QUALITY AS EXISTED BEFORE
THE CASUALTY OR CONDEMNATION; PROVIDED, THAT IF BORROWER HAS NOT COMPLETED SUCH
REPLACEMENT OR RESTORATION WITHIN 360 DAYS OF SUCH EVENT, SUCH INSURANCE
PROCEEDS OR CONDEMNATION PROCEEDS SHALL BE APPLIED TO THE OBLIGATIONS IN
ACCORDANCE WITH SECTION 1.5(B)(I).  TO THE EXTENT NOT USED TO REPLACE OR RESTORE
THE AFFECTED COLLATERAL WITHIN 360 DAYS OF THE CASUALTY OR CONDEMNATION, SUCH
PROCEEDS

 

17

--------------------------------------------------------------------------------


 

SHALL BE APPLIED IN ACCORDANCE WITH SECTION 1.5(B)(I).  TO THE EXTENT SUCH
PREPAYMENTS EXCEED THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOANS, THEY
SHALL BE RETURNED TO BORROWERS.

 


(C)           PREPAYMENTS FROM ISSUANCE OF SECURITIES.  IMMEDIATELY UPON THE
RECEIPT BY HOLDINGS, ANY BORROWER OR ANY OF THEIR SUBSIDIARIES OF THE PROCEEDS
OF THE ISSUANCE OF STOCK, BORROWERS SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO
SUCH PROCEEDS, NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER
REASONABLE, DOCUMENTED, OUT-OF-POCKET COSTS ASSOCIATED THEREWITH.  THE PAYMENTS
SHALL BE APPLIED IN ACCORDANCE WITH SECTION 1.5(D).  NOTWITHSTANDING THE
FOREGOING, THE FOLLOWING PROCEEDS OF STOCK ISSUANCES SHALL BE EXCLUDED FROM ANY
MANDATORY PREPAYMENT: (I) PROCEEDS OF ISSUANCES OF STOCK BY ANY CREDIT PARTY ON
OR PRIOR TO THE CLOSING DATE, (II) PROCEEDS OF ISSUANCES OF STOCK OF HOLDINGS TO
MANAGEMENT EMPLOYEES OF ANY CREDIT PARTY, (III) PROCEEDS OF ISSUANCES OF STOCK
BY ANY SUBSIDIARY OF A BORROWER TO THAT BORROWER THAT CONSTITUTE AN INVESTMENT
PERMITTED HEREUNDER AND (IV) PROCEEDS OF ISSUANCES OF STOCK BY HOLDING TO (I)
THL AND EVERCORE (HOLDINGS’ TWO PRINCIPAL SHAREHOLDERS), THL AFFILIATES,
EVERCORE AFFILIATES AND ANY OTHER EXISTING SHAREHOLDERS OF HOLDINGS AS OF THE
CLOSING DATE OR (II) ADDITIONAL PERSON(S) THAT BECOME SHAREHOLDER(S) OF HOLDINGS
FOLLOWING THE CLOSING DATE AND ARE REASONABLY ACCEPTABLE TO AGENT, PROVIDED,
HOWEVER, THAT ANY SUCH ISSUANCE(S) PURSUANT TO THIS CLAUSE (II) DO NOT RESULT IN
A CHANGE OF CONTROL.


 


(D)           APPLICATION OF PROCEEDS.  (I)  WITH RESPECT TO ANY PREPAYMENTS
MADE BY ANY BORROWER PURSUANT TO SECTIONS 1.5(B) AND 5.17, SUCH PREPAYMENTS
SHALL BE APPLIED AS FOLLOWS: FIRST, TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE
OF THE SWING LINE LOAN OR ALTERNATIVE CURRENCY SWING LINE LOAN, AS APPLICABLE,
OUTSTANDING TO THAT BORROWER UNTIL THE SAME HAS BEEN REPAID IN FULL; SECOND, TO
THE REVOLVING CREDIT ADVANCES OR ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES,
AS APPLICABLE, OUTSTANDING TO THAT BORROWER UNTIL THE SAME HAS BEEN REPAID IN
FULL AND, IN THE EVENT THAT AT THE TIME OF SUCH PREPAYMENT BORROWING
AVAILABILITY BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH PREPAYMENT, IS LESS
THAN $20,000,000, AS A PERMANENT REDUCTION OF THE REVOLVING LOAN COMMITMENT;
THIRD, TO THE PRINCIPAL BALANCES OF THE SWING LINE LOAN OR THE ALTERNATIVE
CURRENCY SWING LINE LOAN, AS APPLICABLE OUTSTANDING TO EACH OTHER BORROWER, PRO
RATA, UNTIL THE SAME HAVE BEEN REPAID IN FULL; AND FOURTH, TO THE PRINCIPAL
BALANCE OF THE REVOLVING CREDIT ADVANCES OR ALTERNATIVE CURRENCY REVOLVING
CREDIT ADVANCES, AS APPLICABLE, MADE TO EACH OTHER BORROWER, PRO RATA, UNTIL THE
SAME HAS BEEN REPAID IN FULL AND, IN THE EVENT THAT AT THE TIME OF SUCH
PREPAYMENT BORROWING AVAILABILITY, BOTH BEFORE AND AFTER GIVING EFFECT TO ANY
SUCH PREPAYMENT, IS LESS THAN $20,000,000, AS A PERMANENT REDUCTION OF THE
REVOLVING LOAN COMMITMENT.


 

(II)           WITH RESPECT TO ANY PREPAYMENTS MADE BY ANY BORROWER PURSUANT TO
SECTION 1.5(C), SUCH PREPAYMENTS SHALL BE APPLIED AS FOLLOWS: FIRST, TO REDUCE
THE OUTSTANDING PRINCIPAL BALANCE OF THE SWING LINE LOAN OUTSTANDING TO THAT
BORROWER UNTIL THE SAME HAS BEEN REPAID IN FULL; SECOND, TO THE REVOLVING CREDIT
ADVANCES OR ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCES, AS APPLICABLE,
OUTSTANDING TO THAT BORROWER UNTIL THE SAME HAS BEEN REPAID IN FULL; THIRD, TO
THE PRINCIPAL BALANCES OF THE SWING LINE LOAN OUTSTANDING TO EACH OTHER
BORROWER, PRO RATA, UNTIL THE SAME HAVE BEEN REPAID IN FULL; AND FOURTH, TO THE
PRINCIPAL BALANCE OF THE REVOLVING CREDIT ADVANCES OR ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCES, AS APPLICABLE, MADE TO EACH OTHER BORROWER, PRO RATA,
UNTIL THE SAME HAS BEEN REPAID IN FULL. CONSIDERING EACH TYPE OF LOAN BEING
PREPAID SEPARATELY, ANY SUCH PREPAYMENT SHALL BE APPLIED FIRST TO INDEX RATE

 

18

--------------------------------------------------------------------------------


 

LOANS OF THE TYPE REQUIRED TO BE PREPAID BEFORE APPLICATION TO LIBOR LOANS OF
THE TYPE REQUIRED TO BE PREPAID, IN EACH CASE IN A MANNER THAT MINIMIZES ANY
RESULTING LIBOR BREAKAGE COSTS.

 


(E)           LETTER OF CREDIT OBLIGATIONS.  IN THE EVENT ANY LETTERS OF CREDIT
ARE OUTSTANDING AT THE TIME THAT THE REVOLVING LOAN COMMITMENT IS TERMINATED,
BORROWERS SHALL DEPOSIT WITH AGENT FOR THE BENEFIT OF ALL REVOLVING LENDERS CASH
IN AN AMOUNT EQUAL TO 102% OF THE AGGREGATE OUTSTANDING LETTER OF CREDIT
OBLIGATIONS TO BE AVAILABLE TO AGENT TO REIMBURSE PAYMENTS OF DRAFTS DRAWN UNDER
SUCH LETTERS OF CREDIT AND PAY ANY FEES AND EXPENSES RELATED THERETO.


 


1.6.          MATURITY.  ALL OF THE OBLIGATIONS SHALL BECOME DUE AND PAYABLE AS
OTHERWISE SET FORTH HEREIN, BUT IN ANY EVENT ALL OF THE REMAINING OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS AS TO WHICH NO UNSATISFIED
CLAIM HAS BEEN ASSERTED) SHALL BECOME DUE AND PAYABLE UPON THE COMMITMENT
TERMINATION DATE.  UNTIL THE TERMINATION DATE, AGENT SHALL BE ENTITLED TO RETAIN
THE LIENS ON THE COLLATERAL GRANTED UNDER THE COLLATERAL DOCUMENTS AND THE
ABILITY TO EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO THEM UNDER THE LOAN
DOCUMENTS AND APPLICABLE LAWS.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, UPON ANY TERMINATION OF THE REVOLVING LOAN
COMMITMENT, ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION
OBLIGATIONS AS TO WHICH NO UNSATISFIED CLAIM HAS BEEN ASSERTED) SHALL BE DUE AND
PAYABLE.


 


1.7.          LOAN ACCOUNTS.  AGENT SHALL MAINTAIN A LOAN ACCOUNT (THE “LOAN
ACCOUNT”) ON ITS BOOKS TO RECORD:  THE NAME AND FEDERAL EMPLOYER IDENTIFICATION
NUMBER OF EACH LENDER, ALL ADVANCES, ALL PAYMENTS MADE BY BORROWERS, AND ALL
OTHER DEBITS AND CREDITS AS PROVIDED IN THIS AGREEMENT WITH RESPECT TO THE LOANS
OR ANY OTHER OBLIGATIONS.  ALL ENTRIES IN THE LOAN ACCOUNT SHALL BE MADE IN
ACCORDANCE WITH AGENT’S CUSTOMARY ACCOUNTING PRACTICES AS IN EFFECT FROM TIME TO
TIME.  THE BALANCE IN THE LOAN ACCOUNT, AS RECORDED ON AGENT’S MOST RECENT
PRINTOUT OR OTHER WRITTEN STATEMENT, SHALL, ABSENT MANIFEST ERROR, BE
PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO AGENT AND LENDERS BY
BORROWERS; PROVIDED THAT ANY FAILURE TO SO RECORD OR ANY ERROR IN SO RECORDING
SHALL NOT LIMIT OR OTHERWISE AFFECT ANY BORROWER’S DUTY TO PAY THE OBLIGATIONS. 
AGENT SHALL RENDER TO BORROWER REPRESENTATIVE A MONTHLY ACCOUNTING OF
TRANSACTIONS WITH RESPECT TO THE LOANS SETTING FORTH THE BALANCE OF THE LOAN
ACCOUNT AS TO EACH BORROWER FOR THE IMMEDIATELY PRECEDING MONTH.  UNLESS
BORROWER REPRESENTATIVE NOTIFIES AGENT IN WRITING OF ANY OBJECTION TO ANY SUCH
ACCOUNTING (SPECIFICALLY DESCRIBING THE BASIS FOR SUCH OBJECTION), WITHIN
FORTY-FIVE (45) DAYS AFTER THE DATE THEREOF, EACH AND EVERY SUCH ACCOUNTING
SHALL, ABSENT MANIFEST ERROR, BE DEEMED FINAL, BINDING AND CONCLUSIVE ON
BORROWERS IN ALL RESPECTS AS TO ALL MATTERS REFLECTED THEREIN.  ONLY THOSE ITEMS
EXPRESSLY OBJECTED TO IN SUCH NOTICE SHALL BE DEEMED TO BE DISPUTED BY
BORROWERS.  NOTWITHSTANDING ANY PROVISION HEREIN CONTAINED TO THE CONTRARY, ANY
LENDER MAY ELECT (WHICH ELECTION MAY BE REVOKED) TO DISPENSE WITH THE ISSUANCE
OF NOTES TO THAT LENDER AND MAY RELY ON THE LOAN ACCOUNT AS EVIDENCE OF THE
AMOUNT OF OBLIGATIONS FROM TIME TO TIME OWING TO IT.


 


1.8.          YIELD PROTECTION.


 


(A)           CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN THE EVENT THAT ANY
LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OR IMPLEMENTATION AFTER THE DATE
HEREOF OF ANY LAW, TREATY, DIRECTIVE, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE,
REGULATION, GUIDELINE OR ORDER, OR

 

19

--------------------------------------------------------------------------------


 


ANY CHANGE IN (OR THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY OF
THE SAME REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR
REQUIREMENTS OR COMPLIANCE BY ANY LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY, RESERVE
REQUIREMENTS OR SIMILAR REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW AND
WHETHER OR NOT FAILURE TO COMPLY THEREWITH WOULD BE UNLAWFUL), IN EACH CASE
ADOPTED OR IMPLEMENTED AFTER THE CLOSING DATE, FROM ANY CENTRAL BANK OR
GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION DOES OR SHALL HAVE THE EFFECT OF
INCREASING THE AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO BE
MAINTAINED BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AGAINST
COMMITMENTS MADE BY IT UNDER THIS AGREEMENT IN CONNECTION WITH THE MAKING OR
FINANCING OF THE REVOLVING LOAN AND THEREBY REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER, THEN BORROWERS SHALL FROM TIME TO TIME WITHIN FIFTEEN (15) DAYS AFTER
NOTICE AND DEMAND FROM SUCH LENDER (TOGETHER WITH THE CERTIFICATE REFERRED TO IN
THE NEXT SENTENCE AND WITH A COPY TO AGENT) PAY TO AGENT, FOR THE ACCOUNT OF
SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
REDUCTION.  A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF
THE COMPUTATION OF SUCH COST SUBMITTED BY SUCH LENDER TO BORROWER REPRESENTATIVE
AND AGENT SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL
PURPOSES.


 


(B)           INCREASED LIBOR FUNDING COSTS; ILLEGALITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE INTRODUCTION OF OR ANY CHANGE
IN ANY LAW, RULE, REGULATION, TREATY OR DIRECTIVE (OR ANY CHANGE IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF) SHALL MAKE IT UNLAWFUL,
OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY SHALL ASSERT THAT IT IS
UNLAWFUL, FOR ANY LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR
MAINTAIN ANY LIBOR LOAN OR ALTERNATIVE CURRENCY LIBOR LOAN, AS APPLICABLE, THEN,
UNLESS THAT LENDER IS ABLE TO MAKE OR TO CONTINUE TO FUND OR TO MAINTAIN SUCH
LIBOR LOAN OR ALTERNATIVE CURRENCY LIBOR LOAN, AS APPLICABLE AT ANOTHER BRANCH
OR OFFICE OF THAT LENDER WITHOUT, IN THAT LENDER’S OPINION, ADVERSELY AFFECTING
IT OR ITS LIBOR LOANS OR THE INCOME OBTAINED THEREFROM, ON NOTICE THEREOF AND
DEMAND THEREFOR BY SUCH LENDER TO BORROWER REPRESENTATIVE THROUGH AGENT, (I) THE
OBLIGATION OF SUCH LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR
MAINTAIN LIBOR LOANS OR ALTERNATIVE CURRENCY LIBOR LOANS, AS APPLICABLE, SHALL
TERMINATE AND (II) EACH SUCH LIBOR LOAN OR ALTERNATIVE CURRENCY LIBOR LOAN, AS
APPLICABLE, SHALL AUTOMATICALLY BE CONVERTED INTO AN INDEX RATE LOAN OR
ALTERNATIVE CURRENCY INDEX RATE LOAN, RESPECTIVELY.  IF, AFTER THE DATE HEREOF,
THE INTRODUCTION OF, CHANGE IN OR INTERPRETATION OF ANY LAW, RULE, REGULATION,
TREATY OR DIRECTIVE WOULD IMPOSE OR INCREASE RESERVE REQUIREMENTS (OTHER THAN AS
TAKEN INTO ACCOUNT IN THE DEFINITION OF LIBOR RATE OR ALTERNATIVE CURRENCY LIBOR
RATE, AS APPLICABLE) AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE
COST TO AGENT OR ANY SUCH LENDER OF ISSUING ANY LETTER OF CREDIT OR MAKING OR
CONTINUING ANY LIBOR LOAN HEREUNDER, AS THE CASE MAY BE, OR TO REDUCE ANY AMOUNT
RECEIVABLE HEREUNDER, THEN BORROWERS SHALL FROM TIME TO TIME WITHIN THIRTY (30)
DAYS AFTER NOTICE AND DEMAND FROM AGENT TO BORROWER REPRESENTATIVE (TOGETHER
WITH THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE) PAY TO AGENT ITSELF OR,
FOR THE ACCOUNT OF (AND AGENT SHALL PROMPTLY PAY OVER TO) ALL SUCH AFFECTED
LENDERS, AS APPLICABLE, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE THE AGENT
AND SUCH LENDERS FOR SUCH INCREASED COST OR REDUCED AMOUNT; PROVIDED THAT SUCH
LENDER SHALL NOT BE ENTITLED TO ANY SUCH AMOUNTS TO THE EXTENT THAT THE EVENT
GIVING RISE TO SUCH ASSESSMENT OCCURRED MORE THAN NINETY (90) DAYS PRIOR TO THE
DATE SUCH NOTICE AND DEMAND IS GIVEN TO BORROWER REPRESENTATIVE; PROVIDED,
HOWEVER, THAT IF THE EVENT GIVING RISE TO SUCH ASSESSMENT HAS A RETROACTIVE
EFFECT, THEN SUCH 90 DAY PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH
RETROACTIVE EFFECT.  A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE

 

20

--------------------------------------------------------------------------------


 


BASIS OF THE COMPUTATION OF SUCH COST SUBMITTED BY AGENT ON BEHALF OF ALL SUCH
AFFECTED LENDERS TO BORROWER REPRESENTATIVE SHALL, ABSENT MANIFEST ERROR, BE
FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


1.9.          TAXES.


 


(A)           NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR REIMBURSEMENTS MADE
HEREUNDER (INCLUDING ANY PAYMENTS MADE PURSUANT TO SECTION 10) OR UNDER ANY
OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY AND ALL CHARGES, PRESENT OR FUTURE, TAXES, LEVIES, IMPOSTS, DEDUCTIONS OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO (INCLUDING ANY INTEREST,
ADDITIONS TO TAX OR PENALTIES APPLICABLE THERETO) OF ANY NATURE WHATSOEVER
IMPOSED BY ANY GOVERNMENTAL AUTHORITY OR BY ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN WITH RESPECT TO SUCH PAYMENTS (BUT EXCLUDING ANY
TAX IMPOSED ON OR MEASURED BY THE NET INCOME OR PROFITS OR ANY FRANCHISE OR
OTHER TAX IN LIEU THEREOF (INCLUDING BRANCH PROFITS OR SIMILAR TAXES) OF AGENT
OR LENDER BY (I) THE JURISDICTION UNDER THE LAWS OF WHICH SUCH AGENT OR LENDER
IS ORGANIZED OR ANY POLITICAL SUBDIVISION THEREOF, OR (II) THE JURISDICTION OF
SUCH AGENT’S OR LENDER’S APPLICABLE LENDING OFFICE OR ANY POLITICAL SUBDIVISION
THEREOF OR ANY UK TAX REQUIRED TO BE WITHHELD OR DEDUCTED FROM INTEREST PAYMENTS
MADE BY A EUROPEAN BORROWER BUT ONLY TO THE EXTENT THAT IT WOULD NOT HAVE BEEN
REQUIRED TO BE SO WITHHELD OR DEDUCTED HAD THE RELEVANT LENDER BEEN A QUALIFYING
LENDER AT THE TIME OF SUCH PAYMENT (FOR THE AVOIDANCE OF DOUBT THIS EXCLUSION
SHALL NOT APPLY TO UK TAX REQUIRED TO BE WITHHELD OR DEDUCTED FROM INTEREST
PAYMENTS MADE BY A EUROPEAN BORROWER WHERE THE RELEVANT LENDER HAS CEASED TO BE
A QUALIFYING LENDER ONLY BY REASON OF A CHANGE IN TREATY, LAW OR REGULATION, OR
ANY CHANGES IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY)) AND ALL INTEREST, PENALTIES OR SIMILAR LIABILITIES WITH RESPECT
THERETO (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS
OR OTHER CHARGES BEING REFERRED TO COLLECTIVELY AS “TAXES”).  IF ANY BORROWER
SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO ANY LENDER OR AGENT,
(I) THE SUM PAYABLE HEREUNDER SHALL BE INCREASED AS MAY BE NECESSARY SO THAT,
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE PURSUANT TO THIS SECTION 1.9), SUCH LENDER OR AGENT (AS
THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) BORROWER SHALL MAKE SUCH DEDUCTIONS,
(III) BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, AND (IV) BORROWER
SHALL FURNISH TO THE AGENT THE ORIGINAL COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF WITHIN 30 DAYS AFTER SUCH PAYMENT IS MADE.


 


(B)           OTHER TAXES.  IN ADDITION, BORROWER HEREBY AGREES TO PAY ANY
PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES OR SIMILAR LEVIES AND IRREVOCABLE VALUE ADDED TAXES WHICH ARISE
FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR FROM THE
EXECUTION, DELIVERY, ENFORCEMENT OR REGISTRATION OF, TRANSFER OR ASSIGNMENT OR
OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (“OTHER
TAXES”).


 


(C)           FOREIGN LENDERS.  (I)  PRIOR TO BECOMING A LENDER UNDER THIS
AGREEMENT AND WITHIN FIFTEEN (15) DAYS AFTER A REASONABLE WRITTEN REQUEST OF
BORROWER REPRESENTATIVE OR AGENT FROM TIME TO TIME THEREAFTER, EACH SUCH PERSON
OR LENDER THAT IS NOT IN EACH CASE A “UNITED STATES PERSON” (AS SUCH TERM IS
DEFINED IN IRC SECTION 7701(A)(30)) FOR U.S. FEDERAL INCOME TAX

 

21

--------------------------------------------------------------------------------


 


PURPOSES (A “FOREIGN LENDER”) SHALL DELIVER TO EACH OF THE BORROWER
REPRESENTATIVE AND AGENT TWO DULY COMPLETED COPIES OF UNITED STATES IRS FORM
W-8BEN, FORM W-8ECI OR FORM W-8IMY OR OTHER APPLICABLE OR SUCCESSOR FORM,
CERTIFICATE OR DOCUMENT PRESCRIBED BY THE IRS OR SUBSTITUTE THEREFOR AS
APPLICABLE, CERTIFYING SUCH FOREIGN LENDER’S ENTITLEMENT TO RECEIVE PAYMENTS
UNDER THIS AGREEMENT AND UNDER THE NOTES FREE OF ANY UNITED STATES WITHHOLDING
TAX (A ”CERTIFICATE OF EXEMPTION”).  EACH FOREIGN LENDER CLAIMING EXEMPTION FROM
U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR SECTION 881(C) OF THE IRC
WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST” HEREBY REPRESENTS AND WARRANTS
TO BORROWER REPRESENTATIVE AND AGENT THAT, AS OF THE DATE THAT IT BECAME A
LENDER, SUCH FOREIGN LENDER (I) IS NOT A “BANK” WITHIN THE MEANING OF SECTION
881(C)(3)(A) OF THE IRC, (II) IS NOT A “10 PERCENT SHAREHOLDER” OF ANY BORROWER
WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE IRC, AND (III) IS NOT A
CONTROLLED FOREIGN CORPORATION RECEIVING INTEREST FROM A RELATED PERSON WITHIN
THE MEANING OF SECTION 864(D)(4) OF THE IRC.  EACH FOREIGN LENDER FURTHER
UNDERTAKES TO DELIVER TO EACH OF BORROWER REPRESENTATIVE AND AGENT RENEWALS OR
ADDITIONAL COPIES OF SUCH CERTIFICATES OF EXEMPTION ON OR BEFORE THE DATE THAT
SUCH CERTIFICATE OF EXEMPTION EXPIRES OR BECOMES OBSOLETE AS MAY BE REASONABLY
REQUESTED BY BORROWER REPRESENTATIVE OR AGENT, AND AFTER THE OCCURRENCE OF ANY
EVENT REQUIRING A CHANGE IN THE CERTIFICATE OF EXEMPTION SO DELIVERED BY IT,
SUCH ADDITIONAL FORMS OR AMENDMENTS THERETO REFLECTING SUCH CHANGE.  ALL
CERTIFICATES OF EXEMPTION, ADDITIONAL FORMS OR AMENDMENTS THERETO DESCRIBED IN
THE PRECEDING SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED TO RECEIVE
PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY
CHANGE IN TREATY, LAW OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY) HAS OCCURRED PRIOR TO THE
DATE ON WHICH ANY SUCH DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL
SUCH FORMS INAPPLICABLE OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING
AND DELIVERING ANY SUCH FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER
ADVISES THE BORROWER AND THE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS
WITHOUT ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.


 

(II)           FOR ANY PERIOD DURING WHICH FOREIGN LENDER HAS FAILED TO PROVIDE
BORROWERS WITH AN APPROPRIATE CERTIFICATE OF EXEMPTION PURSUANT TO CLAUSE
(C)(I), ABOVE (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM
ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH FOREIGN LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 1.9 WITH RESPECT TO TAXES IMPOSED
BY THE UNITED STATES; PROVIDED THAT, SHOULD FOREIGN LENDER THAT IS OTHERWISE
EXEMPT FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME SUBJECT TO
TAXES BECAUSE OF ITS FAILURE TO DELIVER A CERTIFICATE OF EXEMPTION REQUIRED
UNDER CLAUSE (I), ABOVE, BORROWERS SHALL TAKE SUCH STEPS AS SUCH FOREIGN LENDER
SHALL REASONABLY REQUEST TO ASSIST SUCH FOREIGN LENDER TO RECOVER SUCH TAXES.

 


(D)           A TREATY LENDER AND THE RELEVANT EUROPEAN BORROWER WILL CO-OPERATE
WITH EACH OTHER IN COMPLETING ALL PROCEDURAL REQUIREMENTS NECESSARY (IN A PROMPT
AND COMPLETE MANNER) TO ENABLE PAYMENTS OF INTEREST TO BE MADE BY THE RELEVANT
EUROPEAN BORROWER TO THE RELEVANT TREATY LENDER WITHOUT ANY DEDUCTION OR
WITHHOLDING IN RESPECT OF UK TAX.  IF A TREATY LENDER MATERIALLY FAILS TO
CO-OPERATE IN RELATION TO SUCH PROCEDURAL REQUIREMENTS (UNLESS SUCH FAILURE IS
DUE TO A CHANGE IN TREATY, LAW OR REGULATION OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, OCCURRING SUBSEQUENT TO
THE DATE ON WHICH SUCH LENDER BECAME A LENDER HEREUNDER) AND, SOLELY AS A RESULT
OF SUCH FAILURE, PAYMENTS OF INTEREST BY THE

 

 

22

--------------------------------------------------------------------------------


 


EUROPEAN BORROWER ARE REQUIRED TO BE MADE SUBJECT TO DEDUCTION OR WITHHOLDING IN
RESPECT OF UK TAX, THE RELEVANT EUROPEAN BORROWER SHALL NOT BE OBLIGED TO MAKE
ANY ADDITIONAL PAYMENTS IN RESPECT OF SUCH WITHHOLDINGS OR DEDUCTIONS OF UK TAX
UNDER THIS SECTION 1.9.  THE AGENT SHALL NOTIFY THE RELEVANT EUROPEAN BORROWERS
IF A NEW TREATY LENDER BECOMES A PARTY TO THIS AGREEMENT.


 


(E)           UNITED STATES LENDERS.  EACH LENDER THAT IS A “UNITED STATES
PERSON” (AS SUCH TERM IS DEFINED IN IRC SECTION 7701(A)(30)) SHALL DELIVER TO
EACH OF THE BORROWER REPRESENTATIVE AND AGENT TWO DULY COMPLETED COPIES OF
UNITED STATES IRS FORM W-9.


 


(F)            BORROWERS INDEMNIFICATION.  BORROWERS AGREE TO INDEMNIFY AND HOLD
HARMLESS EACH LENDER AND AGENT, AND REIMBURSE EACH SUCH LENDER OR AGENT (AS THE
CASE MAY BE) UPON ITS WRITTEN REQUEST, FOR THE FULL AMOUNT OF TAXES (INCLUDING
ANY TAXES AND OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER
THIS SECTION 1.9) LEVIED OR IMPOSED AND PAID BY SUCH LENDER OR AGENT (AS THE
CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES,
INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES) ARISING THEREFROM OR WITH
RESPECT THERETO WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. ADDITIONALLY, BORROWERS
AGREE TO PAY ADDITIONAL AMOUNTS AND TO INDEMNIFY EACH LENDER (WITHOUT REGARD TO
THE IDENTITY OF THE JURISDICTION REQUIRING THE DEDUCTION OR WITHHOLDING) IN
RESPECT OF ANY AMOUNTS DEDUCTED OR WITHHELD BY IT AS DESCRIBED UNDER THIS
SECTION 1.9 AS A RESULT OF ANY CHANGES AFTER THE CLOSING DATE IN ANY APPLICABLE
LAW, TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER, OR IN THE
INTERPRETATION THEREOF, RELATING TO THE DEDUCTING OR WITHHOLDING OF TAXES.


 


(G)           PTR SCHEME


 

(I)            EACH TREATY LENDER:

 

IRREVOCABLY APPOINTS THE AGENT TO ACT AS SYNDICATE MANAGER UNDER, AND AUTHORISES
THE AGENT TO OPERATE, AND TAKE ANY ACTION NECESSARY OR DESIRABLE UNDER, THE PTR
SCHEME IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT;

 

SHALL CO-OPERATE WITH THE AGENT IN COMPLETING ANY PROCEDURAL FORMALITIES
NECESSARY UNDER THE PTR SCHEME, AND SHALL PROMPTLY SUPPLY TO THE AGENT SUCH
INFORMATION AS THE AGENT MAY REQUEST IN CONNECTION WITH THE OPERATION OF THE PTR
SCHEME;

 

WITHOUT LIMITING THE LIABILITY OF ANY EUROPEAN BORROWER UNDER THIS AGREEMENT,
SHALL, WITHIN 5 BUSINESS DAYS OF DEMAND, INDEMNIFY THE AGENT FOR ANY LIABILITY
OR LOSS INCURRED BY THE AGENT AS A RESULT OF THE AGENT ACTING AS SYNDICATE
MANAGER UNDER THE PTR SCHEME IN CONNECTION WITH THE TREATY LENDER’S
PARTICIPATION IN ANY LOAN OR UNDER ANY LOAN DOCUMENT (EXCEPT TO THE EXTENT THAT
THE LIABILITY OR LOSS ARISES DIRECTLY FROM THE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT);

 

HEREBY WARRANTS AND REPRESENTS TO THE AGENT THAT IT IS A TREATY LENDER.

 

(II)           EACH EUROPEAN BORROWER ACKNOWLEDGES THAT IT IS FULLY AWARE OF ITS
CONTINGENT OBLIGATIONS UNDER THE PTR SCHEME AND HEREBY AGREES THAT IT SHALL:

 

23

--------------------------------------------------------------------------------


 

PROMPTLY SUPPLY TO THE AGENT SUCH INFORMATION AS THE AGENT MAY REQUEST IN
CONNECTION WITH THE OPERATION OF THE PTR SCHEME; AND

 

ACT IN ACCORDANCE WITH ANY PROVISIONAL NOTICE ISSUED BY THE UK INLAND REVENUE
UNDER THE PTR SCHEME (INCLUDING FOR THE AVOIDANCE OF DOUBT PAYING INTEREST FREE
OF ANY WITHHOLDING OR DEDUCTION IN ACCORDANCE WITH SUCH NOTICE).

 

(III)          THE AGENT AGREES TO PROVIDE, AS SOON AS REASONABLY PRACTICABLE, A
COPY OF ANY PROVISIONAL AUTHORITY ISSUED TO IT UNDER THE PTR SCHEME IN
CONNECTION WITH ANY LOAN TO THOSE EUROPEAN BORROWERS SPECIFIED IN SUCH
PROVISIONAL AUTHORITY.

 

(IV)          ALL PARTIES ACKNOWLEDGE THAT THE AGENT:

 

IS ENTITLED TO RELY COMPLETELY UPON INFORMATION PROVIDED TO IT IN CONNECTION
WITH SUB-PARAGRAPHS (I) OR (II) ABOVE;

 

IS NOT OBLIGED TO UNDERTAKE ANY ENQUIRY INTO THE ACCURACY OF SUCH INFORMATION,
NOR INTO THE STATUS OF THE TREATY LENDER OR, AS THE CASE MAY BE, EUROPEAN
BORROWER PROVIDING SUCH INFORMATION; AND

 

SHALL HAVE NO LIABILITY TO ANY PERSON FOR THE ACCURACY OF ANY INFORMATION IT
SUBMITS IN CONNECTION WITH PARAGRAPH (I)(B) ABOVE.

 

In this Clause “PTR Scheme” means the Provisional Treaty Relief scheme as
described in Inland Revenue Guidelines dated January 2003 and administered by
the Inland Revenue’s Centre for Non-Residents.

 


(H)           LENDER INDEMNIFICATION OF AGENT.  IF THE U.S. IRS OR ANY OTHER
GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM THAT AGENT DID NOT PROPERLY
WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE CERTIFICATE OF EXEMPTION WAS NOT DELIVERED OR PROPERLY COMPLETED,
BECAUSE SUCH LENDER FAILED TO NOTIFY THE AGENT OF A CHANGE IN CIRCUMSTANCES
WHICH RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER
REASON), SUCH LENDER SHALL INDEMNIFY THE AGENT FULLY FOR ALL AMOUNTS PAID,
DIRECTLY OR INDIRECTLY, BY AGENT AS TAX, WITHHOLDING THEREFOR, OR OTHERWISE,
INCLUDING PENALTIES AND INTEREST, AND INCLUDING TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE TO AGENT UNDER THIS SUBSECTION, TOGETHER WITH
ALL COSTS AND EXPENSES RELATED THERETO (INCLUDING ATTORNEYS FEES AND TIME
CHARGES OF ATTORNEYS FOR AGENT).


 


(I)            EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT
OF TAXES AND OTHER TAXES BY THE BORROWERS TO A GOVERNMENTAL AUTHORITY, THE
BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  ANY NON-U.S. LENDER OR
TREATY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING
TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY NOTE PURSUANT TO THE
LAW OF ANY RELEVANT JURISDICTION OR ANY TREATY SHALL DELIVER TO BORROWERS (WITH
A COPY TO AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED

 

24

--------------------------------------------------------------------------------


 


DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(J)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION 1.9 SHALL SURVIVE THE
TERMINATION OF THIS CREDIT AGREEMENT AND THE PAYMENT OF THE BORROWERS
OBLIGATIONS.


 


1.10.        BORROWER REPRESENTATIVE.  EACH BORROWER HEREBY DESIGNATES VERTIS AS
ITS REPRESENTATIVE AND AGENT ON ITS BEHALF FOR THE PURPOSES OF ISSUING NOTICE OF
REVOLVING CREDIT ADVANCES, NOTICE OF ALTERNATIVE CURRENCY REVOLVING CREDIT
ADVANCES AND NOTICE OF CONVERSION/CONTINUATION, GIVING INSTRUCTIONS WITH RESPECT
TO THE DISBURSEMENT OF THE PROCEEDS OF THE LOANS, SELECTING INTEREST RATE
OPTIONS, REQUESTING LETTERS OF CREDIT, GIVING AND RECEIVING ALL OTHER NOTICES
AND CONSENTS HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS AND TAKING ALL
OTHER ACTIONS (INCLUDING IN RESPECT OF COMPLIANCE WITH COVENANTS) ON BEHALF OF
ANY BORROWER OR BORROWERS UNDER THE LOAN DOCUMENTS.  BORROWER REPRESENTATIVE
HEREBY ACCEPTS SUCH APPOINTMENT.  AGENT AND EACH LENDER MAY REGARD ANY NOTICE OR
OTHER COMMUNICATION PURSUANT TO ANY LOAN DOCUMENT FROM BORROWER REPRESENTATIVE
AS A NOTICE OR COMMUNICATION FROM ALL BORROWERS.  EACH WARRANTY, COVENANT,
AGREEMENT AND UNDERTAKING MADE ON ITS BEHALF BY BORROWER REPRESENTATIVE SHALL BE
DEEMED FOR ALL PURPOSES TO HAVE BEEN MADE BY SUCH BORROWER AND SHALL BE BINDING
UPON AND ENFORCEABLE AGAINST SUCH BORROWER TO THE SAME EXTENT AS IT IF THE SAME
HAD BEEN MADE DIRECTLY BY SUCH BORROWER.


 


SECTION 2.
CONDITIONS TO LOANS


 

The obligations of Lenders and L/C Issuers to make Loans, including to issue or
cause to be issued Letters of Credit, are subject to satisfaction or waiver of
all of the applicable conditions set forth below.

 


2.1.          CONDITIONS TO INITIAL LOANS.  THE OBLIGATIONS OF LENDERS AND L/C
ISSUERS TO MAKE THE INITIAL LOANS AND TO ISSUE OR CAUSE TO BE ISSUED LETTERS OF
CREDIT ON THE CLOSING DATE ARE, IN ADDITION TO THE CONDITIONS PRECEDENT
SPECIFIED IN SECTION 2.2, SUBJECT TO:


 


(A)           EBITDA OF HOLDINGS AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS,
FOR THE TRAILING TWELVE MONTH PERIOD ENDING OCTOBER 31, 2004 (ADJUSTED TO
REFLECT RESTRUCTURING CHARGES, NON-CASH NON-RECURRING CHARGES AND OTHER
ADJUSTMENTS, IF ANY, ALL AS SET FORTH IN SECTION 6.1(A) OF SCHEDULE 1 TO ANNEX
F) SHALL HAVE BEEN AT LEAST $182,000,000;


 


(B)           AFTER GIVING EFFECT TO THE LOANS, THE ISSUED LETTERS OF CREDIT AND
THE RELATED TRANSACTIONS AND THE PAYMENT OF ALL FEES AND EXPENSES IN CONNECTION
THEREWITH, BORROWING AVAILABILITY SHALL BE AT LEAST $50,000,000;


 


(C)           BORROWERS AND THE OTHER CREDIT PARTIES SHALL DELIVER ALL DOCUMENTS
LISTED ON, THE TAKING OF ALL ACTIONS SET FORTH ON AND THE SATISFACTION OF ALL
OTHER CONDITIONS PRECEDENT LISTED IN THE CLOSING CHECKLIST ATTACHED HERETO AS
ANNEX C, ALL IN FORM AND SUBSTANCE, OR IN A MANNER, REASONABLY SATISFACTORY TO
AGENT AND LENDERS.

 

25

--------------------------------------------------------------------------------


 


2.2.          CONDITIONS TO ALL LOANS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, NO LENDER OR L/C ISSUER SHALL BE OBLIGATED TO FUND ANY ADVANCE OR INCUR
ANY LETTER OF CREDIT OBLIGATION, IF, AS OF THE DATE THEREOF (THE “FUNDING
DATE”):


 


(A)           ANY REPRESENTATION OR WARRANTY BY ANY CREDIT PARTY CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR INCORRECT IN ANY MATERIAL
RESPECT (WITHOUT DUPLICATION OF ANY MATERIALITY QUALIFIER CONTAINED THEREIN) AS
OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATION OR WARRANTY
EXPRESSLY RELATES TO AN EARLIER DATE, AND AGENT OR REQUISITE LENDERS HAVE
DETERMINED NOT TO MAKE SUCH ADVANCE OR INCUR SUCH LETTER OF CREDIT OBLIGATION AS
A RESULT OF THE FACT THAT SUCH WARRANTY OR REPRESENTATION IS UNTRUE OR
INCORRECT; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, NO ADVANCE
SHALL BE MADE AND NO LETTER OF CREDIT OBLIGATIONS SHALL BE INCURRED AT A TIME
WHEN THE CONDITION TO ALL LOANS SET FORTH IN THIS CLAUSE (A) IS NOT SATISFIED IF
EITHER (I) AFTER GIVING EFFECT TO SUCH ADVANCE OR INCURRENCE OF A LETTER OF
CREDIT OBLIGATION, THE AGGREGATE AMOUNT OF ALL ADVANCES MADE AND LETTER OF
CREDIT OBLIGATIONS INCURRED DURING THE PERIOD WHEN THE CONDITIONS TO ALL LOANS
SET FORTH IN THIS CLAUSE (A) OR CLAUSE (B) BELOW IS NOT SATISFIED EXCEEDS AT ANY
POINT IN TIME AN AMOUNT EQUAL TO (X) THE TOTAL AMOUNT OF THE LOANS (INCLUDING,
WITHOUT DUPLICATION, LETTER OF CREDIT OBLIGATIONS) OUTSTANDING AT THE TIME SUCH
CONDITION FIRST IS NOT SATISFIED PLUS (Y) $20,000,000 OR (II) SIXTY (60) DAYS
SHALL HAVE PASSED SINCE THE TIME WHEN SUCH CONDITIONS TO ALL LOANS SET FORTH IN
THIS CLAUSE (A) WERE FIRST NOT SATISFIED, UNLESS IN THE CASE OF (I) OR (II),
EITHER: (I) THE CONDITION TO ALL LOANS SET FORTH IN THIS CLAUSE (A) BECOMES
SATISFIED OR (II) SUPERMAJORITY LENDERS HAVE DETERMINED TO CONTINUE MAKING
ADVANCES AND INCURRING LETTER OF CREDIT OBLIGATIONS IN EXCESS OF THE SUM OF (X)
AND (Y) ABOVE DURING THE PERIOD THAT THE CONDITION TO ALL LOANS SET FORTH IN
THIS CLAUSE (A) IS NOT SATISFIED;


 


(B)           ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT, AFTER GIVING EFFECT TO ANY ADVANCE (OR THE INCURRENCE OF ANY
LETTER OF CREDIT OBLIGATION), AND AGENT OR REQUISITE LENDERS SHALL HAVE
DETERMINED NOT TO MAKE ANY ADVANCE OR INCUR ANY LETTER OF CREDIT OBLIGATION AS A
RESULT OF THAT DEFAULT OR EVENT OF DEFAULT; PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING THE FOREGOING, NO ADVANCE SHALL BE MADE AND NO LETTER OF CREDIT
OBLIGATIONS SHALL BE INCURRED FOLLOWING THE OCCURRENCE OF A DEFAULT OR EVENT OF
DEFAULT, IF EITHER (I) AFTER GIVING EFFECT TO SUCH ADVANCE OR INCURRENCE OF A
LETTER OF CREDIT OBLIGATION, THE AGGREGATE AMOUNT OF ADVANCES MADE AND LETTER OF
CREDIT OBLIGATIONS INCURRED DURING THE PENDENCY OF SUCH DEFAULT OR EVENT OF
DEFAULT EXCEEDS, AT ANY POINT IN TIME AN AMOUNT EQUAL TO (X) THE TOTAL AMOUNT OF
THE LOAN (INCLUDING, WITHOUT DUPLICATION, LETTER OF CREDIT OBLIGATIONS)
OUTSTANDING AT THE TIME SUCH DEFAULT OR EVENT OF DEFAULT SHALL FIRST HAVE
OCCURRED PLUS (Y) $20,000,000 OR (II) SIXTY (60) DAYS SHALL HAVE PASSED SINCE
THE TIME WHEN SUCH DEFAULT OR EVENT OF DEFAULT SHALL FIRST HAVE OCCURRED,
UNLESS, IN THE CASE OF (I) OR (II) EITHER:  (I) SUCH DEFAULT OR EVENT OF
DEFAULT, AS THE CASE MAY BE, HAS BEEN WAIVED PURSUANT TO THE TERMS OF THE
AGREEMENT OR (II) SUPERMAJORITY LENDERS HAVE DETERMINED TO CONTINUE MAKING
ADVANCES AND INCURRING LETTER OF CREDIT OBLIGATIONS IN EXCESS OF THE SUM OF (X)
AND (Y) ABOVE DURING THE PENDENCY OF SUCH DEFAULT OR EVENT OF DEFAULT; OR


 


(C)           AFTER GIVING EFFECT TO ANY ADVANCE (OR THE INCURRENCE OF ANY
LETTER OF CREDIT OBLIGATIONS), THE OUTSTANDING AMOUNT OF THE REVOLVING LOAN
WOULD EXCEED REMAINING BORROWING AVAILABILITY (EXCEPT AS PROVIDED IN SECTION
1.1(B)(II)).

 

26

--------------------------------------------------------------------------------


 

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of
the cross guaranty provisions set forth in Section 10 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

 


SECTION 3.
REPRESENTATIONS AND WARRANTIES


 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Borrowers and the other Credit
Parties executing this Agreement, jointly and severally, represent, warrant and
covenant to Agent and each Lender that the following statements are and, after
giving effect to the Related Transactions, will (with respect to Sections 3.1
through 3.9) remain true, correct and complete until the Termination Date with
respect to all Credit Parties:

 


3.1.          ORGANIZATION, POWERS, CAPITALIZATION AND GOOD STANDING.


 


(A)           ORGANIZATION AND POWERS.  EACH OF THE CREDIT PARTIES AND EACH OF
THEIR SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND (IN RELATION TO
DOMESTIC SUBSIDIARIES) IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AND QUALIFIED TO DO BUSINESS IN ALL STATES WHERE SUCH QUALIFICATION
IS REQUIRED EXCEPT WHERE FAILURE TO BE SO QUALIFIED WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  AS OF THE CLOSING DATE, THE
JURISDICTION OF ORGANIZATION AND ALL JURISDICTIONS IN WHICH EACH CREDIT PARTY IS
QUALIFIED TO DO BUSINESS ARE SET FORTH ON SCHEDULE 3.1(A).  EACH OF THE CREDIT
PARTIES AND EACH OF THEIR MATERIAL SUBSIDIARIES HAS ALL REQUISITE ORGANIZATIONAL
POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS
AS NOW CONDUCTED AND PROPOSED TO BE CONDUCTED, TO ENTER INTO EACH RELATED
TRANSACTIONS DOCUMENT TO WHICH IT IS A PARTY AND TO INCUR AND/OR GUARANTEE THE
OBLIGATIONS, GRANT LIENS AND SECURITY INTERESTS IN THE COLLATERAL AND CARRY OUT
THE RELATED TRANSACTIONS.


 


(B)           CAPITALIZATION.  AS OF THE CLOSING DATE:  (I) THE AUTHORIZED STOCK
OF EACH OF THE CREDIT PARTIES AND EACH OF THEIR SUBSIDIARIES (OTHER THAN
HOLDINGS) IS AS SET FORTH ON SCHEDULE 3.1(B); (II) ALL ISSUED AND OUTSTANDING
STOCK OF EACH OF THE CREDIT PARTIES AND EACH OF THEIR SUBSIDIARIES THAT HAS
ASSETS IN EXCESS OF $100,000 (EXCLUDING INTERCOMPANY BALANCES) IS DULY
AUTHORIZED AND VALIDLY ISSUED, FULLY PAID, NONASSESSABLE, FREE AND CLEAR OF ALL
LIENS OTHER THAN PERMITTED ENCUMBRANCES AND THOSE IN FAVOR OF AGENT FOR THE
BENEFIT OF AGENT AND LENDERS, AND SUCH STOCK WAS ISSUED IN COMPLIANCE WITH ALL
APPLICABLE STATE, FEDERAL AND FOREIGN LAWS CONCERNING THE ISSUANCE OF
SECURITIES; (III) THE IDENTITY OF THE HOLDERS OF THE STOCK OF EACH OF THE CREDIT
PARTIES (OTHER THAN HOLDINGS) AND THE PERCENTAGE OF THEIR FULLY-DILUTED
OWNERSHIP OF THE STOCK OF EACH OF THE CREDIT PARTIES IS SET FORTH ON SCHEDULE
3.1(B); AND (IV) NO STOCK OF ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES THAT
HAS ASSETS IN EXCESS OF $100,000 (EXCLUDING INTERCOMPANY BALANCES), OTHER THAN
THOSE DESCRIBED ABOVE, ARE ISSUED AND OUTSTANDING.  EXCEPT AS PROVIDED IN
SCHEDULE 3.1(B), AS OF THE CLOSING DATE, THERE ARE NO PREEMPTIVE OR OTHER
OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR SIMILAR AGREEMENTS
OR UNDERSTANDINGS FOR THE PURCHASE OR

 

27

--------------------------------------------------------------------------------


 


ACQUISITION FROM ANY CREDIT PARTY (OTHER THAN HOLDINGS) OR ANY OF THEIR
SUBSIDIARIES OF ANY STOCK OF ANY SUCH ENTITY.


 


(C)           BINDING OBLIGATION.  THIS AGREEMENT IS, AND THE OTHER RELATED
TRANSACTIONS DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE, THE LEGALLY VALID
AND BINDING OBLIGATIONS OF THE APPLICABLE PARTIES THERETO, EACH ENFORCEABLE
AGAINST EACH OF SUCH PARTIES, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING, CREDITORS’ RIGHTS GENERALLY AND THE EFFECTS
OF GENERAL PRINCIPLES OF EQUITY.  THE EUROPEAN BORROWERS AND EACH OF THE UK
GUARANTORS HAVE TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE ENTRY INTO,
PERFORMANCE AND DELIVERY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
(INCLUDING, WITHOUT LIMITATION, THE UK COLLATERAL DOCUMENTS) IN ACCORDANCE WITH
SECTIONS 151-158 OF THE UK COMPANIES ACT 1985 (AS AMENDED).


 


3.2.          DISCLOSURE.  NO REPRESENTATION OR WARRANTY OF ANY CREDIT PARTY
CONTAINED IN THIS AGREEMENT, THE FINANCIAL STATEMENTS REFERRED TO IN SECTION
3.5, THE OTHER RELATED TRANSACTIONS DOCUMENTS OR ANY OTHER DOCUMENT, CERTIFICATE
OR WRITTEN STATEMENT FURNISHED TO AGENT OR ANY LENDER BY OR ON BEHALF OF ANY
SUCH PERSON FOR USE IN CONNECTION WITH THE LOAN DOCUMENTS OR THE RELATED
TRANSACTIONS DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED, OMITS OR WILL OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN ANY MATERIAL
RESPECT IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.


 


3.3.          NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2003 THERE HAVE
BEEN NO EVENTS OR CHANGES IN FACTS OR CIRCUMSTANCES AFFECTING ANY CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES WHICH HAVE HAD OR WOULD REASONABLY BE EXPECTED WITHIN
THE NEXT TWELVE (12) MONTHS TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.4.          NO CONFLICT.  THE CONSUMMATION OF THE RELATED TRANSACTIONS DOES
NOT AND WILL NOT VIOLATE OR CONFLICT WITH ANY LAWS, RULES, REGULATIONS OR ORDERS
OF ANY GOVERNMENTAL AUTHORITY OR VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF,
OR CONSTITUTE A DEFAULT (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) UNDER ANY
CONTRACTUAL OBLIGATION OR ORGANIZATIONAL DOCUMENTS OF ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES, EXCEPT IF SUCH VIOLATIONS, CONFLICTS, BREACHES OR DEFAULTS
HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


3.5.          FINANCIAL STATEMENTS AND FINANCIAL PROJECTIONS.  ALL FINANCIAL
STATEMENTS CONCERNING HOLDINGS, BORROWERS AND THEIR SUBSIDIARIES ON A
CONSOLIDATED BASIS (ACCOMPANIED BY MUTUALLY ACCEPTABLE SUPPLEMENTAL
NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY MANAGEMENT) WHICH HAVE BEEN
OR WILL HEREAFTER BE FURNISHED TO AGENT PURSUANT TO THIS AGREEMENT, INCLUDING
THOSE LISTED BELOW, HAVE BEEN OR WILL BE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED (EXCEPT AS DISCLOSED THEREIN) AND DO OR WILL PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE ENTITIES COVERED THEREBY
AS AT THE DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS FOR THE PERIODS THEN
ENDED, SUBJECT TO, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, THE ABSENCE OF
FOOTNOTES AND NORMAL YEAR-END ADJUSTMENTS.

 

28

--------------------------------------------------------------------------------


 


(A)           THE CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2003 AND THE
RELATED STATEMENT OF INCOME OF HOLDINGS AND ITS SUBSIDIARIES, FOR THE FISCAL
YEAR THEN ENDED, AUDITED BY DELOITTE & TOUCHE LLP.


 


(B)           THE CONSOLIDATED BALANCE SHEET AT OCTOBER 31, 2004 AND THE RELATED
STATEMENT OF INCOME OF HOLDINGS AND ITS SUBSIDIARIES FOR THE TEN (10) MONTHS
THEN ENDED.


 

The Financial Projections delivered on or prior to the Closing Date and the
updated Financial Projections delivered pursuant to Section 6.2(h) represent and
will represent as of the date thereof the good faith estimate of Borrowers and
their senior management concerning the most probable course of their business.

 


3.6.          SOLVENCY.  EACH OF THE CREDIT PARTIES IS SOLVENT.


 


3.7.          USE OF PROCEEDS; MARGIN REGULATIONS.


 


(A)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED FOR “BUYING” OR
“CARRYING” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF SUCH TERMS UNDER
REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND
FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY OTHER PURPOSE THAT VIOLATES THE
PROVISIONS OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM.  IF REQUESTED BY AGENT, EACH CREDIT PARTY WILL FURNISH TO AGENT AND EACH
LENDER A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS
OF FR FORM G-3 OR FR FORM 0-1, AS APPLICABLE, REFERRED TO IN REGULATION U.


 


(B)           BORROWERS SHALL UTILIZE THE PROCEEDS OF THE LOANS SOLELY FOR THE
REFINANCING, AND FOR THE FINANCING OF BORROWERS’ ORDINARY ONGOING WORKING
CAPITAL NEEDS, AND GENERAL CORPORATE PURPOSES AND EXPENSES RELATED TO THE LOANS
AND THE TRANSACTION CONTEMPLATED HEREUNDER. SCHEDULE 3.7 CONTAINS A DESCRIPTION
OF BORROWERS’ SOURCES AND USES OF FUNDS AS OF THE CLOSING DATE, INCLUDING LOANS
AND LETTER OF CREDIT OBLIGATIONS TO BE MADE OR INCURRED ON THAT DATE, AND A
FUNDS FLOW MEMORANDUM.


 


(C)           NONE OF THE CREDIT PARTIES IS REQUIRED TO REGISTER AS (I) AN
“INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940 OR (II) A “HOLDING COMPANY” AS DEFINED IN, OR
SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


 


3.8.          BROKERS.  AS OF THE CLOSING DATE, NO BROKER OR FINDER ACTING ON
BEHALF OF ANY CREDIT PARTY OR ANY SUBSIDIARY THEREOF BROUGHT ABOUT THE
OBTAINING, MAKING OR CLOSING OF THE LOANS OR THE RELATED TRANSACTIONS, AND NO
CREDIT PARTY OR ANY SUBSIDIARY THEREOF HAS ANY OBLIGATION TO ANY PERSON IN
RESPECT OF ANY FINDER’S OR BROKERAGE FEES IN CONNECTION THEREWITH.


 


3.9.          COMPLIANCE WITH LAWS.  EACH CREDIT PARTY REPRESENTS AND WARRANTS
THAT IT (I) IS IN COMPLIANCE AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE WITH
THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT LIMITATION, EXECUTIVE ORDER NO. 13224
ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001, AND THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56) AND THE OBLIGATIONS,
COVENANTS AND CONDITIONS CONTAINED IN ALL CONTRACTUAL OBLIGATIONS OTHER THAN
THOSE LAWS, RULES, REGULATIONS,

 

29

--------------------------------------------------------------------------------


 


ORDERS AND PROVISIONS OF SUCH CONTRACTUAL OBLIGATIONS THE NONCOMPLIANCE WITH
WHICH WOULD NOT BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND (II) MAINTAINS AND EACH OF ITS
SUBSIDIARIES MAINTAINS ALL LICENSES, QUALIFICATIONS AND PERMITS REFERRED TO
ABOVE.  EACH EUROPEAN BORROWER AND UK GUARANTOR IS IN COMPLIANCE, IN ALL
MATERIAL RESPECTS, TO THE EXTENT APPLICABLE, WITH THE PROVISIONS OF THE UK MONEY
LAUNDERING REGULATIONS 2003, THE PROCEEDS OF CRIME ACT 2002 AND THE TERRORISM
ACT 2000 (AS AMENDED BY THE ANTI-TERRORISM, CRIME AND CORRUPTION ACT 2001).


 


3.10.        INTELLECTUAL PROPERTY.  AS OF THE CLOSING DATE, EACH OF THE CREDIT
PARTIES AND ITS SUBSIDIARIES OWNS, IS LICENSED TO USE OR OTHERWISE HAS THE RIGHT
TO USE, ALL MATERIAL INTELLECTUAL PROPERTY USED IN OR NECESSARY FOR THE CONDUCT
OF ITS BUSINESS AS CURRENTLY CONDUCTED THAT IS MATERIAL TO THE CONDITION
(FINANCIAL OR OTHER), BUSINESS OR OPERATIONS OF SUCH CREDIT PARTY AND ITS
SUBSIDIARIES, IF ANY, AND ALL SUCH MATERIAL INTELLECTUAL PROPERTY IS IDENTIFIED
ON SCHEDULE 3.10.  AS OF THE CLOSING DATE, EXCEPT AS DISCLOSED IN SCHEDULE 3.10,
THE USE OF SUCH INTELLECTUAL PROPERTY BY THE CREDIT PARTIES AND THEIR
SUBSIDIARIES AND THE CONDUCT OF THEIR BUSINESSES DOES NOT AND HAS NOT BEEN
ALLEGED BY ANY PERSON TO INFRINGE ON THE RIGHTS OF ANY PERSON.


 


3.11.        INVESTIGATIONS, AUDITS, ETC.  AS OF THE CLOSING DATE, EXCEPT AS SET
FORTH ON SCHEDULE 3.11, NO CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES IS THE
SUBJECT OF ANY REVIEW OR AUDIT BY THE IRS OR ANY GOVERNMENTAL INVESTIGATION
CONCERNING THE VIOLATION OR POSSIBLE VIOLATION OF ANY LAW THAT WOULD REASONABLY
BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT.


 


3.12.        EMPLOYEE MATTERS.  AS OF THE CLOSING DATE, EXCEPT AS SET FORTH ON
SCHEDULE 3.12, (A) NO CREDIT PARTY OR SUBSIDIARY OF A CREDIT PARTY NOR ANY OF
THEIR RESPECTIVE EMPLOYEES IS SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT,
(B) NO PETITION FOR CERTIFICATION OR UNION ELECTION IS PENDING WITH RESPECT TO
THE EMPLOYEES OF ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES AND NO UNION OR
COLLECTIVE BARGAINING UNIT HAS SOUGHT SUCH CERTIFICATION OR RECOGNITION WITH
RESPECT TO THE EMPLOYEES OF ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES,
(C) THERE ARE NO STRIKES, SLOWDOWNS, WORK STOPPAGES OR CONTROVERSIES PENDING OR,
TO THE BEST KNOWLEDGE OF ANY CREDIT PARTY AFTER DUE INQUIRY, THREATENED BETWEEN
ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES AND ITS RESPECTIVE EMPLOYEES,
OTHER THAN EMPLOYEE GRIEVANCES ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH
COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT AND (D) HOURS WORKED BY AND PAYMENT MADE TO
EMPLOYEES OF EACH CREDIT PARTY AND EACH OF THEIR SUBSIDIARIES COMPLY WITH THE
FAIR LABOR STANDARDS ACT, TO THE EXTENT APPLICABLE, AND EACH OTHER FEDERAL,
STATE, PROVINCIAL, LOCAL OR FOREIGN LAW APPLICABLE TO SUCH MATTERS.  EXCEPT AS
SET FORTH ON SCHEDULE 3.12, NO BORROWER NOR ANY OF THEIR SUBSIDIARIES ARE PARTY
TO AN EMPLOYMENT CONTRACT WITH ANY EXECUTIVE OFFICER.


 


3.13.        LITIGATION; ADVERSE FACTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.13,
THERE ARE NO JUDGMENTS OUTSTANDING AGAINST ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES OR AFFECTING ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES AS OF THE CLOSING DATE, NOR IS THERE ANY LITIGATION PENDING, OR TO
THE BEST KNOWLEDGE OF ANY CREDIT PARTY THREATENED, AGAINST ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO RESULT IN ANY
MATERIAL ADVERSE EFFECT.


 


3.14.        OWNERSHIP OF PROPERTY; LIENS.  AS OF THE CLOSING DATE, THE REAL
ESTATE (“REAL ESTATE”) LISTED IN SCHEDULE 3.14 CONSTITUTES ALL OF THE MATERIAL
REAL PROPERTY OWNED, LEASED OR

 

30

--------------------------------------------------------------------------------


 


SUBLEASED BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES.  AS OF THE CLOSING
DATE, EACH OF THE CREDIT PARTIES AND EACH OF ITS SUBSIDIARIES OWNS GOOD AND
MARKETABLE FEE SIMPLE TITLE TO ALL OF ITS OWNED REAL ESTATE, AND HAS A VALID
LEASEHOLD INTEREST IN ALL OF ITS LEASED REAL ESTATE, ALL AS DESCRIBED ON
SCHEDULE 3.14, AND COPIES OF ALL SUCH LEASES OR A SUMMARY OF TERMS THEREOF
REASONABLY SATISFACTORY TO AGENT HAVE BEEN PROVIDED OR MADE AVAILABLE TO AGENT
EXCEPT, IN EACH CASE, FOR SUCH FAILURES AS WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN ANY MATERIAL ADVERSE EFFECT.  SCHEDULE 3.14 FURTHER DESCRIBES ANY REAL
ESTATE WITH RESPECT TO WHICH ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES IS A
LESSOR, SUBLESSOR OR ASSIGNOR AS OF THE CLOSING DATE.  AS OF THE CLOSING DATE,
EACH OF THE CREDIT PARTIES AND EACH OF ITS SUBSIDIARIES HAS GOOD TITLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL OF ITS PERSONAL PROPERTY AND ASSETS EXCEPT, IN
EACH CASE, FOR SUCH FAILURES AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
ANY MATERIAL ADVERSE EFFECT.  AS OF THE CLOSING DATE, NONE OF THE PROPERTIES AND
ASSETS OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES ARE SUBJECT TO ANY LIENS
OTHER THAN PERMITTED ENCUMBRANCES.  AS OF THE CLOSING DATE, SCHEDULE 3.14 ALSO
DESCRIBES ANY PURCHASE OPTIONS, RIGHTS OF FIRST REFUSAL OR OTHER SIMILAR
MATERIAL CONTRACTUAL RIGHTS PERTAINING TO ANY REAL ESTATE.  AS OF THE CLOSING
DATE, NO PORTION OF ANY CREDIT PARTY’S OR ANY OF ITS SUBSIDIARIES’ REAL ESTATE
HAS SUFFERED ANY DAMAGE BY FIRE OR OTHER CASUALTY LOSS THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT OR THAT HAS NOT HERETOFORE
BEEN REPAIRED AND RESTORED IN ALL MATERIAL RESPECTS TO ITS ORIGINAL CONDITION OR
OTHERWISE REMEDIED.  AS OF THE CLOSING DATE, ALL MATERIAL PERMITS REQUIRED TO
HAVE BEEN ISSUED OR APPROPRIATE TO ENABLE THE REAL ESTATE TO BE LAWFULLY
OCCUPIED AND USED FOR ALL OF THE PURPOSES FOR WHICH IT IS CURRENTLY OCCUPIED AND
USED HAVE BEEN LAWFULLY ISSUED AND ARE IN FULL FORCE AND EFFECT, EXCEPT FOR
PERMITS WHICH THE FAILURE TO POSSESS WOULD NOT REASONABLY BE EXPECTED TO RESULT
IN ANY MATERIAL ADVERSE EFFECT.


 


3.15.        ENVIRONMENTAL MATTERS.


 


(A)           EXCEPT AS SET FORTH IN SCHEDULE 3.15, AS OF THE CLOSING DATE:
(I) THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY HAZARDOUS MATERIAL EXCEPT
FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE EXPECTED TO MATERIALLY
ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF SUCH REAL ESTATE AND THAT COULD
NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE CREDIT
PARTIES OR THEIR SUBSIDIARIES IN EXCESS OF $250,000 IN THE AGGREGATE; (II) NO
CREDIT PARTY AND NO SUBSIDIARY OF A CREDIT PARTY HAS CAUSED OR SUFFERED TO OCCUR
ANY RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT
ANY OF THEIR REAL ESTATE WHERE SUCH RELEASE COULD REASONABLY BE EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;
(III) THE CREDIT PARTIES AND THEIR SUBSIDIARIES ARE AND HAVE BEEN IN COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE THAT COULD NOT
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE CREDIT
PARTIES OR THEIR SUBSIDIARIES IN EXCESS OF $250,000 IN THE AGGREGATE; (IV) THE
CREDIT PARTIES AND THEIR SUBSIDIARIES HAVE OBTAINED, AND ARE IN COMPLIANCE WITH,
ALL ENVIRONMENTAL PERMITS REQUIRED BY ENVIRONMENTAL LAWS FOR THE OPERATIONS OF
THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED OR AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE FAILURE TO SO OBTAIN OR COMPLY WITH SUCH
ENVIRONMENTAL PERMITS COULD NOT REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES IN EXCESS
OF $250,000 IN THE AGGREGATE, AND ALL SUCH ENVIRONMENTAL PERMITS ARE VALID,
UNCONTESTED AND IN GOOD STANDING; (V) NO CREDIT PARTY AND NO SUBSIDIARY OF A
CREDIT PARTY IS INVOLVED IN OPERATIONS OR KNOWS OF ANY FACTS, CIRCUMSTANCES OR
CONDITIONS, INCLUDING ANY RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO
RESULT IN ANY ENVIRONMENTAL LIABILITIES OF SUCH CREDIT PARTY OR SUBSIDIARY WHICH
COULD REASONABLY BE EXPECTED TO BE IN EXCESS OF $250,000  IN THE AGGREGATE, AND
NO CREDIT PARTY OR SUBSIDIARY OF A CREDIT PARTY HAS PERMITTED ANY CURRENT OR
FORMER TENANT OR OCCUPANT OF THE REAL ESTATE TO ENGAGE IN ANY SUCH OPERATIONS;
(VI) THERE IS NO LITIGATION ARISING UNDER OR RELATED TO ANY ENVIRONMENTAL LAWS,
ENVIRONMENTAL PERMITS OR HAZARDOUS MATERIAL THAT SEEKS DAMAGES, PENALTIES,
FINES, COSTS OR EXPENSES IN EXCESS OF $250,000   

 

31

--------------------------------------------------------------------------------


 


IN THE AGGREGATE OR INJUNCTIVE RELIEF AGAINST, OR THAT ALLEGES CRIMINAL
MISCONDUCT BY ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY; (VII) NO
NOTICE HAS BEEN RECEIVED BY ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY
IDENTIFYING ANY OF THEM AS A “POTENTIALLY RESPONSIBLE PARTY” OR REQUESTING
INFORMATION UNDER CERCLA OR ANALOGOUS STATE OR FOREIGN LAW STATUTES OR
REGULATIONS, AND TO THE KNOWLEDGE OF THE CREDIT PARTIES, THERE ARE NO FACTS,
CIRCUMSTANCES OR CONDITIONS THAT MAY RESULT IN ANY OF THE CREDIT PARTIES OR
THEIR SUBSIDIARIES BEING IDENTIFIED AS A “POTENTIALLY RESPONSIBLE PARTY” UNDER
CERCLA OR ANALOGOUS STATE OR FOREIGN LAW STATUTES OR REGULATIONS THAT COULD
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES IN EXCESS OF
$250,000; AND (VIII) THE CREDIT PARTIES HAVE PROVIDED TO AGENT COPIES OF ALL
EXISTING ENVIRONMENTAL REPORTS, REVIEWS AND AUDITS AND ALL WRITTEN INFORMATION
PERTAINING TO ACTUAL OR POTENTIAL ENVIRONMENTAL LIABILITIES THAT COULD
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES IN EXCESS OF
$250,000, IN EACH CASE IN POSSESSION OF THE CREDIT PARTIES RELATING TO ANY OF
THE CREDIT PARTIES OR THEIR SUBSIDIARIES.


 


(B)           EACH CREDIT PARTY HEREBY ACKNOWLEDGES AND AGREES THAT AGENT (I) IS
NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL OF ANY OF THE REAL ESTATE OR AFFAIRS
OF SUCH CREDIT PARTY OR ITS SUBSIDIARIES, AND (II) DOES NOT, THROUGH THE
PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE, INFLUENCE ANY CREDIT PARTY’S OR
ITS SUBSIDIARIES’ CONDUCT WITH RESPECT TO THE OWNERSHIP, OPERATION OR MANAGEMENT
OF ANY OF THEIR REAL ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS.


 


3.16.        ERISA.


 


(A)           SCHEDULE 3.16 LISTS ALL PLANS AND SEPARATELY IDENTIFIES ALL
PENSION PLANS, INCLUDING TITLE IV PLANS, MULTIEMPLOYER PLANS, ESOPS AND WELFARE
PLANS, INCLUDING ALL RETIREE WELFARE PLANS.  AS OF THE CLOSING DATE, COPIES OF
ALL SUCH LISTED PLANS OTHER THAN MULTIEMPLOYER PLANS AS DEFINED IN ERISA SECTION
3(37)(A), TOGETHER WITH A COPY OF THE LATEST FORM IRS/DOL 5500-SERIES FOR EACH
SUCH PLAN (OTHER THAN SUCH MULTIEMPLOYER PLANS) HAVE BEEN PROVIDED OR MADE
AVAILABLE TO AGENT.  EXCEPT WITH RESPECT TO MULTIEMPLOYER PLANS, EACH QUALIFIED
PLAN HAS BEEN DETERMINED BY THE IRS TO QUALIFY UNDER SECTION 401 OF THE IRC, AND
THE TRUSTS CREATED THEREUNDER HAVE BEEN DETERMINED TO BE EXEMPT FROM TAX UNDER
THE PROVISIONS OF SECTION 501 OF THE IRC, AND NOTHING HAS OCCURRED THAT WOULD
CAUSE THE LOSS OF SUCH QUALIFICATION OR TAX-EXEMPT STATUS.  EACH PLAN IS IN
MATERIAL COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ERISA AND THE IRC,
INCLUDING THE TIMELY FILING OF ALL REPORTS REQUIRED UNDER THE IRC OR ERISA. 
NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS FAILED TO MAKE ANY CONTRIBUTION
OR PAY ANY AMOUNT DUE AS REQUIRED BY EITHER SECTION 412 OF THE IRC OR SECTION
302 OF ERISA OR THE TERMS OF ANY SUCH PLAN.  NEITHER ANY CREDIT PARTY NOR ERISA
AFFILIATE HAS ENGAGED IN A “PROHIBITED TRANSACTION,” AS DEFINED IN SECTION 406
OF ERISA AND SECTION 4975 OF THE IRC, IN CONNECTION WITH ANY PLAN, THAT WOULD
SUBJECT ANY CREDIT PARTY TO A MATERIAL TAX ON PROHIBITED TRANSACTIONS IMPOSED BY
SECTION 502(I) OF ERISA OR SECTION 4975 OF THE IRC.


 


(B)           AS OF THE CLOSING DATE, EXCEPT AS SET FORTH IN SCHEDULE 3.16:
(I) NO TITLE IV PLAN HAS ANY UNFUNDED PENSION LIABILITY; (II) NO ERISA EVENT OR
EVENT DESCRIBED IN SECTION

 

32

--------------------------------------------------------------------------------


 


4062(E) OF ERISA WITH RESPECT TO ANY TITLE IV PLAN HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR; (III) THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF ANY
BORROWER, THREATENED CLAIMS (OTHER THAN CLAIMS FOR BENEFITS IN THE NORMAL
COURSE), SANCTIONS, ACTIONS OR LAWSUITS, ASSERTED OR INSTITUTED AGAINST ANY PLAN
OR ANY PERSON AS FIDUCIARY OR SPONSOR OF ANY PLAN THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITIES TO THE CREDIT PARTIES AND THEIR ERISA
AFFILIATES IN EXCESS OF $500,000; (IV) NO CREDIT PARTY OR ERISA AFFILIATE HAS
INCURRED OR REASONABLY EXPECTS TO INCUR ANY LIABILITY IN EXCESS OF $500,000 AS A
RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN; (V) WITHIN
THE LAST FIVE YEARS NO TITLE IV PLAN OF ANY CREDIT PARTY OR ERISA AFFILIATE HAS
BEEN TERMINATED, WHETHER OR NOT IN A “STANDARD TERMINATION” AS THAT TERM IS USED
IN SECTION 404(B)(1) OF ERISA, NOR HAS ANY TITLE IV PLAN OF ANY CREDIT PARTY OR
ERISA AFFILIATE (DETERMINED AT ANY TIME WITHIN THE PAST FIVE YEARS) WITH
UNFUNDED PENSION LIABILITIES BEEN TRANSFERRED OUTSIDE OF THE “CONTROLLED GROUP”
(WITHIN THE MEANING OF SECTION 4001(A)(14) OF ERISA) OF ANY CREDIT PARTY OR
ERISA AFFILIATE; (VI) EXCEPT IN THE CASE OF ANY ESOP, STOCK OF ALL CREDIT
PARTIES AND THEIR ERISA AFFILIATES MAKES UP, IN THE AGGREGATE, NO MORE THAN 10%
OF FAIR MARKET VALUE OF THE ASSETS OF ANY PLAN MEASURED ON THE BASIS OF FAIR
MARKET VALUE AS OF THE LATEST VALUATION DATE OF ANY PLAN; AND (VII) NO LIABILITY
UNDER ANY TITLE IV PLAN HAS BEEN SATISFIED WITH THE PURCHASE OF A CONTRACT FROM
AN INSURANCE COMPANY THAT IS NOT RATED AAA BY THE S&P OR AN EQUIVALENT RATING BY
ANOTHER NATIONALLY RECOGNIZED RATING AGENCY.


 


(C)           EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, EACH FOREIGN PENSION PLAN IS IN COMPLIANCE AND IN GOOD STANDING
(TO THE EXTENT SUCH CONCEPT EXISTS IN THE RELEVANT JURISDICTION) IN ALL MATERIAL
RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE THERETO, INCLUDING ALL
FUNDING REQUIREMENTS, AND THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS
FOR SUCH FOREIGN PENSION PLAN; (II) WITH RESPECT TO EACH FOREIGN PENSION PLAN
MAINTAINED OR CONTRIBUTED TO BY ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT
PARTY, (A) THAT IS REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER
FUNDING VEHICLE, SUCH FOREIGN PENSION PLAN IS IN COMPLIANCE WITH APPLICABLE LAW
REGARDING FUNDING REQUIREMENTS EXCEPT TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW AND (B) THAT IS NOT REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR
OTHER FUNDING VEHICLE, REASONABLE RESERVES HAVE BEEN ESTABLISHED WHERE REQUIRED
BY ORDINARY ACCOUNTING PRACTICES IN THE JURISDICTION IN WHICH SUCH FOREIGN
PENSION PLAN IS MAINTAINED; AND (III) NO ACTIONS OR PROCEEDINGS HAVE BEEN TAKEN
OR INSTITUTED TO TERMINATE OR WIND-UP A FOREIGN PENSION PLAN WITH RESPECT TO
WHICH THE CREDIT PARTIES OR ANY SUBSIDIARY OF A CREDIT PARTY COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.17.        DEPOSIT AND DISBURSEMENT ACCOUNTS.  SCHEDULE 3.17 LISTS ALL BANKS
AND OTHER FINANCIAL INSTITUTIONS AT WHICH ANY CREDIT PARTY MAINTAINS DEPOSIT OR
OTHER ACCOUNTS AS OF THE CLOSING DATE, INCLUDING ANY DISBURSEMENT ACCOUNTS,
OTHER THAN ACCOUNTS THAT HAVE AN AVERAGE DAILY BALANCE FOR THE IMMEDIATELY
PRECEDING 30-DAY PERIOD OF LESS THAN $500,000 IN THE AGGREGATE FOR ALL SUCH
ACCOUNTS AND SUCH SCHEDULE CORRECTLY IDENTIFIES THE NAME, ADDRESS AND TELEPHONE
NUMBER OF EACH DEPOSITORY, THE NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION
OF THE PURPOSE OF THE ACCOUNT, AND THE COMPLETE ACCOUNT NUMBER THEREFOR.


 


3.18.        AGREEMENTS AND OTHER DOCUMENTS.  ON OR PRIOR TO THE CLOSING DATE,
EACH CREDIT PARTY HAS PROVIDED OR MADE AVAILABLE TO AGENT OR ITS COUNSEL, ON
BEHALF OF LENDERS, ACCURATE AND COMPLETE COPIES (OR SUMMARIES) OF ALL OF THE
FOLLOWING AGREEMENTS OR DOCUMENTS TO WHICH IT IS SUBJECT AND EACH OF WHICH IS
LISTED IN SCHEDULE 3.18:  SUPPLY AGREEMENTS AND PURCHASE AGREEMENTS NOT
TERMINABLE BY SUCH CREDIT PARTY WITHIN SIXTY (60) DAYS FOLLOWING WRITTEN NOTICE

 

33

--------------------------------------------------------------------------------


 


ISSUED BY SUCH CREDIT PARTY AND INVOLVING TRANSACTIONS IN EXCESS OF $1,000,000
PER ANNUM; LEASES OF EQUIPMENT HAVING A REMAINING TERM OF ONE YEAR OR LONGER AND
REQUIRING AGGREGATE RENTAL AND OTHER PAYMENTS IN EXCESS OF $500,000 PER ANNUM;
LICENSES AND PERMITS HELD BY THE CREDIT PARTIES, THE ABSENCE OF WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; INSTRUMENTS AND
DOCUMENTS EVIDENCING ANY MATERIAL INDEBTEDNESS OR MATERIAL GUARANTEED
INDEBTEDNESS OF SUCH CREDIT PARTY AND ANY LIEN GRANTED BY SUCH CREDIT PARTY WITH
RESPECT THERETO; AND INSTRUMENTS AND AGREEMENTS EVIDENCING THE ISSUANCE OF ANY
EQUITY SECURITIES, WARRANTS, RIGHTS OR OPTIONS TO PURCHASE EQUITY SECURITIES OF
SUCH CREDIT PARTY.


 


3.19.        INSURANCE.  EACH CREDIT PARTY REPRESENTS AND WARRANTS THAT IT AND
EACH OF ITS SUBSIDIARIES CURRENTLY MAINTAINS IN GOOD REPAIR, WORKING ORDER AND
CONDITION ALL MATERIAL PROPERTIES, IF ANY, AS SET FORTH IN SECTION 4.2 AND
MAINTAINS ALL INSURANCE DESCRIBED IN SUCH SECTION.  SCHEDULE 3.19 LISTS ALL
INSURANCE POLICIES MAINTAINED, AS OF THE CLOSING DATE, FOR CURRENT OCCURRENCES
BY EACH CREDIT PARTY.


 


3.20.        TAXES AND TAX RETURNS.


 


(A)           AS OF THE CLOSING DATE, (I) ALL TAX RETURNS REQUIRED TO BE FILED
BY THE CREDIT PARTIES HAVE BEEN TIMELY AND PROPERLY FILED AND (II) ALL TAXES
THAT ARE DUE (OTHER THAN TAXES BEING OR ABOUT TO BE CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED FOR
IN ACCORDANCE WITH GAAP) HAVE BEEN PAID, EXCEPT WHERE THE FAILURE TO FILE TAX
RETURNS OR PAY TAXES WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  NO GOVERNMENTAL
AUTHORITY HAS ASSERTED ANY CLAIM FOR TAXES, OR TO ANY CREDIT PARTY’S KNOWLEDGE,
HAS THREATENED TO ASSERT ANY CLAIM FOR TAXES THAT WOULD, IF NOT PAID BY A CREDIT
PARTY, HAVE A MATERIAL ADVERSE EFFECT.  ALL TAXES REQUIRED BY LAW TO BE WITHHELD
OR COLLECTED AND REMITTED (INCLUDING, WITHOUT LIMITATION, INCOME TAX,
UNEMPLOYMENT INSURANCE AND WORKMEN’S COMPENSATION PREMIUMS) WITH RESPECT TO THE
CREDIT PARTIES HAVE BEEN WITHHELD OR COLLECTED AND PAID TO THE APPROPRIATE
GOVERNMENTAL AUTHORITIES (OR ARE PROPERLY BEING HELD FOR SUCH PAYMENT), EXCEPT
FOR AMOUNTS THE NONPAYMENT OF WHICH WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(B)           NONE OF THE CREDIT PARTIES HAS BEEN NOTIFIED THAT EITHER THE IRS,
OR ANY OTHER GOVERNMENTAL AUTHORITY, HAS RAISED, OR INTENDS TO RAISE, ANY
ADJUSTMENTS WITH RESPECT TO TAXES OF THE CREDIT PARTIES, WHICH ADJUSTMENTS WOULD
BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           IT IS NOT NECESSARY THAT THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BE FILED, REGISTERED, RECORDED OR ENROLLED IN CONNECTION WITH ANY TAXES WITH ANY
COURT, PUBLIC OFFICE OR OTHER AUTHORITY IN ANY JURISDICTION OR THAT ANY AD
VALOREM STAMP DUTY, STAMP DUTY, DOCUMENTARY, REGISTRATION OR SIMILAR TAX OR DUTY
BE PAID ON THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


 


3.21.        SENIOR INDEBTEDNESS AND DESIGNATED SENIOR INDEBTEDNESS.  THIS
AGREEMENT, THE CREDIT FACILITIES CREATED HEREUNDER AND ALL PRESENT AND FUTURE
OBLIGATIONS CONSTITUTE THE “SENIOR CREDIT FACILITY,” “SENIOR INDEBTEDNESS,”
“SECURED INDEBTEDNESS,” “SUBSIDIARY GUARANTOR SENIOR INDEBTEDNESS” AND
“DESIGNATED SENIOR INDEBTEDNESS,” AS APPLICABLE, UNDER AND AS SUCH TERMS ARE
DEFINED IN THE 2003 SENIOR SECURED DEBT DOCUMENTS, THE 2002 SENIOR DEBT
DOCUMENTS, THE

 

34

--------------------------------------------------------------------------------


 


MEZZANINE DEBT DOCUMENTS, THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT DOCUMENTS,
THE SENIOR SUBORDINATED DEBT DOCUMENTS AND ANY OTHER SUBORDINATED DEBT
DOCUMENTS.  WITHOUT LIMITING THE FOREGOING, ALL PRESENT AND FUTURE OBLIGATIONS
ARE HEREBY DESIGNATED AS “SENIOR INDEBTEDNESS” AND “DESIGNATED SENIOR
INDEBTEDNESS” IN EACH CASE AS SUCH TERMS ARE USED IN THE 2003 SENIOR SECURED
DEBT DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE MEZZANINE DEBT DOCUMENTS,
THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE SENIOR SUBORDINATED
DEBT DOCUMENTS AND ANY OTHER SUBORDINATED DEBT DOCUMENTS.


 


3.22.        SENIOR SUBORDINATED DEBT AGREEMENT.  THE INDEBTEDNESS INCURRED
PURSUANT TO THAT CERTAIN CREDIT AGREEMENT, DATED AS OF DECEMBER 7, 1999, AMONG
HOLDINGS AND BANKERS TRUST COMPANY, THE CHASE MANHATTAN BANK AND NATIONSBRIDGE,
LLC, AS AGENTS HAS BEEN PAID IN FULL AND SATISFIED, AND SUCH CREDIT AGREEMENT
AND THE RIGHTS AND OBLIGATIONS THEREUNDER ARE TERMINATED AND NO LONGER OF ANY
FORCE AND EFFECT.


 


3.23.        CONDUCT OF BUSINESS; DORMANT SUBSIDIARY.  ERIC STUDIOS DOES NOT
ENGAGE IN ANY BUSINESS ACTIVITIES AND HAS NO SIGNIFICANT ASSETS OR LIABILITIES
AND IS DORMANT.


 


SECTION 4.
AFFIRMATIVE COVENANTS


 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

 


4.1.          COMPLIANCE WITH LAWS AND CONTRACTUAL OBLIGATIONS.  EACH CREDIT
PARTY WILL (A) COMPLY WITH AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY
WITH (I) THE REQUIREMENTS OF ALL APPLICABLE MATERIAL LAWS, RULES, REGULATIONS
AND ORDERS OF ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT LIMITATION, LAWS,
RULES, REGULATIONS AND ORDERS RELATING TO TAXES, EMPLOYER AND EMPLOYEE
CONTRIBUTIONS, SECURITIES, EMPLOYEE RETIREMENT AND WELFARE BENEFITS,
ENVIRONMENTAL PROTECTION MATTERS AND EMPLOYEE HEALTH AND SAFETY) AS NOW IN
EFFECT AND WHICH MAY BE IMPOSED IN THE FUTURE IN ALL JURISDICTIONS IN WHICH ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES IS NOW DOING BUSINESS OR MAY HEREAFTER
BE DOING BUSINESS AND (II) THE OBLIGATIONS, COVENANTS AND CONDITIONS CONTAINED
IN ALL CONTRACTUAL OBLIGATIONS OF SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES
OTHER THAN THOSE LAWS, RULES, REGULATIONS, ORDERS AND PROVISIONS OF SUCH
CONTRACTUAL OBLIGATIONS THE NONCOMPLIANCE WITH WHICH WOULD NOT BE REASONABLY
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT, AND (B) MAINTAIN OR OBTAIN AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN OR OBTAIN ALL LICENSES, QUALIFICATIONS AND PERMITS NOW HELD OR
HEREAFTER REQUIRED TO BE HELD BY SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES,
FOR WHICH THE LOSS, SUSPENSION, REVOCATION OR FAILURE TO OBTAIN OR RENEW, WOULD
REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.  THIS SECTION 4.1 SHALL NOT PRECLUDE ANY CREDIT PARTY
OR ITS SUBSIDIARIES FROM CONTESTING ANY TAXES OR OTHER PAYMENTS, IF THEY ARE
BEING DILIGENTLY CONTESTED IN GOOD FAITH IN A MANNER WHICH STAYS ENFORCEMENT
THEREOF AND IF APPROPRIATE EXPENSE PROVISIONS HAVE BEEN RECORDED IN CONFORMITY
WITH GAAP, SUBJECT TO SECTION 5.2 AND NO LIEN (OTHER THAN A PERMITTED
ENCUMBRANCE) IN RESPECT THEREOF HAS BEEN CREATED.


 


4.2.          INSURANCE.  EACH CREDIT PARTY WILL MAINTAIN OR CAUSE TO BE
MAINTAINED, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, PUBLIC LIABILITY AND
PROPERTY DAMAGE INSURANCE WITH RESPECT TO ITS BUSINESS AND PROPERTIES AND THE
BUSINESS AND PROPERTIES OF ITS SUBSIDIARIES AGAINST

 

35

--------------------------------------------------------------------------------


 


LOSS OR DAMAGE OF THE KINDS CUSTOMARILY CARRIED OR MAINTAINED BY CORPORATIONS OF
ESTABLISHED REPUTATION ENGAGED IN SIMILAR BUSINESSES AND IN AMOUNTS ACCEPTABLE
TO AGENT AND WILL DELIVER EVIDENCE THEREOF TO AGENT.  EACH CREDIT PARTY WILL
MAINTAIN BUSINESS INTERRUPTION INSURANCE PROVIDING COVERAGE CONSISTENT WITH THAT
IN PLACE ON THE CLOSING DATE.  EACH CREDIT PARTY SHALL, PURSUANT TO ENDORSEMENTS
AND/OR ASSIGNMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, (I)
CAUSE AGENT TO BE NAMED AS LENDER’S LOSS PAYEE IN THE CASE OF CASUALTY
INSURANCE, AND ASSIGNEE IN THE CASE OF ALL BUSINESS INTERRUPTION INSURANCE, IN
EACH CASE FOR THE BENEFIT OF AGENT AND LENDERS PROVIDED, THAT, IN THE EVENT THAT
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT NO
MANDATORY PREPAYMENT IS REQUIRED UNDER THE TERMS OF THIS AGREEMENT, AGENT SHALL
WITH REASONABLE PROMPTNESS RETURN ANY PROCEEDS SO RECEIVED BY AGENT TO THE
BORROWERS, AND (II) CAUSE AGENT AND EACH LENDER TO BE NAMED AS ADDITIONAL
INSUREDS IN THE CASE OF ALL LIABILITY INSURANCE.  IN THE EVENT ANY CREDIT PARTY
FAILS TO PROVIDE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS
AGREEMENT, AGENT MAY PURCHASE INSURANCE AT SUCH CREDIT PARTY’S EXPENSE TO
PROTECT AGENT’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT,
PROTECT SUCH CREDIT PARTY’S INTERESTS.  THE COVERAGE PURCHASED BY AGENT MAY NOT
PAY ANY CLAIM MADE BY SUCH CREDIT PARTY OR ANY CLAIM THAT IS MADE AGAINST SUCH
CREDIT PARTY IN CONNECTION WITH THE COLLATERAL.  SUCH CREDIT PARTY MAY LATER
CANCEL ANY INSURANCE PURCHASED BY AGENT, BUT ONLY AFTER PROVIDING AGENT WITH
EVIDENCE THAT SUCH CREDIT PARTY HAS OBTAINED INSURANCE AS REQUIRED BY THIS
AGREEMENT.  IF AGENT PURCHASES INSURANCE FOR THE COLLATERAL, SUCH CREDIT PARTY
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND
OTHER CHARGES IMPOSED BY AGENT IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE OBLIGATIONS.  THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE SUCH CREDIT PARTY
IS ABLE TO OBTAIN ON ITS OWN.


 


4.3.          FIELD EXAMINATION; FIXED ASSET APPRAISAL; LENDER MEETING.  UPON
TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE CREDIT PARTIES, EACH CREDIT
PARTY SHALL PERMIT ANY AUTHORIZED REPRESENTATIVES OF AGENT TO CONDUCT A FIELD
EXAMINATION OF ANY OF THE PROPERTIES OF SUCH CREDIT PARTY AND ITS SUBSIDIARIES,
INCLUDING ITS AND THEIR FINANCIAL AND ACCOUNTING RECORDS, AND TO MAKE COPIES AND
TAKE EXTRACTS THEREFROM, AND TO DISCUSS ITS AND THEIR AFFAIRS, FINANCES AND
BUSINESS WITH ITS AND THEIR OFFICERS AND CERTIFIED PUBLIC ACCOUNTANTS, AT SUCH
REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND, SUBJECT TO THE PROVISO SET
FORTH BELOW, AS OFTEN AS MAY BE REASONABLY REQUESTED (A “FIELD EXAMINATION”);
PROVIDED, HOWEVER, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (I) AGENT SHALL BE LIMITED TO ONE (1) FIELD EXAMINATION DURING EACH
CALENDAR YEAR AND (II) BORROWERS’ OBLIGATION TO REIMBURSE OUT-OF-POCKET EXPENSES
IN RESPECT OF SUCH FIELD EXAMINATION SHALL NOT EXCEED $40,000.  REPRESENTATIVES
OF EACH LENDER WILL BE PERMITTED TO ACCOMPANY REPRESENTATIVES OF AGENT DURING
EACH FIELD EXAMINATION AT SUCH LENDER’S EXPENSE.  IN ADDITION TO THE FOREGOING,
EACH CREDIT PARTY SHALL PERMIT ANY AUTHORIZED REPRESENTATIVES OF AGENT TO
CONDUCT A FIXED ASSET APPRAISAL (AS DEFINED IN SECTION 6.2(G) HEREOF) SUBJECT TO
AND UPON THE TERMS AND CONDITIONS SET FORTH IN SECTION 6.2(G) HEREOF, PROVIDED,
HOWEVER, THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (I) AGENT SHALL BE LIMITED TO ONE (1) FIXED ASSET APPRAISAL DURING
EACH CALENDAR YEAR AND (II) BORROWERS’ OBLIGATION TO REIMBURSE OUT-OF-POCKET
EXPENSES IN RESPECT OF SUCH FIXED ASSET APPRAISAL SHALL NOT EXCEED $125,000.  IN
ADDITION TO THE FOREGOING, EACH CREDIT PARTY WILL PARTICIPATE AND WILL CAUSE KEY
MANAGEMENT PERSONNEL OF EACH CREDIT PARTY AND ITS SUBSIDIARIES TO PARTICIPATE IN
A MEETING WITH AGENT AND LENDERS AT LEAST ONCE DURING EACH YEAR, WHICH MEETING
SHALL BE HELD AT A MUTUALLY AGREEABLE LOCATION AND TIME.

 

36

--------------------------------------------------------------------------------


 


4.4.          ORGANIZATIONAL EXISTENCE.  EXCEPT AS OTHERWISE PERMITTED BY
SECTION 5.6, EACH CREDIT PARTY WILL AND WILL CAUSE ITS MATERIAL SUBSIDIARIES, IF
ANY, TO AT ALL TIMES PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS
ORGANIZATIONAL EXISTENCE AND ALL RIGHTS AND FRANCHISES MATERIAL TO ITS BUSINESS;
PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 4.4 SHALL PREVENT THE
DISSOLUTION OF ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY HEREUNDER, OR
WITHDRAWAL BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF ANY SUBSIDIARY’S
QUALIFICATION TO DO BUSINESS IN ANY JURISDICTION (OTHER THAN ITS JURISDICTION OF
ORGANIZATION) WHERE SUCH DISSOLUTION OR WITHDRAWAL WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR THE WITHDRAWAL OF THE
QUALIFICATION TO DO BUSINESS IN ANY JURISDICTION OF ANY SUBSIDIARY THAT IS NOT A
CREDIT PARTY HEREUNDER.


 


4.5.          ENVIRONMENTAL MATTERS.  EACH CREDIT PARTY SHALL AND SHALL CAUSE
EACH PERSON WITHIN ITS CONTROL TO: (A) CONDUCT ITS OPERATIONS AND KEEP AND
MAINTAIN ITS REAL ESTATE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS OTHER THAN NONCOMPLIANCE THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) IMPLEMENT ANY AND ALL
INVESTIGATION, REMEDIATION, REMOVAL AND RESPONSE ACTIONS THAT ARE APPROPRIATE OR
NECESSARY TO MAINTAIN THE VALUE AND MARKETABILITY OF THE REAL ESTATE OR TO
OTHERWISE COMPLY WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS PERTAINING TO
THE PRESENCE, GENERATION, TREATMENT, STORAGE, USE, DISPOSAL, TRANSPORTATION OR
RELEASE OF ANY HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT
ANY OF ITS REAL ESTATE, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY
BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT; (C) NOTIFY AGENT PROMPTLY AFTER SUCH CREDIT PARTY OR ANY PERSON WITHIN
ITS CONTROL BECOMES AWARE OF ANY VIOLATION OF ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS OR ANY RELEASE ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT
ANY REAL ESTATE THAT IS REASONABLY LIKELY TO RESULT IN ENVIRONMENTAL LIABILITIES
TO A CREDIT PARTY OR ITS SUBSIDIARIES IN EXCESS OF $1,000,000; AND (D) PROMPTLY
FORWARD TO AGENT A COPY OF ANY ORDER, NOTICE OF ACTUAL OR ALLEGED VIOLATION OR
LIABILITY, REQUEST FOR INFORMATION OR ANY COMMUNICATION OR REPORT RECEIVED BY
SUCH CREDIT PARTY OR ANY PERSON WITHIN ITS CONTROL IN CONNECTION WITH ANY SUCH
VIOLATION OR RELEASE OR ANY OTHER MATTER RELATING TO ANY ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS THAT WOULD REASONABLY BE EXPECTED TO (X) HAVE A MATERIAL
ADVERSE EFFECT OR (Y) RESULT IN ENVIRONMENTAL LIABILITIES IN EXCESS OF
$1,000,000, IN EACH CASE WHETHER OR NOT THE ENVIRONMENTAL PROTECTION AGENCY OR
ANY GOVERNMENTAL AUTHORITY HAS TAKEN OR THREATENED ANY ACTION IN CONNECTION WITH
ANY SUCH VIOLATION, RELEASE OR OTHER MATTER.  IF AGENT AT ANY TIME HAS A
REASONABLE BASIS TO BELIEVE THAT THERE MAY BE A VIOLATION OF ANY ENVIRONMENTAL
LAWS OR ENVIRONMENTAL PERMITS BY ANY CREDIT PARTY OR ANY PERSON UNDER ITS
CONTROL OR ANY ENVIRONMENTAL LIABILITY ARISING THEREUNDER, OR A RELEASE OF
HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF ITS REAL
ESTATE, THAT, IN EACH CASE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, THEN SUCH CREDIT PARTY AND ITS SUBSIDIARIES, AS APPLICABLE,
SHALL, UPON AGENT’S WRITTEN REQUEST (I) CAUSE THE PERFORMANCE OF SUCH
ENVIRONMENTAL AUDITS INCLUDING SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER TO
ASSESS SUCH POTENTIAL VIOLATIONS, ENVIRONMENTAL LIABILITIES, OR RELEASES, AND
PREPARATION OF SUCH ENVIRONMENTAL REPORTS, AT BORROWERS’ EXPENSE, AS AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST, WHICH SHALL BE CONDUCTED BY REPUTABLE
ENVIRONMENTAL CONSULTING FIRMS REASONABLY ACCEPTABLE TO AGENT AND SHALL BE IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, AND (II) IF SUCH CREDIT PARTY
OR SUBSIDIARY, AS APPLICABLE, FAIL TO PERFORM (OR CAUSE PERFORMANCE OF) ANY
ENVIRONMENTAL AUDIT UNDER SECTION 4.5(D)(I) ABOVE WITHIN A REASONABLE TIME AFTER
RECEIVING A WRITTEN REQUEST FROM AGENT, THE CREDIT PARTIES SHALL PERMIT AGENT OR
ITS REPRESENTATIVES TO HAVE REASONABLE ACCESS TO ALL REAL ESTATE, TO THE EXTENT
THAT THE CREDIT PARTIES HAVE CONTROL AND AUTHORITY TO PERMIT ACCESS TO SUCH REAL
ESTATE, FOR THE PURPOSE OF CONDUCTING

 

37

--------------------------------------------------------------------------------


 


SUCH ENVIRONMENTAL AUDITS AND TESTING AS AGENT DEEMS APPROPRIATE, INCLUDING
SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER.  BORROWERS SHALL REIMBURSE AGENT
FOR THE COSTS OF SUCH AUDITS AND TESTS AND THE SAME WILL CONSTITUTE A PART OF
THE OBLIGATIONS.


 


4.6.          LANDLORDS’ AGREEMENTS AND MORTGAGEE AGREEMENTS.  EACH CREDIT PARTY
SHALL USE REASONABLE EFFORTS TO OBTAIN A LANDLORD’S AGREEMENT, MORTGAGEE
AGREEMENT OR BAILEE LETTER, AS APPLICABLE, FROM THE LESSOR OF EACH LEASED
PROPERTY, MORTGAGEE OF OWNED PROPERTY OR BAILEE WITH RESPECT TO ANY WAREHOUSE,
PROCESSOR OR CONVERTER FACILITY OR OTHER LOCATION WHERE COLLATERAL IS STORED OR
LOCATED (OTHER THAN LOCATIONS (I) OUTSIDE THE U.S. OR (II) CONTAINING COLLATERAL
IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,500,000 FOR EACH INDIVIDUAL LOCATION OR
FOR ALL SUCH LOCATIONS NOT TO EXCEED $2,500,000 IN THE AGGREGATE), WHICH
AGREEMENT OR LETTER SHALL CONTAIN A WAIVER OR SUBORDINATION OF ALL LIENS OR
CLAIMS THAT THE LANDLORD, MORTGAGEE OR BAILEE MAY ASSERT AGAINST THE COLLATERAL
AT THAT LOCATION, AND SHALL OTHERWISE BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO AGENT.  WITH RESPECT TO SUCH LOCATIONS OR WAREHOUSE SPACE LEASED,
OWNED OR WHERE COLLATERAL IS STORED OR LOCATED AS OF THE CLOSING DATE AND
THEREAFTER, IF AGENT HAS NOT RECEIVED A LANDLORD OR MORTGAGEE AGREEMENT OR
BAILEE LETTER AS OF THE CLOSING DATE (OR, IF LATER, AS OF THE DATE SUCH LOCATION
IS ACQUIRED, LEASED OR COLLATERAL STORED OR LOCATED), THE ELIGIBLE INVENTORY AT
THAT LOCATION SHALL, IN AGENT’S REASONABLE DISCRETION, BE SUBJECT TO SUCH
RESERVES AS MAY BE ESTABLISHED BY AGENT IN ITS REASONABLE CREDIT JUDGMENT.  EACH
CREDIT PARTY SHALL AND SHALL CAUSE ITS SUBSIDIARIES TO TIMELY AND FULLY PAY AND
PERFORM THEIR OBLIGATIONS UNDER ALL LEASES AND OTHER AGREEMENTS WITH RESPECT TO
EACH LEASED LOCATION OR PUBLIC WAREHOUSE WHERE ANY COLLATERAL IS OR MAY BE
LOCATED (OTHER THAN LOCATIONS (I) OUTSIDE THE U.S. OR (II) CONTAINING COLLATERAL
IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000 FOR EACH INDIVIDUAL LOCATION OR
FOR ALL SUCH LOCATIONS NOT TO EXCEED $250,000 IN THE AGGREGATE).  WITH RESPECT
TO COLLATERAL IN THE UNITED KINGDOM, GREAT BRITAIN AND NORTHERN IRELAND, THE
BORROWERS AND CREDIT PARTIES SHALL COMPLY WITH THE APPLICABLE PROVISIONS
CONTAINED IN THE UK COLLATERAL DOCUMENTS.


 


4.7.          FURTHER ASSURANCES.


 


(A)           EACH CREDIT PARTY SHALL, FROM TIME TO TIME, EXECUTE SUCH
GUARANTIES, FINANCING STATEMENTS, DOCUMENTS, SECURITY AGREEMENTS AND REPORTS AS
AGENT OR REQUISITE LENDERS AT ANY TIME MAY REASONABLY REQUEST TO EVIDENCE,
PERFECT OR OTHERWISE IMPLEMENT THE GUARANTIES AND SECURITY FOR REPAYMENT OF THE
OBLIGATIONS CONTEMPLATED BY THE LOAN DOCUMENTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR ELSEWHERE IN THIS AGREEMENT, THE RECEIVABLES
SUBSIDIARY SHALL NOT BE REQUIRED TO BECOME A GUARANTOR, ALTHOUGH 100% OF THE
CAPITAL STOCK OF THE RECEIVABLES SUBSIDIARY SHALL BE PLEDGED PURSUANT TO THE
PLEDGE AGREEMENT.


 


(B)           IN THE EVENT ANY CREDIT PARTY ACQUIRES A FEE OWNERSHIP INTEREST IN
REAL PROPERTY AFTER THE CLOSING DATE, SUCH CREDIT PARTY SHALL DELIVER TO AGENT A
FULLY EXECUTED MORTGAGE OR DEED OF TRUST OVER SUCH REAL PROPERTY IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, TOGETHER WITH SUCH TITLE INSURANCE POLICIES,
SURVEYS, APPRAISALS, EVIDENCE OF INSURANCE, LEGAL OPINIONS, ENVIRONMENTAL
ASSESSMENTS AND OTHER DOCUMENTS AND CERTIFICATES AS SHALL BE REASONABLY REQUIRED
BY AGENT.  NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.7(B) SHALL NOT APPLY
TO, AND HOLDINGS AND ITS SUBSIDIARIES SHALL NOT BE REQUIRED TO GRANT A MORTGAGE
IN, ANY REAL PROPERTY THE FAIR MARKET VALUE OF WHICH IS LESS THAN $1,000,000.

 

38

--------------------------------------------------------------------------------


 


(C)           AFTER THE DATE HEREOF, EACH CREDIT PARTY SHALL (I) CAUSE EACH
PERSON, UPON ITS BECOMING A SUBSIDIARY OF SUCH CREDIT PARTY (PROVIDED THAT THIS
SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE LENDERS TO ANY
TRANSACTION NOT EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT), PROMPTLY TO
GUARANTY THE OBLIGATIONS AND TO GRANT TO AGENT, FOR THE BENEFIT OF AGENT AND
LENDERS, A SECURITY INTEREST IN THE REAL, PERSONAL AND MIXED PROPERTY OF SUCH
SUBSIDIARY TO SECURE THE OBLIGATIONS AND (II) PLEDGE, OR CAUSE TO BE PLEDGED, TO
AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, ALL OF THE STOCK OF SUCH
SUBSIDIARY, OTHER THAN CERTAIN DOMESTIC SUBSIDIARIES THAT ARE NOT MATERIAL
SUBSIDIARIES AND THE NON-DOMESTIC SUBSIDIARIES THAT ARE NOT CREDIT PARTIES TO
SECURE THE OBLIGATIONS.  THE DOCUMENTATION FOR SUCH GUARANTY, SECURITY AND
PLEDGE SHALL BE SUBSTANTIALLY SIMILAR TO THE LOAN DOCUMENTS EXECUTED
CONCURRENTLY HEREWITH WITH SUCH MODIFICATIONS AS ARE REASONABLY REQUESTED BY
AGENT.


 


4.8.          PAYMENT OF TAXES.  EACH CREDIT PARTY SHALL TIMELY PAY AND
DISCHARGE (OR CAUSE TO BE PAID AND DISCHARGED) ALL MATERIAL TAXES, ASSESSMENTS
AND GOVERNMENTAL AND OTHER CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME
OR PROFITS, OR UPON PROPERTY BELONGING TO IT; PROVIDED THAT SUCH CREDIT PARTY
SHALL NOT BE REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY THAT IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS OR OTHER APPROPRIATE
ACTIONS DILIGENTLY CONDUCTED AND FOR WHICH THE AFFECTED CREDIT PARTY SHALL HAVE
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN CONFORMANCE
WITH GAAP AND DEEMED APPROPRIATE BY SUCH CREDIT PARTY AND ITS INDEPENDENT PUBLIC
ACCOUNTANTS.


 


4.9.          CASH MANAGEMENT SYSTEMS.  BORROWERS SHALL, AND SHALL CAUSE EACH
OTHER CREDIT PARTY TO, ENTER INTO CONTROL AGREEMENTS WITH RESPECT TO EACH U.S.
DEPOSIT ACCOUNT, OTHER THAN ANY ACCOUNTS THAT DO NOT HAVE AN AVERAGE DAILY
BALANCE FOR THE IMMEDIATELY PRECEDING 30-DAY PERIOD IN EXCESS OF $1,000,000 IN
THE AGGREGATE FOR ALL ACCOUNTS, MAINTAINED BY BORROWERS OR ANY SUBSIDIARY OF A
BORROWER (OTHER THAN (A) ANY PAYROLL ACCOUNT SO LONG AS SUCH PAYROLL ACCOUNT
EITHER (I) IS A ZERO BALANCE ACCOUNT OR (II) DOES NOT CONTAIN ANY AMOUNTS IN
EXCESS OF PAYROLL DUE AND PAYABLE WITHIN FOUR (4) BUSINESS DAYS, (B) ANY
SEGREGATED ACCOUNT THAT CONTAINS FUNDS FOR THE PURPOSE OF PAYING THIRD PARTY
VENDORS IN CONNECTION WITH ADVERTISING EXPENSES IN CONNECTION WITH THE TNN
BUSINESS OF THE CREDIT PARTIES, AND (C) ACCOUNTS FUNDED SOLELY TO PAY SALES AND
USE TAX, AND ANY SUCH FUNDS ARE SO USED WITHIN TWO (2) BUSINESS DAYS) AS OF OR
AFTER THE CLOSING DATE.  EACH SUCH DEPOSIT ACCOUNT CONTROL AGREEMENT SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


4.10.        COVENANTS REGARDING ACCOUNTS.  (A) IN THE ORDINARY COURSE OF ITS
BUSINESS, EACH CREDIT PARTY PROCESSES ITS ACCOUNTS (OTHER THAN AS PROVIDED FOR
IN CLAUSE (B) BELOW) IN A MANNER SUCH THAT (I) EACH PAYMENT RECEIVED BY SUCH
CREDIT PARTY IN RESPECT OF AN ACCOUNT IS ALLOCATED TO A SPECIFICALLY IDENTIFIED
INVOICE, WHICH INVOICE CORRESPONDS TO A PARTICULAR ACCOUNT OWING TO SUCH CREDIT
PARTY AND (II) IN THE EVENT THAT, AT ANY TIME, LESS THAN 100% OF THE ACCOUNTS OF
SUCH CREDIT PARTY ARE INCLUDED IN A PERMITTED RECEIVABLES FINANCING, PAYMENTS
RECEIVED IN RESPECT OF THOSE ACCOUNTS INCLUDED IN A PERMITTED RECEIVABLES
FINANCING WOULD BE IDENTIFIABLE AND SEPARABLE FROM PAYMENTS RECEIVED IN RESPECT
OF ACCOUNTS NOT SO INCLUDED IN A PERMITTED RECEIVABLES FINANCING.  (B) WITH
RESPECT TO THE ACCOUNTS OF (I) THE MMS ROCHESTER BUSINESS AND (II) THE VPS
BUSINESS, EACH APPLICABLE CREDIT PARTY PROCESSES ITS ACCOUNTS IN A MANNER SUCH
THAT EACH PAYMENT RECEIVED BY SUCH CREDIT PARTY IS (I) SEPARATELY IDENTIFIABLE,
(II) SEGREGATED FROM ALL OTHER ACCOUNTS AND RECEIVABLES AND (III) NOT CO-MINGLED
WITH ANY OF THE ACCOUNTS THAT ARE INCLUDED IN A PERMITTED RECEIVABLES FINANCING.

 

39

--------------------------------------------------------------------------------


 


4.11.        CERTAIN PROVISIONS WITH RESPECT TO RECEIVABLES FACILITY.  THE
RECEIVABLES SELLERS SHALL BE PERMITTED TO TRANSFER RECEIVABLES PURCHASE
AGREEMENT ASSETS TO THE RECEIVABLES SUBSIDIARY FROM TIME TO TIME IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 5.7(B), AND IN CONNECTION THEREWITH MAY MAKE
INVESTMENTS AS CONTEMPLATED BY SECTIONS 5.3(M) AND (O) AND INVESTMENTS IN
EXISTENCE ON THE CLOSING DATE.  IN ADDITION, INTERCOMPANY LOANS MAY BE MADE BY
THE RECEIVABLES SELLERS AS A RESULT OF THE TRANSFER OF THEIR RECEIVABLES
PURCHASE AGREEMENT ASSETS TO THE RECEIVABLES SUBSIDIARY IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 5.3(O).


 


SECTION 5.
NEGATIVE COVENANTS


 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 


5.1.          INDEBTEDNESS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR
PERMIT THEIR SUBSIDIARIES DIRECTLY OR INDIRECTLY TO CREATE, INCUR, ASSUME, OR
OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY LIABLE WITH RESPECT TO ANY
INDEBTEDNESS (OTHER THAN PURSUANT TO A CONTINGENT OBLIGATION PERMITTED UNDER
SECTION 5.4) EXCEPT:


 


(A)           INDEBTEDNESS DESCRIBED ON SCHEDULE 5.1;


 


(B)           THE OBLIGATIONS;


 


(C)           INTERCOMPANY INDEBTEDNESS ARISING FROM LOANS MADE BY ANY CREDIT
PARTY (OTHER THAN HOLDINGS) (I) TO ANY OTHER CREDIT PARTY (OTHER THAN HOLDINGS)
OR (II) TO ANY OTHER SUBSIDIARY IN AN AMOUNT NOT TO EXCEED $1,500,000 IN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING; PROVIDED, HOWEVER, THAT UPON
THE REQUEST OF AGENT AT ANY TIME, SUCH INDEBTEDNESS SHALL BE EVIDENCED BY
UNSECURED PROMISSORY NOTES (EACH, AN “INTERCOMPANY NOTE”), THE SOLE ORIGINALLY
EXECUTED COUNTERPARTS OF WHICH SHALL BE PLEDGED AND DELIVERED TO AGENT, FOR THE
BENEFIT OF AGENT AND LENDERS, AS SECURITY FOR THE OBLIGATIONS;


 


(D)           SUBORDINATED DEBT OF HOLDINGS AND BORROWERS ISSUED PURSUANT TO THE
FEBRUARY 2003 SENIOR SUBORDINATED NOTES AS IN EXISTENCE AS OF THE CLOSING DATE
IN AN AMOUNT NOT TO EXCEED $293,500,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY
TIME OUTSTANDING;


 


(E)           THE 2002 SENIOR DEBT OF BORROWERS ISSUED PURSUANT TO THE 2002
SENIOR DEBT DOCUMENTS AS IN EXISTENCE ON THE CLOSING DATE IN AN AMOUNT NOT TO
EXCEED $350,000,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING;


 


(F)            THE 2003 SENIOR SECURED DEBT OF BORROWERS ISSUED PURSUANT TO THE
2003 SENIOR SECURED DEBT DOCUMENTS AS IN EXISTENCE AS OF THE CLOSING DATE IN AN
AMOUNT NOT TO EXCEED $350,000,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING;


 


(G)           THE MEZZANINE DEBT OF HOLDINGS ISSUED PURSUANT TO THE MEZZANINE
DEBT DOCUMENTS OR OTHER MEZZANINE DEBT OF HOLDINGS ISSUED ON TERMS AND
CONDITIONS SUBSTANTIALLY SIMILAR TO THOSE SET FORTH IN THE MEZZANINE DEBT
DOCUMENTS IN AN AMOUNT NOT TO EXCEED $147,500,000 IN AGGREGATE PRINCIPAL AMOUNT
AT ANY TIME OUTSTANDING (AS (X) INCREASED AS A RESULT OF THE ISSUANCE OF ANY
ADDITIONAL MEZZANINE DEBT TO PAY-IN-KIND ANY REGULARLY ACCRUING INTEREST

 

40

--------------------------------------------------------------------------------


 


ON THEN OUTSTANDING MEZZANINE DEBT IN ACCORDANCE WITH THE TERMS OF THE MEZZANINE
DEBT DOCUMENTS (INCLUDING INTEREST, WHICH, BUT FOR THE OCCURRENCE OF A DEFAULT
OR EVENT OF DEFAULT, WOULD BE PAYABLE IN CASH) AND (Y) REDUCED BY ANY REPAYMENTS
OF PRINCIPAL THEREOF);


 


(H)           INDEBTEDNESS NOT TO EXCEED $55,000,000 IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING SECURED BY PURCHASE MONEY LIENS OR INCURRED WITH
RESPECT TO CAPITAL LEASES;


 


(I)            ANY OTHER UNSECURED INDEBTEDNESS OF THE CREDIT PARTIES NOT TO
EXCEED $10,000,000 IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING;


 


(J)            REFINANCINGS OR THE REPLACEMENT OF INDEBTEDNESS PERMITTED UNDER
CLAUSES (A), (D), (E), (F), (G) AND (H) THAT DO NOT ACCELERATE THE SCHEDULED
DATES FOR PAYMENT THEREOF, INCREASE THE PRINCIPAL AMOUNTS THEREOF, MATERIALLY
INCREASE ANY INTEREST RATE OR FEES APPLICABLE THERETO, ADD ADDITIONAL OBLIGORS
THEREFOR, OR ENHANCE THE COLLATERAL THEREFOR OR THE PRIORITY THEREOF;


 


(K)           INDEBTEDNESS PURSUANT TO THE PERMITTED RECEIVABLES FINANCING AND
THE REFINANCING AND REPLACEMENT THEREOF;


 


(L)            UNSECURED INDEBTEDNESS OF ANY CREDIT PARTY ISSUED AS
CONSIDERATION TO A SELLER IN CONNECTION WITH A PERMITTED ACQUISITION NOT TO
EXCEED $15,000,000 IN AGGREGATE PRINCIPAL AMOUNT IN ANY GIVEN YEAR; PROVIDED,
THAT ANY SUCH UNSECURED INDEBTEDNESS SHALL (I) PROVIDE THAT NO CASH PAYMENTS OF
PRINCIPAL SHALL BE PERMITTED TO BE PAID UNTIL THE TERMINATION DATE, (II) BE
FULLY SUBORDINATED TO THE OBLIGATIONS ON TERMS AND CONDITIONS SATISFACTORY TO
AGENT AND BE SUBJECT TO A SUBORDINATION AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, AND (III) OTHERWISE BE IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT;


 


(M)          ACCRUED EXPENSES AND CURRENT TRADE ACCOUNTS PAYABLE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(N)           INDEBTEDNESS UNDER INTEREST RATE PROTECTION AGREEMENTS REASONABLY
RELATED TO OUTSTANDING FLOATING OR FIXED RATE DEBT PERMITTED UNDER THIS
AGREEMENT ENTERED INTO FOR NON-SPECULATIVE PURPOSES;


 


(O)           GUARANTIES OF HOLDINGS OR ANY OF ITS SUBSIDIARIES AS A GUARANTOR
OF THE LESSEE UNDER ANY LEASE PURSUANT TO WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS THE LESSEE, SO LONG AS SUCH LEASE IS OTHERWISE PERMITTED
HEREUNDER;


 


(P)           INTERCOMPANY INDEBTEDNESS THAT MAY BE DEEMED TO EXIST BY AND AMONG
THE CREDIT PARTIES (AND SOLELY BY AND AMONG THE CREDIT PARTIES) PURSUANT TO THE
TAX SHARING AGREEMENT;


 


(Q)           OBLIGATIONS OF ANY CREDIT PARTY INCURRED WITH RESPECT TO APPEAL
BONDS FURNISHED BY SUCH CREDIT PARTIES IN CONNECTION WITH ONGOING LITIGATION
MATTERS, SO LONG AS THE AGGREGATE AMOUNT OF OUTSTANDING OBLIGATIONS AT ANY TIME
PURSUANT TO THIS CLAUSE (P) DOES NOT EXCEED $15,000,000;

 

41

--------------------------------------------------------------------------------


 


(R)            INDEBTEDNESS WHICH MAY BE DEEMED TO EXIST PURSUANT TO THE
RECEIVABLES PURCHASE AGREEMENT SO LONG AS, IF SUCH INDEBTEDNESS EVER EXCEEDS
$150,000,000, MANDATORY REPAYMENTS OR COMMITMENT REDUCTIONS SHALL BE MADE TO
REDUCE SUCH INDEBTEDNESS TO NOT GREATER THAN $150,000,000;


 


(S)           OBLIGATIONS OF ANY RESTRICTED SUBSIDIARY OF HOLDINGS INCURRED WITH
RESPECT TO PERFORMANCE BONDS AND/OR FIDELITY BONDS REQUIRED TO BE FURNISHED BY
SUCH RESTRICTED SUBSIDIARY IN CONNECTION WITH CONTRACTS ENTERED INTO BY SUCH
RESTRICTED SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS, SO LONG AS THE
AGGREGATE AMOUNT OF OUTSTANDING OBLIGATIONS AT ANY TIME PURSUANT TO THIS CLAUSE
(S) DOES NOT EXCEED $5,000,000; AND


 


(T)            INDEBTEDNESS OF ANY BORROWER AND/OR ITS SUBSIDIARIES UNDER
CURRENCY AGREEMENTS, IN EACH CASE SO LONG AS THE RESPECTIVE CURRENCY AGREEMENT
IS REASONABLY RELATED TO REVENUES OR PAYMENTS OF ANY BORROWER AND/OR ITS
SUBSIDIARIES IN THE RESPECTIVE CURRENCY SUBJECT TO THE CURRENCY AGREEMENT AND IS
ENTERED INTO FOR NON-SPECULATIVE PURPOSES.


 


5.2.          LIENS AND RELATED MATTERS.


 


(A)           NO LIENS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR
PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME OR
PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF SUCH
CREDIT PARTY OR ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
ANY INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED ENCUMBRANCES (INCLUDING,
WITHOUT LIMITATION, THOSE LIENS CONSTITUTING PERMITTED ENCUMBRANCES EXISTING ON
THE DATE HEREOF AND RENEWALS AND EXTENSIONS THEREOF, AS SET FORTH ON SCHEDULE
5.2); PROVIDED, THAT, THE PROVISIONS OF THIS SECTION 5.2(A) SHALL NOT PREVENT
THE CREATION, INCURRENCE, FILING, ASSUMPTION OR EXISTENCE OF THE FOLLOWING:


 

(I)            LIENS PLACED UPON ASSETS USED IN THE ORDINARY COURSE OF BUSINESS
OF HOLDINGS OR ANY OF ITS SUBSIDIARIES AT THE TIME OF ACQUISITION THEREOF BY
HOLDINGS OR ANY SUCH SUBSIDIARY OR WITHIN 90 DAYS THEREAFTER TO SECURE
INDEBTEDNESS INCURRED TO PAY ALL OR A PORTION OF THE PURCHASE PRICE THEREOF, OR
LIENS SECURING INDEBTEDNESS ACQUIRED IN CONNECTION WITH A PERMITTED ACQUISITION,
PROVIDED THAT (X) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL INDEBTEDNESS
SECURED BY LIENS PERMITTED BY THIS CLAUSE (I) SHALL NOT AT ANY TIME EXCEED THE
AMOUNT PERMITTED BY SECTION 5.1(H), (Y) IN ALL EVENTS, THE LIEN ENCUMBERING THE
ASSETS SO ACQUIRED DOES NOT ENCUMBER ANY OTHER ASSET OF HOLDINGS OR SUCH
SUBSIDIARY AND (Z) IN THE CASE OF LIENS SECURING INDEBTEDNESS ACQUIRED IN
CONNECTION WITH A PERMITTED ACQUISITION, SUCH LIENS ARE NOT INCURRED IN
CONTEMPLATION OR ANTICIPATION OF THE PERMITTED ACQUISITION PURSUANT TO WHICH
SUCH INDEBTEDNESS IS ACQUIRED; AND

 

(II)           LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW OR REGULATION TO SECURE THE PAYMENT OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS AND DEPOSITS MADE TO SECURE STATUTORY
OBLIGATIONS IN THE FORM OF EXCISE TAXES.

 


(B)           NO NEGATIVE PLEDGES.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT
CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENTER INTO OR
ASSUME ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS) PROHIBITING THE CREATION OR
ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES OR

 

42

--------------------------------------------------------------------------------


 


ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED AND OTHER THAN (I) PROVISIONS
RESTRICTING SUBLETTING OR ASSIGNMENT UNDER ANY LEASE GOVERNING A LEASEHOLD
INTEREST OR LEASE OF PERSONAL PROPERTY; (II) RESTRICTIONS WITH RESPECT TO A
SUBSIDIARY IMPOSED PURSUANT TO ANY AGREEMENT WHICH HAS BEEN ENTERED INTO FOR THE
SALE OF DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OR
ASSETS OF SUCH SUBSIDIARY, SO LONG AS SUCH SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OR ASSETS OF SUCH SUBSIDIARY IS
PERMITTED UNDER THIS AGREEMENT; (III) RESTRICTIONS ON ASSIGNMENTS OR
SUBLICENSING OF LICENSED INTELLECTUAL PROPERTY; AND (IV) RESTRICTIONS IN THE
DOCUMENTS RELATED TO THE PERMITTED RECEIVABLES FINANCING.


 


(C)           NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO BORROWERS.  EXCEPT
AS PROVIDED HEREIN, THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT
THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR OTHERWISE CAUSE OR SUFFER
TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION OF ANY
KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO: (1) PAY DIVIDENDS OR MAKE ANY
OTHER DISTRIBUTION ON ANY OF SUCH SUBSIDIARY’S STOCK OWNED BY ANY BORROWER OR
ANY OTHER SUBSIDIARY; (2) PAY ANY INDEBTEDNESS OWED TO ANY BORROWER OR ANY OTHER
SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO ANY BORROWER OR ANY OTHER SUBSIDIARY;
OR (4) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO ANY BORROWER OR ANY OTHER
SUBSIDIARY OTHER THAN THE ASSETS SET FORTH ON SCHEDULE 5.8 AND OTHER THAN
ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF (I) THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; (II) CUSTOMARY PROVISIONS RESTRICTING SUBLETTING
OR ASSIGNMENT OF ANY LEASE GOVERNING A LEASEHOLD INTEREST OF HOLDINGS OR ANY OF
ITS RESTRICTED SUBSIDIARIES; (III) RESTRICTIONS IMPOSED BY ANY HOLDER OF A LIEN
PERMITTED UNDER SECTION 5.2(A) ON THE TRANSFERABILITY OF ANY ASSET SUBJECT TO
SUCH LIEN; AND (IV) RESTRICTIONS ON THE RECEIVABLES SUBSIDIARY, WITH RESPECT TO
THE RECEIVABLES PURCHASE AGREEMENT ASSETS, SET FORTH IN THE RECEIVABLES PURCHASE
AGREEMENT AND RELATED DOCUMENTS.


 


5.3.          INVESTMENTS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR
PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY MAKE OR OWN ANY INVESTMENT
IN ANY PERSON EXCEPT:


 


(A)           BORROWERS AND THEIR SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS IN
CASH EQUIVALENTS SUBJECT TO CONTROL AGREEMENTS IN FAVOR OF AGENT; PROVIDED THAT
SUCH CASH EQUIVALENTS ARE NOT SUBJECT TO SETOFF RIGHTS;


 


(B)           EACH CREDIT PARTY MAY MAKE INTERCOMPANY LOANS TO OTHER CREDIT
PARTIES (OTHER THAN HOLDINGS) TO THE EXTENT PERMITTED UNDER SECTION 5.1;


 


(C)           EACH CREDIT PARTY MAY MAKE EQUITY CONTRIBUTIONS TO OTHER CREDIT
PARTIES (OTHER THAN HOLDINGS);


 


(D)           BORROWERS AND THEIR SUBSIDIARIES MAY EACH MAKE NON-CASH
INVESTMENTS IN ANY OTHER SUBSIDIARIES OF THE BORROWERS FOR THE PURPOSE OF THE
EXTINGUISHMENT OF INTERCOMPANY INDEBTEDNESS SOLELY THROUGH THE OFFSET OF AN
INTERCOMPANY RECEIVABLE TO AN INTERCOMPANY PAYABLE (I.E., NO TRANSFER OR PAYMENT
OF CASH CONSIDERATION IS PERMITTED);


 


(E)           CREDIT PARTIES AND THEIR SUBSIDIARIES MAY MAKE LOANS AND ADVANCES
TO EMPLOYEES, OFFICERS AND DIRECTORS, TO THE EXTENT PERMISSIBLE BY LAW, FOR
MOVING, ENTERTAINMENT, TRAVEL AND OTHER SIMILAR EXPENSES IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICES;

 

43

--------------------------------------------------------------------------------


 


(F)            INVESTMENTS REPRESENTING NON-CASH CONSIDERATION RECEIVED IN
ACCORDANCE WITH SECTION 5.7;


 


(G)           INVESTMENTS EXISTING ON THE CLOSING DATE, AS SET FORTH ON SCHEDULE
5.3 AND ANY RENEWALS, AMENDMENTS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE
THE AMOUNT THEREOF;


 


(H)           EACH CREDIT PARTY MAY HOLD INVESTMENTS COMPRISED OF NOTES PAYABLE,
OR STOCK OR OTHER SECURITIES ISSUED BY FINANCIALLY TROUBLED ACCOUNT DEBTORS
(EXCLUDING AFFILIATES) TO SUCH CREDIT PARTY PURSUANT TO AGREEMENTS WITH RESPECT
TO SETTLEMENT OF SUCH ACCOUNT DEBTOR’S ACCOUNTS WITH SUCH CREDIT PARTY
NEGOTIATED IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            INVESTMENTS CONSISTING OF LOANS BY A BORROWER TO EMPLOYEES,
OFFICERS AND THIRD PARTY INDEPENDENT DIRECTORS, TO THE EXTENT PERMISSIBLE BY
LAW, OF THAT BORROWER WHICH ARE USED SOLELY BY SUCH EMPLOYEES, OFFICERS AND
THIRD PARTY INDEPENDENT DIRECTORS, TO THE EXTENT PERMISSIBLE BY LAW, TO
SIMULTANEOUSLY PURCHASE THE STOCK OF HOLDINGS, PROVIDED THAT HOLDINGS
CONTEMPORANEOUSLY CONTRIBUTES THE PROCEEDS OF SUCH STOCK TO THE CAPITAL OF THAT
BORROWER;


 


(J)            BORROWERS AND THEIR SUBSIDIARIES MAY MAKE ADVANCES IN THE FORM OF
A PREPAYMENT OF EXPENSES, SO LONG AS SUCH EXPENSES WERE INCURRED IN THE ORDINARY
COURSE OF BUSINESS AND ARE BEING PAID IN ACCORDANCE WITH CUSTOMARY TRADE TERMS
OF SUCH BORROWER OR SUCH SUBSIDIARY;


 


(K)           EACH OF THE SUBSIDIARIES OF HOLDINGS MAY ACQUIRE AND HOLD ACCOUNTS
RECEIVABLES OWING TO ANY OF THEM, IF CREATED OR ACQUIRED IN THE ORDINARY COURSE
OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TERMS OF
SUCH SUBSIDIARY;


 


(L)            ANY BORROWER MAY ENTER INTO INTEREST RATE PROTECTION AGREEMENTS
TO THE EXTENT PERMITTED IN SECTION 5.1(N);


 


(M)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD EXIST
IMMEDIATELY AFTER GIVING EFFECT TO THE RESPECTIVE INVESTMENT, EACH OF THE CREDIT
PARTIES AND THEIR SUBSIDIARIES SHALL BE PERMITTED TO MAKE INVESTMENTS (IN
ADDITION TO THOSE OTHERWISE PROVIDED IN THIS SECTION 5.3) ON ANY DATE IN AN
AMOUNT NOT TO EXCEED $2,500,000 IN THE AGGREGATE;


 


(N)           EACH OF THE CREDIT PARTIES AND THEIR RESTRICTED SUBSIDIARIES MAY
MAKE PERMITTED ACQUISITIONS IN ACCORDANCE WITH THE RELEVANT REQUIREMENTS OF
SECTION 5.6 AND THE COMPONENT DEFINITIONS AS USED THEREIN;


 


(O)           AS A RESULT OF SALES, CONTRIBUTIONS AND OTHER TRANSFERS OF
RECEIVABLE PURCHASE AGREEMENT ASSETS TO THE RECEIVABLES SUBSIDIARY IN ACCORDANCE
WITH SECTION 5.3(E), INVESTMENTS MAY EXIST FROM TIME TO TIME CONSISTING OF
INTERCOMPANY LOANS BEING MADE (OR DEEMED MADE) BY ANY OF THE CREDIT PARTIES,
WHICH IS, AT SUCH TIME, SELLING OR TRANSFERRING RECEIVABLES PURCHASE AGREEMENT
ASSETS TO THE RECEIVABLES SUBSIDIARY AS A RESULT OF THE TRANSFER OF SUCH
RECEIVABLES PURCHASE AGREEMENT ASSETS, IN EACH CASE SO LONG AS ALL CAPITAL STOCK
OF THE RECEIVABLES SUBSIDIARY IS PLEDGED PURSUANT TO THE PLEDGE AGREEMENT AND
ALL SUCH INTERCOMPANY LOANS ARE EVIDENCED BY ONE OR MORE PROMISSORY NOTES WHICH
ARE PLEDGED PURSUANT TO THE PLEDGE AGREEMENT;

 

44

--------------------------------------------------------------------------------


 


(P)           HOLDINGS AND BORROWERS MAY GUARANTEE OBLIGATIONS OF THEIR
SUBSIDIARIES AS SELLERS PURSUANT TO THE RECEIVABLES PURCHASE AGREEMENT AND
RELATED DOCUMENTS, SO LONG AS NO SUCH GUARANTY SHALL GIVE RISE TO RECOURSE
LIABILITY (OTHER THAN IN CONNECTION WITH STANDARD SECURITIZATION UNDERTAKINGS)
FOR THE PAYMENT OF ANY RECEIVABLES PURCHASE AGREEMENT ASSETS OR THE PRINCIPAL
OF, OR INTEREST ON, ANY PURCHASED INTEREST OR INVESTOR CERTIFICATE (BOTH AS
DEFINED IN THE RECEIVABLES POOLING AGREEMENT);


 


(Q)           TO THE EXTENT NECESSARY TO MAINTAIN THE NET WORTH OF THE
RECEIVABLES SUBSIDIARY IN ACCORDANCE WITH THE REQUIREMENTS OF THE RECEIVABLES
PURCHASE AGREEMENT, ANY OF THE CREDIT PARTIES MAY AT ANY TIME CONTRIBUTE ONE OR
MORE PROMISSORY NOTES TO THE CAPITAL OF THE RECEIVABLES SUBSIDIARY; PROVIDED
THAT (X) AT NO TIME SHALL THE AGGREGATE PRINCIPAL AMOUNT OF SUCH CONTRIBUTED
OUTSTANDING PROMISSORY NOTES EXCEED THE REMAINDER OF (A) $5 MILLION LESS (B) THE
AMOUNT OF ALL WRITE-DOWNS AND WRITE-OFFS OF SUCH PRINCIPAL AMOUNT AND (Y) THE
INTEREST RATE PAYABLE PURSUANT TO SUCH PROMISSORY NOTES SHALL NOT BE GREATER
THAN THE SHORT-TERM “APPLICABLE FEDERAL RATE” (AS SUCH TERM IS DEFINED IN
SECTION 1274(D) OF THE CODE);


 


(R)            INVESTMENTS MADE IN ACCORDANCE WITH THE RELEVANT REQUIREMENTS OF
SECTION 5.7(D);


 


(S)           ANY OF THE CREDIT PARTIES AND/OR THEIR SUBSIDIARIES MAY ENTER INTO
CURRENCY AGREEMENTS IN ACCORDANCE WITH THE REQUIREMENTS CONTAINED IN SECTION
5.1(T);  AND


 


(T)            ADDITIONAL INVESTMENTS MAY EXIST FROM TIME TO TIME CONSISTING OF
CAPITAL CONTRIBUTIONS TO THE RECEIVABLES SUBSIDIARY MADE SOLELY THROUGH A
REDUCTION IN THE PRINCIPAL AMOUNT OF ANY INTERCOMPANY NOTE THEN PAYABLE TO
VERTIS BY THE RECEIVABLES SUBSIDIARY, SO LONG AS (I) ALL CAPITAL STOCK OF THE
RECEIVABLES SUBSIDIARY IS PLEDGED PURSUANT TO THE PLEDGE AGREEMENT AND (II) ANY
SUCH INTERCOMPANY NOTE (TO THE EXTENT SAME IS NOT REDUCED TO $0) IS PLEDGED
PURSUANT TO THE PLEDGE AGREEMENT.


 


5.4.          CONTINGENT OBLIGATIONS.  THE CREDIT PARTIES SHALL NOT AND SHALL
NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR
BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT OBLIGATION EXCEPT:


 


(A)           LETTER OF CREDIT OBLIGATIONS;


 


(B)           THOSE RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           THOSE EXISTING ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 5.4;


 


(D)           THOSE ARISING UNDER INDEMNITY AGREEMENTS TO TITLE INSURERS TO
CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE INSURANCE POLICIES;


 


(E)           THOSE ARISING WITH RESPECT TO CUSTOMARY INDEMNIFICATION
OBLIGATIONS INCURRED IN CONNECTION WITH TRANSACTIONS PERMITTED HEREUNDER;


 


(F)            THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
SURETY BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER SIMILAR
OBLIGATIONS NOT EXCEEDING AT

 

45

--------------------------------------------------------------------------------


 


ANY TIME OUTSTANDING $5,000,000 IN AGGREGATE LIABILITY AND THOSE INCURRED IN THE
ORDINARY COURSE OF BUSINESS WITH RESPECT TO LITIGATION APPEAL BONDS NOT
EXCEEDING AT ANY TIME OUTSTANDING $15,000,000 IN AGGREGATE LIABILITY;


 


(G)           THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY SECTION
5.1 PROVIDED THAT (I) ANY SUCH CONTINGENT OBLIGATION IS SUBORDINATED TO THE
OBLIGATIONS TO THE SAME EXTENT AS THE INDEBTEDNESS TO WHICH IT RELATES IS
SUBORDINATED TO THE OBLIGATIONS AND (II) NO CREDIT PARTY MAY INCUR CONTINGENT
OBLIGATIONS IN RESPECT OF INDEBTEDNESS INCURRED BY ANY PERSON THAT IS NOT A
CREDIT PARTY UNDER THIS PARAGRAPH (G); AND


 


(H)           ANY OTHER CONTINGENT OBLIGATION NOT EXPRESSLY PERMITTED BY CLAUSES
(A) THROUGH (G) ABOVE, SO LONG AS ANY SUCH OTHER CONTINGENT OBLIGATIONS, IN THE
AGGREGATE AT ANY TIME OUTSTANDING, DO NOT EXCEED $2,500,000 AND NO CREDIT PARTY
MAY INCUR CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS INCURRED BY ANY
PERSON THAT IS NOT A CREDIT PARTY UNDER THIS PARAGRAPH (H).


 


5.5.          RESTRICTED PAYMENTS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT
CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY DECLARE, ORDER,
PAY, MAKE OR SET APART ANY SUM FOR ANY RESTRICTED PAYMENT, EXCEPT THAT:


 


(A)           EACH CREDIT PARTY OTHER THAN HOLDINGS MAY MAKE PAYMENTS AND
DISTRIBUTIONS TO HOLDINGS (WHETHER DIRECTLY OR THROUGH SEQUENTIAL UPSTREAM
RESTRICTED PAYMENTS) THAT ARE USED BY HOLDINGS TO PAY FEDERAL AND STATE INCOME
TAXES THEN DUE AND OWING, FRANCHISE TAXES AND OTHER SIMILAR LICENSING EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS, OPERATING EXPENSES AND PAYABLES
OWING BY HOLDINGS IN THE ORDINARY COURSE OF ITS BUSINESS, AND OTHER SIMILAR
CORPORATE OVERHEAD COSTS AND EXPENSES;


 


(B)           DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARIES OF A BORROWER OR
GUARANTOR MAY MAKE RESTRICTED PAYMENTS TO THE ENTITY THAT IS THE DIRECT OWNER OF
THE EQUITY OF SUCH WHOLLY-OWNED SUBSIDIARY;


 


(C)           BORROWERS MAY MAKE REGULARLY SCHEDULED CASH INTEREST PAYMENTS
PURSUANT TO THE TERMS OF THE INDEBTEDNESS SET FORTH ON SCHEDULE 5.5, THE
FEBRUARY 2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE 2003 SENIOR SECURED DEBT
DOCUMENTS AND THE 2002 SENIOR DEBT DOCUMENTS, EACH AS IN EFFECT ON THE DATE
HEREOF;


 


(D)           BORROWERS MAY MAKE REGULARLY SCHEDULED CASH INTEREST PAYMENTS
PURSUANT TO THE TERMS OF THE MEZZANINE DEBT DOCUMENTS AS IN EFFECT ON THE DATE
HEREOF; PROVIDED, THAT, (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO ANY RESTRICTED PAYMENT
PURSUANT TO THIS CLAUSE (D) AND (II) BORROWERS SHALL HAVE DEMONSTRATED TO
AGENT’S SATISFACTION THAT HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS
AND AFTER GIVING PRO FORMA EFFECT TO SUCH RESTRICTED PAYMENT HAVE A FIXED CHARGE
COVERAGE RATIO OF GREATER THAN OR EQUAL TO 1.20 TO 1.0 FOR THE TWELVE MONTH
PERIOD ENDING ON THE LAST DAY OF THE MONTH IMMEDIATELY PRIOR TO THE DATE OF SUCH
PROPOSED RESTRICTED PAYMENT;


 


(E)           ANY CREDIT PARTY MAY MAKE RESTRICTED PAYMENTS TO REPURCHASE STOCK
FROM DIRECTORS, OFFICERS AND EMPLOYEES IN AN AMOUNT NOT TO EXCEED $15,000,000;
PROVIDED, THAT (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR WOULD RESULT AFTER GIVING EFFECT TO

 

46

--------------------------------------------------------------------------------


 


ANY RESTRICTED PAYMENT PURSUANT TO THIS CLAUSE (E) AND (II) BORROWERS SHALL HAVE
BORROWING AVAILABILITY, BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH
RESTRICTED PAYMENT, IN EXCESS OF $20,000,000;


 


(F)            SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO, VERTIS MAY PAY CASH DIVIDENDS TO
HOLDINGS SO LONG AS THE CASH PROCEEDS THEREOF ARE USED BY HOLDINGS, AS SOON AS
REASONABLY PRACTICABLE, FOR THE PURPOSES DESCRIBED IN AND SUBJECT TO THE
PROVISIONS OF CLAUSE (E) OF THIS SECTION 5.5;


 


(G)           BORROWERS MAY PAY MANAGEMENT FEES AND REASONABLE OUT-OF-POCKET
EXPENSES PURSUANT TO THE MANAGEMENT SERVICES AGREEMENT IN ACCORDANCE WITH
SECTION 5.8 HEREOF; PROVIDED THAT NO EVENT OF DEFAULT EXISTS AT THE TIME OF ANY
SUCH RESTRICTED PAYMENT OR WOULD OCCUR AS A RESULT THEREOF; AND


 


(H)           BORROWERS MAY MAKE CASH INTEREST PAYMENTS PURSUANT TO THE TERMS OF
THE MEZZANINE DEBT DOCUMENTS AS IN EFFECT ON THE DATE HEREOF OR ANY OTHER
DOCUMENTS EVIDENCING MEZZANINE DEBT SUBJECT TO THE LIMITATIONS AND TERMS OF
SECTION 5.1(G) (IN ADDITION TO ANY PAYMENTS MADE OR PERMITTED TO BE MADE
PURSUANT TO CLAUSE (D) ABOVE) IN AN AMOUNT NOT TO EXCEED $10,000,000; PROVIDED,
THAT (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT AFTER GIVING EFFECT TO ANY RESTRICTED PAYMENT PURSUANT TO THIS CLAUSE (E)
AND (II) BORROWERS SHALL HAVE BORROWING AVAILABILITY, BOTH BEFORE AND AFTER
GIVING EFFECT TO ANY SUCH RESTRICTED PAYMENT, IN EXCESS OF $20,000,000; AND
PROVIDED, FURTHER, THAT, THE SUM OF THE AMOUNT OF CASH INTEREST PAYMENTS
PURSUANT TO THE TERMS OF THE MEZZANINE DEBT DOCUMENTS PURSUANT TO THIS CLAUSE
(H) PLUS THE SUM OF ANY RESTRICTED PAYMENTS MADE PURSUANT TO CLAUSE (E) ABOVE
SHALL NOT EXCEED $15,000,000 (I.E. THE SUM OF PAYMENTS PURSUANT TO CLAUSE (E)
ABOVE AND THIS CLAUSE (H) SHALL IN NO EVENT EXCEED $15,000,000 COLLECTIVELY, AND
THAT THE SUM OF PAYMENTS MADE PURSUANT TO THIS CLAUSE (H) SHALL REDUCE DOLLAR
FOR DOLLAR THE PAYMENTS PERMITTED PURSUANT TO CLAUSE (E) ABOVE).


 


5.6.          RESTRICTION ON FUNDAMENTAL CHANGES.  EXCEPT AS OTHERWISE PERMITTED
BY SECTION 4.4, THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR
SUBSIDIARIES TO DIRECTLY OR INDIRECTLY:  (A) AMEND, MODIFY OR WAIVE ANY TERM OR
PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, INCLUDING ITS ARTICLES OF
INCORPORATION, CERTIFICATES OF DESIGNATIONS PERTAINING TO PREFERRED STOCK,
BY-LAWS, PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT IN ANY MANNER ADVERSE TO
THE AGENT OR LENDERS UNLESS REQUIRED BY LAW; PROVIDED, THAT THE FOREGOING SHALL
NOT RESTRICT THE ABILITY OF HOLDINGS AND ITS SUBSIDIARIES TO AMEND THEIR
RESPECTIVE CERTIFICATES OF INCORPORATION TO AUTHORIZE THE ISSUANCE OF COMMON
STOCK OR QUALIFIED PREFERRED STOCK OTHERWISE PERMITTED TO BE ISSUED PURSUANT TO
THE TERMS OF THIS AGREEMENT; (B) ENTER INTO ANY TRANSACTION OF MERGER OR
CONSOLIDATION EXCEPT, UPON NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN
NOTICE TO AGENT, (I) ANY WHOLLY-OWNED SUBSIDIARY OF A BORROWER MAY BE MERGED
WITH OR INTO SUCH BORROWER (PROVIDED THAT SUCH BORROWER IS THE SURVIVING ENTITY)
OR ANY OTHER WHOLLY-OWNED SUBSIDIARY OF SUCH BORROWER (PROVIDED THAT, IN THE
CASE OF ANY SUCH MERGER OF ANY DOMESTIC SUBSIDIARY WITH OR INTO A FOREIGN
SUBSIDIARY, THE DOMESTIC SUBSIDIARY IS THE SURVIVING ENTITY); (II) ANY DOMESTIC
SUBSIDIARY MAY MERGE INTO ANOTHER DOMESTIC SUBSIDIARY OR INTO THE U.S. BORROWER
(PROVIDED THAT THE U.S. BORROWER IS THE SURVIVING ENTITY); AND (III) ANY U.K.
SUBSIDIARY MAY MERGE INTO OR CONSOLIDATE WITH OR TRANSFER ALL OR PART OF ITS
ASSETS AND LIABILITIES TO ANOTHER U.K. SUBSIDIARY THAT IS A CREDIT PARTY OR
EITHER EUROPEAN BORROWER (PROVIDED THAT SUCH EUROPEAN BORROWER IS THE SURVIVING

 

47

--------------------------------------------------------------------------------


 


ENTITY); PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE EUROPEAN BORROWERS MERGE
INTO ANY OTHER ENTITY, INCLUDING THE OTHER EUROPEAN BORROWER; (C) LIQUIDATE,
WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION) OTHER THAN
(A) ANY INACTIVE NON-CREDIT PARTY THAT HOLDS NO ASSETS OR (B)  XL VENTURES,
INC., XL VENTURES (DELAWARE), INC., BIG FLOWER DIGITAL SERVICES (DELAWARE), INC.
AND BIG FLOWER DIGITAL, LLC, NONE OF WHICH SHALL HOLD ANY ASSETS AT THE TIME OF
SUCH LIQUIDATION OR DISSOLUTION; OR (D) ACQUIRE BY PURCHASE OR OTHERWISE ALL OR
ANY SUBSTANTIAL PART OF THE STOCK, BUSINESS OR ASSETS OF ANY OTHER PERSON.


 

Notwithstanding the foregoing, any Borrower may acquire all or substantially all
of the assets or Stock of any Person (the “Target”) (in each case, a “Permitted
Acquisition”) subject to the satisfaction of each of the following conditions:

 

(i)            Agent shall receive at least 15 Business Days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition;

 

(ii)           such Permitted Acquisition shall only involve assets comprising a
business, or those assets of a business, of the type engaged in by Borrowers as
of the Closing Date, and which would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrowers prior to such Permitted Acquisition;

 

(iii)          such Permitted Acquisition shall be consensual and shall have
been approved by the Target’s board of directors or, in the case of a stock
purchase transaction, approved by all of the shareholders of the Target;

 

(iv)          no additional Indebtedness, Guaranteed Indebtedness, Contingent
Obligations or other liabilities other than Indebtedness pursuant to Section
5.1(l) (i.e. seller financing) shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of Borrowers and Target after giving
effect to such Permitted Acquisition, except (A) Loans made hereunder and (B)
ordinary course trade payables, accrued expenses and unsecured Indebtedness of
the Target to the extent no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition;

 

(v)           the sum of all amounts payable in connection with all Permitted
Acquisitions (including, without duplication, all transaction costs and all
Indebtedness, liabilities, Guaranteed Indebtedness and Contingent Obligations
(other than customary indemnities provided by purchasers and customary
non-speculative obligations in connection with the hedging of purchase price in
Pounds Sterling) incurred or assumed in connection therewith or otherwise
reflected on a consolidated balance sheet of Borrowers and Target) shall not
exceed (A) (x) $100,000,000 for the Fiscal Year ended December 31, 2005 and (y)
$75,000,000 during any Fiscal Year thereafter, provided, however, that the
permitted amounts payable in connection with all Permitted Acquisitions during
the Fiscal Year ended December 31, 2006 (and only such Fiscal Year) will be
increased during such Fiscal Year (and only such Fiscal Year) by the lesser of
(I) $25,000,000 or (II) the positive amount (if any) equal to the difference
obtained by taking the permitted amounts payable in connection with all
Permitted Acquisitions specified above in

 

48

--------------------------------------------------------------------------------


 

clause (x) for the Fiscal Year ended December 31, 2005 (i.e. $100,000,000) minus
the actual amount actually paid during such period in connection with all
Permitted Acquisitions during such period (i.e. such carry forward amount shall
not exceed $25,000,000) plus (B) $50,000,000 in any Fiscal Year to the extent
(x) such $50,000,000 is funded solely through the issuance of common Stock or
Qualified Preferred Stock of Holdings and (y) immediately following such
Permitted Acquisition, Borrowers shall have a Fixed Charge Coverage Ratio of at
least 1.2 to 1.0, pro forma after giving effect to such Permitted Acquisition;

 

(vi)          the Target shall have had positive EBITDA, pro forma for
adjustments reasonably satisfactory to Agent for the trailing twelve-month
period preceding the date of the Permitted Acquisition, as determined based upon
the Target’s financial statements for its most recently completed fiscal year
and its most recent interim financial period completed within sixty (60) days
prior to the date of consummation of such Permitted Acquisition;

 

(vii)         the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);

 

(viii)        within 30 days of the closing of any Permitted Acquisition, Agent
will be granted a first priority perfected Lien (subject to Permitted
Encumbrances) in all assets acquired pursuant thereto or in the assets and Stock
of the Target, and Holdings and Borrowers and the Target shall have executed
such documents and taken such actions as may be required by Agent in connection
therewith;

 

(ix)           Concurrently with delivery of the notice referred to in clause
(i) above, Borrowers shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:

 

(A)          a pro forma consolidated balance sheet, income statement and cash
flow statement of Holdings and its Subsidiaries (the “Acquisition Pro Forma”),
based on recent financial statements, which shall be complete and shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Holdings and its Subsidiaries in accordance with
GAAP consistently applied, but taking into account such Permitted Acquisition
and the funding of all Loans in connection therewith, and such Acquisition Pro
Forma shall reflect that (x) Holdings and its Subsidiaries on a consolidated
basis shall have EBITDA of not less than $175,000,000 for the 12-Fiscal Month
period reflected in the Compliance and Pricing Certificate most recently
delivered to Agent pursuant to Section 6.2(n) prior to the consummation of such
Permitted Acquisition, (y)  Borrowing Availability both before and after giving
effect to such Permitted Acquisition shall be at least $20,000,000, and (z) on a
pro forma basis, no Event of Default has occurred and is continuing or would
result after giving effect to such Permitted Acquisition and Borrowers would
have been in compliance with the financial covenant set forth in Section 6 for
the four quarter period reflected in the Compliance and Pricing Certificate most
recently delivered to Agent pursuant to Section 6.2(n) prior to the consummation
of such Permitted Acquisition (after giving effect to such Permitted Acquisition
and all Loans funded in connection therewith as if made on the first day of such
period);

 

(B)           updated versions of the most recently delivered Budgets covering
the 3 year period commencing on the date of such Permitted Acquisition and
otherwise prepared in accordance with the Budgets (the “Acquisition Budgets”)
and based upon historical financial

 

49

--------------------------------------------------------------------------------


 

data of a recent date reasonably satisfactory to Agent, taking into account such
Permitted Acquisition; and

 

(C)           a certificate of the chief financial officer of Borrower
Representative to the effect that: (w) Borrowers (after taking into
consideration all rights of contribution and indemnity Borrowers have against
Holdings and each other Subsidiary of Holdings) will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of Holdings and its Subsidiaries (on a
consolidated basis) as of the date thereof after giving effect to the Permitted
Acquisition; (y) the Acquisition Projections are reasonable estimates of the
future financial performance of Holdings and its Subsidiaries subsequent to the
date thereof based upon the historical performance of Holdings and its
Subsidiaries and the Target and show that, after giving effect to such Permitted
Acquisition, Holdings and its Subsidiaries shall continue to be in compliance
with the financial covenants set forth in Section 6; and (z) Holdings and its
Subsidiaries have completed their due diligence investigation with respect to
the Target and such Permitted Acquisition, which investigation has produced
results satisfactory to Holdings and its Subsidiaries, including the Borrowers;

 

(xi)           on or prior to the date of such Permitted Acquisition, Agent
shall have received copies of the acquisition agreement and related agreements
and instruments, and any written reports, if any, with respect to any due
diligence investigation and all opinions, certificates, lien search results and
other documents reasonably requested by Agent, and in addition including those
specified in the last sentence of Section 4.7; and

 

(xii)          at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

 

Notwithstanding the foregoing, the Fixed Assets, Accounts and Inventory of the
Target shall not be included in Eligible Accounts and Eligible Inventory unless
and until Agent shall have conducted a Field Examination with respect to
Accounts and Inventory, and a Fixed Asset Appraisal with respect to any Fixed
Assets, with results satisfactory to Agent.

 


5.7.          DISPOSAL OF ASSETS OR SUBSIDIARY STOCK.  THE CREDIT PARTIES SHALL
NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY
CONVEY, SELL, LEASE, SUBLEASE, TRANSFER OR OTHERWISE DISPOSE OF, OR GRANT ANY
PERSON AN OPTION TO ACQUIRE, IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS, ANY OF ITS PROPERTY, BUSINESS OR ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, EXCEPT FOR (A) SALES OF INVENTORY IN GOOD FAITH TO CUSTOMERS
FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS; AND DISPOSITIONS OF OBSOLETE
EQUIPMENT NOT USED OR USEFUL IN THE BUSINESS; (B) THE TRUE SALE BY VERTIS OF
ACCOUNTS PURSUANT TO THE PERMITTED RECEIVABLES FINANCING; (C) SALES, LEASES OR
OTHER DISPOSALS OF ANY ASSETS IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE
REASONABLE JUDGMENT OF MANAGEMENT, ARE (I) OBSOLETE OR WORN OUT OR (II) ARE
OTHERWISE NO LONGER USED OR USEFUL IN THE CONDUCT OF SUCH CREDIT PARTY’S
BUSINESS; (D) SALES, CONTRIBUTIONS AND OTHER TRANSFERS BY THE RECEIVABLES
SELLERS OF RECEIVABLES PURCHASE AGREEMENT ASSETS TO THE RECEIVABLES SUBSIDIARY
AND SALES AND OTHER TRANSFERS OF RECEIVABLES PURCHASE AGREEMENT ASSETS BY THE
RECEIVABLES SUBSIDIARY TO THE RECEIVABLES PURCHASERS (OR TO THE MASTER TRUST
CREATED PURSUANT TO THE PERMITTED RECEIVABLES FINANCING), AND PURCHASES AND
ACQUISITIONS OF RECEIVABLES PURCHASE AGREEMENT ASSETS BY THE RECEIVABLES
SUBSIDIARY, IN EACH CASE PURSUANT TO THE RECEIVABLES

 

50

--------------------------------------------------------------------------------


 


PURCHASE AGREEMENT SHALL BE PERMITTED; (E) BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES MAY, IN THE ORDINARY COURSE OF BUSINESS, LICENSE, AS LICENSOR OR
LICENSEE, PATENTS, TRADEMARKS, COPYRIGHTS AND KNOW-HOW TO OR FROM THIRD PERSONS
OR ONE ANOTHER, SO LONG AS ANY SUCH LICENSE BY A BORROWER OR ANY OF ITS
SUBSIDIARIES IN ITS CAPACITY AS LICENSOR IS PERMITTED TO BE ASSIGNED PURSUANT TO
THE RELEVANT SECURITY AGREEMENT AND DOES NOT OTHERWISE PROHIBIT THE GRANTING OF
A LIEN BY BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES PURSUANT TO SUCH
SECURITY AGREEMENT IN THE INTELLECTUAL PROPERTY COVERED BY SUCH LICENSE;
(F) ASSET DISPOSITIONS BY BORROWERS AND THEIR SUBSIDIARIES (EXCLUDING SALES OF
ACCOUNTS AND STOCK OF ANY OF HOLDINGS’ SUBSIDIARIES) IF ALL OF THE FOLLOWING
CONDITIONS ARE MET:  (I) THE AGGREGATE FAIR MARKET VALUE OF ASSETS SOLD OR
OTHERWISE DISPOSED OF IN ANY FISCAL YEAR DOES NOT EXCEED $15,000,000 IN THE
AGGREGATE; (II) THE CONSIDERATION RECEIVED IS AT LEAST EQUAL TO THE FAIR MARKET
VALUE OF SUCH ASSETS; (III)  AT LEAST 75% OF THE CONSIDERATION RECEIVED IS CASH;
(IV) THE NON-CASH PORTION OF THE CONSIDERATION RECEIVED SHALL BE EVIDENCED BY A
PROMISSORY NOTE, WHICH PROMISSORY NOTE SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT AND SHALL BE PLEDGED AND DELIVERED TO AGENT AS ADDITIONAL
COLLATERAL SECURITY FOR THE OBLIGATIONS; (V) THE NET PROCEEDS OF SUCH ASSET
DISPOSITION ARE APPLIED AS REQUIRED BY SECTION 1.5(B)(I); PROVIDED THAT THE NET
PROCEEDS OF ANY ASSET DISPOSITION MAY BE USED TO ACQUIRE ASSETS IN COMPLIANCE
WITH SECTION 1.5(B); (VI) AFTER GIVING EFFECT TO THE ASSET DISPOSITION AND THE
REPAYMENT OF INDEBTEDNESS WITH THE PROCEEDS THEREOF, BORROWERS ARE IN COMPLIANCE
ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN SECTION 6 RECOMPUTED FOR
THE MOST RECENTLY ENDED QUARTER FOR WHICH INFORMATION IS AVAILABLE; AND (VII) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT FROM SUCH ASSET
DISPOSITION; (G) THE SALE OR OTHER DISPOSITION OF ANY CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF ANY PERSON THAT IS NOT A SUBSIDIARY OF VERTIS OR SUCH
SUBSIDIARY WHICH WERE ACQUIRED BY VERTIS OR SUCH SUBSIDIARY PURSUANT TO AN
INVESTMENT PERMITTED BY SECTION 5.3(F), SO LONG AS (I) 100% OF THE CONSIDERATION
THEREFOR SHALL BE IN THE FORM OF CASH, (II) NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS IN EXISTENCE AT THE TIME OF THE RESPECTIVE SALE OR DISPOSITION
OR WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO AND (III) THE NET
PROCEEDS THEREFROM ARE APPLIED AS REQUIRED BY SECTION 1.5(C) AND (H) THE SALE,
TRANSFER OR OTHER DISPOSITION OF ANY ASSETS OF (I) ANY U.K. SUBSIDIARY TO ANY
OTHER U.K. SUBSIDIARY; AND (II) ANY DOMESTIC CREDIT PARTY (OTHER THAN THE U.S.
BORROWER) TO ANY OTHER DOMESTIC CREDIT PARTY.


 


5.8.          TRANSACTIONS WITH AFFILIATES.  THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENTER
INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE PURCHASE, SALE, LEASE OR
EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY MANAGEMENT, CONSULTING,
INVESTMENT BANKING, ADVISORY OR OTHER SIMILAR SERVICES) WITH ANY AFFILIATE OR
WITH ANY DIRECTOR, OFFICER OR EMPLOYEE OF ANY CREDIT PARTY, EXCEPT (A) AS SET
FORTH ON SCHEDULE 5.8, (B) TRANSACTIONS IN THE ORDINARY COURSE OF AND PURSUANT
TO THE REASONABLE REQUIREMENTS OF THE BUSINESS OF ANY SUCH CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES AND UPON FAIR AND REASONABLE TERMS WHICH ARE FULLY DISCLOSED
TO AGENT AND ARE NO LESS FAVORABLE TO ANY SUCH CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION
WITH A PERSON THAT IS NOT AN AFFILIATE, (C) PAYMENT OF REASONABLE COMPENSATION
TO OFFICERS AND EMPLOYEES FOR SERVICES ACTUALLY RENDERED TO ANY SUCH CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES; (D)  LOANS TO EMPLOYEES PERMITTED IN SECTION
5.3, (E) RESTRICTED PAYMENTS PERMITTED IN SECTION 5.5 AND THE AGREEMENTS
PURSUANT TO WHICH SUCH RESTRICTED PAYMENTS ARE REQUIRED TO BE MADE, (F)
REIMBURSEMENT OF EMPLOYEE TRAVEL AND LODGING COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS, (G) THE GUARANTY OF THE OBLIGATIONS BY CREDIT PARTIES, AND
(H) EMPLOYMENT AGREEMENTS, EQUITY INCENTIVE AGREEMENTS AND OTHER EMPLOYEE AND
MANAGEMENT ARRANGEMENTS IN THE ORDINARY COURSE OF BUSINESS WHICH ARE FULLY
DISCLOSED TO THE AGENT, (I) DIVIDENDS MAY BE PAID TO THE EXTENT

 

51

--------------------------------------------------------------------------------


 


PROVIDED IN SECTION 5.5, (J) INVESTMENTS MAY BE MADE TO THE EXTENT PERMITTED BY
SECTION 5.3, (K) THE TRANSACTIONS ENTERED INTO BETWEEN HOLDINGS AND ITS
SUBSIDIARIES, OR BETWEEN SUCH SUBSIDIARIES, SHALL BE PERMITTED TO THE EXTENT
EXPRESSLY PERMITTED BY SECTION 5.6 AND 5.7, (L) VERTIS AND ITS SUBSIDIARIES MAY
ENTER INTO THE TRANSACTIONS CONTEMPLATED BY THE RECEIVABLES PURCHASE AGREEMENT
AND RELATED DOCUMENTS, (M) ANY BORROWER AND ANY OF ITS SUBSIDIARIES MAY PAY FEES
(INCLUDING MANAGEMENT, ACQUISITION AND OTHER CONSULTING FEES) TO VERTIS OR ANY
U.S. SUBSIDIARY THAT IS A GUARANTOR, (N) HOLDINGS AND ITS SUBSIDIARIES MAY PAY,
ON A QUARTERLY BASIS, MANAGEMENT FEES TO (I) THL AND/OR THE THL AFFILIATES IN AN
AGGREGATE AMOUNT (FOR ALL SUCH PERSONS TAKEN TOGETHER) NOT TO EXCEED $250,000 IN
ANY FISCAL QUARTER OF HOLDINGS AND (II) EVERCORE AND/OR THE EVERCORE AFFILIATES
IN AN AGGREGATE AMOUNT (FOR ALL SUCH PERSONS TAKEN TOGETHER) NOT TO EXCEED
$62,500 IN ANY FISCAL QUARTER OF HOLDINGS, IN EACH CASE IN ACCORDANCE WITH THE
SPONSOR MANAGEMENT AGREEMENT, PROVIDED, HOWEVER, THAT IN THE EVENT THAT AND FOR
SO LONG AS A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
FEES PERMITTED TO BE PAID PURSUANT TO CLAUSE (I) AND (II) ABOVE SHALL BE REDUCED
TO UP TO $125,000 AND $31,250, RESPECTIVELY, (O) HOLDINGS AND ITS SUBSIDIARIES
MAY REIMBURSE THL, THL AFFILIATES, EVERCORE AND/OR THE EVERCORE AFFILIATES FOR
THEIR REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THEM IN CONNECTION WITH
PERFORMING MANAGEMENT SERVICES TO HOLDINGS AND ITS SUBSIDIARIES, (P) AS LONG AS
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING, HOLDINGS AND ITS
SUBSIDIARIES MAY PAY ONE-TIME FEES TO THL, THE THL AFFILIATES, EVERCORE, AND/OR
THE EVERCORE AFFILIATES IN CONNECTION WITH EACH PERMITTED ACQUISITION, SUCH FEES
TO BE PAYABLE AT THE TIME OF EACH SUCH PERMITTED ACQUISITION AND NOT TO EXCEED
(FOR ALL FEES PAID PURSUANT TO THIS CLAUSE (P)) 2.5% OF THE AGGREGATE
CONSIDERATION PAID BY HOLDINGS AND ITS SUBSIDIARIES FOR ANY SUCH PERMITTED
ACQUISITION, (Q) ANY COMPENSATION PAID TO THIRD-PARTY INDEPENDENT OUTSIDE
DIRECTORS, (R) INTERCOMPANY INDEBTEDNESS PERMITTED (AND ONLY TO THE EXTENT
PERMITTED) PURSUANT TO SECTIONS 5.1(C), (O), (P) AND (R); (S) THE MEZZANINE DEBT
PERMITTED (AND ONLY TO THE EXTENT PERMITTED) PURSUANT TO SECTION 5.1(G); (T)
TRANSACTIONS BETWEEN OR AMONG THE CREDIT PARTIES AND THE RECEIVABLES SUBSIDIARY
PURSUANT TO THE PERMITTED RECEIVABLES FINANCING THAT ARE UPON FAIR AND
REASONABLE TERMS AND ARE NO LESS FAVORABLE TO ANY SUCH PARTY THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN
AFFILIATE TO THE EXTENT PERMITTED PURSUANT TO THIS AGREEMENT; AND (U)
INVESTMENTS PERMITTED (AND ONLY TO THE EXTENT PERMITTED) PURSUANT TO SECTION
5.3(B), (C), (D), (G), (K), (M), (O), (P), (Q), (R) AND (T);


 

provided, that any transaction (other than as described in clauses (a), (i),
(j), (k), (l), (m), (n) and (p) above) between and among the aforementioned
parties with a value in excess of (A) $2,500,000 shall only be permitted if a
majority of the disinterested directors of Holdings approve the transaction and
(B) $25,000,000 shall only be permitted if the parties thereto provide a
fairness opinion from a Person, and in form and substance, satisfactory to
Agent.  Except as otherwise expressly provided in clauses (n), (o) and (p) of
this Section 5.8, in no event shall any management or similar fees be paid or
payable by Holdings or any of its Subsidiaries to any Affiliate (other than
Vertis or any Domestic Subsidiary that is a Credit Party hereunder).

 


5.9.          CONDUCT OF BUSINESS.  HOLDINGS SHALL NOT ENGAGE IN ANY BUSINESS
ACTIVITY OTHER THAN ITS OWNERSHIP OF THE STOCK OF ITS SUBSIDIARIES AND ITS
PERFORMANCE OF THE RELATED TRANSACTION DOCUMENTS; PROVIDED, THAT HOLDINGS MAY
ENGAGE IN THOSE ACTIVITIES THAT (I) ARE INCIDENTAL TO (X) THE MAINTENANCE OF ITS
CORPORATE EXISTENCE IN COMPLIANCE WITH APPLICABLE LAW, (Y) LEGAL, TAX AND
ACCOUNTING MATTERS IN CONNECTION WITH ANY OF THE FOREGOING ACTIVITIES AND (Z)
THE ENTERING INTO, AND PERFORMANCE OF ITS OBLIGATIONS UNDER, THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO

 

52

--------------------------------------------------------------------------------


 


WHICH IT IS A PARTY AND (II) ARE OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE
OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENGAGE IN ANY BUSINESS
OTHER THAN BUSINESSES OF THE TYPE DESCRIBED ON SCHEDULE 5.9.


 


5.10.        CHANGES RELATING TO INDEBTEDNESS.  THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CHANGE OR
AMEND THE TERMS OF ANY OF ITS INDEBTEDNESS PERMITTED BY SECTION 5.1(D), (E),
(F), (G) OR (H), INCLUDING, WITHOUT LIMITATION, THE MEZZANINE DEBT, THE SENIOR
SUBORDINATED DEBT, THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT, THE 2002 SENIOR
DEBT AND THE 2003 SENIOR SECURED DEBT (OR ANY INDENTURE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT IN CONNECTION THEREWITH), INCLUDING, WITHOUT LIMITATION,
ANY OF THE SUBORDINATED NOTES, IF THE EFFECT OF SUCH AMENDMENT IS TO: (A) 
INCREASE THE INTEREST RATE ON SUCH INDEBTEDNESS; (B) ACCELERATE THE DATES UPON
WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE; (C) INCREASE THE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS; (D) CHANGE ANY EVENT OF DEFAULT OR ADD OR MAKE MORE
RESTRICTIVE ANY COVENANT WITH RESPECT TO SUCH INDEBTEDNESS; (E) CHANGE THE
REDEMPTION OR PREPAYMENT PROVISIONS OF SUCH INDEBTEDNESS; (F) CHANGE THE
SUBORDINATION PROVISIONS THEREOF, IF ANY (OR THE SUBORDINATION TERMS OF ANY
GUARANTY THEREOF); (G) CHANGE OR AMEND ANY OTHER TERM IF SUCH CHANGE OR
AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF THE OBLIGOR OR CONFER
ADDITIONAL MATERIAL RIGHTS ON THE HOLDER OF SUCH INDEBTEDNESS IN A MANNER
ADVERSE TO ANY CREDIT PARTY OR LENDERS; OR (H) INCREASE THE PORTION OF INTEREST
PAYABLE IN CASH WITH RESPECT TO ANY INDEBTEDNESS FOR WHICH INTEREST IS PAYABLE
BY THE ISSUANCE OF PAYMENT-IN-KIND NOTES OR IS PERMITTED TO ACCRUE WITHOUT THE
CONSENT OF THE REQUIRED LENDERS; PROVIDED, THAT SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM, MEZZANINE DEBT MAY BE (A)
REFINANCED WITH THE ISSUANCE OF PERMITTED SUBORDINATED DEBT AND IN ACCORDANCE
WITH ANY RELEVANT PROVISIONS OF THIS AGREEMENT OR (B) EXCHANGED FOR QUALIFIED
PREFERRED STOCK IN ACCORDANCE WITH ANY RELEVANT PROVISIONS OF THIS AGREEMENT.


 


5.11.        FISCAL YEAR.  NO CREDIT PARTY SHALL CHANGE ITS FISCAL YEAR OR
PERMIT ANY OF ITS SUBSIDIARIES TO CHANGE THEIR RESPECTIVE FISCAL YEARS.


 


5.12.        PRESS RELEASE; PUBLIC OFFERING MATERIALS.  EACH CREDIT PARTY
EXECUTING THIS AGREEMENT AGREES THAT NEITHER IT NOR ITS AFFILIATES WILL IN THE
FUTURE ISSUE ANY PRESS RELEASES OR OTHER PUBLIC DISCLOSURE, INCLUDING ANY
PROSPECTUS, PROXY STATEMENT OR OTHER MATERIALS FILED WITH ANY GOVERNMENTAL
AUTHORITY RELATING TO A PUBLIC OFFERING OF THE STOCK OF ANY CREDIT PARTY, USING
THE NAME OF GE CAPITAL OR ITS AFFILIATES OR REFERRING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS DOCUMENTS, OTHER THAN THE
FILING OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS
DOCUMENTS AS EXHIBITS TO ANY PUBLIC DISCLOSURE DOCUMENTS FILED BY HOLDINGS WITH
THE SECURITIES AND EXCHANGE COMMISSION, AS REQUIRED TO DO SO UNDER LAW, WITHOUT
AT LEAST TWO (2) BUSINESS DAYS’ PRIOR NOTICE TO GE CAPITAL AND WITHOUT THE PRIOR
WRITTEN CONSENT OF GE CAPITAL UNLESS (AND ONLY TO THE EXTENT THAT) SUCH CREDIT
PARTY OR AFFILIATE IS REQUIRED TO DO SO UNDER LAW AND THEN, IN ANY EVENT, SUCH
CREDIT PARTY OR AFFILIATE WILL CONSULT WITH GE CAPITAL BEFORE ISSUING SUCH PRESS
RELEASE OR OTHER PUBLIC DISCLOSURE.


 


5.13.        SUBSIDIARIES.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR
PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ESTABLISH, CREATE OR ACQUIRE
ANY NEW SUBSIDIARY, EXCEPT IN CONNECTION WITH AND TO THE EXTENT NECESSARY TO
CONSUMMATE ONE OR MORE PERMITTED ACQUISITIONS.

 

53

--------------------------------------------------------------------------------


 


5.14.        DEPOSIT ACCOUNTS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE
OR PERMIT THEIR SUBSIDIARIES TO ESTABLISH ANY NEW U.S. DEPOSIT ACCOUNTS, OTHER
THAN ANY ACCOUNTS THAT DO NOT HAVE AN AVERAGE DAILY BALANCE FOR THE PRECEDING 30
DAY PERIOD IN EXCESS OF $1,000,000 IN THE AGGREGATE FOR ALL ACCOUNTS, WITHOUT
PRIOR WRITTEN NOTICE TO AGENT AND UNLESS AGENT AND THE BANK AT WHICH THE ACCOUNT
IS TO BE OPENED ENTER INTO A CONTROL AGREEMENT REGARDING SUCH DEPOSIT ACCOUNT
PURSUANT TO WHICH SUCH BANK ACKNOWLEDGES THE SECURITY INTEREST OF AGENT IN SUCH
DEPOSIT ACCOUNT, AGREES TO COMPLY WITH INSTRUCTIONS ORIGINATED BY AGENT
DIRECTING DISPOSITION OF THE FUNDS IN THE DEPOSIT ACCOUNT WITHOUT FURTHER
CONSENT FROM SUCH CREDIT PARTY OR SUBSIDIARY, AND AGREES TO SUBORDINATE AND
LIMIT ANY SECURITY INTEREST THE BANK MAY HAVE IN THE DEPOSIT ACCOUNT AND WAIVE
ALL RIGHTS OF SET-OFF WITH RESPECT THERETO (OTHER THAN FOR CUSTOMARY FEES AND
EXPENSES) ON TERMS SATISFACTORY TO AGENT.


 


5.15.        HAZARDOUS MATERIALS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT
CAUSE OR PERMIT THEIR SUBSIDIARIES TO CAUSE OR PERMIT A RELEASE OF ANY HAZARDOUS
MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THE REAL ESTATE
WHERE SUCH RELEASE WOULD (A) VIOLATE IN ANY RESPECT, OR FORM THE BASIS FOR ANY
ENVIRONMENTAL LIABILITIES BY THE CREDIT PARTIES OR ANY OF THEIR SUBSIDIARIES
UNDER, ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR (B) OTHERWISE
ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF ANY OF THE REAL ESTATE OR ANY OF
THE COLLATERAL, OTHER THAN SUCH VIOLATIONS OR ENVIRONMENTAL LIABILITIES THAT
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.16.        ERISA.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT
ANY ERISA AFFILIATE TO, CAUSE OR PERMIT TO OCCUR AN ERISA EVENT TO THE EXTENT
SUCH ERISA EVENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.17.        SALE-LEASEBACKS.  THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE
OR PERMIT ANY OF THEIR SUBSIDIARIES TO ENGAGE IN ANY SALE-LEASEBACK, SYNTHETIC
LEASE OR SIMILAR TRANSACTION INVOLVING ANY OF ITS ASSETS WITH A FAIR MARKET
VALUE IN EXCESS OF $15,000,000; PROVIDED, THAT ANY NET PROCEEDS RECEIVED BY ANY
CREDIT PARTY PURSUANT TO THE TERMS OF THIS SECTION 5.17 SHALL BE APPLIED BY THE
BORROWERS TO PREPAY THE LOANS IN AN AMOUNT EQUAL TO SUCH NET PROCEEDS IN
ACCORDANCE WITH SECTION 1.5(D)(I).


 


5.18.        PREPAYMENTS OF OTHER INDEBTEDNESS.  THE CREDIT PARTIES SHALL NOT,
DIRECTLY OR INDIRECTLY, VOLUNTARILY PURCHASE, REDEEM, DEFEASE OR PREPAY ANY
PRINCIPAL OF, PREMIUM, IF ANY, INTEREST OR OTHER AMOUNT PAYABLE IN RESPECT OF
THE 2003 SENIOR SECURED DEBT, THE 2002 SENIOR DEBT, THE MEZZANINE DEBT, THE
FEBRUARY 2003 SENIOR SUBORDINATED DEBT, THE SENIOR SUBORDINATED DEBT AND ANY
OTHER SUBORDINATED DEBT, OTHER THAN INTERCOMPANY INDEBTEDNESS REFLECTING AMOUNTS
OWING TO THE CREDIT PARTIES; PROVIDED, THAT THE FOREGOING RESTRICTIONS SHALL NOT
APPLY TO ACTION TAKEN BY ANY CREDIT PARTY WITH THE CONSENT OF THE REQUIRED
LENDERS.


 


5.19.        SPECIAL PURPOSE VEHICLE.  THE RECEIVABLES SUBSIDIARY SHALL NOT
ENGAGE IN ANY BUSINESS ACTIVITIES AND SHALL HAVE NO SIGNIFICANT ASSETS OR
LIABILITIES OTHER THAN IN CONNECTION WITH THE PERMITTED RECEIVABLES FINANCING;
PROVIDED, THAT THE RECEIVABLES SELLERS SHALL BE PERMITTED TO TRANSFER
RECEIVABLES PURCHASE AGREEMENT ASSETS TO THE RECEIVABLES SUBSIDIARY FROM TIME TO
TIME IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7(C), AND IN CONNECTION
THEREWITH MAY MAKE INVESTMENTS CONSISTENT WITH THE PROVISIONS OF SECTION 5.3. 
IN ADDITION, INTERCOMPANY LOANS MAY

 

54

--------------------------------------------------------------------------------


 


BE MADE BY THE RECEIVABLES SELLERS AS A RESULT OF THE TRANSFER OF THEIR
RECEIVABLE PURCHASE AGREEMENT ASSETS TO THE RECEIVABLES SUBSIDIARY.


 


SECTION 6.
FINANCIAL COVENANTS/REPORTING


 

Borrowers covenant and agree that from and after the date hereof until the
Termination Date, Borrowers shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 6 applicable to such Person.

 


6.1.          FINANCIAL COVENANT.


 


(A)           MINIMUM EBITDA.  HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS SHALL HAVE, AT THE END OF EACH FISCAL QUARTER, EBITDA, ADJUSTED TO REFLECT
RESTRUCTURING CHARGES, NON-CASH NON-RECURRING CHARGES AND OTHER ADJUSTMENTS, IF
ANY, ALL AS SET FORTH IN SECTION 6.1(A) OF SCHEDULE 1 TO ANNEX F FOR THE
12-FISCAL MONTH PERIOD THEN ENDED OF NOT LESS THAN $160,000,000.  IN THE EVENT
THAT HOLDINGS AND ITS SUBSIDIARIES ARE NOT IN COMPLIANCE WITH THIS SECTION
6.1(A), THL AND EVERCORE (HOLDING’S TWO PRINCIPAL STOCKHOLDERS) SHALL HAVE THE
OPTION TO MAKE A COMMON EQUITY OR, ON TERMS AND CONDITIONS ACCEPTABLE TO AGENT,
PREFERRED EQUITY, CONTRIBUTION TO HOLDINGS AND THE NET PROCEEDS OF SUCH EQUITY
CONTRIBUTION SHALL BE TREATED ON A DOLLAR FOR DOLLAR BASIS AS EBITDA FOR
PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 6.1(A); PROVIDED, THAT,
SUCH AN EQUITY CONTRIBUTION SHALL, FOR PURPOSES OF ITS TREATMENT AS EBITDA, (I)
NOT BE MADE MORE THAN ONCE IN ANY FISCAL YEAR AND (II) NOT EXCEED $15,000,000 IN
AMOUNT (I.E., NOT MORE THAN $15,000,000 OF SUCH AN EQUITY CONTRIBUTION SHALL BE
TREATED AS A REPLACEMENT FOR EBITDA IN ANY YEAR AND SUCH AN EQUITY CONTRIBUTION
MAY ONLY BE MADE ONCE PER YEAR).


 


6.2.          FINANCIAL STATEMENTS AND OTHER REPORTS.  HOLDINGS AND BORROWERS
WILL MAINTAIN, AND CAUSE EACH OF THEIR SUBSIDIARIES TO MAINTAIN, A SYSTEM OF
ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH SOUND BUSINESS
PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP
(IT BEING UNDERSTOOD THAT MONTHLY FINANCIAL STATEMENTS ARE NOT REQUIRED TO HAVE
FOOTNOTE DISCLOSURES).  BORROWER REPRESENTATIVE WILL DELIVER OR MAKE AVAILABLE
EACH OF THE FINANCIAL STATEMENTS AND OTHER REPORTS DESCRIBED BELOW TO AGENT (AND
EACH LENDER IN THE CASE OF THE FINANCIAL STATEMENTS AND OTHER REPORTS DESCRIBED
IN SECTIONS (6.2)(A), (B), (C), (D), (E), (F), (H), (I), (J) AND (N)).


 


(A)           MONTHLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
THIRTY-FIVE (35) DAYS AFTER THE END OF EACH FISCAL MONTH (OR FORTY-FIVE (45)
DAYS FOR THE LAST FISCAL MONTH OF BORROWERS’ FISCAL YEAR), BORROWER
REPRESENTATIVE WILL DELIVER OR MAKE AVAILABLE (1) THE CONSOLIDATED (ACCOMPANIED
BY MUTUALLY ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY
PREPARED BY MANAGEMENT) BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES, AS AT
THE END OF SUCH MONTH, AND THE RELATED CONSOLIDATED (ACCOMPANIED BY MUTUALLY
ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY
MANAGEMENT) STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH
FISCAL MONTH AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL
YEAR OF HOLDINGS TO THE END OF SUCH FISCAL MONTH, AND (2) A REPORT SETTING FORTH
IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE

 

55

--------------------------------------------------------------------------------


 


CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES
FROM THE MOST RECENT PROJECTIONS FOR THE CURRENT FISCAL YEAR DELIVERED PURSUANT
TO SECTION 6.2(H).


 


(B)           QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN FIFTY (50) DAYS AFTER THE END OF EACH FISCAL QUARTER (INCLUDING THE LAST
FISCAL MONTH OF EACH FISCAL QUARTER), BORROWER REPRESENTATIVE WILL DELIVER OR
MAKE AVAILABLE (1) THE CONSOLIDATED (ACCOMPANIED BY MUTUALLY ACCEPTABLE
SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY MANAGEMENT)
BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES, AS AT THE END OF SUCH FISCAL
QUARTER, AND THE RELATED CONSOLIDATED (ACCOMPANIED BY MUTUALLY ACCEPTABLE
SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY MANAGEMENT)
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH FISCAL QUARTER
AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF
HOLDINGS TO THE END OF SUCH FISCAL QUARTER AND (2) A REPORT SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES FROM THE MOST RECENT
PROJECTIONS FOR THE CURRENT FISCAL YEAR DELIVERED PURSUANT TO SECTION 6.2(H).


 


(C)           YEAR-END FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
NINETY-FIVE (95) DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWERS, BORROWER
REPRESENTATIVE WILL DELIVER OR MAKE AVAILABLE (1) THE CONSOLIDATED (ACCOMPANIED
BY MUTUALLY ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY
PREPARED BY MANAGEMENT) BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES, AS AT
THE END OF SUCH YEAR, AND THE RELATED CONSOLIDATED (ACCOMPANIED BY MUTUALLY
ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY
MANAGEMENT) STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH
FISCAL YEAR, AND (2) A REPORT WITH RESPECT TO THE CONSOLIDATED (TOGETHER WITH
DIVISION-BY-DIVISION ANALYSIS) FINANCIAL STATEMENTS FROM A FIRM OF CERTIFIED
PUBLIC ACCOUNTANTS SELECTED BY BORROWERS AND REASONABLY ACCEPTABLE TO AGENT,
WHICH REPORT SHALL BE PREPARED IN ACCORDANCE WITH STATEMENT OF AUDITING
STANDARDS NO. 58 (THE “STATEMENT”) “REPORTS ON AUDITED FINANCIAL STATEMENTS” AND
SUCH REPORT SHALL BE “UNQUALIFIED” (AS SUCH TERM IS DEFINED IN SUCH STATEMENT).


 


(D)           ACCOUNTANTS’ REPORTS.  PROMPTLY UPON RECEIPT THEREOF, BORROWER
REPRESENTATIVE WILL DELIVER COPIES OF ALL SIGNIFICANT REPORTS SUBMITTED BY
BORROWERS’ FIRM OF CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL,
INTERIM OR SPECIAL AUDIT OR REVIEW OF ANY TYPE OF THE FINANCIAL STATEMENTS OR
RELATED INTERNAL CONTROL SYSTEMS OF HOLDINGS OR ITS SUBSIDIARIES MADE BY SUCH
ACCOUNTANTS, INCLUDING ANY COMMENT LETTER SUBMITTED BY SUCH ACCOUNTANTS TO
MANAGEMENT IN CONNECTION WITH THEIR SERVICES.


 


(E)           BORROWING BASE CERTIFICATE.  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN TEN (10) BUSINESS DAYS AFTER THE END OF EACH FISCAL MONTH, AND FROM TIME
TO TIME UPON THE REQUEST OF AGENT, BORROWER REPRESENTATIVE WILL DELIVER A
BORROWING BASE CERTIFICATE (IN SUBSTANTIALLY THE SAME FORM AS EXHIBIT 6.2(E),
THE “BORROWING BASE CERTIFICATE”) AS AT THE LAST DAY OF SUCH PERIOD.


 


(F)            MANAGEMENT REPORT.  TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS OF BORROWERS PURSUANT TO SECTIONS 6.2(A) AND (B), BORROWER
REPRESENTATIVE WILL DELIVER A MANAGEMENT REPORT (1) DESCRIBING THE OPERATIONS
AND FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES FOR THE FISCAL MONTH
THEN ENDED AND THE PORTION OF THE CURRENT FISCAL YEAR THEN ELAPSED (OR FOR THE
FISCAL YEAR THEN ENDED IN THE CASE OF YEAR-END FINANCIALS) AND (2) DISCUSSING

 

56

--------------------------------------------------------------------------------


 


THE REASONS FOR ANY SIGNIFICANT VARIATIONS.  THE INFORMATION ABOVE SHALL BE
PRESENTED IN REASONABLE DETAIL AND SHALL BE CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF BORROWER REPRESENTATIVE TO THE EFFECT THAT SUCH INFORMATION FAIRLY
PRESENTS THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF HOLDINGS AND ITS
SUBSIDIARIES AS AT THE DATES AND FOR THE PERIODS INDICATED.


 


(G)           FIXED ASSET APPRAISAL.  UPON THE ELECTION OF AGENT, WHICH MAY BE
MADE AT ANY TIME WHILE AND SO LONG AS AN EVENT OF DEFAULT SHALL BE CONTINUING,
AGENT MAY CONDUCT APPRAISALS AND AUDITS AND OBTAIN APPRAISAL REPORTS
(COLLECTIVELY, A “FIXED ASSET APPRAISAL”) IN FORM AND SUBSTANCE AND FROM
APPRAISERS REASONABLY SATISFACTORY TO AGENT (WHICH MAY BE, OR BE AFFILIATED
WITH, A LENDER) WITH RESPECT TO THE FIXED ASSETS OF THE BORROWER AND THE OTHER
CREDIT PARTIES, WHICH REPORT SHALL INDICATE WHETHER OR NOT THE INFORMATION SET
FORTH IN THE BORROWING BASE CERTIFICATE MOST RECENTLY DELIVERED IS ACCURATE AND
COMPLETE IN ALL MATERIAL RESPECTS BASED UPON A REVIEW BY SUCH APPRAISER;
PROVIDED, THAT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (I) AGENT SHALL BE LIMITED TO ONE (1) FIXED ASSET APPRAISAL PER YEAR
AND (II) BORROWERS’ OBLIGATION TO REIMBURSE OUT-OF-POCKET EXPENSES IN RESPECT OF
ANY SUCH FIXED ASSET APPRAISAL SHALL NOT EXCEED $125,000.


 


(H)           FINANCIAL PROJECTIONS.  AS SOON AS AVAILABLE AND IN ANY EVENT NO
LATER THAN THIRTY (30) DAYS FOLLOWING THE LAST DAY OF EACH OF BORROWERS’ FISCAL
YEARS, BORROWER REPRESENTATIVE WILL DELIVER FINANCIAL PROJECTIONS OF HOLDINGS
AND ITS SUBSIDIARIES FOR THE FORTHCOMING THREE (3) FISCAL YEARS, YEAR BY YEAR,
AND FOR THE FORTHCOMING FISCAL YEAR, FISCAL MONTH BY FISCAL MONTH.


 


(I)            SEC FILINGS AND PRESS RELEASES.  PROMPTLY UPON THEIR BECOMING
AVAILABLE, BORROWER REPRESENTATIVE WILL DELIVER COPIES OF (1) ALL FINANCIAL
STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE AVAILABLE BY
HOLDINGS, BORROWERS OR ANY OF THEIR SUBSIDIARIES TO THEIR STOCKHOLDERS, (2) ALL
REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION STATEMENTS AND PROSPECTUSES,
IF ANY, FILED BY HOLDINGS, BORROWERS OR ANY OF THEIR SUBSIDIARIES WITH ANY
SECURITIES EXCHANGE OR WITH THE SECURITIES AND EXCHANGE COMMISSION, ANY
GOVERNMENTAL AUTHORITY OR ANY PRIVATE REGULATORY AUTHORITY, AND (3) ALL PRESS
RELEASES AND OTHER STATEMENTS MADE AVAILABLE BY HOLDINGS, BORROWERS OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES TO THE PUBLIC CONCERNING DEVELOPMENTS IN THE
BUSINESS OF ANY SUCH PERSON.


 


(J)            EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY OFFICER OF ANY CREDIT
PARTY OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS OR CONDITIONS, BORROWER
REPRESENTATIVE SHALL DELIVER COPIES OF ALL NOTICES GIVEN OR RECEIVED BY SUCH
BORROWER OR HOLDINGS OR ANY OF THEIR SUBSIDIARIES WITH RESPECT TO ANY SUCH EVENT
OR CONDITION AND A CERTIFICATE OF BORROWER REPRESENTATIVE’S CHIEF FINANCIAL
OFFICER SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION
AND WHAT ACTION HOLDINGS BORROWERS OR ANY OF THEIR SUBSIDIARIES HAS TAKEN, IS
TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO:  (1) ANY CONDITION OR EVENT
THAT CONSTITUTES, OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE
OCCURRENCE OF, AN EVENT OF DEFAULT OR DEFAULT; (2) ANY NOTICE THAT ANY PERSON
HAS GIVEN TO ANY BORROWER OR ANY OF THEIR SUBSIDIARIES OR ANY OTHER ACTION TAKEN
WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE REFERRED TO
IN SECTION 7.1(B); OR (3) ANY EVENT OR CONDITION THAT COULD REASONABLY BE
EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT.

 

57

--------------------------------------------------------------------------------


 


(K)           LITIGATION.  PROMPTLY UPON ANY OFFICER OF ANY CREDIT PARTY
OBTAINING KNOWLEDGE OF (1) THE INSTITUTION OF ANY ACTION, CHARGE, CLAIM, DEMAND,
SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION, TAX AUDIT OR ARBITRATION
NOW PENDING OR, TO THE BEST KNOWLEDGE OF SUCH CREDIT PARTY AFTER DUE INQUIRY,
THREATENED AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR
ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES (“LITIGATION”) NOT
PREVIOUSLY DISCLOSED BY BORROWER REPRESENTATIVE TO AGENT OR (2) ANY MATERIAL
DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR
ARBITRATION AT ANY TIME PENDING AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY
PROPERTY OF ANY CREDIT PARTY WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, BORROWER REPRESENTATIVE WILL PROMPTLY GIVE
NOTICE THEREOF TO AGENT AND PROVIDE SUCH OTHER INFORMATION AS MAY BE REASONABLY
AVAILABLE TO THEM TO ENABLE AGENT AND ITS COUNSEL TO EVALUATE SUCH MATTER.


 


(L)            NOTICE OF CORPORATE AND OTHER CHANGES.  BORROWER REPRESENTATIVE
SHALL PROVIDE PROMPT WRITTEN NOTICE OF (1) ANY CHANGE AFTER THE CLOSING DATE IN
THE AUTHORIZED AND ISSUED STOCK OF ANY CREDIT PARTY (OTHER THAN THE ISSUANCE OF
STOCK BY HOLDINGS TO ANY OFFICERS, DIRECTORS OR EMPLOYEES OF ANY CREDIT PARTY)
OR ANY AMENDMENT TO THEIR ARTICLES OR CERTIFICATE OF INCORPORATION, BY-LAWS,
PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, (2) ANY SUBSIDIARY
CREATED OR ACQUIRED BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AFTER THE
CLOSING DATE, SUCH NOTICE, IN EACH CASE, TO IDENTIFY THE APPLICABLE
JURISDICTIONS, CAPITAL STRUCTURES OR SUBSIDIARIES, AS APPLICABLE, AND (3) ANY
OTHER EVENT THAT OCCURS AFTER THE CLOSING DATE WHICH WOULD CAUSE ANY OF THE
REPRESENTATIONS AND WARRANTIES IN SECTION 3 OF THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT TO BE UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT.  THE FOREGOING
NOTICE REQUIREMENT SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE
LENDERS TO ANY TRANSACTION REFERRED TO ABOVE THAT IS NOT EXPRESSLY PERMITTED BY
THE TERMS OF THIS AGREEMENT.


 


(M)          OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, BORROWER
REPRESENTATIVE WILL DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT TO ANY
CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY AS FROM TIME TO TIME MAY BE
REASONABLY REQUESTED BY AGENT.


 


(N)           COMPLIANCE AND PRICING CERTIFICATE.  TOGETHER WITH EACH DELIVERY
OF FINANCIAL STATEMENTS PURSUANT TO SECTION 6.2(A) FOR THE LAST MONTH OF EACH
FISCAL QUARTER AND SECTION 6.2(B), BORROWER REPRESENTATIVE WILL DELIVER A FULLY
AND PROPERLY COMPLETED COMPLIANCE AND PRICING CERTIFICATE (IN SUBSTANTIALLY THE
SAME FORM AS ANNEX F (THE “COMPLIANCE AND PRICING CERTIFICATE”) SIGNED BY
BORROWER REPRESENTATIVE’S CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER.


 


(O)           TAXES.  BORROWER REPRESENTATIVE SHALL PROVIDE PROMPT WRITTEN
NOTICE OF (I) THE EXECUTION OR FILING WITH THE IRS OR ANY OTHER GOVERNMENTAL
AUTHORITY OF ANY AGREEMENT OR OTHER DOCUMENT EXTENDING, OR HAVING THE EFFECT OF
EXTENDING, THE PERIOD FOR ASSESSMENT OR COLLECTION OF ANY CHARGES BY ANY CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES AND (II) ANY AGREEMENT BY ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES OR REQUEST DIRECTED TO ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES TO MAKE ANY ADJUSTMENT UNDER IRC SECTION 481(A), BY REASON OF A
CHANGE IN ACCOUNTING METHOD OR OTHERWISE, WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(P)           SUBORDINATED DEBT, SENIOR DEBT AND PERMITTED RECEIVABLES FINANCING
NOTICES.  TO AGENT, AS SOON AS PRACTICABLE, COPIES OF ALL WRITTEN NOTICES
(INCLUDING, WITHOUT

 

58

--------------------------------------------------------------------------------


 


LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS) GIVEN OR RECEIVED BY
ANY CREDIT PARTY WITH RESPECT TO THE PERMITTED RECEIVABLES FINANCING, THE 2002
SENIOR DEBT, THE 2003 SENIOR SECURED DEBT, THE MEZZANINE DEBT OR ANY
SUBORDINATED DEBT OF SUCH PERSON, AND, WITHIN THREE (3) BUSINESS DAYS AFTER ANY
CREDIT PARTY OBTAINS KNOWLEDGE OF ANY MATURED OR UNMATURED BREACH, DEFAULT OR
EVENT OF DEFAULT WITH RESPECT TO A PERMITTED RECEIVABLES FINANCING, THE 2002
SENIOR DEBT, THE 2003 SENIOR SECURED DEBT, THE MEZZANINE DEBT OR ANY
SUBORDINATED DEBT, NOTICE OF SUCH BREACH, DEFAULT OR EVENT OF DEFAULT.


 


6.3.          ACCOUNTING TERMS; UTILIZATION OF GAAP FOR PURPOSES OF CALCULATIONS
UNDER AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, ALL ACCOUNTING TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN
CONFORMITY WITH GAAP.  FINANCIAL STATEMENTS AND OTHER INFORMATION FURNISHED TO
AGENT PURSUANT TO SECTION 6.2 OR ANY OTHER SECTION (UNLESS SPECIFICALLY
INDICATED OTHERWISE) SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN EFFECT AT
THE TIME OF SUCH PREPARATION; PROVIDED THAT NO ACCOUNTING CHANGE SHALL AFFECT
FINANCIAL COVENANTS, STANDARDS OR TERMS IN THIS AGREEMENT UNLESS APPROVED BY
BORROWERS, AGENT AND LENDERS; PROVIDED FURTHER THAT BORROWERS SHALL PREPARE A
RECONCILIATION TO THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER
THAT SHOW THE DIFFERENCES BETWEEN THE FINANCIAL STATEMENTS DELIVERED (WHICH
REFLECT SUCH ACCOUNTING CHANGES) AND THE BASIS FOR CALCULATING FINANCIAL
COVENANT COMPLIANCE (WITHOUT REFLECTING SUCH ACCOUNTING CHANGES).


 


SECTION 7.
DEFAULT, RIGHTS AND REMEDIES


 


7.1.          EVENT OF DEFAULT.  “EVENT OF DEFAULT” SHALL MEAN THE OCCURRENCE OR
EXISTENCE OF ANY ONE OR MORE OF THE FOLLOWING:


 


(A)           PAYMENT.  (1) FAILURE TO PAY ANY INSTALLMENT OR OTHER PAYMENT OF
PRINCIPAL OF ANY LOAN WHEN DUE, OR TO REPAY REVOLVING LOANS TO REDUCE THEIR
BALANCE TO THE MAXIMUM AMOUNT OF REVOLVING LOANS THEN PERMITTED TO BE
OUTSTANDING OR TO REIMBURSE ANY L/C ISSUER FOR ANY PAYMENT MADE BY SUCH L/C
ISSUER UNDER OR IN RESPECT OF ANY LETTER OF CREDIT WHEN DUE OR (2) FAILURE TO
PAY, WITHIN THREE (3) BUSINESS DAYS AFTER THE DUE DATE, ANY INTEREST ON ANY LOAN
OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
OR


 


(B)           DEFAULT IN OTHER AGREEMENTS.  (1) ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES FAILS TO PAY WHEN DUE OR WITHIN ANY APPLICABLE GRACE PERIOD ANY
PRINCIPAL OR INTEREST ON INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT
OBLIGATIONS OR (2) BREACH OR DEFAULT OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES, OR THE OCCURRENCE OF ANY CONDITION OR EVENT, WITH RESPECT TO ANY
INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT OBLIGATIONS, IN EACH CASE
IF THE EFFECT OF SUCH BREACH, DEFAULT OR OCCURRENCE IS TO CAUSE OR TO PERMIT THE
HOLDER OR HOLDERS THEN TO CAUSE, INDEBTEDNESS AND/OR CONTINGENT OBLIGATIONS
HAVING AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $5,000,000 TO BECOME OR BE
DECLARED DUE PRIOR TO THEIR STATED MATURITY; OR


 


(C)           BREACH OF CERTAIN PROVISIONS.  FAILURE OF ANY CREDIT PARTY TO
PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN (1) THE GE CAPITAL FEE
LETTER, (2) SECTION 6.2 WHICH FAILURE CONTINUES FOR MORE THAN FIVE (5) BUSINESS
DAYS AFTER THE DATE SPECIFIED FOR PERFORMANCE OR COMPLIANCE WITH SUCH TERM OR
CONDITION, (3) THAT PORTION OF SECTION 4.2 RELATING

 

59

--------------------------------------------------------------------------------


 


TO THE CREDIT PARTIES’ OBLIGATION TO MAINTAIN INSURANCE, OR (4) SECTION 4.3,
SECTION 5 OR SECTION 6.1; OR


 


(D)           BREACH OF WARRANTY.  ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR OTHER STATEMENT MADE BY ANY CREDIT PARTY IN ANY LOAN DOCUMENT OR IN ANY
STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY SUCH PERSON IN WRITING PURSUANT OR
IN CONNECTION WITH ANY LOAN DOCUMENT IS FALSE IN ANY MATERIAL RESPECT (WITHOUT
DUPLICATION OF MATERIALITY QUALIFIERS CONTAINED THEREIN) ON THE DATE MADE; OR


 


(E)           OTHER DEFAULTS UNDER LOAN DOCUMENTS. ANY CREDIT PARTY DEFAULTS IN
THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS (OTHER THAN OCCURRENCES DESCRIBED IN OTHER PROVISIONS
OF THIS SECTION 7.1 FOR WHICH A DIFFERENT GRACE OR CURE PERIOD IS SPECIFIED, OR
FOR WHICH NO CURE PERIOD IS SPECIFIED AND WHICH CONSTITUTE IMMEDIATE EVENTS OF
DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN THIRTY (30) DAYS
AFTER THE EARLIER OF (1) RECEIPT BY BORROWER REPRESENTATIVE OF NOTICE FROM AGENT
OR REQUISITE LENDERS OF SUCH DEFAULT OR (2) ACTUAL KNOWLEDGE OF ANY BORROWER OR
ANY OTHER CREDIT PARTY OF SUCH DEFAULT; OR


 


(F)            INVOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) A
COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO ANY CREDIT PARTY IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE, WHICH DECREE OR ORDER IS NOT STAYED
OR OTHER SIMILAR RELIEF IS NOT GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE
LAW; OR (2) THE CONTINUANCE OF ANY OF THE FOLLOWING EVENTS FOR SIXTY (60) DAYS
UNLESS DISMISSED, BONDED OR DISCHARGED:  (A) AN INVOLUNTARY CASE IS COMMENCED
AGAINST ANY CREDIT PARTY, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR (B) A DECREE OR ORDER OF A COURT FOR
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN,
ADMINISTRATOR OR OTHER OFFICER HAVING SIMILAR POWERS OVER ANY CREDIT PARTY, OR
OVER ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, IS ENTERED; OR (C) A RECEIVER,
TRUSTEE OR OTHER CUSTODIAN IS APPOINTED WITHOUT THE CONSENT OF A CREDIT PARTY
FOR, OR AN ENCUMBRANCER TAKES POSSESSION OF, ALL OR A SUBSTANTIAL PART OF THE
PROPERTY OF THE CREDIT PARTY; OR


 


(G)           VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) ANY
CREDIT PARTY COMMENCES A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE, OR CONSENTS
TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE OR TO THE CONVERSION
OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE UNDER ANY SUCH LAW OR CONSENTS TO THE
APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN
FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR (2) ANY CREDIT PARTY MAKES ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (3) THE BOARD OF DIRECTORS OR THE
SHAREHOLDERS OF ANY CREDIT PARTY ADOPTS ANY RESOLUTION OR OTHERWISE AUTHORIZES
ACTION IN CONNECTION WITH THE ADMINISTRATION, LIQUIDATION, WINDING-UP OR
DISSOLUTION OF SUCH CREDIT PARTY OR TO APPROVE ANY OF THE ACTIONS REFERRED TO IN
THIS SECTION 7.1(G); OR


 


(H)           JUDGMENT AND ATTACHMENTS.  ANY MONEY JUDGMENT, WRIT OR WARRANT OF
ATTACHMENT, OR SIMILAR PROCESS (OTHER THAN THOSE DESCRIBED ELSEWHERE IN THIS
SECTION 7.1) INVOLVING AN AMOUNT IN THE AGGREGATE AT ANY TIME IN EXCESS OF
$5,000,000 (TO THE EXTENT NOT ADEQUATELY COVERED BY INSURANCE PROVIDED BY A
REPUTABLE AND SOLVENT INSURANCE COMPANY) IS ENTERED OR FILED AGAINST ONE OR MORE
OF THE CREDIT PARTIES OR ANY OF THEIR RESPECTIVE ASSETS AND REMAINS
UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS
OR IN ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF ANY
PROPOSED SALE THEREUNDER; OR

 

60

--------------------------------------------------------------------------------


 


(I)            DISSOLUTION.  ANY ORDER, JUDGMENT OR DECREE IS ENTERED AGAINST
ANY CREDIT PARTY DECREEING THE DISSOLUTION OR SPLIT UP OF SUCH CREDIT PARTY AND
SUCH ORDER REMAINS UNDISCHARGED OR UNSTAYED FOR A PERIOD IN EXCESS OF FIFTEEN
(15) DAYS; OR


 


(J)            SOLVENCY.  ANY CREDIT PARTY CEASES TO BE SOLVENT, FAILS TO PAY
ITS DEBTS AS THEY BECOME DUE OR ADMITS IN WRITING ITS PRESENT OR PROSPECTIVE
INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(K)           INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE LOAN DOCUMENTS FOR ANY
REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN ACCORDANCE WITH THE TERMS
THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS DECLARED TO BE NULL AND
VOID, OR ANY CREDIT PARTY DENIES THAT IT HAS ANY FURTHER LIABILITY UNDER ANY
LOAN DOCUMENTS TO WHICH IT IS PARTY, OR GIVES NOTICE TO SUCH EFFECT; OR


 


(L)            DAMAGE; CASUALTY.  ANY EVENT OCCURS, WHETHER OR NOT INSURED OR
INSURABLE, AS A RESULT OF WHICH EBITDA FOR THE IMMEDIATELY PRECEDING 12-FISCAL
MONTH PERIOD THEN ENDED, GIVING PRO FORMA EFFECT TO ANY SUCH EVENT WOULD BE LESS
THAN $160,000,000 AND ANY SUCH EVENT CANNOT REASONABLY BE EXPECTED TO BE
CORRECTED OR REVERSED WITHIN 45 DAYS; OR


 


(M)          CHANGE OF CONTROL.  A CHANGE OF CONTROL OCCURS; OR


 


(N)           SUBORDINATION/ INTERCREDITOR PROVISIONS. THE FAILURE OF ANY CREDIT
PARTY OR ANY CREDITOR OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES TO COMPLY
WITH THE TERMS OF ANY SUBORDINATION OR INTERCREDITOR AGREEMENT OR ANY
SUBORDINATION PROVISIONS OF ANY NOTE OR OTHER DOCUMENT RUNNING TO THE BENEFIT OF
AGENT OR LENDERS, INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH THE
SUBORDINATED DEBT, THE MEZZANINE DEBT, THE 2002 SENIOR DEBT OR THE 2003 SENIOR
SECURED DEBT, OR IF ANY SUCH DOCUMENT BECOMES NULL AND VOID OR ANY PARTY DENIES
FURTHER LIABILITY UNDER ANY SUCH DOCUMENT OR PROVIDES NOTICE TO THAT EFFECT.


 


7.2.          SUSPENSION OR TERMINATION OF COMMITMENTS.  UPON THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT, AGENT MAY, AND AT THE REQUEST OF REQUISITE
LENDERS AGENT SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY SUSPEND OR TERMINATE
ALL OR ANY PORTION OF LENDERS’ OBLIGATIONS TO MAKE ADDITIONAL ADVANCES OR ISSUE
OR CAUSE TO BE ISSUED LETTERS OF CREDIT UNDER THE REVOLVING LOAN COMMITMENT;
PROVIDED THAT, IN THE CASE OF A DEFAULT, IF THE SUBJECT CONDITION OR EVENT IS
WAIVED BY REQUISITE LENDERS OR CURED WITHIN ANY APPLICABLE GRACE OR CURE PERIOD,
THE REVOLVING LOAN COMMITMENT SHALL BE REINSTATED.


 


7.3.          ACCELERATION AND OTHER REMEDIES.  UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT DESCRIBED IN SECTIONS 7.1(F) OR 7.1(G), THE COMMITMENTS SHALL BE
IMMEDIATELY TERMINATED AND ALL OF THE OBLIGATIONS, INCLUDING THE REVOLVING
LOANS, SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION OR OTHER REQUIREMENTS OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED (INCLUDING FOR PURPOSES OF SECTION 10) BY BORROWERS, AND THE
COMMITMENTS SHALL THEREUPON TERMINATE.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY OTHER EVENT OF DEFAULT, AGENT MAY, AND AT THE REQUEST OF THE
REQUISITE LENDERS, AGENT SHALL, BY WRITTEN NOTICE TO BORROWER REPRESENTATIVE
(A) REDUCE THE AGGREGATE AMOUNT OF THE COMMITMENTS FROM TIME TO TIME, (B)
DECLARE ALL OR ANY PORTION OF THE LOANS AND ALL OR ANY PORTION OF THE OTHER
OBLIGATIONS TO BE, AND THE SAME SHALL FORTHWITH BECOME, IMMEDIATELY DUE AND
PAYABLE TOGETHER WITH ACCRUED INTEREST

 

61

--------------------------------------------------------------------------------


 


THEREON, (C) TERMINATE ALL OR ANY PORTION OF THE OBLIGATIONS OF AGENT, L/C
ISSUERS AND LENDERS TO MAKE REVOLVING CREDIT ADVANCES, ALTERNATIVE CURRENCY
REVOLVING CREDIT ADVANCES AND ISSUE LETTERS OF CREDIT, (D) DEMAND THAT BORROWERS
IMMEDIATELY DELIVER CASH TO AGENT FOR THE BENEFIT OF L/C ISSUERS (AND BORROWER
SHALL THEN IMMEDIATELY SO DELIVER) IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE
OUTSTANDING LETTER OF CREDIT OBLIGATIONS AND (E) EXERCISE ANY OTHER REMEDIES
WHICH MAY BE AVAILABLE UNDER THE LOAN DOCUMENTS OR APPLICABLE LAW.  BORROWERS
HEREBY GRANT TO AGENT, FOR THE BENEFIT OF L/C ISSUERS AND EACH LENDER WITH A
PARTICIPATION IN ANY LETTERS OF CREDIT THEN OUTSTANDING, A SECURITY INTEREST IN
SUCH CASH COLLATERAL TO SECURE ALL OF THE LETTER OF CREDIT OBLIGATIONS.  ANY
SUCH CASH COLLATERAL SHALL BE MADE AVAILABLE BY AGENT TO L/C ISSUERS TO
REIMBURSE L/C ISSUERS FOR PAYMENTS OF DRAFTS DRAWN UNDER SUCH LETTERS OF CREDIT
AND ANY FEES, CHARGES AND EXPENSES OF L/C ISSUERS WITH RESPECT TO SUCH LETTERS
OF CREDIT AND THE UNUSED PORTION THEREOF, AFTER ALL SUCH LETTERS OF CREDIT SHALL
HAVE EXPIRED OR BEEN FULLY DRAWN UPON, SHALL BE APPLIED TO PAY ANY OTHER
OBLIGATIONS.  AFTER ALL SUCH LETTERS OF CREDIT SHALL HAVE EXPIRED OR BEEN FULLY
DRAWN UPON AND THE TERMINATION DATE SHALL HAVE OCCURRED, THE BALANCE, IF ANY, OF
SUCH CASH COLLATERAL SHALL BE (SUBJECT TO ANY RIGHTS OF THIRD PARTIES AND EXCEPT
AS OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION) RETURNED TO
BORROWERS.  BORROWERS SHALL FROM TIME TO TIME EXECUTE AND DELIVER TO AGENT SUCH
FURTHER DOCUMENTS AND INSTRUMENTS AS AGENT MAY REQUEST WITH RESPECT TO SUCH CASH
COLLATERAL.


 


7.4.          PERFORMANCE BY AGENT.  IF ANY CREDIT PARTY SHALL FAIL TO PERFORM
ANY COVENANT, DUTY OR AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, AGENT
MAY PERFORM OR ATTEMPT TO PERFORM SUCH COVENANT, DUTY OR AGREEMENT ON BEHALF OF
SUCH CREDIT PARTY AFTER THE EXPIRATION OF ANY CURE OR GRACE PERIODS SET FORTH
HEREIN.  IN SUCH EVENT, SUCH CREDIT PARTY SHALL, AT THE REQUEST OF AGENT,
PROMPTLY PAY ANY AMOUNT REASONABLY EXPENDED BY AGENT IN SUCH PERFORMANCE OR
ATTEMPTED PERFORMANCE TO AGENT, TOGETHER WITH INTEREST THEREON AT THE HIGHEST
RATE OF INTEREST IN EFFECT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AS
SPECIFIED IN SECTION 1.2(D) FROM THE DATE OF SUCH EXPENDITURE UNTIL PAID. 
NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY AGREED THAT AGENT SHALL NOT HAVE
ANY LIABILITY OR RESPONSIBILITY FOR THE PERFORMANCE OF ANY OBLIGATION OF ANY
CREDIT PARTY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


7.5.          APPLICATION OF PROCEEDS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, BORROWERS IRREVOCABLY WAIVE THE RIGHT TO DIRECT THE
APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES THEREAFTER RECEIVED BY
AGENT FROM OR ON BEHALF OF BORROWERS, AND AGENT SHALL HAVE THE CONTINUING AND
EXCLUSIVE RIGHT TO APPLY AND TO REAPPLY ANY AND ALL PAYMENTS RECEIVED AT ANY
TIME OR TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, SECTION 1.1 AND SECTION 1.5 HEREOF), ALL
PAYMENTS (INCLUDING THE PROCEEDS OF ANY ASSET DISPOSITION OR OTHER SALE OF, OR
OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL) RECEIVED AFTER
ACCELERATION OF THE OBLIGATIONS SHALL BE APPLIED AS FOLLOWS: FIRST, TO ALL COSTS
AND EXPENSES INCURRED BY OR OWING TO AGENT AND ANY LENDER WITH RESPECT TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE COLLATERAL; SECOND, TO ACCRUED AND
UNPAID INTEREST AND FEES WITH RESPECT TO THE OBLIGATIONS (INCLUDING ANY INTEREST
WHICH BUT FOR THE PROVISIONS OF THE BANKRUPTCY CODE, WOULD HAVE ACCRUED ON SUCH
AMOUNTS); THIRD, TO THE PRINCIPAL AMOUNT OF THE OBLIGATIONS OUTSTANDING (OTHER
THAN OBLIGATIONS OWED TO ANY LENDER UNDER AN INTEREST RATE AGREEMENT) AND TO
CASH COLLATERALIZE OUTSTANDING LETTERS OF CREDIT (PRO RATA AMONG ALL SUCH
OBLIGATIONS (BASED UPON THE PRINCIPAL AMOUNT THEREOF OR THE OUTSTANDING FACE
AMOUNT OF SUCH LETTERS OF CREDIT, AS APPLICABLE);

 

62

--------------------------------------------------------------------------------


 


AND FOURTH TO ANY OTHER OBLIGATIONS OF BORROWERS OWING TO AGENT OR ANY LENDER
UNDER THE LOAN DOCUMENTS OR ANY INTEREST RATE AGREEMENT.  ANY BALANCE REMAINING
SHALL BE DELIVERED TO BORROWERS OR TO WHOMEVER MAY BE LAWFULLY ENTITLED TO
RECEIVE SUCH BALANCE OR AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.


 


SECTION 8.
ASSIGNMENT AND PARTICIPATION


 


8.1.          ASSIGNMENT AND PARTICIPATIONS.


 


(A)           SUBJECT TO THE TERMS OF THIS SECTION 8.1, ANY LENDER MAY MAKE AN
ASSIGNMENT TO A QUALIFIED ASSIGNEE OF, OR SALE OF PARTICIPATIONS IN, AT ANY TIME
OR TIMES, THE LOAN DOCUMENTS, LOANS, LETTER OF CREDIT OBLIGATIONS AND ANY
COMMITMENT OR ANY PORTION THEREOF OR INTEREST THEREIN, INCLUDING ANY LENDER’S
RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS OR DUTIES THEREUNDER.  ANY ASSIGNMENT
BY A LENDER SHALL:  (I) REQUIRE THE CONSENT OF AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED WITH RESPECT TO A QUALIFIED
ASSIGNEE) AND THE EXECUTION OF AN ASSIGNMENT AGREEMENT (AN “ASSIGNMENT
AGREEMENT” SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 8.1 AND
OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO, AND ACKNOWLEDGED BY,
AGENT); (II) BE CONDITIONED ON SUCH ASSIGNEE LENDER REPRESENTING TO THE
ASSIGNING LENDER AND AGENT THAT IT IS PURCHASING THE APPLICABLE LOANS TO BE
ASSIGNED TO IT FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TO THE DISTRIBUTION THEREOF; (III) EXCEPT WITH RESPECT TO ANY ASSIGNMENT BY A
LENDER TO AN AFFILIATE OF SUCH LENDER, AFTER GIVING EFFECT TO ANY SUCH PARTIAL
ASSIGNMENT, THE ASSIGNEE LENDER SHALL HAVE COMMITMENTS IN AN AMOUNT AT LEAST
EQUAL TO $5,000,000 AND THE ASSIGNING LENDER SHALL HAVE RETAINED COMMITMENTS IN
AN AMOUNT AT LEAST EQUAL TO $5,000,000; (IV) REQUIRE A PAYMENT TO AGENT OF AN
ASSIGNMENT FEE OF $3,500, (V) WITH RESPECT TO ANY PARTIAL ASSIGNMENT, BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR COMMITMENT ASSIGNED
(I.E., PRO RATA WITH RESPECT TO THE DOMESTIC REVOLVING LOANS AND THE ALTERNATIVE
CURRENCY REVOLVING ADVANCES) AND (VI) SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, REQUIRE THE CONSENT OF BORROWER REPRESENTATIVE,
WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  NOTWITHSTANDING THE ABOVE,
AGENT MAY IN ITS SOLE AND ABSOLUTE DISCRETION PERMIT ANY ASSIGNMENT BY A LENDER
TO A PERSON OR PERSONS THAT ARE NOT QUALIFIED ASSIGNEES, SUBJECT TO BORROWER
REPRESENTATIVE’S CONSENT RIGHTS AS SET FORTH ABOVE.  IN THE CASE OF AN
ASSIGNMENT BY A LENDER THAT HAS BECOME EFFECTIVE UNDER THIS SECTION 8.1, (I) THE
ASSIGNEE SHALL HAVE, TO THE EXTENT OF SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS
AND OBLIGATIONS AS ALL OTHER LENDERS HEREUNDER AND (II) THE ASSIGNING LENDER
SHALL BE RELIEVED OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO ITS COMMITMENTS
OR ASSIGNED PORTION THEREOF AND THE LOANS, LETTER OF CREDIT OBLIGATIONS AND
OTHER INTERESTS ASSIGNED BY IT FROM AND AFTER THE EFFECTIVE DATE OF SUCH
ASSIGNMENT.  BORROWERS HEREBY ACKNOWLEDGE AND AGREE THAT ANY ASSIGNMENT SHALL
GIVE RISE TO A DIRECT OBLIGATION OF BORROWERS TO THE ASSIGNEE AND THAT THE
ASSIGNEE SHALL BE CONSIDERED TO BE A “LENDER.”  IN ALL INSTANCES, EACH LENDER’S
LIABILITY TO MAKE LOANS HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE
LIMITED TO SUCH LENDER’S PRO RATA SHARE OF THE APPLICABLE COMMITMENT.  IN THE
EVENT AGENT OR ANY LENDER ASSIGNS OR OTHERWISE TRANSFERS ALL OR ANY PART OF THE
OBLIGATIONS, AGENT OR ANY SUCH LENDER SHALL SO NOTIFY BORROWERS AND BORROWERS
SHALL, UPON THE REQUEST OF AGENT OR SUCH LENDER, EXECUTE NEW NOTES IN EXCHANGE
FOR THE NOTES, IF ANY, BEING ASSIGNED.  NOTWITHSTANDING THE FOREGOING PROVISIONS
OF THIS SECTION 8.1(A), (A) ANY LENDER MAY AT ANY TIME PLEDGE THE OBLIGATIONS
HELD BY IT AND SUCH LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE OTHER

 

63

--------------------------------------------------------------------------------


 


LOAN DOCUMENTS TO A FEDERAL RESERVE BANK, (B) ANY LENDER THAT IS AN INVESTMENT
FUND MAY ASSIGN THE OBLIGATIONS HELD BY IT AND SUCH LENDER’S RIGHTS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO ANOTHER INVESTMENT FUND MANAGED BY THE
SAME INVESTMENT ADVISOR OR PLEDGE SUCH OBLIGATIONS AND RIGHTS TO A TRUSTEE FOR
THE BENEFIT OF ITS INVESTORS AND (C) ANY LENDER MAY ASSIGN THE OBLIGATIONS TO AN
AFFILIATE OF SUCH LENDER OR TO A PERSON THAT IS A LENDER PRIOR TO THE DATE OF
SUCH ASSIGNMENT.


 


(B)           (I)  ANY PARTICIPATION BY A LENDER OF ALL OR ANY PART OF ITS
COMMITMENTS SHALL BE MADE WITH THE UNDERSTANDING THAT ALL AMOUNTS PAYABLE BY
BORROWERS HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD NOT SOLD SUCH
PARTICIPATION, AND THAT THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT ACTIONS DIRECTLY AFFECTING (X) ANY REDUCTION IN THE PRINCIPAL AMOUNT OF,
OR INTEREST RATE OR FEES PAYABLE WITH RESPECT TO, ANY LOAN IN WHICH SUCH HOLDER
PARTICIPATES, (Y) ANY EXTENSION OF THE SCHEDULED AMORTIZATION OF THE PRINCIPAL
AMOUNT OF ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES OR THE FINAL MATURITY DATE
THEREOF, AND (Z) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL
(OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE COLLATERAL
DOCUMENTS OR THE OTHER LOAN DOCUMENTS).  SOLELY FOR PURPOSES OF SECTIONS 1.8,
1.9, 8.3 AND 9.1, BORROWERS ACKNOWLEDGE AND AGREE THAT A PARTICIPATION SHALL
GIVE RISE TO A DIRECT OBLIGATION OF BORROWERS TO THE PARTICIPANT AND THE
PARTICIPANT SHALL BE CONSIDERED TO BE A “LENDER.”  EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE NO BORROWER OR ANY OTHER CREDIT PARTY SHALL HAVE ANY
OBLIGATION OR DUTY TO ANY PARTICIPANT.  NEITHER AGENT NOR ANY LENDER (OTHER THAN
THE LENDER SELLING A PARTICIPATION) SHALL HAVE ANY DUTY TO ANY PARTICIPANT AND
MAY CONTINUE TO DEAL SOLELY WITH THE LENDER SELLING A PARTICIPATION AS IF NO
SUCH SALE HAD OCCURRED.


 

(II)  A LENDER MAY NOT GRANT A PARTICIPATION TO A PERSON WHO IS (X) NOT A
“UNITED STATES PERSON” (WITHIN THE MEANING OF IRC SECTION 7701(A)(30) UNLESS
SUCH PERSON IS EXEMPT FROM UNITED STATES WITHHOLDING TAX AS OF THE DATE OF SUCH
PARTICIPATION AND PROVIDES A FORM W-8BEN, W-8ECI OR W-8IMY, OR (Y) NOT A
QUALIFYING LENDER.


 

(III)  WHERE A LENDER PROPOSES TO GRANT A PARTICIPATION TO A PERSON WHO IS A
QUALIFYING LENDER (X) THAT PERSON MUST PROVIDE EVIDENCE OF ITS STATUS AS A
QUALIFYING LENDER TO THE REASONABLE SATISFACTION OF THE LENDER AND THE AGENT AND
(Y) WHERE THE QUALIFYING LENDER IS A TREATY LENDER, AGREE TO BE BOUND BY THE
PROVISIONS OF SECTION 1.9(G).

 


(C)           EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 8.1, NO LENDER SHALL,
AS BETWEEN BORROWERS AND THAT LENDER, OR AGENT AND THAT LENDER, BE RELIEVED OF
ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY SALE, ASSIGNMENT, TRANSFER
OR NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN, ALL OR ANY PART OF THE
LOANS, THE NOTES OR OTHER OBLIGATIONS OWED TO SUCH LENDER.


 


(D)           EACH CREDIT PARTY SHALL ASSIST EACH LENDER PERMITTED TO SELL
ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 8.1 AS REQUIRED TO ENABLE THE
ASSIGNING OR SELLING LENDER TO EFFECT ANY SUCH ASSIGNMENT OR PARTICIPATION,
INCLUDING THE EXECUTION AND DELIVERY OF ANY AND ALL AGREEMENTS, NOTES AND OTHER
DOCUMENTS AND INSTRUMENTS AS SHALL BE REQUESTED AND THE PROMPT PREPARATION OF
INFORMATIONAL MATERIALS FOR, AND THE PARTICIPATION OF MANAGEMENT IN MEETINGS
WITH, POTENTIAL ASSIGNEES OR PARTICIPANTS, ALL ON A TIMETABLE REASONABLY
ESTABLISHED BY AGENT IN ITS SOLE DISCRETION.  EACH CREDIT PARTY EXECUTING THIS
AGREEMENT SHALL CERTIFY THE CORRECTNESS, COMPLETENESS AND ACCURACY OF ALL
DESCRIPTIONS OF THE CREDIT PARTIES AND THEIR RESPECTIVE AFFAIRS

 

64

--------------------------------------------------------------------------------


 


CONTAINED IN ANY SELLING MATERIALS PROVIDED BY IT AND ALL OTHER INFORMATION
PROVIDED BY IT AND INCLUDED IN SUCH MATERIALS, EXCEPT THAT ANY PROJECTIONS
DELIVERED BY BORROWERS SHALL ONLY BE CERTIFIED BY BORROWERS AS HAVING BEEN
PREPARED BY BORROWERS IN COMPLIANCE WITH THE REPRESENTATIONS CONTAINED IN
SECTION 3.5.  AGENT SHALL MAINTAIN, ON BEHALF OF BORROWERS, IN ITS OFFICES
LOCATED AT NEW YORK, NEW YORK A “REGISTER” FOR RECORDING THE NAME, ADDRESS,
COMMITMENT AND LOANS OWING TO EACH LENDER.  THE ENTRIES IN SUCH REGISTER SHALL
BE CONCLUSIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO EACH LENDER IN THE
ABSENCE OF MANIFEST ERROR.  BORROWERS, AGENT AND EACH LENDER MAY TREAT EACH
PERSON WHOSE NAME IS RECORDED IN SUCH REGISTER PURSUANT TO THE TERMS HEREOF AS A
LENDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER DESCRIBED HEREIN SHALL
BE AVAILABLE FOR INSPECTION BY BORROWER AND ANY LENDER, AT ANY REASONABLE TIME
UPON REASONABLE PRIOR NOTICE.


 


(E)           A LENDER MAY FURNISH ANY INFORMATION CONCERNING CREDIT PARTIES IN
THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO ASSIGNEES AND PARTICIPANTS
(INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS); PROVIDED THAT SUCH LENDER
SHALL OBTAIN FROM ASSIGNEES OR PARTICIPANTS CONFIDENTIALITY COVENANTS
SUBSTANTIALLY EQUIVALENT TO THOSE CONTAINED IN SECTION 9.13.


 


8.2.          AGENT.


 


(A)           APPOINTMENT.  EACH LENDER HEREBY DESIGNATES AND APPOINTS GE
CAPITAL AS ITS AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH
LENDER HEREBY IRREVOCABLY AUTHORIZES AGENT TO EXECUTE AND DELIVER THE COLLATERAL
DOCUMENTS AND TO TAKE SUCH ACTION OR TO REFRAIN FROM TAKING SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
TO EXERCISE SUCH POWERS AS ARE SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH
OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  AGENT IS AUTHORIZED AND
EMPOWERED TO AMEND, MODIFY, OR WAIVE ANY PROVISIONS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS ON BEHALF OF LENDERS SUBJECT TO THE REQUIREMENT THAT
CERTAIN OF LENDERS’ CONSENT BE OBTAINED IN CERTAIN INSTANCES AS PROVIDED IN THIS
SECTION 8.2 AND SECTION 9.2.  THE PROVISIONS OF THIS SECTION 8.2 ARE SOLELY FOR
THE BENEFIT OF AGENT AND LENDERS AND NEITHER BORROWERS NOR ANY OTHER CREDIT
PARTY SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF THE
PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS AGREEMENT,
AGENT SHALL ACT SOLELY AS AGENT OF LENDERS AND DOES NOT ASSUME AND SHALL NOT BE
DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST
WITH OR FOR BORROWERS OR ANY OTHER CREDIT PARTY.  AGENT MAY PERFORM ANY OF ITS
DUTIES HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH ITS AGENTS OR
EMPLOYEES.


 


(B)           NATURE OF DUTIES.  THE DUTIES OF AGENT SHALL BE MECHANICAL AND
ADMINISTRATIVE IN NATURE.  AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT A
FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.  NOTHING IN THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL BE
CONSTRUED TO IMPOSE UPON AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH
LENDER SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION
AND AFFAIRS OF EACH CREDIT PARTY IN CONNECTION WITH THE EXTENSION OF CREDIT
HEREUNDER AND SHALL MAKE ITS OWN APPRAISAL OF THE CREDITWORTHINESS OF EACH
CREDIT PARTY, AND AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY, EITHER INITIALLY
OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION WITH RESPECT THERETO (OTHER THAN AS EXPRESSLY REQUIRED HEREIN).  IF
AGENT SEEKS THE CONSENT OR APPROVAL OF ANY LENDERS TO THE TAKING OR REFRAINING
FROM TAKING ANY ACTION

 

65

--------------------------------------------------------------------------------


 


HEREUNDER, THEN AGENT SHALL SEND NOTICE THEREOF TO EACH LENDER.  AGENT SHALL
PROMPTLY NOTIFY EACH LENDER ANY TIME THAT THE REQUISITE LENDERS OR SUPERMAJORITY
LENDERS HAVE INSTRUCTED AGENT TO ACT OR REFRAIN FROM ACTING PURSUANT HERETO.


 


(C)           RIGHTS, EXCULPATION, ETC.  NEITHER AGENT NOR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY LENDER FOR ANY ACTION
TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, OR IN
CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT SHALL BE LIABLE TO THE
EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT JURISDICTION.  AGENT SHALL
NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN
GOOD FAITH AND IF ANY SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY
DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE RECOURSE OF ANY LENDER TO WHOM
PAYMENT WAS DUE BUT NOT MADE, SHALL BE TO RECOVER FROM OTHER LENDERS ANY PAYMENT
IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO BE ENTITLED (AND SUCH
OTHER LENDERS HEREBY AGREE TO RETURN TO SUCH LENDER ANY SUCH ERRONEOUS PAYMENTS
RECEIVED BY THEM).  IN NO EVENT SHALL AGENT BE LIABLE FOR PUNITIVE, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR OTHER SIMILAR DAMAGES. IN PERFORMING ITS
FUNCTIONS AND DUTIES HEREUNDER, AGENT SHALL EXERCISE THE SAME CARE WHICH IT
WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT, BUT NEITHER AGENT NOR ANY OF
ITS AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY LENDER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE EXECUTION,
EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTIBILITY, OR
SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, OR FOR THE FINANCIAL CONDITION OF ANY CREDIT PARTY.  AGENT
SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF ANY CREDIT PARTY, OR THE
EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  AGENT MAY
AT ANY TIME REQUEST INSTRUCTIONS FROM REQUISITE LENDERS, SUPERMAJORITY LENDERS
OR ALL AFFECTED LENDERS WITH RESPECT TO ANY ACTIONS OR APPROVALS WHICH BY THE
TERMS OF THIS AGREEMENT OR OF ANY OF THE LOAN DOCUMENTS AGENT IS PERMITTED OR
REQUIRED TO TAKE OR TO GRANT.  IF SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED,
AGENT SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING ANY ACTION OR TO
WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY WHATSOEVER TO ANY
PERSON FOR REFRAINING FROM ANY ACTION OR WITHHOLDING ANY APPROVAL UNDER ANY OF
THE LOAN DOCUMENTS UNTIL IT SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM THE
REQUISITE LENDERS, SUPERMAJORITY LENDERS OR SUCH OTHER PORTION OF THE LENDERS AS
SHALL BE PRESCRIBED BY THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING, NO
LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT AS A RESULT OF
AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS,
SUPERMAJORITY LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE; AND,
NOTWITHSTANDING THE INSTRUCTIONS OF REQUISITE LENDERS, SUPERMAJORITY LENDERS OR
ALL AFFECTED LENDERS, AS APPLICABLE, AGENT SHALL HAVE NO OBLIGATION TO TAKE ANY
ACTION IF IT BELIEVES, IN GOOD FAITH, THAT SUCH ACTION IS DEEMED TO BE ILLEGAL
BY AGENT OR EXPOSES AGENT TO ANY LIABILITY FOR WHICH IT HAS NOT RECEIVED
SATISFACTORY INDEMNIFICATION IN ACCORDANCE WITH SECTION 8.2(E).


 


(D)           RELIANCE.  AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY
PROTECTED IN RELYING, UPON ANY WRITTEN OR ORAL NOTICES, STATEMENTS,
CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY TELEPHONE MESSAGE OR OTHER
COMMUNICATION (INCLUDING ANY WRITING, TELEX, FAX OR TELEGRAM) BELIEVED BY IT IN
GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY
THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS PERTAINING TO THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER.  AGENT
SHALL BE ENTITLED TO RELY UPON THE

 

66

--------------------------------------------------------------------------------


 


ADVICE OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY
AGENT IN ITS SOLE DISCRETION.


 


(E)           INDEMNIFICATION.  LENDERS WILL REIMBURSE AND INDEMNIFY AGENT FOR
AND AGAINST, WITHOUT DUPLICATION, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ADVANCES OR DISBURSEMENTS OF
ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST AGENT IN ITS CAPACITY AS SUCH IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY
AGENT IN ITS CAPACITY AS SUCH IN UNDER THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE, BUT ONLY TO THE EXTENT
THAT ANY OF THE FOREGOING IS NOT REIMBURSED BY BORROWERS; PROVIDED, HOWEVER,
THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, ADVANCES
OR DISBURSEMENTS TO THE EXTENT RESULTING FROM AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF
COMPETENT JURISDICTION.  IF ANY INDEMNITY FURNISHED TO AGENT FOR ANY PURPOSE
SHALL, IN THE OPINION OF AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, AGENT MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS
INDEMNIFIED AGAINST EVEN IF SO DIRECTED BY THE REQUISITE LENDERS, SUPERMAJORITY
LENDERS OR SUCH OTHER PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS
AGREEMENT UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF
LENDERS UNDER THIS SECTION 8.2(E) SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


(F)            GE CAPITAL (OR ANY SUCCESSOR AGENT) INDIVIDUALLY.  WITH RESPECT
TO ITS COMMITMENTS HEREUNDER, GE CAPITAL (OR ANY SUCCESSOR AGENT) SHALL HAVE AND
MAY EXERCISE THE SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME
OBLIGATIONS AND LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER
LENDER.  THE TERMS “LENDERS,” “REQUISITE LENDERS”, “SUPERMAJORITY LENDERS” OR
ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE
GE CAPITAL (OR ANY SUCCESSOR AGENT) IN ITS INDIVIDUAL CAPACITY AS A LENDER OR
ONE OF THE REQUISITE LENDERS OR SUPERMAJORITY LENDERS.  GE CAPITAL (OR ANY
SUCCESSOR AGENT), EITHER DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY LEND
MONEY TO, ACQUIRE EQUITY OR OTHER OWNERSHIP INTERESTS IN, PROVIDE ADVISORY
SERVICES TO AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS
WITH ANY CREDIT PARTY AS IF IT WERE NOT ACTING AS AGENT PURSUANT HERETO AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO LENDERS.  GE CAPITAL (OR ANY SUCCESSOR
AGENT), EITHER DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY ACCEPT FEES AND
OTHER CONSIDERATION FROM ANY CREDIT PARTY FOR SERVICES IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO LENDERS.


 


(G)           SUCCESSOR AGENT.


 

(I)            RESIGNATION.  AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL ITS
AGENCY FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT LEAST THIRTY (30)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER REPRESENTATIVE AND LENDERS. 
SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR AGENT OF
APPOINTMENT PURSUANT TO CLAUSE (II) BELOW OR AS OTHERWISE PROVIDED IN CLAUSE
(II) BELOW.

 

(II)           APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH NOTICE OF RESIGNATION
PURSUANT TO CLAUSE (I) ABOVE, REQUISITE LENDERS SHALL APPOINT A SUCCESSOR AGENT
WHICH, UNLESS AN

 

67

--------------------------------------------------------------------------------


 

EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SHALL BE REASONABLY ACCEPTABLE
TO BORROWERS.  IF A SUCCESSOR AGENT SHALL NOT HAVE BEEN SO APPOINTED WITHIN THE
THIRTY (30) BUSINESS DAY PERIOD REFERRED TO IN CLAUSE (I) ABOVE, THE RETIRING
AGENT, UPON NOTICE TO BORROWER REPRESENTATIVE, SHALL THEN APPOINT A SUCCESSOR
AGENT WHO SHALL SERVE AS AGENT UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS
APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.

 

(III)          SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT
UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING
AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF THIS SECTION 8.2 SHALL CONTINUE
TO INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT IN
ITS CAPACITY AS AGENT.

 


(H)           COLLATERAL MATTERS.


 

(I)            RELEASE OF COLLATERAL.  LENDERS HEREBY IRREVOCABLY AUTHORIZE
AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR
HELD BY AGENT UPON ANY COLLATERAL (X) ON THE TERMINATION DATE, (Y) CONSTITUTING
PROPERTY BEING SOLD OR DISPOSED OF IF BORROWERS (OR ANY OF THEM) CERTIFY TO
AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH THE PROVISIONS OF
THIS AGREEMENT (AND AGENT MAY RELY IN GOOD FAITH CONCLUSIVELY ON ANY SUCH
CERTIFICATE, WITHOUT FURTHER INQUIRY) OR (Z) IN ACCORDANCE WITH THE PROVISIONS
OF THE NEXT SENTENCE.  IN ADDITION, WITH THE CONSENT OF SUPERMAJORITY LENDERS,
DURING ANY FISCAL YEAR AGENT MAY RELEASE ANY LIEN GRANTED TO OR HELD BY AGENT
UPON ANY COLLATERAL HAVING A BOOK VALUE NOT GREATER THAN TEN PERCENT (10%) OF
THE TOTAL BOOK VALUE OF ALL COLLATERAL AS OF THE FIRST DAY OF SUCH FISCAL YEAR.

 

(II)           CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES.  WITHOUT IN ANY
MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY SPECIFIC OR FURTHER
AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN SECTION 8.2(H)(I)), EACH
LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY AGENT OR BORROWER
REPRESENTATIVE, THE AUTHORITY TO RELEASE ANY COLLATERAL CONFERRED UPON AGENT
UNDER CLAUSES (X) AND (Y) OF SECTION 8.2(H)(I).  UPON RECEIPT BY AGENT OF ANY
REQUIRED CONFIRMATION FROM THE REQUISITE LENDERS OF ITS AUTHORITY TO RELEASE ANY
PARTICULAR ITEM OR TYPES OF COLLATERAL, AND UPON AT LEAST TEN (10) BUSINESS
DAYS’ PRIOR WRITTEN REQUEST BY BORROWER REPRESENTATIVE, AGENT SHALL (AND IS
HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE
NECESSARY TO EVIDENCE THE RELEASE OF THE LIENS GRANTED TO AGENT UPON SUCH
COLLATERAL; PROVIDED, HOWEVER, THAT (X) AGENT SHALL NOT BE REQUIRED TO EXECUTE
ANY SUCH DOCUMENT ON TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO
LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE
RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (Y) SUCH RELEASE SHALL
NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON
(OR OBLIGATIONS OF ANY CREDIT PARTY, IN RESPECT OF), ALL INTERESTS RETAINED BY
ANY CREDIT PARTY, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL
CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.

 

(III)          ABSENCE OF DUTY.  AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE PROPERTY COVERED BY THE
COLLATERAL DOCUMENTS EXISTS OR IS OWNED BY BORROWERS OR ANY OTHER CREDIT PARTY
OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS
GRANTED TO AGENT HAVE BEEN PROPERLY OR SUFFICIENTLY OR

 

68

--------------------------------------------------------------------------------


 

LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER
ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE
RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS SECTION
8.2(H) OR IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE PROPERTY COVERED BY THE COLLATERAL DOCUMENTS OR ANY ACT, OMISSION
OR EVENT RELATED THERETO, AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE,
IN ITS DISCRETION, GIVEN AGENT’S OWN INTEREST IN PROPERTY COVERED BY THE
COLLATERAL DOCUMENTS AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO DUTY OR
LIABILITY WHATSOEVER TO ANY OF THE OTHER LENDERS, PROVIDED THAT AGENT SHALL
EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT.

 


(I)            AGENCY FOR PERFECTION.  AGENT AND EACH LENDER HEREBY APPOINT EACH
OTHER LENDER AS AGENT FOR THE PURPOSE OF PERFECTING AGENT’S SECURITY INTEREST IN
ASSETS WHICH, IN ACCORDANCE WITH THE CODE IN ANY APPLICABLE JURISDICTION, CAN BE
PERFECTED BY POSSESSION OR CONTROL.  SHOULD ANY LENDER (OTHER THAN AGENT) OBTAIN
POSSESSION OR CONTROL OF ANY SUCH ASSETS, SUCH LENDER SHALL NOTIFY AGENT
THEREOF, AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR, SHALL DELIVER SUCH ASSETS
TO AGENT OR IN ACCORDANCE WITH AGENT’S INSTRUCTIONS OR TRANSFER CONTROL TO AGENT
IN ACCORDANCE WITH AGENT’S INSTRUCTIONS.  EACH LENDER AGREES THAT IT WILL NOT
HAVE ANY RIGHT INDIVIDUALLY TO ENFORCE OR SEEK TO ENFORCE ANY COLLATERAL
DOCUMENT OR TO REALIZE UPON ANY COLLATERAL SECURITY FOR THE LOANS UNLESS
INSTRUCTED TO DO SO BY AGENT IN WRITING, IT BEING UNDERSTOOD AND AGREED THAT
SUCH RIGHTS AND REMEDIES MAY BE EXERCISED ONLY BY AGENT.


 


(J)            NOTICE OF DEFAULT.  AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE
OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT WITH
RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES REQUIRED TO
BE PAID TO AGENT FOR THE ACCOUNT OF LENDERS, UNLESS AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM A LENDER OR BORROWER REPRESENTATIVE REFERRING TO THIS
AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT”.  AGENT WILL USE REASONABLE EFFORTS TO NOTIFY
EACH LENDER OF ITS RECEIPT OF ANY SUCH NOTICE, UNLESS SUCH NOTICE IS WITH
RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES, IN WHICH
CASE AGENT WILL NOTIFY EACH LENDER OF ITS RECEIPT OF SUCH NOTICE.  AGENT SHALL
TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS MAY BE
REQUESTED BY REQUISITE LENDERS IN ACCORDANCE WITH SECTION 7.  UNLESS AND UNTIL
AGENT HAS RECEIVED ANY SUCH REQUEST, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO)
TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST INTERESTS
OF LENDERS.


 


(K)           LENDER ACTIONS AGAINST COLLATERAL.  EACH LENDER AGREES THAT IT
WILL NOT TAKE ANY ENFORCEMENT ACTION, NOR INSTITUTE ANY ACTIONS OR PROCEEDINGS,
WITH RESPECT TO THE LOANS, AGAINST ANY BORROWER OR ANY CREDIT PARTY HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS OR AGAINST ANY COLLATERAL (INCLUDING THE EXERCISE
OF ANY RIGHT OF SET-OFF) WITHOUT THE CONSENT OF THE AGENT OR REQUISITE LENDERS. 
ALL SUCH ENFORCEMENT ACTIONS AND PROCEEDINGS SHALL BE (I) TAKEN IN CONCERT AND
(II) AT THE DIRECTION OF OR WITH THE CONSENT OF AGENT OR REQUISITE LENDERS. 
AGENT IS AUTHORIZED TO ISSUE ALL NOTICES TO BE ISSUED BY OR ON BEHALF OF LENDERS
WITH RESPECT TO ANY SUBORDINATED DEBT, THE 2002 SENIOR DEBT, THE 2003 SENIOR
SECURED DEBT OR THE MEZZANINE DEBT.  WITH RESPECT TO ANY ACTION BY AGENT TO
ENFORCE THE RIGHTS AND REMEDIES OF AGENT AND THE LENDERS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, EACH LENDER HEREBY CONSENTS TO THE JURISDICTION OF
THE COURT IN WHICH SUCH ACTION IS MAINTAINED, AND AGREES TO DELIVER ITS NOTES TO

 

69

--------------------------------------------------------------------------------


 


AGENT TO THE EXTENT NECESSARY TO ENFORCE THE RIGHTS AND REMEDIES OF AGENT FOR
THE BENEFIT OF THE LENDERS UNDER THE MORTGAGES IN ACCORDANCE WITH THE PROVISIONS
HEREOF.


 


(L)            AGENT REPORTS.  EACH LENDER MAY FROM TIME TO TIME RECEIVE ONE OR
MORE REPORTS OR OTHER INFORMATION (EACH, A “REPORT”) PREPARED BY OR ON BEHALF OF
AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES).  WITH RESPECT TO EACH REPORT, EACH
LENDER HEREBY AGREES THAT:


 

(I)            AGENT (AND AGENT’S AFFILIATES) SHALL HAVE NO DUTIES OR
OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF A LENDER RECEIVING A COPY OF A
REPORT, WHICH WILL BE PROVIDED SOLELY AS A COURTESY, WITHOUT CONSIDERATION. 
EACH LENDER WILL PERFORM ITS OWN DILIGENCE AND WILL MAKE ITS OWN INDEPENDENT
INVESTIGATION OF THE OPERATIONS, FINANCIAL CONDITIONS AND AFFAIRS OF THE CREDIT
PARTIES AND WILL NOT RELY ON ANY REPORT OR MAKE ANY CLAIM THAT IT HAS DONE SO. 
IN ADDITION, EACH LENDER RELEASES, AND AGREES THAT IT WILL NOT ASSERT, ANY CLAIM
AGAINST AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) THAT IN ANY WAY RELATES TO
ANY REPORT OR ARISES OUT OF A LENDER HAVING ACCESS TO ANY REPORT OR ANY
DISCUSSION OF ITS CONTENTS, AND EACH LENDER AGREES TO INDEMNIFY AND HOLD
HARMLESS AGENT (AND AGENT’S AFFILIATES) AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS FROM ALL CLAIMS, LIABILITIES AND
EXPENSES RELATING TO A BREACH BY A LENDER OR ANY OF ITS PERSONNEL OF THIS
SECTION OR OTHERWISE ARISING OUT OF A LENDER’S ACCESS TO ANY REPORT OR ANY
DISCUSSION OF ITS CONTENTS;

 

(II)           EACH REPORT MAY NOT BE COMPLETE AND CERTAIN INFORMATION AND
FINDINGS OBTAINED BY AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) REGARDING THE
OPERATIONS AND CONDITION OF THE CREDIT PARTIES MAY NOT BE REFLECTED IN EACH
REPORT.  AGENT (AND AGENT’S AFFILIATES) MAKES NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND WITH RESPECT TO (I) ANY EXISTING OR PROPOSED FINANCING; (II) THE
ACCURACY OR COMPLETENESS OF THE INFORMATION CONTAINED IN ANY REPORT OR IN ANY
OTHER RELATED DOCUMENTATION; (III) THE SCOPE OR ADEQUACY OF AGENT’S (AND AGENT’S
AFFILIATES’) DUE DILIGENCE, OR THE PRESENCE OR ABSENCE OF ANY ERRORS OR
OMISSIONS CONTAINED IN ANY REPORT OR IN ANY OTHER RELATED DOCUMENTATION; AND
(IV) ANY WORK PERFORMED BY AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) IN
CONNECTION WITH OR USING ANY REPORT OR ANY RELATED DOCUMENTATION; AND

 

(III)          EACH LENDER AGREES TO SAFEGUARD EACH REPORT AND ANY RELATED
DOCUMENTATION WITH THE SAME CARE WHICH IT USES WITH RESPECT TO INFORMATION OF
ITS OWN WHICH IT DOES NOT DESIRE TO DISSEMINATE OR PUBLISH, AND AGREES NOT TO
REPRODUCE OR DISTRIBUTE OR PROVIDE COPIES OF OR DISCLOSE ANY REPORT OR ANY OTHER
RELATED DOCUMENTATION OR ANY RELATED DISCUSSIONS TO ANYONE.

 


8.3.          SET OFF AND SHARING OF PAYMENTS.  SUBJECT TO SECTION 8.2(K), IN
ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY
WAY OF LIMITATION OF ANY SUCH RIGHTS, DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, EACH LENDER IS HEREBY AUTHORIZED BY BORROWERS AT ANY TIME OR FROM TIME
TO TIME, WITH REASONABLY PROMPT SUBSEQUENT NOTICE TO BORROWER REPRESENTATIVE
(ANY PRIOR OR CONTEMPORANEOUS NOTICE BEING HEREBY EXPRESSLY WAIVED) TO SET OFF
AND TO APPROPRIATE AND TO APPLY ANY AND ALL (A) BALANCES HELD BY SUCH LENDER AT
ANY OF ITS OFFICES FOR THE ACCOUNT OF ANY BORROWER OR ANY OF ITS SUBSIDIARIES
(REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO ANY BORROWER OR ITS
SUBSIDIARIES), AND (B) OTHER PROPERTY AT ANY TIME HELD OR OWING BY SUCH LENDER
TO OR FOR THE CREDIT OR FOR THE ACCOUNT OF ANY BORROWER OR ANY OF ITS
SUBSIDIARIES, AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS; EXCEPT THAT NO
LENDER SHALL

 

70

--------------------------------------------------------------------------------


 


EXERCISE ANY SUCH RIGHT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE FAILURE TO GIVE NOTICE OF
ANY SET OFF AND APPLICATION MADE BY SUCH LENDER TO BORROWER REPRESENTATIVE SHALL
NOT AFFECT THE VALIDITY OF SUCH SET OFF AND APPLICATION.  ANY LENDER EXERCISING
A RIGHT TO SET OFF SHALL PURCHASE FOR CASH (AND THE OTHER LENDERS SHALL SELL)
INTERESTS IN EACH OF SUCH OTHER LENDER’S PRO RATA SHARE OF THE OBLIGATIONS AS
WOULD BE NECESSARY TO CAUSE ALL LENDERS TO SHARE THE AMOUNT SO SET OFF WITH EACH
OTHER LENDER ENTITLED TO SHARE IN THE AMOUNT SO SET OFF IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES.  BORROWERS AGREE, TO THE FULLEST EXTENT PERMITTED BY
LAW, THAT ANY LENDER MAY EXERCISE ITS RIGHT TO SET OFF WITH RESPECT TO AMOUNTS
IN EXCESS OF ITS PRO RATA SHARE OF THE OBLIGATIONS AND UPON DOING SO SHALL
DELIVER SUCH AMOUNT SO SET OFF TO THE AGENT FOR THE BENEFIT OF ALL LENDERS
ENTITLED TO SHARE IN THE AMOUNT SO SET OFF IN ACCORDANCE WITH THEIR PRO RATA
SHARES.


 


8.4.          DISBURSEMENT OF FUNDS.  AGENT MAY, ON BEHALF OF LENDERS, DISBURSE
FUNDS TO BORROWERS FOR LOANS REQUESTED.  EACH LENDER SHALL REIMBURSE AGENT ON
DEMAND FOR ALL FUNDS DISBURSED ON ITS BEHALF BY AGENT, OR IF AGENT SO REQUESTS,
EACH LENDER WILL REMIT TO AGENT ITS PRO RATA SHARE OF ANY LOAN BEFORE AGENT
DISBURSES SAME TO BORROWERS.  IF AGENT ELECTS TO REQUIRE THAT EACH LENDER MAKE
FUNDS AVAILABLE TO AGENT PRIOR TO A DISBURSEMENT BY AGENT TO BORROWERS, AGENT
SHALL ADVISE EACH LENDER BY TELEPHONE OR FAX OF THE AMOUNT OF SUCH LENDER’S PRO
RATA SHARE OF THE LOAN REQUESTED BY BORROWER REPRESENTATIVE NO LATER THAN 1:00
P.M. (NEW YORK TIME) ON THE FUNDING DATE APPLICABLE THERETO, AND EACH SUCH
LENDER SHALL PAY AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH REQUESTED LOAN, IN
SAME DAY FUNDS, BY WIRE TRANSFER TO AGENT’S ACCOUNT ON SUCH FUNDING DATE.  IF
ANY LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE WITHIN ONE (1) BUSINESS
DAY AFTER AGENT’S DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER REPRESENTATIVE,
AND BORROWERS SHALL IMMEDIATELY REPAY SUCH AMOUNT TO AGENT.  ANY REPAYMENT
REQUIRED PURSUANT TO THIS SECTION 8.4 SHALL BE WITHOUT PREMIUM OR PENALTY. 
NOTHING IN THIS SECTION 8.4 OR ELSEWHERE IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, INCLUDING THE PROVISIONS OF SECTION 8.5, SHALL BE DEEMED TO REQUIRE
AGENT TO ADVANCE FUNDS ON BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM ITS
OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT
AGENT OR BORROWERS MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY
SUCH LENDER HEREUNDER.


 


8.5.          DISBURSEMENTS OF ADVANCES; PAYMENT.


 


(A)           ADVANCES; PAYMENTS.


 

(I)            REVOLVING LENDERS SHALL REFUND OR PARTICIPATE IN (A) THE SWING
LINE LOAN IN ACCORDANCE WITH CLAUSES (III) AND (IV) OF SECTION 1.1(B) AND (B)
THE ALTERNATIVE CURRENCY SWING LINE LOAN IN ACCORDANCE WITH CLAUSES (III) AND
(IV) OF SECTION 1.1(E).  IF THE SWING LINE LENDER DECLINES TO MAKE A SWING LINE
ADVANCE OR IF SWING LINE AVAILABILITY IS ZERO, AGENT SHALL NOTIFY REVOLVING
LENDERS, PROMPTLY AFTER RECEIPT OF A NOTICE OF REVOLVING CREDIT ADVANCE AND IN
ANY EVENT PRIOR TO 2:00 P.M. (NEW YORK TIME) ON THE DATE SUCH NOTICE OF A
REVOLVING CREDIT ADVANCE IS RECEIVED, BY FAX, TELEPHONE OR OTHER SIMILAR FORM OF
TRANSMISSION.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO
RATA SHARE OF SUCH REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS
BY WIRE TRANSFER TO AGENT’S ACCOUNT AS SET FORTH IN SECTION 1.1(F) NOT LATER
THAN 4:00 P.M. (NEW YORK TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF AN
INDEX RATE LOANS AND NOT LATER THAN 12:00 NOON (NEW YORK TIME) ON THE REQUESTED
FUNDING DATE IN THE CASE OF A LIBOR LOAN.  AFTER RECEIPT OF SUCH WIRE TRANSFERS

 

71

--------------------------------------------------------------------------------


 

(OR, IN THE AGENT’S SOLE DISCRETION, BEFORE RECEIPT OF SUCH WIRE TRANSFERS),
SUBJECT TO THE TERMS HEREOF, AGENT SHALL MAKE THE REQUESTED REVOLVING CREDIT
ADVANCE TO A BORROWER AS DESIGNATED BY BORROWER REPRESENTATIVE IN THE NOTICE OF
REVOLVING CREDIT ADVANCE.  ALL PAYMENTS BY EACH REVOLVING LENDER SHALL BE MADE
WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.  IF THE ALTERNATIVE
CURRENCY SWING LINE LENDER DECLINES TO MAKE A ALTERNATIVE CURRENCY SWING LINE
ADVANCE OR IF ALTERNATIVE CURRENCY SWING LINE AVAILABILITY IS ZERO, AGENT SHALL
NOTIFY REVOLVING LENDERS, PROMPTLY AFTER RECEIPT OF A NOTICE OF ALTERNATIVE
CURRENCY ADVANCE AND IN ANY EVENT PRIOR TO 2:00 P.M. (NEW YORK TIME) ON THE DATE
SUCH NOTICE OF ALTERNATIVE CURRENCY ADVANCE IS RECEIVED, BY FAX, TELEPHONE OR
OTHER SIMILAR FORM OF TRANSMISSION.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT
OF SUCH LENDER’S PRO RATA SHARE OF SUCH ALTERNATIVE CURRENCY REVOLVING CREDIT
ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS BY WIRE TRANSFER TO AGENT’S ACCOUNT
AS SET FORTH IN SECTION 1.1(F) NOT LATER THAN 4:00 P.M. (NEW YORK TIME) ON THE
REQUESTED FUNDING DATE IN THE CASE OF AN INDEX RATE LOANS AND NOT LATER THAN
12:00 NOON (NEW YORK TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF A LIBOR
LOAN.  AFTER RECEIPT OF SUCH WIRE TRANSFERS (OR, IN THE AGENT’S SOLE DISCRETION,
BEFORE RECEIPT OF SUCH WIRE TRANSFERS), SUBJECT TO THE TERMS HEREOF, AGENT SHALL
MAKE THE REQUESTED ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCE TO A EUROPEAN
BORROWER AS DESIGNATED BY BORROWER REPRESENTATIVE IN THE NOTICE OF ALTERNATIVE
CURRENCY ADVANCE.  ALL PAYMENTS BY EACH REVOLVING LENDER SHALL BE MADE WITHOUT
SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)           AT LEAST ONCE EACH CALENDAR WEEK OR MORE FREQUENTLY AT AGENT’S
ELECTION (EACH, A “SETTLEMENT DATE”), AGENT SHALL ADVISE EACH LENDER BY
TELEPHONE OR FAX OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF PRINCIPAL,
INTEREST AND FEES PAID FOR THE BENEFIT OF LENDERS WITH RESPECT TO EACH
APPLICABLE LOAN.  PROVIDED THAT EACH LENDER HAS FUNDED ALL PAYMENTS AND ADVANCES
REQUIRED TO BE MADE BY IT AND FUNDED ALL PURCHASES OF PARTICIPATIONS REQUIRED TO
BE FUNDED BY IT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF SUCH
SETTLEMENT DATE, AGENT SHALL PAY TO EACH LENDER SUCH LENDER’S PRO RATA SHARE OF
PRINCIPAL, INTEREST AND FEES PAID BY BORROWERS SINCE THE PREVIOUS SETTLEMENT
DATE FOR THE BENEFIT OF SUCH LENDER ON THE LOANS HELD BY IT. SUCH PAYMENTS SHALL
BE MADE BY WIRE TRANSFER TO SUCH LENDER’S ACCOUNT (AS SPECIFIED BY SUCH LENDER
IN ANNEX E OR THE APPLICABLE ASSIGNMENT AGREEMENT) NOT LATER THAN 2:00 P.M. (NEW
YORK TIME) ON THE NEXT BUSINESS DAY FOLLOWING EACH SETTLEMENT DATE. TO THE
EXTENT THAT ANY LENDER (A “NON-FUNDING LENDER”) HAS FAILED TO FUND ALL SUCH
PAYMENTS AND ADVANCES OR FAILED TO FUND THE PURCHASE OF ALL SUCH PARTICIPATIONS
REQUIRED TO BE FUNDED BY SUCH LENDER PURSUANT TO THIS AGREEMENT, AGENT SHALL BE
ENTITLED TO SET OFF THE FUNDING SHORTFALL AGAINST THAT NON-FUNDING LENDER’S
PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM BORROWERS.

 


(B)           AVAILABILITY OF LENDER’S PRO RATA SHARE.  AGENT MAY ASSUME THAT
EACH REVOLVING LENDER WILL MAKE ITS PRO RATA SHARE OF EACH REVOLVING CREDIT
ADVANCE OR ALTERNATIVE CURRENCY REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT ON
EACH FUNDING DATE.  IF SUCH PRO RATA SHARE IS NOT, IN FACT, PAID TO AGENT BY
SUCH REVOLVING LENDER WHEN DUE, AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON
DEMAND FROM SUCH REVOLVING LENDER WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF
ANY KIND.  IF ANY REVOLVING LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE
FORTHWITH UPON AGENT’S DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER
REPRESENTATIVE AND BORROWERS SHALL IMMEDIATELY REPAY SUCH AMOUNT TO AGENT. 
NOTHING IN THIS SECTION 8.5(B) OR ELSEWHERE IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO REQUIRE AGENT TO ADVANCE FUNDS ON BEHALF OF ANY
REVOLVING LENDER OR TO RELIEVE ANY REVOLVING LENDER FROM ITS OBLIGATION TO
FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT BORROWERS MAY

 

72

--------------------------------------------------------------------------------


 


HAVE AGAINST ANY REVOLVING LENDER AS A RESULT OF ANY DEFAULT BY SUCH REVOLVING
LENDER HEREUNDER.  TO THE EXTENT THAT AGENT ADVANCES FUNDS TO BORROWERS ON
BEHALF OF ANY REVOLVING LENDER AND IS NOT REIMBURSED THEREFOR ON THE SAME
BUSINESS DAY AS SUCH ADVANCE IS MADE, AGENT SHALL BE ENTITLED TO RETAIN FOR ITS
ACCOUNT ALL INTEREST ACCRUED ON SUCH ADVANCE UNTIL REIMBURSED BY THE APPLICABLE
REVOLVING LENDER.


 


(C)           RETURN OF PAYMENTS.


 

(I)            IF AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS AGREEMENT IN THE
BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL BE RECEIVED BY
AGENT FROM BORROWERS AND SUCH RELATED PAYMENT IS NOT RECEIVED BY AGENT, THEN
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH LENDER ON DEMAND WITHOUT
SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)           IF AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT RECEIVED BY AGENT
UNDER THIS AGREEMENT MUST BE RETURNED TO ANY CREDIT PARTY OR PAID TO ANY OTHER
PERSON PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE, THEN, NOTWITHSTANDING ANY
OTHER TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AGENT WILL
NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER.  IN ADDITION,
EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT THAT AGENT
HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE, IF ANY, AS
AGENT IS REQUIRED TO PAY TO ANY BORROWER OR SUCH OTHER PERSON, WITHOUT SETOFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)           NON-FUNDING LENDERS.  THE FAILURE OF ANY NON-FUNDING LENDER TO
MAKE ANY REVOLVING CREDIT ADVANCE, ANY ALTERNATIVE CURRENCY REVOLVING CREDIT
ADVANCE OR ANY PAYMENT REQUIRED BY IT HEREUNDER, OR TO FUND ANY PURCHASE OF ANY
PARTICIPATION IN ANY SWING LINE LOAN TO BE MADE OR FUNDED BY IT ON THE DATE
SPECIFIED THEREFOR SHALL NOT RELIEVE ANY OTHER LENDER (EACH SUCH OTHER REVOLVING
LENDER, AN “OTHER LENDER”) OF ITS OBLIGATIONS TO MAKE SUCH ADVANCE OR FUND THE
PURCHASE OF ANY SUCH PARTICIPATION ON SUCH DATE, BUT NEITHER ANY OTHER LENDER
NOR AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY NON-FUNDING LENDER TO MAKE
AN ADVANCE, FUND THE PURCHASE OF A PARTICIPATION OR MAKE ANY OTHER PAYMENT
REQUIRED HEREUNDER.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY,
A NON-FUNDING LENDER SHALL NOT HAVE ANY VOTING OR CONSENT RIGHTS UNDER OR WITH
RESPECT TO ANY LOAN DOCUMENT OR CONSTITUTE A “LENDER” OR A “REVOLVING LENDER” OR
A “SUPERMAJORITY LENDER” (OR BE INCLUDED IN THE CALCULATION OF “REQUISITE
LENDERS” OR “SUPERMAJORITY LENDERS” HEREUNDER) FOR ANY VOTING OR CONSENT RIGHTS
UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT.


 


SECTION 9.
MISCELLANEOUS


 


9.1.          INDEMNITIES.  BORROWERS AGREE, JOINTLY AND SEVERALLY, TO
INDEMNIFY, PAY, AND HOLD AGENT, EACH LENDER, EACH L/C ISSUER AND THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
(THE “INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO
SUCH INDEMNITEES) OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST THE INDEMNITEE AS A RESULT OF SUCH INDEMNITEES
BEING A PARTY TO THIS AGREEMENT OR THE TRANSACTIONS CONSUMMATED

 

73

--------------------------------------------------------------------------------


 


PURSUANT TO THIS AGREEMENT OR OTHERWISE RELATING TO ANY OF THE RELATED
TRANSACTIONS; PROVIDED, THAT BORROWERS SHALL HAVE NO OBLIGATION TO AN INDEMNITEE
HEREUNDER WITH RESPECT TO LIABILITIES TO THE EXTENT RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNITEE AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY
BE UNENFORCEABLE FOR ANY REASON, BORROWERS AGREE TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION THEREOF WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.


 


9.2.          AMENDMENTS AND WAIVERS.


 


(A)           EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO BE TAKEN BY AGENT, NO
AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY
CREDIT PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
IN WRITING AND SIGNED BY BORROWERS, AND BY REQUISITE LENDERS, SUPERMAJORITY
LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE.  EXCEPT AS SET FORTH IN CLAUSE
(B) BELOW, ALL SUCH AMENDMENTS, MODIFICATIONS, TERMINATIONS OR WAIVERS REQUIRING
THE CONSENT OF ANY LENDERS SHALL REQUIRE THE WRITTEN CONSENT OF REQUISITE
LENDERS.


 


(B)           NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL, UNLESS IN
WRITING AND SIGNED BY AGENT AND EACH LENDER DIRECTLY AFFECTED THEREBY: 
(I) INCREASE THE PRINCIPAL AMOUNT, OR POSTPONE OR EXTEND THE SCHEDULED DATE OF
EXPIRATION, OF ANY LENDER’S COMMITMENT (WHICH ACTION SHALL BE DEEMED ONLY TO
AFFECT THOSE LENDERS WHOSE COMMITMENTS ARE INCREASED OR THE SCHEDULED DATE OF
EXPIRATION OF WHOSE COMMITMENTS ARE POSTPONED OR EXTENDED AND MAY BE APPROVED BY
REQUISITE LENDERS, INCLUDING THOSE LENDERS WHOSE COMMITMENTS ARE INCREASED OR
THE SCHEDULED DATE OF EXPIRATION OF WHOSE COMMITMENTS ARE POSTPONED OR EXTENDED
PROVIDED, THAT, IN NO EVENT SHALL THE COMMITMENT OF ANY LENDER BE EXTENDED
WITHOUT THE CONSENT OF SUCH LENDER); (II) REDUCE THE PRINCIPAL OF, RATE OF
INTEREST ON (OTHER THAN ANY DETERMINATION OR WAIVER TO CHARGE OR NOT CHARGE
INTEREST AT THE DEFAULT RATE) OR FEES PAYABLE WITH RESPECT TO ANY LOAN OR LETTER
OF CREDIT OBLIGATIONS OF ANY AFFECTED LENDER; (III) EXTEND ANY SCHEDULED PAYMENT
DATE OR FINAL MATURITY DATE OF THE PRINCIPAL AMOUNT OF ANY LOAN OF ANY AFFECTED
LENDER OR POSTPONE OR EXTEND THE SCHEDULED DATE OF EXPIRATION OF ANY LETTER OF
CREDIT BEYOND THE DATE SET FORTH IN CLAUSE (B) OF THE INITIAL SENTENCE OF
SECTION 1.1(C)(IV); (IV) WAIVE, FORGIVE, DEFER, EXTEND OR POSTPONE ANY PAYMENT
OF INTEREST OR FEES AS TO ANY AFFECTED LENDER (WHICH ACTION SHALL BE DEEMED ONLY
TO AFFECT THOSE LENDERS TO WHOM SUCH PAYMENTS ARE MADE); (V) RELEASE ANY
GUARANTY OR, EXCEPT AS OTHERWISE PERMITTED IN SECTION 5.7 OR SECTION 8.2(H),
RELEASE COLLATERAL (WHICH ACTION SHALL BE DEEMED TO DIRECTLY AFFECT ALL
LENDERS); (VI) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR OF THE AGGREGATE
UNPAID PRINCIPAL AMOUNT OF THE LOANS THAT SHALL BE REQUIRED FOR LENDERS OR ANY
OF THEM TO TAKE ANY ACTION HEREUNDER (WHICH ACTION SHALL BE DEEMED TO DIRECTLY
AFFECT ALL LENDERS); AND (VII) AMEND OR WAIVE THIS SECTION 9.2 OR THE DEFINITION
OF THE TERMS “REQUISITE LENDERS” OR “SUPERMAJORITY LENDERS” INSOFAR AS EACH SUCH
DEFINITION AFFECTS THE SUBSTANCE OF THIS SECTION 9.2 OR THE TERM “PRO RATA
SHARE” (WHICH ACTION SHALL BE DEEMED TO DIRECTLY AFFECT ALL LENDERS). 
FURTHERMORE, NO AMENDMENT, MODIFICATION OR WAIVER SHALL, UNLESS IN WRITING AND
SIGNED BY AGENT AND SUPERMAJORITY LENDERS, AMEND, MODIFY OR WAIVE SECTION 6.1 OR
SECTION 5.7(IX)(A)(X) HEREOF.  FURTHERMORE, NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER AFFECTING THE RIGHTS OR DUTIES OF AGENT OR L/C ISSUERS
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE EFFECTIVE UNLESS IN
WRITING AND SIGNED BY AGENT OR L/C ISSUERS, AS THE CASE MAY BE, IN ADDITION TO
LENDERS REQUIRED HEREINABOVE TO TAKE SUCH ACTION.  EACH AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH IT WAS

 

74

--------------------------------------------------------------------------------


 


GIVEN.  NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE REQUIRED FOR
AGENT TO TAKE ADDITIONAL COLLATERAL PURSUANT TO ANY LOAN DOCUMENT.  NO
AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF ANY NOTE
SHALL BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE HOLDER OF THAT NOTE. 
NO NOTICE TO OR DEMAND ON ANY CREDIT PARTY IN ANY CASE SHALL ENTITLE SUCH CREDIT
PARTY OR ANY OTHER CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS SECTION 9.2 SHALL BE BINDING
UPON EACH HOLDER OF THE NOTES AT THE TIME OUTSTANDING AND EACH FUTURE HOLDER OF
THE NOTES.


 


9.3.          NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED SHALL BE IN
WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET FORTH BELOW AND MAY BE
PERSONALLY SERVED, TELECOPIED, SENT BY OVERNIGHT COURIER SERVICE OR U.S. MAIL
AND SHALL BE DEEMED TO HAVE BEEN GIVEN:  (A) IF DELIVERED IN PERSON, WHEN
DELIVERED; (B) IF DELIVERED BY FAX, ON THE DATE OF TRANSMISSION IF TRANSMITTED
ON A BUSINESS DAY BEFORE 4:00 P.M NEW YORK TIME; (C) IF DELIVERED BY OVERNIGHT
COURIER, ONE (1) BUSINESS DAY AFTER DELIVERY TO THE COURIER PROPERLY ADDRESSED;
OR (D) IF DELIVERED BY U.S. MAIL, FOUR (4) BUSINESS DAYS AFTER DEPOSIT WITH
POSTAGE PREPAID AND PROPERLY ADDRESSED.


 

Notices shall be addressed as follows:

 

 

If to Borrower Representative:

Vertis, Inc.

 

 

250 West Pratt Street

 

 

Baltimore, MD 21201

 

 

ATTN: Treasurer

 

 

Fax: (410) 454-0887

 

 

 

 

With a copy to:

Sullivan & Cromwell LLP

 

 

125 Broadway

 

 

New York, NY 10004

 

 

ATTN: Robert E. Buckholz, Jr., Esq.

 

 

Fax: (212) 558-3588

 

 

 

 

 

T.H. LEE

 

 

100 Federal Street,

 

 

35th Floor

 

 

Boston, MA 02110

 

 

ATTN:

 

 

Fax:

 

 

 

 

 

 

 

If to Agent or GE Capital:

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

335 Madison Avenue, 12th Floor

 

 

New York, NY 10017

 

 

ATTN: Vertis, Inc., Account Officer

 

 

Fax: (212) 983-8767

 

75

--------------------------------------------------------------------------------


 

 

With a copy to:

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

201 Merritt 7

 

 

P.O. Box 5201

 

 

Norwalk, Connecticut 06851

 

 

ATTN: General Counsel

 

 

Global Sponsor Finance

 

 

Fax: (203) 956-4216

 

 

 

 

 

and

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

500 West Monroe Street

 

 

Chicago, Illinois 60661

 

 

ATTN: Corporate Counsel

 

 

Global Sponsor Finance

 

 

Fax: (312) 441-6876

 

 

 

 

 

and

 

 

 

 

 

Winston & Strawn LLP

 

 

200 Park Avenue

 

 

New York, NY 10166

 

 

Attn: William D. Brewer, Esq.

 

 

Fax: (212) 294-4700

 

 

 

 

If to a Lender:

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement

 


9.4.          FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE.  NO FAILURE
OR DELAY ON THE PART OF AGENT OR ANY LENDER TO EXERCISE, NOR ANY PARTIAL
EXERCISE OF, ANY POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENTS SHALL IMPAIR SUCH POWER, RIGHT, OR PRIVILEGE OR BE CONSTRUED TO BE A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE CUMULATIVE TO AND NOT EXCLUSIVE
OF ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.


 


9.5.          MARSHALING; PAYMENTS SET ASIDE.  NEITHER AGENT NOR ANY LENDER
SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN PAYMENT OF ANY OR ALL OF
THE OBLIGATIONS.  TO THE EXTENT THAT BORROWERS MAKE PAYMENT(S) OR AGENT ENFORCES
ITS LIENS OR AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SET-OFF, AND SUCH
PAYMENT(S) OR THE PROCEEDS OF SUCH ENFORCEMENT OR SET-OFF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, OR REQUIRED
TO BE REPAID BY ANYONE (WHETHER AS A RESULT OF ANY DEMAND, LITIGATION,
SETTLEMENT OR OTHERWISE), THEN TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATIONS
OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED, AND ALL LIENS, RIGHTS AND
REMEDIES THEREFOR, SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF
SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SET-OFF HAD NOT OCCURRED.

 

76

--------------------------------------------------------------------------------


 


9.6.          SEVERABILITY.  THE INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY IN
ANY JURISDICTION OF ANY PROVISION UNDER THE LOAN DOCUMENTS SHALL NOT AFFECT OR
IMPAIR THE REMAINING PROVISIONS IN THE LOAN DOCUMENTS.


 


9.7.          LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’
RIGHTS.  THE OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL AND NOT JOINT AND NO
LENDER SHALL BE RESPONSIBLE FOR THE OBLIGATION OR COMMITMENT OF ANY OTHER LENDER
HEREUNDER.  IN THE EVENT THAT ANY LENDER AT ANY TIME SHOULD FAIL TO MAKE A LOAN
AS HEREIN PROVIDED, THE LENDERS, OR ANY OF THEM, AT THEIR SOLE OPTION, MAY MAKE
THE LOAN THAT WAS TO HAVE BEEN MADE BY THE LENDER SO FAILING TO MAKE SUCH LOAN. 
NOTHING CONTAINED IN ANY LOAN DOCUMENT AND NO ACTION TAKEN BY AGENT OR ANY
LENDER PURSUANT HERETO OR THERETO SHALL BE DEEMED TO CONSTITUTE LENDERS TO BE A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY.  THE
AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH LENDER SHALL BE A SEPARATE AND
INDEPENDENT DEBT.


 


9.8.          HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT
FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


9.9.          APPLICABLE LAW.  THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


9.10.        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS EXCEPT THAT BORROWERS MAY NOT ASSIGN THEIR RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL LENDERS AND ANY SUCH
PURPORTED ASSIGNMENT WITHOUT SUCH WRITTEN CONSENT SHALL BE VOID.


 


9.11.        NO FIDUCIARY RELATIONSHIP; LIMITED LIABILITY.  NO PROVISION IN THE
LOAN DOCUMENTS AND NO COURSE OF DEALING BETWEEN THE PARTIES SHALL BE DEEMED TO
CREATE ANY FIDUCIARY DUTY OWING TO ANY CREDIT PARTY BY AGENT OR ANY LENDER. 
BORROWERS AND EACH OTHER CREDIT PARTY AGREE THAT NEITHER AGENT NOR ANY LENDER
SHALL HAVE LIABILITY TO BORROWERS OR ANY OTHER CREDIT PARTY (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY BORROWERS OR ANY OTHER
CREDIT PARTY IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE
TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP ESTABLISHED BY THE LOAN
DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH,
UNLESS AND TO THE EXTENT THAT IT IS DETERMINED THAT SUCH LOSSES RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH RECOVERY IS
SOUGHT AS DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY LIABILITY WITH
RESPECT TO, AND BORROWERS AND EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND
AGREE NOT TO SUE FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY
BORROWERS AND ANY OTHER CREDIT PARTY IN CONNECTION WITH, ARISING OUT OF, OR IN
ANY WAY RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.


 


9.12.        CONSTRUCTION.  AGENT, EACH LENDER, BORROWERS AND EACH OTHER CREDIT
PARTY ACKNOWLEDGE THAT EACH OF THEM HAS HAD THE BENEFIT OF LEGAL COUNSEL OF ITS
OWN CHOICE AND HAS

 

77

--------------------------------------------------------------------------------


 


BEEN AFFORDED AN OPPORTUNITY TO REVIEW THE LOAN DOCUMENTS WITH ITS LEGAL COUNSEL
AND THAT THE LOAN DOCUMENTS SHALL BE CONSTRUED AS IF JOINTLY DRAFTED BY AGENT,
EACH LENDER, BORROWERS AND EACH OTHER CREDIT PARTY.


 


9.13.        CONFIDENTIALITY.  UNTIL THE TERMINATION DATE, AGENT AND EACH LENDER
AGREE TO EXERCISE THEIR BEST EFFORTS TO KEEP CONFIDENTIAL ANY NON-PUBLIC
INFORMATION DELIVERED PURSUANT TO THE LOAN DOCUMENTS AND IDENTIFIED AS SUCH BY
BORROWERS AND NOT TO DISCLOSE SUCH INFORMATION TO PERSONS OTHER THAN TO
POTENTIAL ASSIGNEES OR PARTICIPANTS OR TO ANY AFFILIATE OF, OR PERSONS EMPLOYED
BY OR ENGAGED, BY AGENT, A LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES OR A
LENDER’S ASSIGNEES OR PARTICIPANTS INCLUDING ATTORNEYS, AUDITORS, PROFESSIONAL
CONSULTANTS, RATING AGENCIES, INSURANCE INDUSTRY ASSOCIATIONS AND PORTFOLIO
MANAGEMENT SERVICES.  THE CONFIDENTIALITY PROVISIONS CONTAINED IN THIS SECTION
9.13 SHALL NOT APPLY TO DISCLOSURES (I) REQUIRED TO BE MADE BY AGENT OR ANY
LENDER TO ANY REGULATORY OR GOVERNMENTAL AGENCY OR PURSUANT TO LAW, RULE,
REGULATIONS OR LEGAL PROCESS OR (II) CONSISTING OF GENERAL PORTFOLIO INFORMATION
THAT DOES NOT SPECIFICALLY IDENTIFY BORROWERS.  EACH CREDIT PARTY CONSENTS TO
THE PUBLICATION BY AGENT OR ANY LENDER OF A TOMBSTONE OR SIMILAR ADVERTISING
MATERIAL RELATING TO THE FINANCING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
AGENT OR SUCH LENDER SHALL PROVIDE A DRAFT OF ANY SUCH TOMBSTONE OR SIMILAR
ADVERTISING MATERIAL TO EACH CREDIT PARTY FOR REVIEW AND COMMENT PRIOR TO THE
PUBLICATION THEREOF.  AGENT MAY PROVIDE TO INDUSTRY TRADE ORGANIZATIONS
INFORMATION WITH RESPECT TO THE CREDIT FACILITY THAT IS NECESSARY AND CUSTOMARY
FOR INCLUSION IN LEAGUE TABLE MEASUREMENTS.  THE OBLIGATIONS OF AGENT AND
LENDERS UNDER THIS SECTION 9.13 SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF
AGENT AND LENDERS UNDER ANY CONFIDENTIALITY AGREEMENT IN RESPECT OF THIS
FINANCING EXECUTED AND DELIVERED BY AGENT OR ANY LENDER PRIOR TO THE DATE
HEREOF.


 


9.14.        CONSENT TO JURISDICTION.  BORROWERS AND CREDIT PARTIES HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW
YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
BORROWERS AND CREDIT PARTIES EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWERS
AND CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWERS AND CREDIT
PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER REPRESENTATIVE, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.


 


9.15.        WAIVER OF JURY TRIAL.  BORROWERS, CREDIT PARTIES, AGENT AND EACH
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  BORROWERS, CREDIT PARTIES, AGENT AND EACH LENDER ACKNOWLEDGE THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND

 

78

--------------------------------------------------------------------------------


 


THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN
THEIR RELATED FUTURE DEALINGS.  BORROWERS, CREDIT PARTIES, AGENT AND EACH LENDER
WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.


 


9.16.        SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS.  ALL AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE MAKING OF THE LOANS, ISSUANCES OF LETTERS OF
CREDIT AND THE EXECUTION AND DELIVERY OF THE NOTES.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT OR IMPLIED BY LAW TO THE CONTRARY, THE AGREEMENTS OF BORROWERS
SET FORTH IN SECTIONS 1.3(F), 1.8, 1.9 AND 9.1 SHALL SURVIVE THE REPAYMENT OF
THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


9.17.        ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (OTHER THAN THE GE CAPITAL FEE
LETTER), AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  ALL EXHIBITS, SCHEDULES AND ANNEXES REFERRED TO HEREIN ARE INCORPORATED
IN THIS AGREEMENT BY REFERENCE AND CONSTITUTE A PART OF THIS AGREEMENT.


 


9.18.        COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND ANY AMENDMENTS,
WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE IN THE SAME INSTRUMENT.  THIS
AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART HEREOF BY
EACH OF THE PARTIES HERETO.


 


9.19.        REPLACEMENT OF LENDERS.


 


(A)           WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY BORROWER REPRESENTATIVE
OF WRITTEN NOTICE AND DEMAND FROM ANY LENDER FOR PAYMENT PURSUANT TO SECTION 1.8
OR 1.9 OR, AS PROVIDED IN SECTION 9.19(C), IN THE CASE OF CERTAIN REFUSALS BY
ANY LENDER TO CONSENT TO CERTAIN PROPOSED AMENDMENTS, MODIFICATIONS,
TERMINATIONS OR WAIVERS WITH RESPECT TO THIS AGREEMENT THAT HAVE BEEN APPROVED
BY REQUISITE LENDERS, SUPERMAJORITY LENDERS OR ALL AFFECTED LENDERS, AS
APPLICABLE (ANY SUCH LENDER DEMANDING SUCH PAYMENT OR REFUSING TO SO CONSENT
BEING REFERRED TO HEREIN AS AN “AFFECTED LENDER”), BORROWERS MAY, AT THEIR
OPTION, NOTIFY AGENT AND SUCH AFFECTED LENDER OF ITS INTENTION TO DO ONE OF THE
FOLLOWING:


 

(I)            BORROWERS MAY OBTAIN, AT BORROWERS’ EXPENSE, A REPLACEMENT LENDER
(“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER, WHICH REPLACEMENT LENDER SHALL
BE REASONABLY SATISFACTORY TO AGENT.  IN THE EVENT BORROWERS OBTAIN A
REPLACEMENT LENDER THAT WILL PURCHASE ALL OUTSTANDING OBLIGATIONS OWED TO SUCH
AFFECTED LENDER AND ASSUME ITS COMMITMENTS HEREUNDER WITHIN NINETY (90) DAYS
FOLLOWING NOTICE OF BORROWERS’ INTENTION TO DO SO, THE AFFECTED LENDER SHALL
SELL AND ASSIGN ALL OF ITS RIGHTS AND DELEGATE ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT TO SUCH REPLACEMENT LENDER IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.1,

 

79

--------------------------------------------------------------------------------


 

PROVIDED THAT BORROWERS HAVE REIMBURSED SUCH AFFECTED LENDER FOR ANY
ADMINISTRATIVE FEE PAYABLE PURSUANT TO SECTION 8.1 AND, IN ANY CASE WHERE SUCH
REPLACEMENT OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT PURSUANT TO SECTION 1.8
OR 1.9, PAID ALL AMOUNTS REQUIRED TO BE PAID TO SUCH AFFECTED LENDER PURSUANT TO
SECTION 1.8 OR 1.9 THROUGH THE DATE OF SUCH SALE AND ASSIGNMENT; OR

 

(II)           BORROWERS MAY, WITH AGENT’S CONSENT, PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE SUCH AFFECTED
LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT, IN WHICH CASE THE
REVOLVING LOAN COMMITMENT WILL BE REDUCED BY THE AMOUNT OF SUCH PRO RATA SHARE. 
BORROWERS SHALL, WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF THEIR INTENTION TO
DO SO, PREPAY IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER
(INCLUDING, IN ANY CASE WHERE SUCH PREPAYMENT OCCURS AS THE RESULT OF A DEMAND
FOR PAYMENT FOR INCREASED COSTS, SUCH AFFECTED LENDER’S INCREASED COSTS FOR
WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF
SUCH PREPAYMENT), AND TERMINATE SUCH AFFECTED LENDER’S OBLIGATIONS UNDER THE
REVOLVING LOAN COMMITMENT.

 


(B)           IN THE CASE OF A NON-FUNDING LENDER PURSUANT TO SECTION 8.5(A), AT
BORROWER REPRESENTATIVE’S REQUEST, AGENT OR A PERSON ACCEPTABLE TO AGENT SHALL
HAVE THE RIGHT WITH AGENT’S CONSENT AND IN AGENT’S SOLE DISCRETION (BUT SHALL
HAVE NO OBLIGATION) TO PURCHASE FROM ANY NON-FUNDING LENDER, AND EACH
NON-FUNDING LENDER AGREES THAT IT SHALL, AT AGENT’S REQUEST, SELL AND ASSIGN TO
AGENT OR SUCH PERSON, ALL OF THE LOANS AND COMMITMENTS OF THAT NON-FUNDING
LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF ALL LOANS HELD BY SUCH
NON-FUNDING LENDER AND ALL ACCRUED INTEREST AND FEES WITH RESPECT THERETO
THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO
AN EXECUTED ASSIGNMENT AGREEMENT.


 


(C)           IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION,
WAIVER OR TERMINATION PURSUANT TO SECTION 9.2 (A “PROPOSED CHANGE”) REQUIRING
(I) THE CONSENT OF ALL AFFECTED LENDERS, THE CONSENT OF REQUISITE LENDERS IS
OBTAINED, BUT THE CONSENT OF OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED BEING REFERRED TO AS A
“NON-CONSENTING LENDER”), OR (II) REQUIRING THE CONSENT OF SUPERMAJORITY
LENDERS, THE CONSENT OF REQUISITE LENDERS IS OBTAINED BUT THE CONSENT OF
SUPERMAJORITY LENDERS IS NOT OBTAINED, THEN, SO LONG AS AGENT IS NOT A
NON-CONSENTING LENDER, AT BORROWER REPRESENTATIVE’S REQUEST AGENT, OR A PERSON
REASONABLY ACCEPTABLE TO AGENT, SHALL HAVE THE RIGHT WITH AGENT’S CONSENT AND IN
AGENT’S SOLE DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM SUCH
NON-CONSENTING LENDERS, AND SUCH NON-CONSENTING LENDERS AGREE THAT THEY SHALL,
UPON AGENT’S REQUEST, SELL AND ASSIGN TO AGENT OR SUCH PERSON, ALL OF THE LOANS
AND COMMITMENTS OF SUCH NON-CONSENTING LENDERS FOR AN AMOUNT EQUAL TO THE
PRINCIPAL BALANCE OF ALL LOANS HELD BY THE NON-CONSENTING LENDERS AND ALL
ACCRUED INTEREST AND FEES AND OTHER OBLIGATIONS OWING WITH RESPECT THERETO
THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO
AN EXECUTED ASSIGNMENT AGREEMENT.


 


9.20.        DELIVERY OF TERMINATION STATEMENTS AND MORTGAGE RELEASES.  ON THE
TERMINATION DATE, AND SO LONG AS NO SUITS, ACTIONS PROCEEDINGS, OR CLAIMS ARE
PENDING OR THREATENED AGAINST ANY INDEMNITEE ASSERTING ANY DAMAGES, LOSSES OR
LIABILITIES THAT ARE INDEMNIFIED LIABILITIES HEREUNDER, SUBJECT TO THE TERMS OF
THE LOAN DOCUMENTS, AGENT SHALL DELIVER TO BORROWER REPRESENTATIVE TERMINATION
STATEMENTS, MORTGAGE RELEASES AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO
EVIDENCE THE TERMINATION OF THE LIENS SECURING PAYMENT OF THE OBLIGATIONS.

 

80

--------------------------------------------------------------------------------


 


9.21.        SUBORDINATION OF INTERCOMPANY DEBT.


 


(A)           EACH CREDIT PARTY HEREBY AGREES THAT ANY INTERCOMPANY INDEBTEDNESS
OR OTHER INTERCOMPANY PAYABLES OR RECEIVABLES, OR INTERCOMPANY ADVANCES DIRECTLY
OR INDIRECTLY MADE BY OR OWED TO SUCH CREDIT PARTY BY ANY OTHER CREDIT PARTY
(COLLECTIVELY, “INTERCOMPANY DEBT”), OF WHATEVER NATURE AT ANY TIME OUTSTANDING
SHALL BE SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN
FULL IN CASH OF THE OBLIGATIONS.  EACH CREDIT PARTY HEREBY AGREES THAT IT WILL
NOT, WHILE ANY EVENT OF DEFAULT IS CONTINUING, ACCEPT ANY PAYMENT, INCLUDING BY
OFFSET, ON ANY INTERCOMPANY DEBT UNTIL THE TERMINATION DATE, IN EACH CASE,
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF AGENT.


 


(B)           IN THE EVENT THAT ANY PAYMENT ON ANY INTERCOMPANY DEBT SHALL BE
RECEIVED BY A CREDIT PARTY OTHER THAN AS PERMITTED BY THIS SECTION 9.21 BEFORE
THE TERMINATION DATE, SUCH CREDIT PARTY SHALL RECEIVE SUCH PAYMENTS AND HOLD THE
SAME IN TRUST FOR, SEGREGATE THE SAME FROM ITS OWN ASSETS AND SHALL IMMEDIATELY
PAY OVER TO, THE AGENT FOR THE BENEFIT OF THE AGENT AND LENDERS ALL SUCH SUMS TO
THE EXTENT NECESSARY SO THAT AGENT AND THE LENDERS SHALL HAVE BEEN PAID IN FULL,
IN CASH, ALL OBLIGATIONS OWED OR WHICH MAY BECOME OWING.


 


(C)           UPON ANY PAYMENT OR DISTRIBUTION OF ANY ASSETS OF ANY CREDIT PARTY
OF ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES BY SET-OFF,
RECOUPMENT OR OTHERWISE, TO CREDITORS IN ANY LIQUIDATION OR OTHER WINDING-UP OF
SUCH CREDIT PARTY OR IN THE EVENT OF ANY PROCEEDING, AGENT AND LENDERS SHALL
FIRST BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH, IN ACCORDANCE WITH THE
TERMS OF THE OBLIGATIONS AND OF THIS AGREEMENT, OF ALL AMOUNTS PAYABLE UNDER OR
IN RESPECT OF SUCH OBLIGATIONS, BEFORE ANY PAYMENT OR DISTRIBUTION IS MADE ON,
OR IN RESPECT OF, ANY INTERCOMPANY DEBT, IN ANY SUCH PROCEEDING, ANY
DISTRIBUTION OR PAYMENT, TO WHICH AGENT OR ANY LENDER WOULD BE ENTITLED EXCEPT
FOR THE PROVISIONS HEREOF SHALL BE PAID BY SUCH CREDIT PARTY, OR BY ANY
RECEIVER, TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR OTHER PERSON
MAKING SUCH PAYMENT OR DISTRIBUTION DIRECTLY TO AGENT (FOR THE BENEFIT OF AGENT
AND THE LENDERS) TO THE EXTENT NECESSARY TO PAY ALL SUCH OBLIGATIONS IN FULL IN
CASH, AFTER GIVING EFFECT TO ANY CONCURRENT PAYMENT OR DISTRIBUTION TO AGENT AND
LENDERS (OR TO AGENT FOR THE BENEFIT OF AGENT AND LENDERS).


 


9.22.        JUDGMENT CURRENCY.


 

(I)            THE CREDIT PARTIES’ OBLIGATIONS HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS TO MAKE PAYMENTS IN THE RESPECTIVE APPLICABLE CURRENCY (THE
“OBLIGATION CURRENCY”) SHALL NOT BE DISCHARGED OR SATISFIED BY ANY TENDER OR
RECOVERY PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO ANY CURRENCY
OTHER THAN THE OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH TENDER OR
RECOVERY RESULTS IN THE EFFECTIVE RECEIPT BY THE AGENT, OR THE RESPECTIVE LENDER
OF THE FULL AMOUNT OF THE OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO THE
AGENT OR SUCH LENDER UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  IF FOR
THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT AGAINST ANY CREDIT PARTY IN ANY
COURT OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY
CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING
HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE
OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE STERLING EQUIVALENT,
OR THE DOLLAR EQUIVALENT THEREOF, AS THE CASE MAY BE, AND, IN THE CASE OF OTHER
CURRENCIES, THE EXCHANGE RATE

 

81

--------------------------------------------------------------------------------


 

DETERMINED, IN EACH CASE, AS OF THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH
BUSINESS DAY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION
DATE”).

 

(II)           IF THERE IS A CHANGE IN THE EXCHANGE RATE PREVAILING BETWEEN THE
JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE AMOUNT
DUE, THE BORROWERS COVENANT AND AGREE TO PAY, OR CAUSE TO BE PAID, SUCH
ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY BE
NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE EXCHANGE RATE PREVAILING ON THE DATE OF PAYMENT, WILL PRODUCE
THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE BEEN PURCHASED WITH THE
AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL AWARD AT THE
EXCHANGE RATE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION DATE.

 

(III)          FOR PURPOSES OF DETERMINING THE STERLING EQUIVALENT OR THE DOLLAR
EQUIVALENT OR ANY OTHER EXCHANGE RATE FOR THIS SECTION, SUCH AMOUNTS SHALL
INCLUDE ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF THE
OBLIGATION CURRENCY.

 


9.23.        PROVISIONS REGARDING THE EXISTING SECURITY AGREEMENT; COLLATERAL
AGENT.  PURSUANT TO THE TERMS OF THE EXISTING SECURITY AGREEMENT, THIS CREDIT
AGREEMENT IS AND SHALL BE DEEMED TO BE THE “CREDIT AGREEMENT” AS DEFINED IN THE
EXISTING SECURITY AGREEMENT.  THE LENDERS HEREUNDER, WHICH LENDERS CONSTITUTE
THE “REQUIRED SENIOR LENDERS” AS DEFINED IN AND PURSUANT TO THE EXISTING
SECURITY AGREEMENT, HEREBY APPOINT AGENT AS “COLLATERAL AGENT” AS DEFINED IN AND
PURSUANT TO THE EXISTING SECURITY AGREEMENT, AND AGENT HEREBY ACCEPTS SUCH
APPOINTMENT AS SUCCESSOR COLLATERAL AGENT.  AGENT AND LENDERS HEREBY AGREE THAT
ANY ACTION TAKEN BY AGENT THAT REQUIRES THE CONSENT OF REQUIRED SECURED
CREDITORS OR REQUIRED SENIOR LENDERS AS EACH IS DEFINED IN AND PURSUANT TO THE
EXISTING SECURITY AGREEMENT SHALL REQUIRE THE CONSENT OF REQUISITE LENDERS AS
DEFINED HEREIN.


 


9.24.        CURATIVE PROVISIONS.


 


(A)           EXISTING SECURITY AGREEMENT.


 

(I)            PURSUANT TO THE TERMS OF THE EXISTING SECURITY AGREEMENT, THE
EXISTING CREDIT AGREEMENT HAS BEEN REPLACED AND REFINANCED AND THIS CREDIT
AGREEMENT IS AND SHALL BE DEEMED TO BE THE “CREDIT AGREEMENT” AS DEFINED IN THE
EXISTING SECURITY AGREEMENT.

 

(II)           ALL REFERENCES TO SECTION 9.04 OF THE CREDIT AGREEMENT IN THE
EXISTING SECURITY AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SECTION 5.1 OF
THE CREDIT AGREEMENT.

 

(III)          ALL REFERENCES TO SECTION 12 OF THE CREDIT AGREEMENT IN THE
EXISTING SECURITY AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SECTION 8.2 OF
THE CREDIT AGREEMENT.

 

(IV)          ALL REFERENCES TO SECTION 13.12 OF THE CREDIT AGREEMENT IN THE
EXISTING SECURITY AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SECTION 9.2 THE
CREDIT AGREEMENT.

 

82

--------------------------------------------------------------------------------


 

(V)           ALL REFERENCES TO THE EIGHTH AMENDMENT EFFECTIVE DATE OF THE
CREDIT AGREEMENT IN THE EXISTING SECURITY AGREEMENT SHALL BE DEEMED TO BE A
REFERENCE TO “THE CLOSING DATE (AND AS AMENDED, MODIFIED OR SUPPLEMENTED FROM
TIME TO TIME)” OF THE CREDIT AGREEMENT.

 

(VI)          ALL REFERENCES TO “CREDIT DOCUMENT” IN THE EXISTING SECURITY
AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO ANY LOAN DOCUMENT AS DEFINED IN
THE CREDIT AGREEMENT.

 

(VII)         ALL REFERENCES TO “PERMITTED BUSINESS” IN THE EXISTING SECURITY
AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO ANY BUSINESS PERMITTED TO BE
CONDUCTED BY THE CREDIT PARTIES PURSUANT TO SECTION 5.9 OF THE CREDIT AGREEMENT.

 

(VIII)        ALL REFERENCES TO “SECURITY DOCUMENT” IN THE EXISTING SECURITY
AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO ANY COLLATERAL DOCUMENT AS
DEFINED IN THE CREDIT AGREEMENT.

 

(IX)           ALL REFERENCES TO “U.S. PLEDGE AGREEMENT” IN THE EXISTING
SECURITY AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO ANY PLEDGE AGREEMENT AS
DEFINED IN THE CREDIT AGREEMENT DELIVERED BY A DOMESTIC CREDIT PARTY.  ALL
REFERENCES TO “PLEDGEE” IN THE EXISTING SECURITY AGREEMENT SHALL BE DEEMED TO BE
A REFERENCE TO AGENT AS AGENT PURSUANT TO THE PLEDGE AGREEMENTS.

 

(X)            ALL REFERENCES TO THE US SUBSIDIARIES GUARANTY IN THE EXISTING
SECURITY AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO THE SUBSIDIARY GUARANTY
AS DEFINED IN THE CREDIT AGREEMENT.

 

(XI)           ALL REFERENCES TO THE VERTIS GUARANTY IN THE EXISTING SECURITY
AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO THE GUARANTY OF VERTIS CONTAINED
IN SECTION 10 OF THE CREDIT AGREEMENT.

 


(B)           EXISTING MORTGAGES.


 

(I)            PURSUANT TO THE TERMS OF THE MORTGAGES, THE EXISTING CREDIT
AGREEMENT HAS BEEN REPLACED AND REFINANCED AND THIS CREDIT AGREEMENT IS AND
SHALL BE DEEMED TO BE THE “CREDIT AGREEMENT” AS DEFINED IN THE MORTGAGES.

 

(II)           ALL REFERENCES TO SECTION 4.02(F) AND 3.14 OF THE CREDIT
AGREEMENT IN THE MORTGAGES SHALL BE DEEMED TO BE A REFERENCE TO SECTION 7.5 OF
THE CREDIT AGREEMENT.

 

(III)          ALL REFERENCES TO SECTION 8.03 OF THE CREDIT AGREEMENT IN THE
MORTGAGES SHALL BE DEEMED TO BE A REFERENCE TO SECTIONS 4.2 AND 3.14 OF THE
CREDIT AGREEMENT.

 

83

--------------------------------------------------------------------------------


 

(IV)          ALL REFERENCES TO SECTION 8.05 OF THE CREDIT AGREEMENT IN THE
MORTGAGES SHALL BE DEEMED TO BE A REFERENCE TO SECTION 4.1 OF THE CREDIT
AGREEMENT.

 

(V)           ALL REFERENCES TO SECTION 9.04 OF THE CREDIT AGREEMENT IN THE
MORTGAGES SHALL BE DEEMED TO BE A REFERENCE TO SECTION 5.1 OF THE CREDIT
AGREEMENT.

 

(VI)          ALL REFERENCES TO SECTION 12 OF THE CREDIT AGREEMENT IN THE
MORTGAGES SHALL BE DEEMED TO BE A REFERENCE TO SECTION 8.2 OF THE CREDIT
AGREEMENT.

 

(VII)         ALL REFERENCES TO THE EIGHTH AMENDMENT EFFECTIVE DATE OF THE
CREDIT AGREEMENT IN THE MORTGAGES SHALL BE DEEMED TO BE A REFERENCE TO “THE
CLOSING DATE (AND AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME)” OF
THE CREDIT AGREEMENT.

 

(VIII)        ALL REFERENCES TO ADMINISTRATIVE AGENT IN THE MORTGAGES SHALL BE
DEEMED TO BE A REFERENCE TO THE AGENT AS DEFINED IN THE CREDIT AGREEMENT.

 

(IX)           ALL REFERENCES TO CREDIT DOCUMENT IN THE MORTGAGES SHALL BE
DEEMED TO BE A REFERENCE TO ANY LOAN DOCUMENT AS DEFINED IN THE CREDIT
AGREEMENT.

 

(X)            ALL REFERENCES TO THE U.S. SUBSIDIARIES GUARANTY IN THE MORTGAGES
SHALL BE DEEMED TO BE A REFERENCE TO THE SUBSIDIARY GUARANTY AS DEFINED IN THE
CREDIT AGREEMENT.

 


SECTION 10.
CROSS-GUARANTY


 


10.1.        CROSS-GUARANTY.  EACH BORROWER HEREBY AGREES THAT SUCH BORROWER IS
JOINTLY AND SEVERALLY LIABLE FOR, AND HEREBY ABSOLUTELY AND UNCONDITIONALLY
GUARANTEES TO AGENT AND LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THE
FULL AND PROMPT PAYMENT (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE) AND PERFORMANCE OF, ALL OBLIGATIONS OWED OR HEREAFTER OWING TO AGENT
AND LENDERS BY EACH OTHER BORROWER.  EACH BORROWER AGREES THAT ITS GUARANTY
OBLIGATION HEREUNDER IS A CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND NOT
OF COLLECTION, THAT ITS OBLIGATIONS UNDER THIS SECTION 10 SHALL NOT BE
DISCHARGED UNTIL PAYMENT AND PERFORMANCE, IN FULL, OF THE OBLIGATIONS HAS
OCCURRED, AND THAT ITS OBLIGATIONS UNDER THIS SECTION 10 SHALL BE ABSOLUTE AND
UNCONDITIONAL, IRRESPECTIVE OF, AND UNAFFECTED BY,


 


(A)           THE GENUINENESS, VALIDITY, REGULARITY, ENFORCEABILITY OR ANY
FUTURE AMENDMENT OF, OR CHANGE IN, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY BORROWER IS OR MAY
BECOME A PARTY;

 

84

--------------------------------------------------------------------------------


 


(B)           THE ABSENCE OF ANY ACTION TO ENFORCE THIS AGREEMENT (INCLUDING
THIS SECTION 10) OR ANY OTHER LOAN DOCUMENT OR THE WAIVER OR CONSENT BY AGENT
AND LENDERS WITH RESPECT TO ANY OF THE PROVISIONS THEREOF;


 


(C)           THE EXISTENCE, VALUE OR CONDITION OF, OR FAILURE TO PERFECT OR
DELAY IN PERFECTING ITS LIEN AGAINST, ANY SECURITY FOR THE OBLIGATIONS OR ANY
ACTION, OR THE ABSENCE OF ANY ACTION, BY AGENT AND LENDERS IN RESPECT THEREOF
(INCLUDING THE RELEASE OF ANY SUCH SECURITY);


 


(D)           THE INSOLVENCY OF ANY CREDIT PARTY; OR


 


(E)           ANY OTHER ACTION OR CIRCUMSTANCES THAT MIGHT OTHERWISE CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR.


 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 


10.2.        WAIVERS BY BORROWERS.  EACH BORROWER EXPRESSLY WAIVES ALL RIGHTS IT
MAY HAVE NOW OR IN THE FUTURE UNDER ANY STATUTE, OR AT COMMON LAW, OR AT LAW OR
IN EQUITY, OR OTHERWISE, TO COMPEL AGENT OR LENDERS TO MARSHAL ASSETS OR TO
PROCEED IN RESPECT OF THE OBLIGATIONS GUARANTEED HEREUNDER AGAINST ANY OTHER
CREDIT PARTY, ANY OTHER PARTY OR AGAINST ANY SECURITY FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS BEFORE PROCEEDING AGAINST, OR AS A CONDITION TO
PROCEEDING AGAINST, SUCH BORROWER.  IT IS AGREED AMONG EACH BORROWER, AGENT AND
LENDERS THAT THE FOREGOING WAIVERS ARE OF THE ESSENCE OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT, BUT FOR
THE PROVISIONS OF THIS SECTION 10 AND SUCH WAIVERS, AGENT AND LENDERS WOULD
DECLINE TO ENTER INTO THIS AGREEMENT.


 


10.3.        BENEFIT OF GUARANTY.  EACH BORROWER AGREES THAT THE PROVISIONS OF
THIS SECTION 10 ARE FOR THE BENEFIT OF AGENT AND LENDERS AND THEIR RESPECTIVE
SUCCESSORS, TRANSFEREES, ENDORSEES AND ASSIGNS, AND NOTHING HEREIN CONTAINED
SHALL IMPAIR, AS BETWEEN ANY OTHER BORROWER AND AGENT OR LENDERS, THE
OBLIGATIONS OF SUCH OTHER BORROWER UNDER THE LOAN DOCUMENTS.


 


10.4.        WAIVER OF SUBROGATION, ETC..  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, AND EXCEPT AS SET
FORTH IN SECTION 10.7, EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY
AND ALL RIGHTS AT LAW OR IN EQUITY TO SUBROGATION, REIMBURSEMENT,  EXONERATION,
CONTRIBUTION, INDEMNIFICATION OR SET OFF AND ANY AND ALL DEFENSES AVAILABLE TO A
SURETY, GUARANTOR OR ACCOMMODATION CO-OBLIGOR.  EACH BORROWER ACKNOWLEDGES AND
AGREES THAT THIS WAIVER IS INTENDED TO BENEFIT AGENT AND LENDERS AND SHALL NOT
LIMIT OR OTHERWISE AFFECT SUCH BORROWER’S LIABILITY HEREUNDER OR THE
ENFORCEABILITY OF THIS SECTION 10, AND THAT AGENT, LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS ARE INTENDED THIRD PARTY BENEFICIARIES OF THE WAIVERS AND
AGREEMENTS SET FORTH IN THIS SECTION 10.4.


 


10.5.        ELECTION OF REMEDIES.  IF AGENT OR ANY LENDER MAY, UNDER APPLICABLE
LAW, PROCEED TO REALIZE ITS BENEFITS UNDER ANY OF THE LOAN DOCUMENTS GIVING
AGENT OR SUCH LENDER A LIEN UPON ANY COLLATERAL, WHETHER OWNED BY ANY BORROWER
OR BY ANY OTHER PERSON, EITHER BY JUDICIAL FORECLOSURE OR BY NON-JUDICIAL SALE
OR ENFORCEMENT, AGENT OR ANY LENDER MAY, AT ITS SOLE OPTION, DETERMINE WHICH OF
ITS REMEDIES OR RIGHTS IT MAY PURSUE WITHOUT AFFECTING ANY OF ITS RIGHTS AND
REMEDIES UNDER THIS SECTION 10.  IF, IN THE EXERCISE OF ANY OF ITS RIGHTS AND
REMEDIES, AGENT OR ANY LENDER SHALL FORFEIT ANY OF ITS RIGHTS OR REMEDIES,
INCLUDING ITS RIGHT TO ENTER A DEFICIENCY

 

85

--------------------------------------------------------------------------------


 


JUDGMENT AGAINST ANY BORROWER OR ANY OTHER PERSON, WHETHER BECAUSE OF ANY
APPLICABLE LAWS PERTAINING TO “ELECTION OF REMEDIES” OR THE LIKE, EACH BORROWER
HEREBY CONSENTS TO SUCH ACTION BY AGENT OR SUCH LENDER AND WAIVES ANY CLAIM
BASED UPON SUCH ACTION, EVEN IF SUCH ACTION BY AGENT OR SUCH LENDER SHALL RESULT
IN A FULL OR PARTIAL LOSS OF ANY RIGHTS OF SUBROGATION THAT EACH BORROWER MIGHT
OTHERWISE HAVE HAD BUT FOR SUCH ACTION BY AGENT OR SUCH LENDER.  ANY ELECTION OF
REMEDIES THAT RESULTS IN THE DENIAL OR IMPAIRMENT OF THE RIGHT OF AGENT OR ANY
LENDER TO SEEK A DEFICIENCY JUDGMENT AGAINST ANY BORROWER SHALL NOT IMPAIR ANY
OTHER BORROWER’S OBLIGATION TO PAY THE FULL AMOUNT OF THE OBLIGATIONS.  IN THE
EVENT AGENT OR ANY LENDER SHALL BID AT ANY FORECLOSURE OR TRUSTEE’S SALE OR AT
ANY PRIVATE SALE PERMITTED BY LAW OR THE LOAN DOCUMENTS, AGENT OR SUCH LENDER
MAY BID ALL OR LESS THAN THE AMOUNT OF THE OBLIGATIONS AND THE AMOUNT OF SUCH
BID NEED NOT BE PAID BY AGENT OR SUCH LENDER BUT SHALL BE CREDITED AGAINST THE
OBLIGATIONS.  THE AMOUNT OF THE SUCCESSFUL BID AT ANY SUCH SALE, WHETHER AGENT,
LENDER OR ANY OTHER PARTY IS THE SUCCESSFUL BIDDER, SHALL BE CONCLUSIVELY DEEMED
TO BE THE FAIR MARKET VALUE OF THE COLLATERAL AND THE DIFFERENCE BETWEEN SUCH
BID AMOUNT AND THE REMAINING BALANCE OF THE OBLIGATIONS SHALL BE CONCLUSIVELY
DEEMED TO BE THE AMOUNT OF THE OBLIGATIONS GUARANTEED UNDER THIS SECTION 10,
NOTWITHSTANDING THAT ANY PRESENT OR FUTURE LAW OR COURT DECISION OR RULING MAY
HAVE THE EFFECT OF REDUCING THE AMOUNT OF ANY DEFICIENCY CLAIM TO WHICH AGENT OR
ANY LENDER MIGHT OTHERWISE BE ENTITLED BUT FOR SUCH BIDDING AT ANY SUCH SALE.


 


10.6.        LIMITATION.  NOTWITHSTANDING ANY PROVISION HEREIN CONTAINED TO THE
CONTRARY, EACH BORROWER’S LIABILITY UNDER THIS SECTION 10 (WHICH LIABILITY IS IN
ANY EVENT IN ADDITION TO AMOUNTS FOR WHICH SUCH BORROWER IS PRIMARILY LIABLE
UNDER SECTION 1) SHALL BE LIMITED TO AN AMOUNT NOT TO EXCEED AS OF ANY DATE OF
DETERMINATION THE GREATER OF:


 


(A)           THE NET AMOUNT OF ALL LOANS ADVANCED TO ANY OTHER BORROWER UNDER
THIS AGREEMENT AND THEN RE-LOANED OR OTHERWISE TRANSFERRED TO, OR FOR THE
BENEFIT OF, SUCH BORROWER; AND


 


(B)           THE AMOUNT THAT COULD BE CLAIMED BY AGENT AND LENDERS FROM SUCH
BORROWER UNDER THIS SECTION 10 WITHOUT RENDERING SUCH CLAIM VOIDABLE OR
AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR UNDER ANY
APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE
ACT OR SIMILAR STATUTE OR COMMON LAW AFTER TAKING INTO ACCOUNT, AMONG OTHER
THINGS, SUCH BORROWER’S RIGHT OF CONTRIBUTION AND INDEMNIFICATION FROM EACH
OTHER BORROWER UNDER SECTION 10.7.


 


10.7.        CONTRIBUTION WITH RESPECT TO GUARANTY OBLIGATIONS.


 


(A)           TO THE EXTENT THAT ANY BORROWER SHALL MAKE A PAYMENT UNDER THIS
SECTION 10 OF ALL OR ANY OF THE OBLIGATIONS (OTHER THAN LOANS MADE TO THAT
BORROWER FOR WHICH IT IS PRIMARILY LIABLE) (A “GUARANTOR PAYMENT”) THAT, TAKING
INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY MADE
BY ANY OTHER BORROWER, EXCEEDS THE AMOUNT THAT SUCH BORROWER WOULD OTHERWISE
HAVE PAID IF EACH BORROWER HAD PAID THE AGGREGATE OBLIGATIONS SATISFIED BY SUCH
GUARANTOR PAYMENT IN THE SAME PROPORTION THAT SUCH BORROWER’S “ALLOCABLE AMOUNT”
(AS DEFINED BELOW) (AS DETERMINED IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT)
BORE TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH OF THE BORROWERS AS DETERMINED
IMMEDIATELY PRIOR TO THE MAKING OF SUCH GUARANTOR PAYMENT, THEN, FOLLOWING THE
TERMINATION DATE, SUCH BORROWER SHALL BE ENTITLED TO RECEIVE CONTRIBUTION AND
INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED

 

86

--------------------------------------------------------------------------------


 


BY, EACH OTHER BORROWER FOR THE AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR
RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR
PAYMENT.


 


(B)           AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT” OF ANY
BORROWER SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM THAT COULD THEN BE
RECOVERED FROM SUCH BORROWER UNDER THIS SECTION 10 WITHOUT RENDERING SUCH CLAIM
VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR
UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT
CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW.


 


(C)           THIS SECTION 10.7 IS INTENDED ONLY TO DEFINE THE RELATIVE RIGHTS
OF BORROWERS AND NOTHING SET FORTH IN THIS SECTION 10.7 IS INTENDED TO OR SHALL
IMPAIR THE OBLIGATIONS OF BORROWERS,  JOINTLY AND SEVERALLY, TO PAY ANY AMOUNTS
AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT, INCLUDING SECTION 10.1.  NOTHING CONTAINED IN SECTION 10
SHALL LIMIT THE LIABILITY OF ANY BORROWER TO PAY THE LOANS MADE DIRECTLY OR
INDIRECTLY TO THAT BORROWER AND ACCRUED INTEREST, FEES AND EXPENSES WITH RESPECT
THERETO FOR WHICH SUCH BORROWER SHALL BE PRIMARILY LIABLE.


 


(D)           THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF CONTRIBUTION AND
INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF THE BORROWER TO WHICH SUCH
CONTRIBUTION AND INDEMNIFICATION IS OWING.


 


(E)           THE RIGHTS OF THE INDEMNIFYING BORROWERS AGAINST OTHER CREDIT
PARTIES UNDER THIS SECTION 10.7 SHALL BE EXERCISABLE FROM AND AFTER THE
TERMINATION DATE.


 


10.8.        LIABILITY CUMULATIVE.  THE LIABILITY OF BORROWERS UNDER THIS
SECTION 10 IS IN ADDITION TO AND SHALL BE CUMULATIVE WITH ALL LIABILITIES OF
EACH BORROWER TO AGENT AND LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY OR IN RESPECT OF ANY OBLIGATIONS OR
OBLIGATION OF THE OTHER BORROWER, WITHOUT ANY LIMITATION AS TO AMOUNT, UNLESS
THE INSTRUMENT OR AGREEMENT EVIDENCING OR CREATING SUCH OTHER LIABILITY
SPECIFICALLY PROVIDES TO THE CONTRARY.

 

87

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

VERTIS, INC., AS A BORROWER

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

VERTIS LIMITED, AS A EUROPEAN
BORROWER AND A BORROWER

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

VERTIS DIGITAL SERVICES LIMITED,
AS A EUROPEAN BORROWER AND A
BORROWER

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

88

--------------------------------------------------------------------------------


 

 

CREDIT PARTIES:

 

 

 

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

XL VENTURES, INC.

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

XL VENTURES (DELAWARE), INC.

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

WEBCRAFT, LLC

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

89

--------------------------------------------------------------------------------


 

 

PRINTCO, INC.

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

BIG FLOWER DIGITAL SERVICES
(DELAWARE), INC.

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

BIG FLOWER DIGITAL LLC

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

VERTIS PRS LIMITED

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

90

--------------------------------------------------------------------------------


 

 

THE ADMAGIC GROUP, LIMITED

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

VERTIS DIRECT MARKETING
SERVICES (CROYDON) LIMITED

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

VERTIS DIRECT MARKETING
SERVICES (LEICESTER) LIMITED

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

VERTIS FULFILMENT SERVICES
LIMITED

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

ADMAGIC LIMITED

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

91

--------------------------------------------------------------------------------


 

 

VERTIS DIRECT RESPONSE LTD

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

FUSION PREMEDIA GROUP LTD

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

VERTIS HARVEY HUNTER LTD

 

 

 

 

 

By:

/S/ Stephen Tremblay

 

 

Name:

Stephen Tremblay

 

 

Title:

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION,

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

By:

/S/ Sandra Claghorn

 

 

 

Its Duly Authorized Signatory

 

92

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and
as Documentation Agent

 

 

 

 

 

By:

/S/ Ernest Pelli

 

 

Name:

Ernest Pelli

 

 

Title:

Senior Vice President

 

 

Address: 335 Madison Avenue, 6th Floor

 

New York, NY 10017

 

Attn: Jang Kim

 

Fax: (212) 503-7330

 

 

 

ABA No.: 011 900571

 

Account No.: 936 9337536

 

Bank: Fleet Capital Corporation

 

Bank Address: 777 Main Street

 

Hartford, CT 06115

 

93

--------------------------------------------------------------------------------


 

ANNEX A

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

Account Debtor means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

Accounting Changes means:  (a) changes in accounting principles required by GAAP
and implemented by Holdings or any of its Subsidiaries and (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings or any of its Subsidiaries.

 

Accounts means all “accounts,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of each Credit Party’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of each Credit Party’s rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or repossessed goods), (d) all rights to payment due to
any Credit Party for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Credit Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Credit Party),
(e) all healthcare insurance receivables, and (f) all collateral security of any
kind, now or hereafter in existence, given by any Account Debtor or other Person
with respect to any of the foregoing.

 

Advance means any Revolving Credit Advance, Alternative Currency Revolving
Credit Advance, Alternative Currency Swing Line Advance or Swing Line Advance,
as the context may require.

 

Affected Lender has the meaning ascribed to it in Section 9.19(a).

 

Affiliate means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such

 

A-1

--------------------------------------------------------------------------------


 

Person, (b) each Person that controls, is controlled by or is under common
control with such Person, (c) each of such Person’s officers, directors, joint
venturers and partners and (d) in the case of Borrowers, the immediate family
members, spouses and lineal descendants of individuals who are Affiliates of any
Borrower.  For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender.

 

Agent means GE Capital in its capacity as Agent for Lenders or a successor
agent.

 

Agreement means this Credit Agreement (including all schedules, subschedules,
annexes and exhibits hereto), as the same may be amended, supplemented, restated
or otherwise modified from time to time.

 

Allocable Amount has the meaning ascribed to it in Section 10.7.

 

Alternative Currency means with respect to Alternative Currency Revolving Credit
Sub-Commitments, Alternative Currency Revolving Credit Advances, Alternative
Swing Line Commitments and Alternative Swing Line Advances, Pounds Sterling.

 

Alternative Currency Index Rate means, for any day, , the average on that day
(as determined by Agent) of the Pounds Sterling base rates quoted by Barclays
Bank PLC, Lloyds TSB Bank plc and HSBC Bank plc and their respective successors
or such other clearing banks located in the United Kingdom as the Agent may
reasonably select.  Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.

 

Alternative Currency LIBOR Rate means for each LIBOR Period with respect to an
Alternative Currency Swing Line Loan or an Alternative Currency Revolving Credit
Advance, a rate of interest determined by Agent equal to:

 

(a)           the offered rate for deposits in Pounds Sterling for the
applicable LIBOR Period per the British Bankers LIBOR Rates that appears on
Telerate Page 3750 as of 11:00 a.m. (London time), on the second full LIBOR
Business Day next preceding the first day of such LIBOR Period (unless such date
is not a Business Day, in which event the next succeeding Business Day will be
used); divided by

 

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.

 

A-2

--------------------------------------------------------------------------------


 

If such interest rates shall cease to be available from Telerate News Service,
the Alternative Currency LIBOR Rate shall be determined from such financial
reporting service or other information as shall be available to Agent.

 

Alternative Currency Revolving Credit Advance has the meaning specified in
Section 1.1(d).

 

Alternative Currency Revolving Credit Borrowing means a borrowing consisting of
Alternative Currency Revolving Credit Advances.

 

Alternative Currency Revolving Credit Sub-Commitment means, with respect to any
Lender, the amount set forth opposite such Lender’s name on Annex B hereto under
the caption “Amount of Alternative Currency Revolving Credit Sub-Commitment” or,
if such Lender has entered into one or more Assignments and Acceptances, set
forth for such Lender in the Register maintained by the Agent as such Lender’s
“Alternative Currency Revolving Credit Sub-Commitment,” as such amount may be
reduced at or prior to such time pursuant to the terms of this Agreement.  The
Alternative Currency Revolving Credit Sub-Commitments of all the Revolving
Lenders equal $150,000,000 in the aggregate as of the Closing Date.

 

Alternative Currency Revolving Credit Subfacility has the meaning specified in
Section 1.1(d).

 

Alternative Currency Swing Line Advance has the meaning ascribed to it in
Section 1.1(e).

 

Alternative Currency Swing Line Availability has the meaning ascribed to it in
Section 1.1(e).

 

Alternative Currency Swing Line Commitment means the commitment of the
Alternative Currency Swing Line Lender to make Alternative Currency Swing Line
Advances as set forth on Annex B to the Agreement, which commitment constitutes
a subfacility of the Revolving Loan Commitment of the Alternative Currency Swing
Line Lender.  The commitment on the Closing Date for both the Alternative
Currency Swing Line Loan and the Swing Line Loan, collectively, is (i)
$40,000,000 (or the Dollar Equivalent thereof, from the Closing Date through and
including February 28, 2005 and (ii)$30,000,000 (or the Dollar Equivalent
thereof) thereafter (i.e. the sum of the Alternative Currency Swing Line
Commitment and the Swing Line Commitment, collectively, shall not exceed (i)
$40,000,000 (or the Dollar Equivalent thereof, from the Closing Date through and
including February 28, 2005 and (ii) $30,000,000 thereafter).

 

Alternative Currency Swing Line Lender means GE Capital.

 

Alternative Currency Swing Line Loan means at any time, the aggregate amount of
Alternative Currency Swing Line Advances outstanding to European Borrowers.

 

Alternative Currency Swing Line Note has the meaning ascribed to it in Section
1.1(e).

 

A-3

--------------------------------------------------------------------------------


 

Anti-Terrorism Laws has the meaning ascribed to it in Section 3.9.

 

Applicable Alternative Currency Revolver Index Margin means the per annum
interest rate margin from time to time in effect and payable in addition to the
Alternative Currency Index Rate, as applicable, applicable to any Loan, as
determined by reference to Section 1.2(a).

 

Applicable Currency means as to any particular payment or Advance, U.S. Dollars
or the Alternative Currency in which it is denominated or is payable.

 

Applicable L/C Margin means the fee margin, from time to time in effect, payable
with respect to outstanding Letter of Credit Obligations as determined by
reference to Section 1.2(a).

 

Applicable Margins has the meaning ascribed to it in Section 1.2(a).

 

Applicable Percentage has the meaning ascribed to it in Section 1.3(f).

 

Applicable Revolver Index Margin means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate, applicable to
any Loan, as determined by reference to Section 1.2(a).

 

Applicable Revolver LIBOR Margin means the per annum interest rate from time to
time in effect and payable in addition to the LIBOR Rate or Alternative Currency
Index Rate, as applicable, applicable to any Loan, as determined by reference to
Section 1.2(a).

 

Asset Disposition means the disposition whether by sale, lease, transfer, loss,
damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the Stock or other equity or ownership interest of any of
the Credit Parties or any of their respective Subsidiaries or (b) any or all of
the assets of any of the Credit Parties or any of their respective Subsidiaries
other than sales and dispositions described in Section 5.7(a) and (d).

 

Assigned Dollar Value means (a) in respect of any Advance denominated in U.S.
Dollars, the amount thereof, and (b) in respect of any Advance denominated in an
Alternative Currency, the Dollar Equivalent thereof based upon the applicable
Exchange Rate as of the Exchange Rate Determination Date for such Advance;
provided, however, if, as of the end of any Interest Period in respect of such
Advance, the Dollar Equivalent thereof determined based upon the applicable
Exchange Rate as of the date that is five (5) Business Days before the end of
such Interest Period would not equal the “Assigned Dollar Value” thereof, then
on and after the end of such Interest Period the “Assigned Dollar Value” of such
Advance shall be adjusted to be the Dollar Equivalent thereof determined based
upon the Exchange Rate that gave rise to such adjustment (subject to further
adjustment in accordance with this proviso thereafter). The Assigned Dollar
Value of an Alternative Currency Revolving Credit Advance included in any
Advance shall equal the pro rata portion of the Assigned Dollar Value of such
Advance represented by such Advance.

 

A-4

--------------------------------------------------------------------------------


 

Assignment Agreement has the meaning ascribed to it in Section 8.1(a).

 

Bankruptcy Code means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or other applicable bankruptcy, insolvency or similar
laws.

 

Borrower and Borrowers have the respective meanings ascribed to them in the
preamble to the Agreement.

 

Borrower Representative means Vertis in its capacity as Borrower Representative
pursuant to the provisions of Section 1.10.

 

Borrowers Pledge Agreement means the Pledge Agreement of even date herewith
executed by the Borrowers in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of their Subsidiaries, if any, other than the Receivables
Subsidiary, certain Domestic Subsidiaries that are not material Subsidiaries and
the non-Domestic Subsidiaries that are not Credit Parties and all Intercompany
Notes owing to or held by it.

 

Borrowing Availability means as of any date of determination, the lesser of
(i) the Maximum Amount and (ii) the Borrowing Base, in each case, less the sum
of (a) the Revolving Loan then outstanding (including without duplication or any
double counting, the outstanding balance of Letter of Credit Obligations and the
Alternative Currency Revolving Credit Advances then outstanding, the Swing Line
Loan then outstanding), and (b) Reserves required by Agent in its reasonable
credit judgment.

 

Borrowing Base has the meaning ascribed to it in Exhibit 6.2(e).

 

Borrowing Base Certificate has the meaning ascribed to it in Section 6.2(e).

 

Business Day means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of Maryland, New York
or New Jersey and in reference to LIBOR Loans shall mean any such day that is
also a LIBOR Business Day.

 

Capital Expenditures has the meaning ascribed to it in Section 6.1(a) of
Schedule 1 to Annex F.

 

Capital Lease means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

Capital Lease Obligation means, with respect to any Capital Lease of any Person,
the amount of the obligation of the lessee thereunder that, in accordance with
GAAP, would appear on a balance sheet of such lessee in respect of such Capital
Lease.

 

Cash Equivalents means:  (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or

 

A-5

--------------------------------------------------------------------------------


 

(B) issued by any agency or instrumentality of the United States government the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing not more than (1) year after acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing not more than one year after
acquisition thereof and having, at the time of acquisition, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of acquisition and, at the time of acquisition,
having a rating of at least A-1 or the equivalent thereof from S&P or at least
P-1 or the equivalent thereof from Moody’s; (iv) time deposits and certificates
of deposit or bankers’ acceptances issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that is at least (A) ”adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (B) has Tier 1 capital (as defined in such regulations) of not
less than $250,000,000, in each case maturing within one year after issuance or
acceptance thereof; and (v) shares of any money market mutual or similar funds
that (A) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) through (iv) above, (B) has net assets
of not less than $500,000,000 and (C) has the highest rating obtainable from
either S&P or Moody’s.

 

Certificate of Exemption has the meaning ascribed to it in Section 1.9(c).

 

Change of Control means (I) at any time prior to the consummation of a Qualified
IPO, (i) a “Change of Control” under, and as defined in, the 2002 Senior Debt
Indenture, the 2003 Senior Secured Notes Indenture, any Indebtedness listed on
Schedule 5.1, any Senior Subordinated Debt Documents and any Mezzanine Debt
Documents or any Qualified Preferred Stock, in each case to the extent then
outstanding, shall have occurred; or (ii) the ratio of (x) either (A) the
percentage of the voting interest in Holdings’ outstanding Stock on a fully
diluted basis or (B) the percentage of the economic interest in Holdings’
outstanding Stock, in each case owned by the THL Group at any time, to (y) (A)
the percentage of the voting interest in Holdings’ outstanding Stock on a fully
diluted basis or (B) the percentage of the economic interest in Holdings’
outstanding Stock, as the case may be, in each case held by the THL Group on the
Closing Date, shall at any time be less than .51:1.0; or (iii) THL Group and the
Evercore Group shall cease collectively to own on a fully diluted basis in the
aggregate at least 51% of the economic and voting interest in Holdings’
outstanding Stock; or (iv) the Board of Directors of Holdings shall cease to
consist of a majority of Continuing Directors; or (v) Holdings shall cease to
own 100% on a fully diluted basis of the shares of outstanding Stock of Vertis;
(vi) Holdings shall at any time cease to own, directly or indirectly, 100% of
the outstanding Stock of each Borrower and each other Credit Party or (vii) any
Borrower ceases to own and control all of the economic and voting rights
associated with all of the outstanding Stock of any of its Subsidiaries and (II)
at any time after the consummation of a Qualified IPO, (i) a “Change of Control”
under, and as defined in, the 2002 Senior Debt Indenture, the 2003 Senior
Secured Notes Indenture, any Indebtedness listed on Schedule 3.1, any Senior
Subordinated Debt Documents and any Mezzanine Debt Documents or any Qualified
Preferred Stock, in each case to the extent then outstanding, shall have
occurred; or (ii) any “Person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined

 

A-6

--------------------------------------------------------------------------------


 

in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
20% or more of the economic and voting interest in Holdings’ outstanding Stock
unless the THL Group and The Evercore Group shall collectively own a greater
percentage of the economic and voting interest in Holdings’ outstanding Stock
than such “Person” or “Group” that holds 20% or more of such Stock; or (iii) the
ratio of (x) either (A) the percentage of the voting interest in Holdings’
outstanding Stock on a fully diluted basis or (B) the percentage of the economic
interest in Holdings’ outstanding Stock, in each case owned by the THL Group at
any time, to (y) (A) the percentage of the voting interest in Holdings’
outstanding Stock on a fully diluted basis or (B) the percentage of the economic
interest in Holdings’ outstanding Stock, as the case may be, in each case held
by the THL Group on the Closing Date, shall at any time be less than .30:1.0; or
(iv) THL Group and the Evercore Group shall cease collectively to own on a fully
diluted basis in the aggregate at least 30% of the economic and voting interest
in Holdings’ outstanding Stock; or (v) the Board of Directors of Holdings shall
cease to consist of a majority of Continuing Directors; or (vi) Holdings shall
cease to own 100% on a fully diluted basis of the shares of outstanding Stock of
Vertis; (vii) Holdings shall at any time cease to own, directly or indirectly,
100% of the outstanding Stock of each Borrower and each other Credit Party or
(viii) any Borrower ceases to own and control all of the economic and voting
rights associated with all of the outstanding Stock of any of its Subsidiaries.

 

Charges means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, liens, claims or encumbrances upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

Chattel Paper means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

 

Closing Checklist means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex C.

 

Closing Date means December [    ], 2004.

 

Code means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code”

 

A-7

--------------------------------------------------------------------------------


 

shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

Collateral means the property covered by the Existing Security Agreement, the
Mortgages, the UK Collateral Documents and the other Collateral Documents and
any other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent, on behalf of itself and Lenders, to secure
the Obligations or any portion thereof.

 

Collateral Documents means the Security Agreement, the Existing Security
Agreement, the Pledge Agreements, the Guaranties, the Mortgages, the Patent
Security Agreements, the Trademark Security Agreements, the Copyright Security
Agreements, the U.K. Collateral Documents and all similar agreements entered
into guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations or any portion thereof.

 

Commitment Termination Date means the earliest of (a) December [   ], 2008,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 7.3, and (c) the date of (i) prepayment in full
in cash by Borrowers of the Loans (other than Letters of Credit which are
covered by clause (ii) below), (ii) the cancellation and return (or stand-by
guarantee) of all Letters of Credit or the cash collateralization or, with the
consent of Agent in each instance, the backing with standby letters of credit
acceptable to Agent, of all Letter of Credit Obligations pursuant to and in the
amount required by Section 1.5(f), and (iii) the permanent reduction of the
Commitments to zero dollars ($0).

 

Commitments means (a) as to any Lender, the aggregate of such Lender’s Revolving
Loan Commitment as set forth on Annex B to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments, which aggregate commitment
shall be Two Hundred Million Dollars ($200,000,000) on the Closing Date, as such
Commitments may be reduced, amortized or adjusted from time to time in
accordance with this Agreement.

 

Communication means any notice, information or other communication required or
permitted to be given or made under this Agreement, but excluding any Loan
Document requested by Agent to be delivered solely in a signed writing,
including without limitation, any Mortgage, Note, power of attorney, or Patent,
Trademark or Copyright Security Agreement.

 

Compliance and Pricing Certificate has the meaning ascribed to it in Section
6.2(n).

 

Consolidated Net Income has the meaning ascribed to it in Section 6.1(a) of
Schedule 1 to Annex F.

 

Contingent Obligation means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any

 

A-8

--------------------------------------------------------------------------------


 

Indebtedness, lease, dividend or other obligation of another Person if the
purpose or intent of the Person incurring such liability, or the effect thereof,
is to provide assurance to the obligee of such liability that such liability
will be paid or discharged, or that any agreements relating thereto will be
complied with, or that the holders of such liability will be protected (in whole
or in part) against loss with respect thereto; (ii) with respect to any letter
of credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (iii) under any foreign exchange
contract, currency swap agreement, interest rate swap agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, (iv) any agreement, contract
or transaction involving commodity options or future contracts, (v) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, or (vi) pursuant to any agreement to
purchase, repurchase or otherwise acquire any obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed.

 

Continuing Directors shall mean the directors of Holdings on the Closing Date
and each other director, if such director’s nomination for election to the Board
of Directors of Holdings who later joins the Board of Directors approved by the
affirmative vote of a majority of the then Continuing Directors at the time of
such nomination.

 

Contractual Obligations means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

 

Control Agreement means tri-party deposit account, securities account or
commodities account control agreements by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance satisfactory in all respects to Agent and in any
event providing to Agent “control” of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the Code.

 

Copyright License means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

Copyright Security Agreements means the Assignments of Security Interest in
Copyrights made in favor of Agent by each applicable Credit Party.

 

Copyrights means all of the following now owned or hereafter adopted or acquired
by any Credit Party: (a) all copyrights and General Intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in

 

A-9

--------------------------------------------------------------------------------


 

connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof; and (b) all reissues, extensions or renewals
thereof.

 

Credit Parties means Holdings, Borrowers, and each other Person satisfying each
of the following conditions: (i) which executes this Agreement as a “Credit
Party”, (ii) which executes a Guaranty, (iii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and
(iv) all of the Stock of which is pledged to Agent for the benefit of itself and
Lenders.

 

Current Assets means, with respect to any Person, all current assets of such
Person as of any date of determination calculated in accordance with GAAP, but
excluding cash, cash equivalents and debts due from Affiliates.

 

Currency Agreement shall mean any obligations of any Person pursuant to any
foreign exchange contract, currency swap agreement or other similar agreement or
arrangement designed to protect such Person or any of its Subsidiaries against
fluctuations in currency values.

 

Current Liabilities means, with respect to any Person, all liabilities that
should, in accordance with GAAP, be classified as current liabilities, and in
any event shall include all Indebtedness payable on demand or within one year
from any date of determination without any option on the part of the obligor to
extend or renew beyond such year, all accruals for federal or other taxes based
on or measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year and the aggregate
outstanding principal balances of the Revolving Loan and the Swing Line Loan.

 

Debentures means the debentures executed and issued to Agent, on behalf of Agent
and Lenders, by one or more Credit Parties.

 

Default means any event that, with the passage of time or notice or both, would,
unless cured or waived, become an Event of Default.

 

Default Rate has the meaning ascribed to it in Section 1.2(d).

 

Disbursement Account has the meaning ascribed to it in Section 1.1(e).

 

Disclosure Schedules means the Schedules prepared by Borrowers and denominated
as Schedules 1.1(a) through 5.19 in the index to the Agreement.

 

Documents means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

Dollar Equivalent means, on any date of determination, in relation to an amount
denominated in any Alternative Currency, the amount of U.S. Dollars required to
purchase the

 

A-10

--------------------------------------------------------------------------------


 

relevant stated amount of such Alternative Currency at the Exchange Rate with
respect to such Alternative Currency on such date.

 

Dollars or $ means lawful currency of the United States of America.

 

Domestic Subsidiaries means any Subsidiary organized under the laws of a
jurisdiction in the United States of America.

 

EBITDA has the meaning ascribed to it in Section 6.1(b) of Schedule 1 to Annex
F.

 

Eligible Accounts has the meaning ascribed to it in Schedule 1 to
Exhibit 6.2(e).

 

Eligible Inventory has the meaning ascribed to it in Schedule 1 to
Exhibit 6.2(e).

 

Environmental Laws means all applicable federal, state, local and foreign laws,
statutes, ordinances, codes, rules, standards and regulations, now or hereafter
in effect, and any applicable judicial or administrative interpretation thereof,
including any applicable judicial or administrative order, consent decree, order
or judgment, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, surface water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and vegetation).
 Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”);
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C. §§
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the
Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42
U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§
1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et
seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any
and all regulations promulgated thereunder, and all analogous state, local and
foreign counterparts or equivalents and any transfer of ownership notification
or approval statutes.

 

Environmental Liabilities means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

A-11

--------------------------------------------------------------------------------


 

Environmental Permits means all permits, licenses, authorizations, certificates,
approvals or registrations required by any Governmental Authority under any
Environmental Laws.

 

Equipment means all “equipment,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, wherever located and, in any event,
including all such Credit Party’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto, and all products and proceeds
thereof and condemnation awards and insurance proceeds with respect thereto.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any regulations promulgated thereunder.

 

ERISA Affiliate means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

ERISA Event means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the loss of a Qualified Plan’s qualification or tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA, in each case
of clauses (a) through (j), that individually or in the aggregate could
reasonably be expected to result in liabilities to the Credit Parties and their
ERISA Affiliates in excess of $500,000.

 

A-12

--------------------------------------------------------------------------------


 

ESOP means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.

 

Event of Default has the meaning ascribed to it in Section 7.1.

 

Evercore means Evercore Capital Partners L.P.

 

Evercore Affiliates means Evercore and any Person that directly or indirectly
through one or more intermediaries, controls or is in common control with
Evercore.

 

Evercore Group means Evercore and any Evercore Affiliates who act as a
partnership, syndicate, limited partnership or other group for the purpose of
acquiring, holding or disposing of securities of Holdings.

 

Exchange Rate shall mean, on any day, (a) with respect to any Alternative
Currency, the spot rate at which U.S. Dollars are offered on such day to the
Agent in London for such Alternative Currency at approximately 11:00 A.M.
(London time), and (b) with respect to U.S. Dollars in relation to any specified
Alternative Currency, the spot rate at which such specified Alternative Currency
is offered on such day to the Agent in London for U.S. Dollars at approximately
11:00 A.M. (London time).  For purposes of determining the Exchange Rate in
connection with an Alternative Currency Revolving Credit Borrowing, such
Exchange Rate shall be determined as of the Exchange Rate Determination Date for
such Alternative Currency Revolving Credit Borrowing.  The Agent shall provide
Borrower Representative with the then current Exchange Rate from time to time
upon Borrower Representative’s request therefor.

 

Exchange Rate Determination Date means, for purposes of the determination of the
Exchange Rate of any stated amount on any Business Day in relation to any
Alternative Currency Revolving Credit Borrowing, the date which is three
Business Days prior to the date such Alternative Currency Revolving Credit
Borrowing is made.

 

Existing Mortgages means each of the existing mortgages entered into by and
among Agent as successor Collateral Agent (as defined therein), each Credit
Party that is a signatory thereto, and each other party signatory thereto.

 

Existing Security Agreement or Security Agreement means the Security Agreement,
dated as of December 7, 1999 and Amended and Restated as of June 6, 2003,
entered into by and among Agent, as successor Collateral Agent (as defined
therein), each Credit Party that is a signatory thereto, and each other party
signatory thereto.

 

Fair Labor Standards Act means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

February 2003 Senior Subordinated Notes shall mean those certain 13 ½% Senior
Subordinated Notes due 2009 issued by Vertis under the February 2003 Senior
Subordinated Debt Documents.

 

A-13

--------------------------------------------------------------------------------


 

February 2003 Senior Subordinated Debt means the Indebtedness of Vertis evidence
by the February 2003 Senior Subordinated Debt Documents.

 

February 2003 Senior Subordinated Debt Documents shall mean the February 2003
Senior Subordinated Notes, the February 2003 Senior Subordinated Notes Indenture
and the other documents and instruments executed and delivered with respect to
the February 2003 Senior Subordinated Notes or the February 2003 Senior
Subordinated Notes Indenture, in each case as in effect on the Closing Date and
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and of the Agreement.

 

February 2003 Senior Subordinated Notes Indenture shall mean the Indenture,
dated as of February 28, 2003 among Vertis and the February 2003 Senior
Subordinated Notes Indenture Trustee, as in effect on the Closing Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and of the Agreement.

 

February 2003 Senior Subordinated Notes Indenture Trustee shall mean the trustee
under the 2003 Senior Subordinated Notes Indenture.

 

Federal Funds Rate means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

Federal Reserve Board means the Board of Governors of the Federal Reserve
System.

 

Fees means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

Field Examination has the meaning ascribed to it in Section 4.3.

 

Financial Projections means Holdings, Borrowers’ and their Subsidiaries’
forecasted consolidated (accompanied by mutually acceptable supplemental
non-consolidated information customarily prepared by management): (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements, all
prepared on a basis substantially consistent with the historical Financial
Statements of Holdings and Borrowers, together with appropriate supporting
details and a statement of underlying assumptions and in the form and in detail
substantially consistent with the financial budgets and projections (as
appropriate), including a twelve-month budget, delivered to Agent prior to the
Closing Date.

 

Financial Statements means the consolidated (accompanied by mutually acceptable
supplemental non-consolidated information customarily prepared by management)
income statements, statements of cash flows and balance sheets of Holdings,
Borrowers and their Subsidiaries delivered in accordance with Section 6.2.

 

A-14

--------------------------------------------------------------------------------


 

Fiscal Month means any of the monthly accounting periods of Holdings of each
Fiscal Year.

 

Fiscal Quarter means any of the quarterly accounting periods of Holdings, ending
on March 31, June 30, September 30 and December 31 of each year.

 

Fiscal Year means any of the annual accounting periods of Borrowers ending on
December 31 of each year.

 

Fixed Charges has the meaning ascribed to it in Section 6.1(c) of Schedule 1 to
Annex F.

 

Fixed Charge Coverage Ratio has the meaning ascribed to it in Section 5.5 of
Schedule 1 to Annex F.

 

Fixtures means all “fixtures” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party.

 

Foreign Lender has the meaning ascribed to it in Section 1.9(c).

 

Foreign Pension Plan means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by any Credit Party or any Subsidiary of any
Credit Party primarily for the benefit of employees of such Credit Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.

 

Foreign Subsidiary or non-Domestic Subsidiary means any direct or indirect
Subsidiary of Holdings organized under the laws of a jurisdiction outside of the
United States.

 

Funded Debt means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations (including Letter of Credit Obligations) and, without
duplication, Guaranteed Indebtedness consisting of guaranties of Funded Debt of
other Persons.

 

Funding Date has the meaning ascribed to it in Section 2.2.

 

GAAP means generally accepted accounting principles in the United States of
America, consistently applied.

 

A-15

--------------------------------------------------------------------------------


 

GE Capital has the meaning ascribed to it in the Preamble.

 

GE Capital Fee Letter has the meaning ascribed to it in Section 1.3(a).

 

General Intangibles means “general intangibles,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, including all right,
title and interest that such Credit Party may now or hereafter have in or under
any Contractual Obligation, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Credit Party or any computer bureau or service company from
time to time acting for such Credit Party.

 

Goods means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

Guaranteed Indebtedness means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the

 

A-16

--------------------------------------------------------------------------------


 

owner of such primary obligation against loss in respect thereof.  The amount of
any Guaranteed Indebtedness at any time shall be deemed to be an amount equal to
the lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Indebtedness is incurred and
(y) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

 

Guarantees means, collectively, the Holdings Guaranty, each Subsidiary Guaranty
and any other guaranty executed by any Guarantor in favor of Agent and Lenders
in respect of the Obligations.

 

Guarantor Payment has the meaning ascribed to it on Section 10.7.

 

Guarantors means Holdings, the UK Guarantors, each Subsidiary of each Borrower
(other than the Receivables Subsidiary, certain Domestic Subsidiaries that are
not material Subsidiaries and the non-Domestic Subsidiaries that are not
Borrowers), and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.

 

Hazardous Material means any substance, material or waste that is regulated by,
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance that is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “dangerous
goods,” “extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

Holdings has the meaning ascribed thereto in the recitals to the Agreement.

 

Holdings Guaranty means the guaranty of even date herewith executed by Holdings
in favor of Agent, on behalf of itself and Lenders.

 

Holdings Pledge Agreement means the Pledge Agreement of even date herewith
executed by Holdings in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of its Subsidiaries (other than the Receivables Subsidiary,
certain Domestic Subsidiaries that are not material Subsidiaries and the
non-Domestic Subsidiaries that are not Credit Parties).

 

Indebtedness means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or

 

A-17

--------------------------------------------------------------------------------


 

not matured (excluding ordinary trade credit), (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all net
settlement obligations of such Person under commodity purchase or option
agreements or other commodity price hedging arrangements, in each case whether
contingent or matured, (g) all net payment obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations.

 

Indemnitees has the meaning ascribed to it in Section 9.1.

 

Index Rate means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum.  Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

 

Index Rate Loan means an Advance or portion thereof bearing interest by
reference to the Index Rate or the Alternative Currency Index Rate.

 

Instruments means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

Intellectual Property means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

Intercompany Debt has the meaning ascribed to it in Section 9.21.

 

Intercompany Notes means a promissory note contemplated by Section 5.1(c).

 

A-18

--------------------------------------------------------------------------------


 

Interest Expense has the meaning ascribed to it in Section 6.1(c) of Schedule 1
to Annex F.

 

Interest Payment Date means (a) as to any Index Rate Loan, the first Business
Day of each quarter to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided further that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.

 

Interest Rate Protection Agreement shall mean any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

Inventory means any “inventory,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, wherever located, including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

Investment means (i) any direct or indirect purchase or other acquisition by
Borrowers or any of their Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrowers or any of their Subsidiaries to any other Person.

 

Investment Property means all “investment property,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, wherever located,
including: (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of such Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

 

IRC means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

IRS means the United States Internal Revenue Service.

 

A-19

--------------------------------------------------------------------------------


 

L/C Issuer means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person and used by Agent in connection with credit facilities of
similar nature and selected by and reasonably acceptable to Agent and reasonably
acceptable to the Borrower, in such Person’s capacity as an issuer of Letters of
Credit hereunder.

 

L/C Sublimit has the meaning ascribed to it in Section 1.1(c).

 

Lenders means GE Capital, the other Lenders named on the signature pages of the
Agreement, and, if any such Lender shall decide to assign all or any portion of
the Obligations, such term shall include any assignee of such Lender.

 

Letters of Credit means documentary or standby letters of credit issued for the
account of a Borrower by L/C Issuers, and bankers’ acceptances issued by
Borrowers, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

Letter of Credit Fee has the meaning ascribed to it in Section 1.3(c).

 

Letter of Credit Obligations means, without duplication, all outstanding
obligations incurred by Agent and Lenders at the request of Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 1.1(d) with respect to any
Letter of Credit.  The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

 

Leverage Ratio has the meaning ascribed to it in Section 6.1(e) of Schedule 1 to
Annex F.

 

LIBOR Breakage Costs means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost (consisting of the present value of the
difference between the LIBOR Rate or Alternative Currency LIBOR Rate, as
applicable in effect for the Interest Period and any lower LIBOR Rate or
Alternative Currency LIBOR Rate, as applicable in effect at the time of
prepayment for the remainder of that Interest Period) in connection with the
re-employment of such funds) that any Lender may sustain as a result of (i) any
default by any Borrower in making any borrowing of, conversion into or
continuation of any LIBOR Loan following Borrower Representative’s delivery to
Agent of any LIBOR Loan request in respect thereof or (ii) any payment of a
LIBOR Loan on any day that is not the last day of the LIBOR Period applicable
thereto (regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise). For purposes of calculating amounts payable to a
Lender under Section 1.3(e), each Lender shall be deemed to have actually funded
its relevant LIBOR Loan through the purchase of a deposit bearing interest at
LIBOR or Alternative Currency LIBOR Rate, as applicable in an amount equal to
the amount of that LIBOR Loan and having a maturity and repricing
characteristics comparable to the relevant LIBOR Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under Section 1.3(d).

 

A-20

--------------------------------------------------------------------------------


 

LIBOR Business Day means a Business Day on which banks in the City of London are
generally open for interbank or foreign exchange transactions.

 

LIBOR Loans means an Advance or any portion thereof bearing interest by
reference to the LIBOR Rate or Alternative Currency LIBOR Rate, as applicable.

 

LIBOR Period means, with respect to any LIBOR Loan, each period commencing on a
LIBOR Business Day selected by Borrower Representative pursuant to the Agreement
and ending one week or one, two, three or six months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in Section
1.2(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:

 

(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

 

(b)           any LIBOR Period that would otherwise extend beyond the date set
forth in clause (a) of the definition of “Commitment Termination Date” shall end
two (2) LIBOR Business Days prior to such date;

 

(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

 

(d)           Borrower Representative shall select LIBOR Periods so as not to
require a payment or prepayment of any LIBOR Loan during a LIBOR Period for such
Loan; and

 

(e)           Borrower Representative shall select LIBOR Periods so that there
shall be no more than 7 separate LIBOR Loans in existence at any one time.

 

LIBOR Rate means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a)           the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such LIBOR Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used); divided by

 

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and

 

A-21

--------------------------------------------------------------------------------


 

from time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be available to Agent.

 

License means any Copyright License, Patent License, Trademark License or other
license of rights or interests now held or hereafter acquired by any Credit
Party.

 

Lien means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

Litigation has the meaning ascribed to it in Section 6.2(k).

 

Loan Account has the meaning ascribed to it in Section 1.7.

 

Loan Documents means the Agreement, the Notes, the Collateral Documents, the GE
Capital Fee Letter, the subordination provisions applicable to any Subordinated
Debt, and intercreditor provisions applicable to any Indebtedness that is pari
passu in right of payment to the Obligations and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Credit Party, or any employee of any Credit
Party, and delivered to Agent or any Lender in connection with the Agreement or
the transactions contemplated thereby.  Any reference in the Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

Loans means the Revolving Loan, including, without limitation, any loans
pursuant to Alternative Currency Revolving Credit Advance, and the Swing Line
Loan.

 

Management Services Agreement shall mean collectively (i) the Management
Services Agreement, dated as of December 7, 1999, between THL Equity Advisors
IV, LLC and Holdings, (ii) the Management Services Agreement, dated as of
December 7, 1999, between Thomas H. Lee Capital, LLC and Holdings and (iii) the
Management Services Agreement, dated as of December 7, 1999, between Evercore
Advisors, Inc. and Holdings, all as in effect on the Closing Date.

 

A-22

--------------------------------------------------------------------------------


 

Master Documentary Agreement means the Master Agreement for Documentary Letters
of Credit, dated as of the Closing Date, between Borrowers, as Applicants, and
GE Capital, as Issuer.

 

Master Standby Agreement means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date between Borrowers, as Applicants, and GE
Capital, as Issuer.

 

Master Trust shall mean the trust created pursuant to the Receivables Purchase
Agreement, and any successor or similar trust created pursuant to any subsequent
Receivables Purchase Agreement.

 

Material Adverse Effect means a material adverse effect on (a) the business,
assets, operations or financial or other condition of (i) any Borrower or (ii)
the Credit Parties considered as a whole, (b) Borrowers’ ability to pay any of
the Loans or any of the other Obligations in accordance with the terms of the
Agreement, (c) the Collateral or Agent’s Liens, on behalf of itself and Lenders,
on the Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s
rights and remedies under the Agreement and the other Loan Documents.

 

Maximum Amount means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

Maximum Lawful Rate has the meaning ascribed to it in Section 1.2(f).

 

Mezzanine Debt means the Indebtedness of Holdings evidenced by the Mezzanine
Debt Documents.

 

Mezzanine Debt Documents shall mean the Mezzanine Note and Warrant Purchase
Agreement, the Mezzanine Notes and the other documents and instruments executed
and delivered with respect to the Mezzanine Notes or the Mezzanine Note and
Warrant Purchase Agreement, in each case as in effect on the Closing Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance thereof and of the Agreement.

 

Mezzanine Note and Warrant Purchase Agreement means the Mezzanine Note and
Warrant Purchase Agreement dated as of December 7, 1999 by and among Holdings
and the purchasers named therein, as in effect on the Closing Date and as the
same may be amended, modified and/or supplemented from time to time in
accordance thereof and of the Agreement.

 

Mezzanine Notes means those certain 12% Mezzanine Subordinated Notes due 2010
issued by Holdings under the Mezzanine Debt Documents.

 

MMS Rochester Business means the fulfillment business located in Rochester which
handles accounts related to certain media and marketing and fulfillment services
activities.

 

Moody’s means Moody’s Investors Service, Inc.

 

A-23

--------------------------------------------------------------------------------


 

Mortgages means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Real Estate.

 

Multiemployer Plan means a “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA, and to which any Credit Party or ERISA Affiliate is making, is
obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.

 

Net Proceeds means cash proceeds received by Borrowers or any of their
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (a) the costs of such Asset
Disposition (including taxes attributable to such sale, lease or transfer) and
any commissions and other customary transaction fees, costs and expenses), other
than any costs payable to any Affiliate of a Credit Party (b) amounts applied to
repayment of Indebtedness (other than the Obligations) secured by a Lien
permitted under the Agreement on the asset or property disposed, and (c) any
amounts required to be held in escrow until such time as such amounts are
released from escrow whereupon such amounts shall be considered Net Proceeds.

 

Non-Consenting Lender has the meaning ascribed to it in Section 9.19(c).

 

Non-Funding Lender has the meaning ascribed to it in Section 8.5(a).

 

Notes means, collectively, the Revolving Notes and the Swing Line Note.

 

Notice of Alternative Currency Borrowing has the meaning specified in Section
1.1(d).

 

Notice of Revolving Credit Advance has the meaning ascribed to it in Section
1.1(a).

 

Notice of Conversion/Continuation has the meaning ascribed to it in Section
1.2(e).

 

Obligations means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including obligations pursuant to Letter of
Credit Obligations, owing by any Credit Party to Agent or any Lender, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under the Agreement or any of the other Loan Documents.  This term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such

 

A-24

--------------------------------------------------------------------------------


 

case or proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.

 

Operating Cash Flow has the meaning ascribed to it in Section 6.1(e) of Schedule
1 to Annex F.

 

Other Lender has the meaning ascribed to it in Section 8.5(d).

 

Other Taxes has the meaning ascribed to it in Section 1.9(b).

 

Overadvance has the meaning ascribed to it in Section 1.1(b).

 

Patent License means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

Patent Security Agreements means the Assignments of Security Interests in
Patents made in favor of Agent by each applicable Credit Party.

 

Patents means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Plan means a Plan described in Section 3(2) of ERISA.

 

Permitted Acquisition has the meaning ascribed to it in Section 5.6.

 

Permitted Encumbrances means the following encumbrances: (a) Liens for taxes,
assessments or governmental charges or levies not yet due and payable or Liens
for taxes, assessments or governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, excluding federal income tax Liens and
Liens in favor of the PBGC under ERISA; (b) Liens in respect of property or
assets of any of the Borrowers or any of their respective Subsidiaries imposed
by law which were incurred in the ordinary course of business consistent with
past practices and which have not arisen to secure Indebtedness for borrowed
money, such as carriers’, materialmen’s, warehousemen’s and mechanics’ Liens,
statutory and common law landlord’s Liens, and other similar Liens arising in
the ordinary course of business consistent with past practices; (c) Liens
created by or pursuant to this Agreement, the Collateral Documents or the other
Loan Documents, including, without limitation, the Securities Agreement; (d)
Liens in existence on the Closing Date which are listed, and the property
subject thereto described, on Schedule 5.2, without giving effect to any
extensions or renewals thereof; (e) Liens arising from

 

A-25

--------------------------------------------------------------------------------


 

judgments, decrees, awards or attachments in circumstances not constituting an
Event of Default, provided that the amount of cash and property (determined on a
fair market value basis) deposited or delivered to secure the respective
judgment or decree or subject to attachment shall not exceed $5,000,000 or the
Dollar Equivalent thereof in the aggregate at any time; (f) Liens (other than
any Lien imposed by ERISA) (1) incurred or deposits made in the ordinary course
of business in connection with general insurance maintained by the Borrower and
its Subsidiaries, (2) incurred or deposits made in the ordinary course of
business of the Borrower and its Subsidiaries in connection with workers’
compensation, unemployment insurance and other types of social security, (3) to
secure the performance by the Borrower and its Subsidiaries of tenders,
statutory obligations (other than excise taxes), surety, stay, customs and
appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money) to the extent
incurred in the ordinary course of business, or (4) to secure the performance by
the Borrower and its Subsidiaries of leases of Real Property, to the extent
incurred or made in the ordinary course of business consistent with past
practices; (g) licenses, sublicenses, leases or subleases granted to third
Persons in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries; (h)
easements, rights-of-way, restrictions, minor defects or irregularities in
title, encroachments and other similar charges or encumbrances, in each case not
securing Indebtedness and not interfering in any material respect with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries; (i)
Liens arising from precautionary UCC financing statements regarding operating
leases; (j) Liens created pursuant to or in connection with leases or Capital
Leases permitted pursuant to this Agreement, provided that (1) such Liens only
serve to secure the payment of rent or Indebtedness arising under such leases or
Capital Leases and (2) the Liens encumbering the assets leased or purported to
be leased under such leases or Capital Leases do not encumber any other assets
of the Borrower or any of its Subsidiaries (other than letters of credit,
payment undertaking agreements, guaranteed investment contracts, deposits of
cash or Cash Equivalents and other credit support arrangements, in each case
having an aggregate value not exceeding the fair market value of the assets
leased or purported to be leased under such leases or Capital Leases (each of
such values determined at the time when the lease agreement relating to the
relevant lease or Capital Lease is signed and delivered)); (k) (1) those liens,
encumbrances, hypothecs and other matters affecting title to any Real Property
and found reasonably acceptable by the Agent or insured against by title
insurance, (2) as to any particular Real Property at any time, such easements,
encroachments, covenants, rights of way, minor defects, irregularities or
encumbrances on title which could not reasonably be expected to materially
impair such Real Property for the purpose for which it is held by the mortgagor
or grantor thereof, or the lien or hypothec held by the Agent, (3) zoning and
other municipal ordinances which are not violated in any material respect by the
existing improvements or the present use made by the mortgagor or grantor
thereof of the premises, (4) general real estate taxes and assessments not yet
delinquent, (5) any Lien that would be disclosed on a true, correct and complete
survey of the Real Property that does not materially affect the use or enjoyment
of the Real Property as it is currently being used, and (6) such other similar
items as the Agent may consent to (such consent not to be unreasonably
withheld); (l) Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Closing Date,

 

A-26

--------------------------------------------------------------------------------


 

provided that (1) any such Liens attach only to the assets so purchased,
upgrades thereon and, if the asset so purchased is an upgrade, the original
asset itself (and such other assets financed by the same financing source), (2)
the Indebtedness (other than Indebtedness incurred from the same financing
source to purchase other assets and excluding Indebtedness representing
obligations to pay installation and delivery charges for the property so
purchased) secured by any such Lien does not exceed 100% of the lesser of the
fair market value or the purchase price of the property being purchased at the
time of the incurrence of such Indebtedness and (3) the Indebtedness secured
thereby is permitted to be incurred pursuant to this Agreement; (m) Liens
arising out of consignment or similar arrangements for the sale of goods entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business; (n) Liens, if any, in connection with and arising at or after the time
of the transfer of Receivable Purchase Agreement Assets by Borrowers pursuant to
the Permitted Receivables Financing; (o) Liens created pursuant to or in
connection with the 2003 Senior Secured Debt Documents; and (p) Liens securing
Indebtedness or leases that refinance, refund, extend, renew and/or replace
Indebtedness or leases secured by Liens described in clauses (a) through (m)
above.

 

Permitted Receivables Financing means the transaction entered into pursuant to
and in accordance with the Receivables Purchase Agreement and the other
agreements, instruments and documents executed in connection therewith.

 

Permitted Subordinated Debt shall mean unsecured subordinated Indebtedness for
borrowed money in an aggregate principal amount not to exceed $100,000,000 at
any time outstanding, all of the terms and conditions of which (including,
without limitation, the maturity thereof, the interest rate applicable thereto,
amortization, defaults, remedies, voting rights, subordination provisions,
etc.), and the documentation therefor, shall be reasonably satisfactory to Agent
and the Required Lenders; provided, that in any event, unless such Required
Lenders otherwise expressly consent in writing prior to the incurrence thereof,
(i) no such Indebtedness shall be secured by any asset of Holdings or any of its
Subsidiaries; (ii) such Indebtedness shall be subject to subordination
provisions contained in a subordination agreement or other contractual
provisions in form and substance satisfactory to Agent and Required Lenders and
(iii) such Indebtedness shall not provide for the cash payment of principal or
interest prior to the Termination Date.  The incurrence of Permitted
Subordinated Indebtedness shall be deemed to be a representation and warranty by
Vertis and the Credit Parties that all conditions thereto have been satisfied in
all applicable respects and that same is permitted in accordance with the terms
of this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Section 7.1.

 

Person means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

A-27

--------------------------------------------------------------------------------


 

Plan means, at any time, an “employee benefit plan,” as defined in Section 3(3)
of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to on behalf of participants who are or were
employed by any Credit Party.

 

Pledge Agreements means the Holdings Pledge Agreement, the Borrowers Pledge
Agreement, and any other pledge agreement or charge over shares entered into
after the Closing Date by any Credit Party.

 

Pounds Sterling shall mean freely transferable lawful money of the United
Kingdom (expressed in Pounds Sterling).

 

Prior Lenders means The Chase Manhattan Bank and the other banks party to the
credit facility for which The Chase Manhattan Bank acts as Agent.

 

Prior Lenders Obligations means any and all obligations of Holdings, the
Borrowers and the other Credit Parties to Prior Lenders.

 

Pro Rata Share means with respect to all matters relating to any Lender (a) with
respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to all Loans, the percentage
obtained by dividing (i) the aggregate Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders, and (c) with respect to all Loans on and
after the Commitment Termination Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Loans held by that
Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders, as any such percentages may be adjusted by assignments pursuant to
Section 8.1.

 

Proceeding means a proceeding under the United States Bankruptcy Code,
Insolvency Laws or any similar law in any jurisdiction, in which any Credit
Party or any Subsidiary thereof is a debtor.

 

Proposed Change has the meaning ascribed to it in Section 9.19(c).

 

Qualified Assignee means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to Borrowers without the
imposition of any withholding or similar taxes; provided that no Person that
(directly or through an Affiliate) holds a cash Investment in the Subordinated
Debt or equity of any Credit Party in excess of 20% of its cash Investment in
the Loans shall be a Qualified Assignee.

 

A-28

--------------------------------------------------------------------------------


 

Qualified IPO means an underwritten public offering of Holdings common Stock
which generates net cash proceeds to Holdings of at least $200,000,000.

 

Qualified Plan means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

Qualified Preferred Stock shall mean any preferred stock of Holdings, the
express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of Holdings or
any of its Subsidiaries relating to outstanding indebtedness and which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event (including any change of
control event), cannot mature (excluding any maturity as the result of an
optional redemption by the issuer thereof) and is not mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, and is not redeemable, or
required to be repurchased, at the option of the holder thereof (including,
without limitation, upon the occurrence of a change of control event), in whole
or in part, on or prior to the tenth anniversary of the date of issuance of such
preferred stock and that otherwise has rights and preferences and is on terms
and conditions reasonably acceptable to the Agent.

 

Qualifying Lender means any Lender which, in respect of any payment of interest
by a European Borrower; (a) is able under UK domestic law to receive payments of
interest from that European Borrower, which have a source within the UK, free of
any withholding tax imposed by the UK; or (b) is a Treaty Lender.

 

Real Estate has the meaning ascribed to it in Section 3.14.

 

Receivables Indenture shall mean the Amended and Restated Indenture and
Servicing Agreement, dated as of December 9, 2002, among Vertis Receivables LLC,
Vertis and Manufacturers and Traders Trust Company, as Trustee, as amended,
supplemented or modified from time to time and any replacement therefore from
time to time; provided, that such amendment, supplement or modification or
replacement therefore is not prohibited under the terms of this Agreement.

 

Receivables Purchase Agreement means that certain Amended and Restated
Receivables Purchase Agreement dated as of December 9 2002 among Vertis as
Initial Servicer, Vertis and certain of its Subsidiaries, as Sellers, and Vertis
Receivables, LLC as Buyer as the same may be amended, modified or supplemented
from time to time and any replacement therefore from time to time.

 

Receivables Purchase Agreement Assets shall mean all accounts receivable
(whether now existing or arising in the future) of Vertis and any of the
Domestic Subsidiaries of Vertis (other than the Receivables Subsidiary) which
are transferred to the Receivables Subsidiary pursuant to the Receivables
Purchase Agreement, and any assets directly related thereto, including, without
limitation, (i) all receivables and other Collateral (as defined in Section 2.1
of the Receivables Indenture), (ii) all collateral given by the respective
account

 

A-29

--------------------------------------------------------------------------------


 

debtor or on its behalf (but not by Holdings or any of its Subsidiaries)
securing such accounts receivable, (iii) all contracts and all guarantees (but
not by Holdings or any of its Subsidiaries) or other obligations directly
related to such accounts receivable, (iv) other related assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable (which may include amounts, which do not
constitute proceeds of any account receivable included in the Receivables
Purchase Agreement, paid by an account receivable obligor which are credited to
a bank account established under the Receivables Purchase Agreement, so long as
such amounts, upon identification by the servicer under the Receivables Purchase
Agreement as not constituting proceeds of an account receivable included in the
Receivables Purchase Agreement, may be released from any Lien granted under the
Receivables Purchase Agreement), and (v) proceeds of all of the foregoing.

 

Receivables Seller at any time shall mean Vertis and any Domestic Subsidiary
that is a Guarantor which is, at such time, a Person which is selling or
transferring Receivables Purchase Agreement Assets to the Receivables
Subsidiary.

 

Receivables Subsidiary means Vertis Receivables, LLC or any other wholly-owned
Subsidiary designated as the Receivables Subsidiary pursuant to the Receivables
Indenture; provided, that all of the Stock of any such other wholly-owned
Subsidiary is pledged to the Agent on behalf of Agent and Lender to secure the
Obligations.

 

Refinancing means the repayment in full by Borrowers of the Prior Lenders
Obligations on the Closing Date.

 

Refunded Alternative Currency Swing Line Loan has the meaning ascribed to it in
Section 1.1(e)(iii).

 

Refunded Swing Line Loan has the meaning ascribed to it in Section 1.1(c)(iii).

 

Related Transactions means the initial borrowing under the Revolving Loan on the
Closing Date, the Refinancing, the payment of all Fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.

 

Related Transactions Documents means the Loan Documents, and all other
agreements or instruments executed in connection with the Related Transactions.

 

Release means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

Replacement Lender has the meaning ascribed to it in Section 9.19(a).

 

A-30

--------------------------------------------------------------------------------


 

Requisite Lenders means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans; provided that if there is more
than one Lender, Requisite Lenders shall in any event be at least two (2)
Lenders.

 

Reserves means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts and Eligible Inventory
pursuant to Exhibit 6.2(e) and (b) such other reserves against Eligible
Accounts, Eligible Inventory or Borrowing Availability that Agent may, in its
reasonable credit judgment, establish from time to time.  Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses or Indebtedness shall be deemed to be a reasonable
exercise of Agent’s credit judgment.

 

Restricted Payment means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature), out-of-pocket expenses in connection therewith
and indemnities payable in connection with any management services, consulting
or like agreement by such Credit Party to any Stockholder of such Credit Party
or its Affiliates.

 

Restricted Subsidiary of any Person means any Subsidiary of such Person which at
the time of determination is not an Unrestricted Subsidiary.

 

Retiree Welfare Plan means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

Revolving Credit Advance has the meaning ascribed to it in Section 1.1(a).

 

A-31

--------------------------------------------------------------------------------


 

Revolving Lenders means those Lenders having a Revolving Loan Commitment.

 

Revolving Loan means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrowers plus (ii) Swing Line Advances
and Alternative Currency Swing Line Advances plus (iii) the aggregate amount of
Alternative Currency Revolving Credit Advances outstanding to Borrowers plus
(iv) the aggregate Letter of Credit Obligations incurred on behalf of
Borrowers.  Unless the context otherwise requires, references to the outstanding
principal balance of the Revolving Loan shall include the outstanding balance of
Letter of Credit Obligations.

 

Revolving Loan Commitment means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances and Alternative
Currency Revolving Credit Advances or incur its Pro Rata Share of Letter of
Credit Obligations (including, in the case of the Swing Line Lender, its
commitment to make Swing Line Advances as a portion of its Revolving Loan
Commitment and in the case of the Alternative Currency Swing Line Lender, its
commitment to make Alternative Currency Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth on Annex B or in the most recent
Assignment Agreement, if any, executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Revolving Credit Advances
(including, in the case of the Swing Line Lender, Swing Line Advances—and, in
the case of the Alternative Currency Swing Line Lender, Alternative Currency
Swing Line Advances) and Alternative Currency Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Two Hundred
Million Dollars ($200,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

 

Revolving Notes has the meaning ascribed to it in Section 1.1(b).

 

S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

Senior Subordinated Debt means the Indebtedness of Holdings evidenced by the
Senior Subordinated Debt Documents, and any other Indebtedness of any Credit
Party subordinated to the Obligations as to right and time of payment and as to
any other rights and remedies thereunder and having such other terms as are
satisfactory to Agent and Requisite Lenders.

 

Senior Subordinated Debt Documents shall mean the February 2003 Senior
Subordinated Debt Documents, the 2002 Senior Debt Documents and all other
documents executed and delivered with respect to thereto, as in effect on the
Closing Date as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

 

Settlement Date has the meaning ascribed to it in Section 8.5(a)(ii).

 

Share Charges means the U.K. Share Charges executed by one or more Credit
Parties in favor of Agent, on behalf of Agent and Lenders.

 

A-32

--------------------------------------------------------------------------------


 

Software means all “software” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

Solvent means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

Statement has the meaning ascribed to it in Section 6.2(b).

 

Sterling Equivalent shall mean, at any time for the determination thereof, the
amount of Pounds Sterling which could be purchased with the amount of Dollars
involved in such computation at the Exchange Rate on the date of determination.

 

Stock means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

Stockholder means, with respect to any Person, each holder of Stock of such
Person.

 

Subordinated Debt means collectively, the Senior Subordinated Debt and the
February 2003 Senior Subordinated Debt, and any other Indebtedness of any Credit
Party subordinated to the Obligations as to right and time of payment and as to
any other rights and remedies thereunder and having such other terms as are
satisfactory to Agent and Requisite Lenders.

 

Subordinated Notes means those certain February 2003 Senior Subordinated Notes
and any other notes evidencing Senior Subordinated Debt.

 

Subsidiary means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a

 

A-33

--------------------------------------------------------------------------------


 

majority of the board of directors of such corporation (irrespective of whether,
at the time, Stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of 50% or more of such Stock
whether by proxy, agreement, operation of law or otherwise, and (b) any
partnership or limited liability company in which such Person and/or one or more
Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% or
of which any such Person is a general partner or may exercise the powers of a
general partner.  Unless the context otherwise requires, each reference to a
Subsidiary shall be a reference to a Subsidiary of a Borrower.

 

Subsidiary Guaranty means the Subsidiary Guaranty of even date herewith executed
by one or more Subsidiaries of Borrowers in favor of Agent, on behalf of itself
and Lenders.

 

Supermajority Lenders means Lenders having (a) more than 75% of the Commitments
of all Lenders or (b) if the Revolving Loan Commitments have been terminated,
more than 75% of the aggregate outstanding amounts of all Loans, provided, that,
if there is more than one Lender, Supermajority Lenders shall in any event be at
least two (2) Lenders.

 

Swing Line Advance has the meaning ascribed to it in Section 1.1(b).

 

Swing Line Availability has the meaning ascribed to it in Section 1.1(b).

 

Swing Line Commitment means the commitment of the Swing Line Lender to make
Swing Line Advances as set forth on Annex B to the Agreement, which commitment
constitutes a subfacility of the Revolving Loan Commitment of the Swing Line
Lender and which commitment on the Closing Date for both the Alternative
Currency Swing Line Loan and the Swing Line Loan is, collectively, (i)
$40,000,000 (or the Dollar Equivalent thereof) from the Closing Date through and
including February 28, 2005 and (ii) $30,000,000 (or the Dollar Equivalent
thereof) thereafter (i.e. the sum of the Alternative Currency Swing Line
Commitment and the Swing Line Commitment, collectively, shall not exceed (i)
$40,000,000 (or the Dollar Equivalent thereof) from the Closing Date through and
including February 28, 2005 and (ii) $30,000,000 thereafter).

 

Swing Line Lender means GE Capital.

 

Swing Line Loan means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrowers.

 

Swing Line Note has the meaning ascribed to it in Section 1.1(b).

 

Target has the meaning ascribed to it in Section 5.6.

 

A-34

--------------------------------------------------------------------------------


 

Tax Returns means all reports, returns, information returns, claims for refund,
elections, estimated Tax filings or payments, requests for extension, documents,
statements, declarations and certifications and other information required to be
filed with respect to Taxes, including attachments thereto and amendments
thereof.

 

Taxes has the meaning ascribed to it in Section 1.9(a).

 

Tax Sharing Agreement means that certain Amended and Restated Tax Sharing
Agreement, dated as of February 4, 2000, by and among the Credit Parties,
certain other Subsidiaries of Holdings and the other parties named therein
provided, that, the provisions of Section 5.1(p) of the Agreement shall be
satisfied.

 

Termination Date means the date on which (a) the Loans have been repaid in full
in cash, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged or, in the case of covenants, the
obligations to perform such covenants have been terminated (other than
contingent indemnification obligations as to which no unsatisfied claim has been
asserted), (c) all Letter of Credit Obligations have been cash collateralized in
the amount set forth in Section 1.5(f), cancelled or, with the consent of Agent
in each instance, backed by standby letters of credit acceptable to Agent,
(d) all Commitments have been terminated and (e) Agent and Lenders have been
released by Credit Parties of all claims against Agent and Lenders.

 

THL shall mean Thomas H. Lee Partners L.P., a Delaware limited partnership.

 

THL Affiliates means THL and any person that directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, THL.

 

THL Group means THL and any THL Affiliate who act as a partnership, syndicate,
limited partnership or group for the purpose of acquiring, holding or disposing
of securities of Holdings.

 

Title IV Plan means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

TNN Business means the media planning and placement activities business acquired
by Vertis in 2003.

 

Trademark Security Agreements means the Assignments of Security Interests in
Trademarks made in favor of Agent by each applicable Credit Party.

 

Trademark License means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

A-35

--------------------------------------------------------------------------------


 

Trademarks means all of the following now owned or hereafter adopted or acquired
by any Credit Party: (a) all trademarks, trade names, corporate names, business
names, trade styles, service marks, logos, internet domain names, other source
or business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 


TREATY LENDERS MEANS A LENDER OR AGENT WHICH RECEIVES A PAYMENT OF INTEREST FROM
A EUROPEAN BORROWER AND IS BENEFICIALLY ENTITLED TO THAT INTEREST AND IS (I)
RESIDENT (AS DEFINED IN THE APPROPRIATE DOUBLE TAXATION AGREEMENT) IN A COUNTRY
WITH WHICH THE UK HAS A DOUBLE TAXATION AGREEMENT WHICH MAKES PROVISION FOR
RESIDENTS OF THAT LENDER’S JURISDICTION TO OBTAIN FULL EXEMPTION FROM TAX
IMPOSED ON INTEREST BY THE UK (II) IS ELIGIBLE FOR BENEFITS PROVIDED IN THE
APPROPRIATE DOUBLE TAXATION TREATY DETERMINED, INTER ALIA, IN THE CASE OF THE
INCOME TAX TREATY BETWEEN THE UNITED STATES AND THE UNITED KINGDOM, THE
LIMITATIONS ON BENEFITS PROVISIONS OF SUCH TREATY AND (III) DOES NOT CARRY ON A
BUSINESS IN THE UK THROUGH A PERMANENT ESTABLISHMENT WITH WHICH THE PAYMENT IS
EFFECTIVELY CONNECTED.


 

2002 Senior Debt means the Indebtedness of Vertis evidenced by the 2002 Senior
Notes.

 

2002 Senior Debt Documents shall mean the 2002 Senior Notes, the 2002 Senior
Notes Indenture and the other documents and instruments executed and delivered
with respect to the 2002 Senior Notes or the 2002 Senior Notes Indenture, in
each case as in effect on the Closing Date and as the same may be amended,
modified and/or supplemented from time to time in accordance with the terms
thereof and of this Agreement.

 

2002 Senior Notes shall mean those certain 10 7/8% Senior Notes due 2009 issued
by Vertis under the 2002 Senior Debt Documents.

 

2002 Senior Notes Indenture shall mean the Indenture, dated as of June 24, 2002
among Vertis and the 2002 Senior Notes Indenture Trustee, as in effect on the
Closing Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms thereof and of this Agreement.

 

2002 Senior Notes Indenture Trustee shall mean the trustee under the 2002 Senior
Notes Indenture.

 

2003 Senior Secured Debt means the Indebtedness of Vertis evidenced by the 2003
Senior Secured Notes.

 

2003 Senior Secured Notes shall mean Vertis’ 9-3/4% 2003 Senior Secured Notes
due April 1, 2009 issued pursuant to the 2003 Senior Secured Notes Indenture.

 

A-36

--------------------------------------------------------------------------------


 

2003 Senior Secured Debt Documents shall mean the 2003 Senior Secured Notes, the
2003 Senior Secured Notes Indenture and the other documents and instruments
executed and delivered with respect to the 2003 Senior Secured Notes or the 2003
Senior Secured Notes Indenture, in each case as in effect on the Closing Date
and as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and of this Agreement.

 

2003 Senior Secured Notes Indenture shall mean the Indenture, dated as of
June 6, 2003, among Vertis and the 2003 Senior Secured Notes Indenture Trustee,
as in effect on the Closing Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms thereof and of this
Agreement.

 

2003 Senior Secured Notes Indenture Trustee shall mean the trustee under the
2003 Senior Secured Notes Indenture.

 

U.K. Collateral Documents means the Debentures, the Share Charges, the Guarantee
and all similar agreements entered into guaranteeing payment of, or granting a
Lien or charge upon property as security for payment of, the Obligations or any
portion thereof.

 

U.K. Guarantors means:

 

•      Vertis Direct Marketing Services (Croydon) Limited

 

•      Admagic Limited

 

•      Vertis Fulfillment Services Limited

 

•      Vertis PRS Limited

 

•      Vertis Direct Marketing Services (Leicester) Limited

 

•      The Admagic Group Limited

 

•      Vertis Direct Response Limited

 

•      Fusion PreMedia Group Limited

 

•      Vertis Harvey Hunter Limited

 

and such other entities which may from time to time be added as a UK Guarantor
in accordance with the terms of this Credit Agreement.

 

U.K. Subsidiary means any Subsidiary organized under the laws of the United
Kingdom.

 

A-37

--------------------------------------------------------------------------------


 

Unfunded Pension Liability means, at any time, the aggregate amount, if any, of
the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

Unrestricted Subsidiary of any Person means:

 

(1)           any Subsidiary of such Person that at the time of determination
shall be or continue to be designated an Unrestricted Subsidiary by the Board of
Directors of such Person in the manner provided below;

 

(2)           any Subsidiary of an Unrestricted Subsidiary; and

 

(3)           any Subsidiary listed on Schedule A-1.

 

The Board of Directors may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any Stock of, or owns or holds any Lien on any property of,
Holdings or any Subsidiary thereof that is not a Subsidiary of the Subsidiary to
be so designated; provided that each Subsidiary to be so designated and each of
its Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which Agent or
any Lender has recourse to any of the assets of Vertis or any of its Restricted
Subsidiaries.

 

Unused Alternative Currency Revolving Credit Sub-Commitment means, as to any
Revolving Lender at any time, an amount in U.S. Dollars equal to (i) such
Lender’s Alternative Currency Revolving Credit Sub-Commitment minus (ii) the sum
of (x) the aggregate Assigned Dollar Value of all Alternative Currency Revolving
Credit Advances made by such Lender and outstanding at such time, plus (y) such
Lender’s Pro Rata Share of the aggregate Assigned Dollar Value of all
Alternative Currency Revolving Credit Advances made by the Revolving Lenders
(other than such Lender) and outstanding at such time.

 

Vertis means Vertis, Inc., a Delaware corporation.

 

VPS Business means Vertis Print Solutions in Chicago, Illinois, which handles
accounts related to certain short-run direct mail print activities.

 

Welfare Plan means a Plan described in Section 3(l) of ERISA.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates

 

A-38

--------------------------------------------------------------------------------


 

otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control.  Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.  Definitions of agreements and instruments in Annex A shall mean
and refer to such agreements and instruments as amended, modified, supplemented,
restated, substituted or replaced from time to time in accordance with their
respective terms and the terms of this Agreement and the other Loan Documents.

 

A-39

--------------------------------------------------------------------------------
